UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

RICHARD H. LIVINGSTON,
                                     Plaintiff,

              v.                                                   7:15-cv-0631 (TWD)

SCOTT HENDERSON; SEAN RYAN;
JEFFREY BALLAGH, CITY OF SYRACUSE,

                              Defendants.
_____________________________________________

APPEARANCES:                                               OF COUNSEL:

RICHARD H. LIVINGSTON
Plaintiff, pro se
14-B-3634
Great Meadow Correctional Facility
Comstock, New York 12821

CITY OF SYRACUSE CORPORATION COUNSEL                       KHALID BASHJAWISH, ESQ.
Attorneys for Defendants                                   Assistant Corporation Counsel
233 East Washington Street
Syracuse, New York 13202

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                  DECISION AND ORDER 1

I.     INTRODUCTION

       Pro se Plaintiff Richard H. Livingston, an inmate in custody of the New York State

Department of Corrections and Community Supervision, brings this action, pursuant to 42

U.S.C. § 1983, against Defendants Scott Henderson, Sean Ryan, Jeffrey Ballagh, and the City of

Syracuse alleging numerous violations of his rights secured by the United States Constitution




       1
         This matter has been referred to the Court for all proceedings and the entry of judgment
in accordance with 28 U.S.C. § 636(c), and consent of the parties. (Dkt. No. 33.)
and New York State law. (Dkt. No. 67.) His claims, which arise in connection with his arrest on

October 22, 2014, sound in conspiracy, illegal search and seizure, false arrest, malicious

prosecution, malicious abuse of process, denial of due process, intentional and negligent

infliction of emotional distress, excessive force, assault and battery, and municipality liability.

(See generally Dkt. No. 67.) Presently before the Court is Defendants’ motion for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure. (Dkt. No. 115.) Plaintiff

opposes the motion. (Dkt. No. 124.) For the following reasons, Defendants’ motion is granted

as set forth below; the amended complaint is dismissed in its entirety; and the Court declines to

exercise supplemental jurisdiction.

II.    BACKGROUND

       The following facts are undisputed unless otherwise noted. 2 At the time of the events

giving rise to this action, Plaintiff was enrolled in the Syracuse Community Treatment Court

(“SCTC”) Judicial Diversion Program pursuant to a guilty plea made as part of a plea agreement

in Onondaga County Court on April 22, 2013, in connection with his possession of cocaine five

months earlier. (Dkt. 115-2 at ¶¶ 1-6. 3) While enrolled in the SCTC, Plaintiff violated his

contract repeatedly and produced two to three positive urine screens. Id. at ¶ 6. On July 17,




       2
          In response to Defendants’ Statement of Material Facts, Plaintiff indicates whether he
admits or denies the alleged fact in each numbered paragraph. (Dkt. Nos. 115-2; 124-1.)
However, Plaintiff fails to cite to specific evidence in the record supporting his denials, as
required by Local Rule 7.1(a)(3). See id. In deference to Plaintiff’s pro se status, the Court has
opted to review the entire summary judgment record. See Holtz v. Rockefeller & Co., Inc., 258
F.3d 62, 73 (2d Cir. 2001). Therefore, his version of the factual allegations has been gleaned
from his assertions elsewhere in the record.
        3
          Page references to documents identified by docket number are to the numbers assigned
by the CM/ECF docketing system maintained by the Clerk’s Office. Paragraph numbers are used
where documents identified by the CM/ECF docket number contain consecutively numbered
paragraphs. Unless indicated, all text quoted from Plaintiff’s amended complaint, depositions,
and motion papers is unaltered.


                                                  2
2014, Plaintiff missed a court appearance, prompting the Honorable James H. Cecile, Acting

Onondaga County Court Judge, to issue a bench warrant for Plaintiff’s arrest. Id. at ¶¶ 9-11.

        On October 21, 2014, the Honorable Rory A. McMahon, Syracuse City Court Judge,

signed search warrants authorizing the search of Plaintiff, his associations, vehicles, and

residences for evidence related to the illegal sale of cocaine, including, inter alia, John Land,

Tarnyonoh Karpeh, 1619 West Genesee Street, and 152 West Lynhurst Avenue. (Dkt. No. 115-2

at ¶ 17; see also Dkt. No. 115-14.) On October 22, 2014, Judge McMahon signed a search

warrant for another property associated with Plaintiff, 1034 State Fair Boulevard. (Dkt. No. 115-

7 at ¶¶ 15, 16.) These search warrants were based, in part, on Plaintiff’s sale of cocaine to

confidential informants working with Ballagh and the Syracuse Police Department. Id. at ¶¶ 1-

16. 4

        On October 22, 2014, members of the Syracuse Police Department searched: (1) 1619

West Genesee Street; (2) 152 West Lynhurst Avenue; and (3) 1034 State Fair Boulevard

pursuant to the search warrants issued by Judge McMahon. (Dkt. No. 115-2 at ¶ 21.) On that

date, Plaintiff was renting 1034 State Fair Boulevard and resided there with his girlfriend,

Tarnyonoh Karpeh. (Dkt. No. 115-12 at 30.) Plaintiff also rented 1619 West Genesee Street,

with his girlfriend, and 152 West Lyndhurst Avenue. Id. at 31. In turn, Plaintiff sublet 152 West

Lynhurst Avenue to John Land. Id.

        On October 22, 2012, at approximately 7:30 a.m., officers searched 152 West Lynhurst

Avenue. (Dkt. No. 124-3 at 43.) John Land was arrested during the search and the following




        4
          Plaintiff “denies that an investigation even existed because after an alleged 18-month
investigation, Ballagh has failed to offer evidence to corroborate his findings. Moreover, this
investigation entailed zero indictments. This investigation is only alleged.” (Dkt. No. 124-1 at ¶
12.) Plaintiff also denies selling crack cocaine. Id. at ¶ 13.


                                                  3
property was seized: (1) green brown plant like material; (2) two silver scales; (3) beige chunky

substance; (4) small bag of white powder; (5) wallet; (6) cell phone; and (7) mail. (Dkt. No.

115-14 at 31.)

       At approximately 11:50 a.m., officers searched 1034 State Fair Boulevard. (Dkt. No.

124-3 at 50.) Plaintiff and his girlfriend were present during the search and the following

properly was seized: (1) glassine envelopes; (2) dagger, (3) U.S. Currency; (4) 5 white pills; (6)

sandwich bags; (7) cell phones; and (8) a digital scale. Id. at 29.

       Plaintiff was arrested on the bench warrant and for items recovered during the execution

of the search warrant at 152 West Lynhurst Avenue, documented under DR # 14-503815. (Dkt.

No. 124-3 at 45.) Plaintiff’s girlfriend was arrested for the items recovered during the execution

of the search warrant at 1034 State Fair Boulevard. Id. As discussed below, there are conflicting

accounts at to what transpired during the search of 1034 State Fair Boulevard.

       During Plaintiff’s July 22, 2016, deposition, he testified that on the morning of October

22, 2014, he received multiple telephone calls from various neighbors informing him that police

raided 152 West Lynhurst Avenue and 1619 West Genesee Street. (Dkt. No. 115-12 at 33-34.)

By the time he put the phone down, “they was pulling up.” Id. at 34-35. 5 At approximately

11:50 a.m., Defendants Ryan and Henderson, and over fifteen other members of the Syracuse

Police Department, busted down the doors of 1034 State Fair Boulevard and Plaintiff




       5
          Plaintiff testified, “I saw them pulling up. . . . I saw them actually getting ready. They
didn’t know I saw them, so I saw them. They opened the vehicle, they had a bus, vehicles
pulling up, they were getting ready again, I actually saw it, and I saw my girlfriend and I opened
my door I won’t -- she was walking to the front and I was running to the back there and before I
could even get there or before my girl could even open the door it was too late, they had busted
the door -- they busted the door. (Dkt. No. 115-12 at 36.) Plaintiff testified that he was in the
kitchen, by the back door, “to welcome them in” because he “didn’t do nothing wrong.” Id. at
37.


                                                  4
immediately put his hands up and complied with the officers’ instructions. Id. at 36-37. Plaintiff

was handcuffed without incident. Id. at 37. After he was restrained, Henderson began to strike

Plaintiff in the face with an open palm, demanding to know the location of the drugs and guns.

Id. Henderson then punched Plaintiff in the stomach. Id. When another officer commanded

Henderson to “fall back,” Henderson walked away and searched the residence. Id.; see also Dkt.

No. 67 at ¶ 24. When questioned about the use of force, Plaintiff testified:

                Q: And exactly what force are you claiming that he used on you?

                A: That he smacked the shit out of me two times and he punched
                me in the stomach and he was demanding drugs and guns.

                Q: How did he smack the shit out of you?

                A: He smacked me once and I don’t know -- he smacked me once
                and then I was just like, whoa, ain’t no -- what are you talking
                about? I was -- I was basically -- because I didn’t know what was
                going on, like how are you going to smack a man when he’s
                restrained, you know? I was furious at him because like why did
                you wait until I’m restrained to do that?

                Q: Which part of your body did he strike?

                A: My face, my cheek -- my right cheek and my left cheek.

                Q: What did he use to strike you?

                A: His hand, open-hand style.

                Q: And he punched you in the stomach?

                A: He punched me in the mid-section, yes.

Id. at 44-46.

       In his affidavit submitted in support of Defendants’ motion, Henderson states that when

they entered 1034 State Fair Boulevard to execute the search warrant, he observed Plaintiff in the

rear of the kitchen. (Dkt. No. 115-6 at ¶ 4.) Henderson and other officers gave Plaintiff repeated

commands to “get on the ground and to show his hands.” Id. at ¶ 5. Instead, Plaintiff “turned



                                                 5
and moved toward the rear of the kitchen as if he was fleeing the residence.” Id. at ¶ 6.

Henderson next explains:

               I forced [Plaintiff] to the ground, but he was actively resisting by
               holding his hands underneath his body and was refusing
               commands to stop resisting and to put his hands behind his back.
               After seeing that he was actively resisting, I struck him twice with
               an open palm to shock him into releasing his hands. After the two
               open palm strikes, Plaintiff released his hands from underneath his
               body, and I was able to secure him in handcuffs.

Id. at ¶¶ 7-9. Henderson also completed a “Narrative Supplement” shortly after the incident,

under DR # 14-504226, in which he states that upon entering the residence, he observed a male,

identified as Plaintiff, standing in the back of the kitchen:

               Livingston refused repeated commands to “show his hands” and
               “get on the ground” instead remaining to stand then turning away
               from us. I took hold of Livingston’s right arm/shoulder and forced
               him [to] the ground where he was instructed to place his hands
               behind his back and not to resist his arrest. Livingston failed to
               comply and held his hands beneath his chest. I delivered two open
               hand strikes to the right side of Livingston’s face which proved
               successful as he then placed his hands behind his back where they
               were handcuffed. Livingston stated he was not injured as a result
               of the incident and no obvious injuries were observed. Livingston
               was later lodged at the Justice Center on multiple charges.

(Dkt. No. 124-3 at 50.)

       Ryan also completed a “Narrative” documenting the execution of the search of 1034

State Fair Boulevard under DR # 14-504226. (Dkt. No. 124-3 at 45.) According to Ryan, at

approximately 11:50 a.m., fifteen members of the Syracuse Police Department Special

Investigations Division, Gang Task Force, and Crime Reduction Team executed search warrants

on Plaintiff, and the residence of 1034 State Fair Boulevard. (Dkt. No. 124-3 at 45.) Two

detectives from the Onondaga County Sheriff’s Office (“OSCO”) were also present. Id. Upon

arrival, the front door of the residence was forced opened and Plaintiff was taken into custody in




                                                   6
the kitchen area and Tarnyonoh Karpeh in the living room. Id. After a systematic search of the

parties and the property, the following items were recovered and seized: (1) glassine envelopes;

(2) dagger, (3) $367.00; (4) 5 white pills; (5) $29.00; (6) box of sandwich baggies; (7) $280.00;

(8) cell phones; and (9) digital scale. Id.; see also (Dkt. No. 115-14 at 31.) Ryan described the

dagger as a “double sided knife, thereby constituting it to be a dangerous knife.” Id. He further

stated:

                 With Livingston’s extensive background in dealing narcotics he
                 has no legitimate reason for possessing that knife in the residence
                 other than to use it unlawfully against another to protect his drug
                 business.

Id. Ryan’s narrative indicated Plaintiff had an “outstanding warrant for CPCS 3rd and he was

booked by the OSCO detectives on this charge.” Id. He further explains:

                 After a consultation with the DA’s office no charges were filed
                 against Livingston on today’s date for the items that were located
                 in the residence. However, he was charged with CPCS 3rd, 4th,
                 and 7th for cocaine that was recovered at 152 Lynhurst Ave. that
                 was documented under DR # 14-503815.

Id.

          On October 22, 2014, Ballagh filed a felony complaint accusing Plaintiff of knowingly

and unlawfully possessing cocaine inside his home, located at 152 West Lynhurst Avenue, which

was the subject of lawful search warrant signed by Judge McMahon on October 21, 2014. (Dkt.

No. 124-3 at 46.) On October 23, 2014, Plaintiff was arraigned on the new felony charges. (Dkt.

No. 67 at ¶ 25.) By letter dated October 23, 2014, Plaintiff was advised that the following

charges were pending and would be submitted to the Grand Jury pursuant to CPL 190.50(5) in

connection with the search of 152 West Lynhurst Avenue under DR # 14-503815: criminal

possession of controlled substance in the third, fourth, and seventh (two counts) degrees, and

criminal use of drug paraphernalia in the second degree. (Dkt. No. 124-3 at 44.) According to



                                                  7
Plaintiff’s criminal attorney, the October 22, 2012, charges were not presented for indictment.

(Dkt. No. 115-8 at 8; see also Dkt. No. 67 at ¶ 26.)

           On November 25, 2014, Plaintiff appeared before Judge Cecile in SCTC for sentencing

based on his 2013 plea regarding Indictment 2013-0091-1. (Dkt. No. 115-8.) During the

sentencing, Judge Cecile acknowledged that Plaintiff had asked for another chance to complete

the judicial diversion program and requested an adjournment on the sentencing because “he’s

going to be able to beat the new charge – the new charges that he has been arrested on.” Id. at 2-

3. Judge Cecile continued:

                  However, the reason I -- one of the reasons I’m sentencing Mr.
                  Livingston is not only because of the new charges; but also, I gave
                  him the last chance warning on June 17th and -- of this year -- and
                  not only did he get rearrested on new charges, but he tested
                  positive on the screenings in September after that. So, that’s why I
                  intend to sentence him today.

Id. at 3. Regarding the 2013 plea on Indictment 2013-0091-1, the Assistant District Attorney

recommended a sentence between six and eight years and agreed that the sentence would satisfy

also the new charges arising out of the October 22, 2014, search of 152 West Lynhurst Avenue

stating:

                  And I did speak with Senior ADA Mike Ferrante this morning,
                  whose case this was originally, and who has the new felony case.
                  He’s asking for a sentence of between six and eight years in state
                  prison. And if Mr. Livingston does receive a sentence of six to
                  eight years, he will satisfy the new felony charge.

                  And he wanted the Court to know as well that Mr. Livingston was
                  the target of that search warrant and investigation for the selling of
                  cocaine. They found cocaine, scales, and packaging all at the
                  residence.

Id. at 7. Thereafter, with regard to Plaintiff’s plea of guilty entered April 22, 2013, to criminal

possession of a controlled substance in the third degree, Plaintiff was sentenced, as a second




                                                    8
felony offender, to a determinate term of imprisonment for six years followed by three years of

post-release supervision. Id. at 18-19; see also Dkt. No. 115-16 at 2-3. Judge Cecile indicated

Plaintiff’ guilty plea would also satisfy the charges stemming from a June 3, 2014, arrest. (Dkt.

No. 115-8 at 18.)

       It is undisputed that although Plaintiff was arrested on October 22, 2014, for, inter alia,

criminal possession of a controlled substance in the third and seventh degree as well as

possession of drug paraphernalia, these charges were dismissed in satisfaction of Plaintiff

receiving six years as a predicate felon. (Dkt. No. 115-2 at ¶ 30; Dkt. No. 124-1 at ¶ 30; see also

Dkt No. 115-12 at 46-47. 6)

       The Court takes judicial notice of the Certificate of Conviction/Disposition, that on April

30, 2015, the charges stemming from Plaintiff’s October 22, 2014, arrest in connection with the

search of 152 West Lynhurst Avenue (DR # 14-503815) were deemed “COVO” 7 by 2013-0091-

1. (Dkt. No. 42-8. 8)

       Plaintiff claims Defendants violated his constitutional rights and challenges the length of

his current sentence, contending, inter alia, that his October 22, 2014, arrest and the charges




       6
           Indeed, Plaintiff testified: “Q: So he asked the judge to sentence you to six to eight
years and that would cover the charges incurred as a result of your October arrest? A:
Absolutely. Q: Is that what happened? A: Sentenced me six years, three years post-release.”
(Dkt. No. 115-12 at 46-47. ) Plaintiff claims a detainer remained active and the charges were not
formally dismissed on April 30, 2015. (Dkt. No. 67 at ¶ 31.) See also Dkt. No. 124-3 at 63 (“In
response to your recent note, attached is the “Certificate of Disposition” received from Syracuse
City Court. Your charges were covered and dismissed in satisfaction of your plea on another
case (COVO) on 4/30/15.”).
         7
           According to the publicly available website maintained by the New York State Unified
Court System, “COVO” is defined as “covered by disposition in another case.” See
https://iapps.courts.state.ny.us/webcrim_attorney/WebcriminalGlossary#CC (last visited Mar.
27, 2019).
         8
           The state prosecution of an individual is a matter of public record, of which a court
may take judicial notice. Shmueli v. City of New York, 424 F.3d 231, 233 (2d Cir. 2005).


                                                 9
were used to “enhance” his sentence on his conviction for criminal possession of a controlled

substance in the third degree, based on his 2013 guilty plea. (See generally Dkt. No. 67.)

Plaintiff explained:

                  Q: So why are you incarcerated today? Why are you here?

                  A: Drug court.

                  Q: And that was because you violated the provisions of the drug
                  court?

                  A: New charges. . . . I don’t dispute being convicted in drug
                  court. What I’m disputing is the enhanced sentence that they gave
                  me based on these charges.

                  Q: What was the enhanced sentence?

                  A: Six years.

                  Q: They gave you six years because you violated the drug court
                  provisions?

                  A: Not because I violated the drug court, just because the new
                  charges.

                  Q: What new charges?

                  A: June 3rd and October 22nd.

(Dkt. No. 115-13 at 53.)

         The Court takes judicial notice of the fact that Plaintiff is presently incarcerated at Great

Meadow Correctional Facility in Comstock, New York, serving a term of six years for the crime

of criminal possession of a controlled substance in the third degree, of which he was convicted. 9




         9
             See http://nysdoccslookup.doccs.ny.gov (DIN # 14-B-3634) (last visited Mar. 28,
2019).


                                                   10
III.    APPLICABLE LEGAL STANDARD FOR SUMMARY JUDGMENT

        Summary judgment may be granted only if the submissions of the parties taken together

“show that there is no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c); see Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251-52 (1986). The party moving for summary judgment bears the initial burden of

showing, through the production of admissible evidence, that no genuine issue of material fact

exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006). A dispute of fact is

“genuine” if “the [record] evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Liberty Lobby, 477 U.S. at 248.

        Only after the moving party has met this burden is the nonmoving party required to

produce evidence demonstrating that genuine issues of material fact exist. Salahuddin, 467 F.3d

at 272-73. The nonmoving party must do more than “rest upon the mere allegations . . . of the

[plaintiff’s] pleading” or “simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986).

“Conclusory allegations, conjecture and speculation . . . are insufficient to create a genuine issue

of fact.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998).

        A party opposing summary judgment is required to submit admissible evidence. See

Spiegel v. Schulmann, 604 F.3d 72, 81 (2d Cir. 2010) (“It is well established that in determining

the appropriateness of a grant of summary judgment, [the court] . . . may rely only on admissible

evidence.”) (citation and internal quotation marks omitted). A plaintiff’s verified complaint is to

be treated as an affidavit. Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995) (“A verified

complaint is to be treated as an affidavit . . . and therefore will be considered in determining

whether material issues of fact exist . . . .”) (citations omitted).




                                                   11
       In Jeffreys v. City of New York, the Second Circuit reminded that on summary judgment

motions “[t]he mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005). “To defeat summary judgment, .

. . nonmoving parties may not rely on conclusory allegations or unsubstantiated speculation.” Id.

(citation and internal quotation marks omitted). “At the summary judgment stage, a nonmoving

party must offer some hard evidence showing that its version of the events is not wholly

fanciful.” Id. (citation and internal quotation marks omitted). “To satisfy Rule 56(e), affidavits

must be based upon ‘concrete particulars,’ not conclusory allegations.” Schwapp v. Town of

Avon, 118 F.3d 106, 111 (2d Cir. 1997) (citation omitted); Smith v. Woods, No. 9:03-CV-480

(DNH/GHL), 2006 WL 1133247, at *3 & n.10 (N.D.N.Y. Apr. 24, 2006). 10 “Statements that are

devoid of any specifics, but replete with conclusions, are insufficient to defeat a properly

supported motion for summary judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d

Cir. 1999).

       In determining whether a genuine issue of material fact exists, the court must resolve all

ambiguities and draw all reasonable inferences against the moving party. Major League

Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). Where a party is

proceeding pro se, the court is obliged to “read [the pro se party’s] supporting papers liberally,

and . . . interpret them to raise the strongest arguments that they suggest.” Burgos v. Hopkins, 14

F.3d 787, 790 (2d Cir. 1994). However, “a pro se party’s ‘bald assertion,’ unsupported by

evidence, is not sufficient to overcome a motion for summary judgment.” Cole v. Artuz, No. 93



       10
          The Court will provide Plaintiff with copies of all unpublished decisions cited herein
in accordance with the Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir.
2009) (per curiam).


                                                 12
Civ. 5981 (WHP)(JCF), 1999 WL 983876, at *3 (S.D.N.Y. Oct. 28, 1999) (citing Carey v.

Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

IV.    THE PARTIES’ CONTENTIONS

       Generally, Plaintiff claims that: (1) Ryan, Henderson, and Ballagh conspired to violate

Plaintiff’s constitutional rights by attempting to “cover up” defective search warrants and

exaggerating evidence in order to “impact” Plaintiff’s sentence at the SCTC and to avoid civil

liability; (2) Ryan, Henderson, and Ballagh violated state and federal constitutional laws against

unreasonable searches and seizures; (3) Ballagh is liable for false arrest; (4) Henderson engaged

in extreme and outrageous conduct in executing the search warrant and subjected Plaintiff to

excessive force, assault and battery, and an unlawful interrogation; (5) Ryan violated state and

federal due process of law by exaggerating evidence in police reports and filed a false report to

impact Plaintiff’s drug court status and cover up Defendants’ wrongdoings to avoid civil

liability; (6) Ryan, Henderson, and Ballagh engaged in malicious abuse of process; (7) Ballagh

participated in a malicious prosecution, offered false and exaggerated evidence in the search

warrant applications, and offered a false instrument for filing; (8) Ryan is liable for negligent and

intentional infliction of emotional distress; (9) Henderson and Ballagh are liable for intentional

infliction of emotional distress; and (10) the City of Syracuse failed to adequately train,

supervise, and discipline Ballagh, Ryan, and Henderson. (Dkt. No. 67 at ¶¶ 37-64. 11)

       Generally, Defendants seek summary judgment and dismissal of the amended complaint

in its entirety on the following grounds: (1) Plaintiff’s § 1983 claims for false arrest, illegal

search and seizure, malicious prosecution, and fabrication of evidence are barred under Heck v.

Humphrey, 512 U.S. 477 (1994); (2) Plaintiff’s §§ 1983 and 1985(3) and state law claims for



       11
            For a complete statement, reference is made to the amended complaint. (Dkt. No. 67.)


                                                  13
conspiracy, malicious abuse of process, intentional and negligent infliction of emotional distress,

excessive force, and assault and battery fail as a matter of law; and (3) Plaintiff’s municipal

liability claims fail as a matter of law. (Dkt. No. 115-3.) In his response, Plaintiff claims, inter

alia, that (1) his constitutional rights were violated; (2) Defendants’ misconstrue the nature of his

§ 1983 claims; and (3) a genuine issue of material fact precludes summary judgment. (Dkt. No.

124.) Plaintiff does, however, admit the following claims should be dismissed: (1) conspiracy

claims against Ryan and Henderson; (2) illegal search and seizure claims against Ryan and

Henderson; and (3) negligent infliction of emotion distress claim against Ryan. (Dkt. No. 124 at

6, 9, 24.)

V.      ANALYSIS

        To prevail on a claim under § 1983, a plaintiff must show: (1) the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws (2) by a person acting

under the color of state law. See 42 U.S.C. § 1983. “Section 1983 itself creates no substantive

rights; it provides only a procedure for redress for the deprivation of rights established

elsewhere.” Duamutef v. Morris, 956 F. Supp. 1112, 1115 (S.D.N.Y. 1997) (citing Sykes v.

James, 13 F.3d 515, 519 (2d Cir. 1993)).

        As detailed above, the gravamen of Plaintiff’s amended complaint deals with the

investigation, search warrants, search and seizure of property, false arrest, filing of false

documents, malicious prosecution, malicious abuse of process, and conspiracy. The thrust of

Plaintiff’s allegation is that the “unfounded” charges stemming from his arrest on October 22,

2014, were used to “enhance” his sentence in the SCTC for criminal conviction of a controlled

substance in the third degree. Although Plaintiff’s only seeks monetary damages in this action,




                                                  14
distilled to their core, and with exception of the excessive force claim, Plaintiff’s § 1983 claims

challenge his current prison sentence.

       A.      Heck v. Humphrey

       A civil lawsuit may not be used to collaterally attack a criminal conviction. Heck v.

Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that

               in order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a § 1983 plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such a
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus.

Id. at 486-87 (internal footnote omitted). This rule has come to be known as the “favorable

termination” requirement. See McKithen v. Brown, 481 F.3d 89, 101 n.13 (2d Cir. 2007).

       Under Heck and its progeny, a “§ 1983 action is barred (absent prior invalidation) no

matter the relief sought (damages or equitable relief) . . . if success in that action would

necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson, 544

U.S. 74, 81-82 (2005) (emphasis in original). If a plaintiff whose success would necessarily

demonstrate the invalidity of the confinement or its duration does not satisfy Heck’s “favorable

termination rule,” he must seek relief through the federal habeas corpus statute rather than

through § 1983. Peralta v. Vasquez, 467 F.3d 98, 104 (2d Cir. 2006) (“[T]he purpose of the

Heck favorable termination requirement is to prevent prisoners from using § 1983 to vitiate

collaterally a judicial or administrative decision that affected the overall length of confinement,

and that punishments related to their term of imprisonment, or the procedures that led to them . . .

must be attacked through a habeas petition.”); see Preiser v. Rodriguez, 411 U.S. 475, 500




                                                  15
(1973) (habeas corpus relief is the “sole federal remedy” available to a state prisoner seeking to

attack the fact or duration of his confinement). 12

       The dispositive factor in the Heck inquiry is whether judgment in favor of the prisoner

would “necessarily imply” the validity of the conviction or the sentence. Gastelu v. Breslin, No.

3-CV-1339, 2005 WL 2271933, at *2 (E.D.N.Y. Sept. 12, 2005) (citing Heck, 512 U.S. at 487).

If so, the prisoner cannot bring a § 1983 action unless the conviction or sentence has already

been invalidated. Id.; see also Praileau v. Fischer, 930 F. Supp. 2d 383, 396 (N.D.N.Y. 2013)

(stating “[u]nless, and until, the conviction is challenged and adjudicated” in the plaintiff’s favor,

the plaintiff’s § 1983 claims are barred under Heck). For purposes of Heck, a termination is not

favorable to an accused if the charge is withdrawn or the prosecution abandoned the charge

pursuant to a compromise with the accused. Rothstein v. Carriere, 373 F.3d 275, 286-87 (2d Cir.

2004). Conversely, where the § 1983 action “even if successful, will not demonstrate the

invalidity of any outstanding criminal judgment . . . the action should be allowed to proceed.”

Heck, 512 U.S. at 487 (emphasis in original). 13

       Accordingly, courts routinely dismiss § 1983 claims that implicate the validity of the

prisoner’s conviction or sentence when he has failed to demonstrate that his conviction was

favorably terminated. See Duamutef v. Morris, 956 F. Supp. 1112, 1115-18 (S.D.N.Y. 1997)




       12
           The Court takes judicial notice of Plaintiff’s petition for habeas corpus pursuant to 28
U.S.C. § 2254, filed July 9, 2018, in the Northern District of New York, entitled Richard
Livingston v. Christopher Miller, 9:18-cv-0803. Plaintiff’s habeas petition before the Honorable
Brenda K. Sannes, U.S. District Judge, is the proper avenue by which Plaintiff may seek relief
from his conviction or sentence.
        13
           As pertinent here, it is “well established that an excessive force claim does not usually
bear the requisite relationship under Heck to mandate its dismissal.” McGrew v. Holt, No. 6:13-
cv-792 (GLS/TWD), 2015 WL 736614, at *4 (N.D.N.Y. Feb. 20, 2015) (quoting Smith v. Fields,
No. 95 CIV. 8374, 2002 WL 342620, at *4 (S.D.N.Y. Mar. 4, 2002)). Defendants’ motion for
summary judgment on the excessive force claim is addressed in Section V.B., infra.


                                                   16
(dismissing § 1983 claims of malicious prosecution, false arrest, perjury, retaliation, and civil

rights conspiracy under Heck where the plaintiff’s underlying conviction had not been

overturned); Peay v. Ajello, 470 F.3d 65, 68 (2d Cir. 2006) (“Inasmuch as plaintiff has not shown

that his conviction has been reversed or declared invalid, the District Court properly dismissed

the claims against [defendant].”); Gibson v. City of New York, 182 F.3d 899, 899 (2d Cir. 1999)

(affirming a Heck-based dismissal where the plaintiff had failed to establish that his conviction

had been reversed); Houston v. City of New York, No. 06 CV 2094 (RJD)(LB), 2013 WL

1310554, at *4-5 (E.D.N.Y. Mar. 28, 2013) (applying Heck to bar § 1983 claims for malicious

prosecution and malicious about of process); Younger v. City of New York, 480 F. Supp. 2d 723,

730 (S.D.N.Y. 2007) (holding that plaintiff’s § 1983 claims for false arrest and malicious

prosecution would, if successful, render plaintiff’s conviction invalid, and, were therefore barred

by the favorable termination doctrine articulated in Heck); Rivera v. City of Yonkers, 470 F

.Supp. 2d 402, 408 (S.D.N.Y. 2007) (dismissing plaintiff’s false imprisonment/arrest and

malicious prosecution claims pursuant to § 1983 because under Heck, “a conviction for a crime

cannot be considered a termination in favor of the accused”); McFadden v. New York, No. 10-

CV-141 (RRM)(CLP), 2011 WL 6813194, at *4 (E.D.N.Y. Dec. 28, 2011) (“Claims for both

false arrest and malicious prosecution both call into question the validity of a conviction, because

false arrest requires a lack of probable cause and malicious prosecution requires probable cause

and a termination of the proceedings in the defendant’s favor.”); see also Lane v.

Papadimitrious, No. 6:10-CV-647, 2010 WL 2803468, at *1 (N.D.N.Y. July 14, 2010) (“Thus,

plaintiff’s claims in the nature of perjury, slander, evidence-tampering, conspiracy to bring

unfounded criminal charges against him, and false imprisonment necessarily implicate the

validity of his conviction and are thus barred under Heck v. Humphrey, [] until such time as the




                                                 17
conviction may be vacated or otherwise invalidated.”); Wallace v. Speiget, No. 04-CV-2821

(DGT), 2005 WL 1544811, at *1-2 (E.D.N.Y. July 1, 2005) (holding that Heck precluded

plaintiff’s § 1983 claims for malicious prosecution and slander).

       Further, conspiracy claims are routinely dismissed under Heck when such claims bear on

the validity of the underlying conviction or sentence. Cruz v. Reilly, No. 08-CV-1245

(JFB)(AKT), 2009 WL 2567990, at *3 (E.D.N.Y. Aug. 18, 2009) (collecting cases); see also

Amaker v. Weiner, 179 F.3d 48, 52 (2d Cir. 1999) (holding that “Heck . . . applies with respect

not only to [the] plaintiff’s § 1983 claim but also to his §§ 1981, 1985(3) and 1986 claims”

because the existence of a conspiracy would necessarily question the validity of plaintiff’s

conviction).

       Here, excluding the excessive force claim, Plaintiff’s §§ 1983 and 1985(3) claims fall

squarely within the ambit of Heck because a decision in his favor would necessarily call into

question the validity of his conviction or sentence. 14 Plaintiff apparently concedes as much.

Notably, after Defendants’ motion for summary judgment was fully briefed, Plaintiff filed a

motion to consolidate this action with his petition for a writ of habeas corpus. (Dkt. No. 126.) In

support of his motion to consolidate, Plaintiff stated:

               The two actions are solely based on common questions of law and
               fact. In addition both actions are related and coincide with each
               other. The section 1983 in pertinent part and the events leading up
               the Federal Habeas Corpus Petition filed.

               As a threshold matter the Habeas Corpus Petition must be heard
               and decided first and foremost as to not bar the [§] 1983 claims for
               the purpose of Heck v. Humphrey.




14
   In so holding, the Court expresses no opinion as to the merits of Plaintiff’s §§ 1983 and
1985(3) claims at this juncture nor the validity of his underlying conviction or sentence, which is
before Judge Sannes.


                                                 18
Id. at 1. There, Plaintiff detailed the many ways in which he was “still held accountable” by the

SCTC because the investigation, warrants, search and seizure, and arrest “were used at

sentencing to negatively influence SCTC in imposing a lengthy prison term on Plaintiff.” Id. at

2. Plaintiff further claimed that the District Attorney in attempt to cover up Defendants’ errors,

“fraudulently introduced elements” of the investigation to the SCTC “creating a strong

presumption of Plaintiff being guilty.” Id. Plaintiff explained that “the ploy” was “obvious”

because Defendants used:

                SCTC as a vehicle to cover up the Detective’s constitutional errors
                in order to help the Detective avoid civil and criminal liability.
                Attempting to merge the new charges (felonies) and drug court
                plea together by satisfying (dismissing). As a result of six-eight
                years imposed. [T]his is a crafty cover up.

Id. at 3. 15

         Clearly, were Plaintiff to succeed on any theory espoused above, he would necessarily

call into question the validity of his current conviction or sentence. Thus, Plaintiff’s §§ 1983 and

1985(3) claims for conspiracy, illegal search and seizure, false arrest, malicious prosecution,

malicious abuse of process, and denial of due process, all of which would necessarily imply the

invalidity of his current conviction or sentence are barred under Heck unless and until such time

as Plaintiff’s conviction is overturned or his sentenced invalidated. Therefore, these §§ 1983 and

1985(3) claims are not cognizable at this time.

         “Disposition of the case on Heck grounds, however, warrants only dismissal without

prejudice, because the suit may be reinstituted should plaintiff’s conviction be ‘expunged by

executive order, declared invalid by a state tribunal authorized to make such determination, or



15
   By Decision & Order filed October 31, 2018, Plaintiff’s motion to consolidate was denied.
(Dkt. No. 128.) The Court takes judicial notice that Plaintiff filed the same motion in his habeas
petition pending before Judge Sannes, which was also denied by Order filed October 31, 2018.


                                                  19
called into question by a federal court’s issuance of a writ of habeas corpus.’” Amaker, 179 F.3d

at 52 (quoting, inter alia, Heck, 512 U.S. at 487).

       B.      Fourth Amendment Excessive Force

       Claims that law enforcement officers used excessive force in the course of an arrest are

analyzed under the Fourth Amendment’s reasonable standard. Graham v. Connor, 490 U.S. 386,

396 (1980). Application of this test is case specific and requires a balancing of the “nature and

quality of the intrusion on the plaintiff’s Fourth Amendment interest against countervailing

governmental interests at stake.” Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010). When

performing a Fourth Amendment excessive force analysis, a court must consider (1) the nature

and severity of the crime leading to the arrest, (2) whether the suspect poses an immediate threat

to the safety of the officer or others, and (3) whether the suspect was actively resisting arrest or

attempting to evade arrest by flight. See id.; see also Brown v. City of New York, 798 F.3d 94,

100 (2d Cir. 2015); Jones v. Parmley, 465 F.3d 46, 61 (2d Cir. 2006).

       In making the excessive force inquiry, a court must evaluate the circumstances from the

perspective of a reasonable officer at the time of the incident, rather than through the 20/20 lens

of hindsight, taking into consideration that law enforcement officials are often forced to make

split second judgments during the course of events that are rapidly evolving. Tracy, 623 F.3d at

96; Brown, 798 F.3d at 100. Since physical force is often necessary to take somebody into

custody, “[n]ot every push or shove, even if it may later seem unnecessary in the peace of a

judge’s chambers, violates the Fourth Amendment. Graham, 490 U.S. at 396 (internal citation

omitted). Indeed, a “de minimus use of force will rarely suffice to state a Constitutional claim.”

Romano v. Howarth, 998 F.2d 101 105 (2d Cir. 2005).




                                                  20
       “Further, a plaintiff must allege that he sustained an injury to maintain an excessive force

claim.” Acosta v. City of New York, No. 11 Civ. 856(KBF), 2012 WL 1506954, at *10

(S.D.N.Y. Apr. 26, 2012) (dismissing excessive force claim where plaintiff alleged that he was

punched in the chest and thrown to the ground but did not allege any injury). Such injury need

not be severe, however. Robison v. Via, 821 F.2d 913, 924 (2d Cir. 1987) (“If the force used was

unreasonable and excessive, the plaintiff may recover even if the injuries inflicted were not

permanent or severe.”). Still it is clear that some type of injury is required to prevail on a § 1983

excessive force claim. Castro v. Cty. Nassau, 739 F. Supp. 2d 153, 177 n.16 (E.D.N.Y. 2010).

       “[T]he Second Circuit and district courts in the Circuit recognize the concept of de

minimis injury and, when the injury resulting from alleged excessive force falls into that

category, the excessive force claim is dismissed.” Jackson v. City of N.Y., 939 F. Supp. 2d 219,

231 (E.D.N.Y. 2013) (quotation marks and citation omitted). “[S]hort-term pain, swelling, and

bruising, brief numbness from tight handcuffing, claims of minor discomfort from tight

handcuffing, and two superficial scratches from a cut inside the mouth” have been held to be de

minimis and, thus, unactionable. Id. (quoting Lemmo v. McKoy, No. 08–CV4264, 2011 WL

843974, at *5 (E.D.N.Y. Mar. 8, 2011)). However, “the fact that [the p]laintiff may not have

sustained serious long lasting harm is not dispositive.” Graham v. City of New York, 928 F.

Supp. 2d 610, 618 (E.D.N.Y. 2013); see also Jennings v. Decker, 17-CV-0054, 2019 WL

251781, at *8 (N.D.N.Y. Jan. 17, 2019) (observing that at the summary judgment stage even

minor injuries, including scrapes and bruises, can support an excessive force claim).

       Defendants argue Plaintiff’s excessive force claim should be dismissed because

Henderson used reasonable force to arrest Plaintiff and the alleged injury, if any, was di minims.

(Dkt. No. 115-3 at 15-16.) As detailed above, Defendants contend that upon entering 1034 State




                                                 21
Fair Boulevard, Henderson observed Plaintiff moving towards the rear of the residence, as if he

were trying to flee. (Dkt. No. 115-6 at ¶¶ 4, 5.) Plaintiff refused repeated commands and was

actively resisting arrest. Id. at ¶¶ 5, 7. As a result, Henderson used two open palm strikes to

shock Plaintiff into releasing his hands and was successful in securing Plaintiff’s hands without

further incident. Id. at ¶¶ 8, 9. Thus, according to Defendants, Henderson acted reasonably

under the circumstances and the de minimis nature of Plaintiff’s injury provides conclusive prove

that the force used was de minimis. (Dkt. No. 115-3 at 16-17.)

        In contrast, Plaintiff claims that he immediately put his hands up, complied with the

officers’ instructions, and was handcuffed without incident. Id. at 36-37. After he was

restrained, however, Henderson struck Plaintiff in the face with an open palm, demanding to

know the location of the drugs and guns, and punched him in the stomach. Id. at 37. Plaintiff

also points out that he was not charged with resisting arrest on October 22, 2014, and suggests

Henderson’s statement that Plaintiff was “resisting arrest” was alleged after the fact “to justify

the unreasonable force.” (Dkt. No. 124-1 at 26.)

        To be sure, resolution of such conflicting versions of the relevant events, including the

severity of the plaintiff’s resulting injuries, are generally a matter for the jury and not for the

court on summary judgment. McGrew v. Holt, 2015 WL 736614, at *4. In this case, however,

Plaintiff has alleged no injuries:

                Q: Did you complain of any injuries after your arrest?

                A: No, I wasn’t injured.

                Q: Did you talk to any supervisor about the force that was used on
                you?

                A: No.

(Dkt. No. 115-13 at 39.)



                                                   22
                Q: Did you tell any officers you were injured?

                A: I didn’t tell nobody I was injured. I wasn’t injured off a smack
                in the face and a punch to the stomach.

Id. at 41. Thus, Plaintiff’s reliance on Maxwell v. City of New York, 380 F.3d 106 (2d Cir. 2004),

is misplaced. (See Dkt. No. 124 at 25. 16) Moreover, it is undisputed that Plaintiff’s medical

records from the Onondaga County Justice Center and Great Meadow Correctional Facility show

that Plaintiff did not receive treatment for his head or any other alleged area where Henderson

struck Plaintiff. (Dkt. Nos. 115-2 at ¶¶ 31, 32; 124-1 at ¶¶ 31, 21.)

        At summary judgment, Plaintiff now contends that his “injuries are mental, emotional

and psychological. Henderson humiliated Plaintiff in the presence of his girlfriend Karpeh.”

(Dkt. No. 124 at 25.) However, a conclusory assertion of “emotional injuries” of the “garden

variety—namely mental pain, suffering, humiliation, damage to reputation, and emotional

anguish . . . [w]ithout more . . . is insufficient to sustain a claim for excessive force.” Sullivan v.

City of New York, No. 17 Civ. 3779 (KPF), 2018 WL 3368706, at *11 (S.D.N.Y. July 10, 2018)

(citing Guerreror v. City of New York, No. 12 Civ. 2916 (RWS), 2013 WL 673872, at *5

(S.D.N.Y. Feb. 25, 2013) (holding that an allegation that plaintiff “suffered mental and

emotional harm” unaccompanied by allegations of a specific or identifiable mental injury, is an

insufficient basis for an excessive force claim)).




16
   In Maxwell, the plaintiff claimed she was unnecessarily swung and jerked around by the
handcuffs while she was cuffed from behind, and alleged she was shoved head first into the
police car, causing her to strike the metal partition between the front and back seats. 380 F.3d at
108. She alleged immediate pain was treated for pain in her lower back and left arm and for
headache. Id. During the following weeks, she suffered from headaches, dizziness, nausea, and
lethargy. Id. She obtained further medical treatment and was diagnosed with post-concussive
syndrome. Id.


                                                  23
       Simply put, even crediting Plaintiff’s version of the use of force and viewing the

evidence in the light most favorable to Plaintiff as the non-moving party, Plaintiff has not

attributed any specific physical injury to the alleged use of force and Plaintiff’s conclusory

assertion of mental and emotional injury is insufficient to sustain a claim for excessive force.

See Kaid v. Rudnikc, No. 15-CV-548-A, 2018 WL 3850828, at *6 (W.D.N.Y. June 26, 2018)

(granting summary judgment on excessive force claim where, inter alia, despite the plaintiff

alleging that after he was handcuffed, he was “punched several times in the stomach, side and

back area,” and then thrown to the ground and “kicked numerous times in the stomach and

finally in the groin area” where his only claimed injury was “soreness”); Brown v. City of New

York, No. 14 Civ. 2700 (BMC), 2015 WL 427942, at *5 (E.D.N.Y. Feb. 2, 2015) (granting

summary judgment dismissing excessive force claims after the plaintiffs conceded that they

suffered no physical injuries); Acosta, 2012 WL 1506954, at *11 (dismissing complaint where

plaintiff claimed to have been punched, thrown to the ground, and forcibly handcuffed, but

alleged no specific or identifiable physical harm beyond conclusory assertions); Lyman v. City of

Albany, 536 F. Supp. 2d 242, 249 (N.D.N.Y. 2008) (dismissing excessive force claim where

plaintiff alleged that he was “injured and subjected to physical and mental pain and suffering,

emotional distress, embarrassment, humiliation and fear”).

       For these reasons, the Court finds Plaintiff’s claim of excessive force fails as a matter of

law.

       C.      Municipality Liability

       Plaintiff claims the City of Syracuse failed to adequately train and supervise Ballagh,

Ryan, and Henderson. (Dkt. No. 67 at ¶¶ 60, 61,62.) By way of example, he argues the City of

Syracuse “should have trained” Ballagh “not to commit to perjury,” “how to appropriate apply




                                                 24
for search warrants,” and “to not maliciously prosecute without probable cause.” Id. at 60.

Similarly, Plaintiff contends the City of Syracuse failed to adequately train Ryan “not to

exaggerate police reports in order to obtain a collateral objective.” Id. He claims Ryan and

Henderson should have been trained not to execute a warrant “that was not appropriately applied

for” and was “facially insufficient” or “deficient.” Id. at. ¶¶ 61, 62. Lastly, Plaintiff argues the

City of Syracuse failed to adequately train Henderson how to execute a search warrant and arrest

without using excessive force and “unlawful interrogation” tactics. Id. at ¶¶ 62, 63.

       In order to sustain a § 1983 claim for municipal liability, a plaintiff must show he

suffered a constitutional violation, and that the violation resulted from an identified municipal

policy or custom. Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 694-95 (1978). It

is well established that a Monell claim cannot lie in the absence of an underlying constitutional

violation. See Segal v. City of N.Y., 459 F.3d 207, 219 (2d Cir. 2006) (“Monell does not provide

a separate cause of action . . . it extends liability to a municipal organization where that

organization’s failure to train, or the policies or customs that it has sanctioned, led to an

independent constitutional violation.”) (emphasis in original); Thomas v. Westchester Cty., No.

12-CV-6718, 2013 WL 3357171, at *6 (S.D.N.Y. July 3, 2013) (“Absent an underlying

constitutional violation, a Monell claim cannot lie.”).

       Here, for the reasons set forth above, inasmuch as the Court finds Plaintiff’s underlying

constitutional claims are barred by Heck and fail as a matter of law, there is no basis for

extending liability to the City of Syracuse. Segal v. City of N.Y., 459 F.3d 207, 219 (2d Cir.

2006) (“Because the district court properly found no underlying constitutional violation, its

decision not to address the municipal defendants’ liability under Monell was entirely correct.”).

Therefore, the Monell claims are dismissed consistent with the foregoing.




                                                  25
       D.      Supplemental Jurisdiction

       Defendants seek summary judgment on Plaintiff’s state law claims. (Dkt. No. 115-3 at

13-14, 17.) However, where a district court has dismissed all claims over which it has original

jurisdiction, the court may decline to exercise supplemental jurisdiction over remaining state law

claims. 28 U.S.C. § 1367(c)(3). The decision is a discretionary one, and its justification “lies in

considerations of judicial economy, convenience and fairness to litigants[.]” United Mine

Workers v. Gibbs, 383 U.S. 715, 726 (1966); see also Kolari v. New York-Presbyterian Hosp.,

455 F.3d 118, 122 (2d Cir. 2006) (“Once a district court’s discretion is triggered under §

1367(c)(3), it balances the traditional ‘values of judicial economy, convenience, fairness, and

comity,’ in deciding whether to exercise jurisdiction.”) (quoting Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988)).

       The Second Circuit has instructed “if [all] federal claims are dismissed before trial . . . the

state claims should be dismissed as well.” Castellano v. Bd. of Tr., 937 F.2d 752, 758 (2d Cir.

1991) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)); see also Carnegie-

Mellon, 484 U.S.at 350 & n.7 (“[I]n the usual case in which all federal-law claims are eliminated

before trial, the balance of factors to be considered under the pendent jurisdiction doctrine—

judicial economy, convenience, fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims.”). “The Court notes that it may sua sponte

render this determination.” Terrill v. Windham-Ashland-Jewett Central School Dist., 176 F.

Supp. 3d 101, 112 (N.D.N.Y. 2016) (collecting cases).

       Therefore, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state

law claims and these claims are dismissed without prejudice to refiling in state court.




                                                 26
        ACCORDINGLY, it is hereby

        ORDERED that Defendants’ motion for summary judgment (Dkt. No. 115) is

GRANTED as follows:

        (1) Plaintiff’s § 1983 claims excessive force claims against Defendants Henderson and

the City of Syracuse are DISMISSED as a matter of law for failure to state a claim upon which

relief may be granted;

        (2) Plaintiff’s remaining §§ 1983 and 1985(3) claims against Defendants Henderson,

Ryan, Ballagh, and the City of Syracuse are DISMISSED WITHOUT PREJUDICE as barred

by Heck v. Humphrey; 512 U.S. 477 (1994); and

        (3) the Court declines to exercise supplemental jurisdiction and Plaintiff’s state law

claims are DISMISSED WITHOUT PREJUDICE and subject to refiling in state court; and it

is further

        ORDERED that Plaintiff’s amended complaint (Dkt. No. 67) is DISMISSED IN ITS

ENTIRETY; and it is further

        ORDERED that the Clerk shall provide Plaintiff with a copy of this Decision and Order,

along with copies of the unpublished decisions cited herein in accordance with Lebron v.

Sanders, 557 F.3d 76 (2d Cir. 2008) (per curiam); and it is further

        ORDERED that the Clerk of the Court shall entered judgment in Defendants’ favor and

close this case.

        SO ORDERED.



Dated: March 29, 2019
       Syracuse, New York




                                                 27
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247


                                                                Plaintiff's motion for partial summary judgment is
     KeyC te Ye ow F ag Negat ve Treatment                      DENIED. and
D st ngu shed by Sm th v. Co ns, S.D.N.Y., October , 20 5    
                  2006 WL 1133247
                                                                The complaint is DISMISSED in its entirety.
    Only the Westlaw citation is currently available.
             United States District Court,
                   N.D. New York.                               The Clerk is directed to enter judgment accordingly.

                Jeff SMITH, Plaintiff,                          IT IS SO ORDERED.
                          v.
      Robert K. WOODS, Deputy Superintendent;
      Joseph R. Belarge, Captain; G.J. O'Donnell,               GEORGE H. LOWE, Magistrate Judge.
        Sergeant; F.S.A. Antonelli; and Wayne
         Holt, Correction Officer, Defendants.                             REPORT-RECOMMENDATION

                       No. 9:03-CV-480.                         This matter has been referred to me for Report and
                               |                                Recommendation by the Honorable David N. Hurd,
                        April 24, 2006.                         United States District Judge, pursuant to 28 U.S.C. §
                                                                636(b) and Local Rule 72.3(c) of the Rules of Practice
Attorneys and Law Firms                                         for this Court. In this pro se civil rights action brought
                                                                under 42 U.S.C. § 1983, Jeff Smith (“Plaintiff”) alleges
Jeff Smith Plaintiff, Pro Se, New York, NY.
                                                                that five employees of Upstate Correctional Facility-
Hon. Eliot Spitzer, Attorney General of the State of            Deputy Superintendent Robert K. Woods, Captain
New York, Kelly L. Munkwitz, Esq., Asst. Attorney               Joseph R. Belarge, Sergeant G.J. O'Donnel, Food Service
General, of Counsel, Department of Law, Albany, NY,             Administrator Richard Antonelli, and Correction Officer
for Defendants.                                                 Wayne Holt (“Defendants”)-violated his rights under the
                                                                First, Fourth, Eighth, and Fourteenth Amendments by
                                                                (1) retaliating against him for having previously filed a
                  DECISION and ORDER                            complaint, (2) subjecting him to an unreasonable search
                                                                and seizure, (3) subjecting him to a damaged bunk bed
DAVID N. HURD, District Judge.                                  while he was housed in the Upstate Correctional Facility
                                                                Special Housing Unit, and (4) taking away his “good
 *1 Plaintiff, Jeff Smith, brought this civil rights            time” credits without affording him due process. (Dkt.
action pursuant to 42 U.S.C. § 1983. By Report-
                                                                No. 5 [Plf.'s Am. Compl.].)
Recommendation dated March 17, 2006, the Honorable
George H. Lowe, United States Magistrate Judge,
                                                                1      Given my duty to liberally construe a pro se
recommended that defendants' motion for summary
judgment be granted, and that plaintiff's motion for                   plaintiff's civil rights complaint, I construe Plaintiff's
                                                                       Amended Complaint as including a claim that
partial summary judgment be denied. (Docket No.
                                                                       various Defendants violated Plaintiff's rights under
51). The plaintiff has filed objections to the Report-
                                                                       the Fourth Amendment to be free from unreasonable
Recommendation. (Docket No. 53).
                                                                       searches and seizures. See Phillips v. Girdich, 408
                                                                       F.3d 124, 130 (2d Cir.2005) (“We leave it for the
Based upon a de novo determination of the portions of                  district court to determine what other claims, if any,
the report and recommendations to which the plaintiff has               the plaintiff] has raised. In so doing, the court's
objected, the Report-Recommendation is accepted and                    imagination should be limited only by the plaintiff's]
adopted in whole. See 28 U .S.C. 636(b)(1). Accordingly,               factual allegations, not by the legal claims set out
it is ORDERED that                                                     in his pleadings. ) citations omitted]. (See also
1. Defendants' motion for summary judgment is                          Dkt. No. 5, ¶ 44 Plf.'s Am. Compl., alleging that
GRANTED;                                                               Defendants Woods and Holt “violat ed] plaintiff's



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

       4th ... Amendment ] rights ], ¶ 15 alleging that
       Defendant Belarge “had plaintiff's personal property      For the reasons discussed below, I answer each of the six
       searched by three officers, one of whom was Holt ];       questions posed in Defendants' motion in the affirmative,
       Dkt. No. 37, Part 23, Ex. A at 26 28 Munkowitz            and I answer each of the three questions posed in Plaintiff's
       Decl., attaching transcript of deposition of Plaintiff,
                                                                 motion in the negative. As a result, I recommend that
       in which he explains his claim under the Fourth
                                                                 Defendants' motion for summary judgment be granted
       Amendment based on the alleged unjustified search
                                                                 and that Plaintiff's motion for partial summary judgment
       and seizure of his property].)
                                                                 be denied.
Currently before the Court is Defendants' motion for
summary judgment (Dkt. No. 37), and Plaintiff's motion
for partial summary judgment (Dkt. No. 38), both                 I. SUMMARY JUDGMENT STANDARD
brought pursuant to Rule 56 of the Federal Rules of Civil        Under Rule 56(e) of the Federal Rules of Civil Procedure,
Procedure. Because both motions were filed on the same           summary judgment is warranted if “the pleadings,
day (February 11, 2005), and neither was filed in response       depositions, answers to interrogatories, and admissions on
to the other, I construe each motion as a “motion”               file, together with the affidavits, if any, show that there
and neither motion as a “cross-motion.” Both Plaintiff           is no genuine issue as to any material fact and that the
and Defendants have responded to each other's motion             moving party is entitled to a judgment as a matter of law.”
(Dkt.Nos.42, 45), and replied to the other's response            Fed.R.Civ.P. 56(c). In determining whether a genuine
(Dkt.Nos.47, 48).                                                issue of material 2 fact exists, the Court must resolve all
                                                                 ambiguities and draw all reasonable inferences against the
Generally, Defendants' motion raises six issues: (1)             moving party. Schwapp v. Town of Avon, 118 F.3d 106, 110
whether Plaintiff has failed to establish (or even state) a      (2d Cir.1997) (citation omitted); Thompson v. Gjivoje, 896
First Amendment retaliation claim; (2) whether Plaintiff         F.2d 716, 720 (2d Cir.1990) (citation omitted).
has failed to state a Fourth Amendment claim, (3)
whether Plaintiff has failed to establish (or even state)        2      A fact is “material only if it would have some effect
an Eighth Amendment claim; (4) whether Plaintiff has
                                                                        on the outcome of the suit. Anderson v. Liberty Lobby,
failed to exhaust his available administrative remedies                 477 U.S. 242, 248 (1986).
regarding his Eighth Amendment claim; (5) whether
Plaintiff has failed to establish (or even state) a Fourteenth   However, when the moving party has met its initial
Amendment due process claim; (6) whether Plaintiff has           burden of establishing the absence of any genuine issue
failed to establish (or properly state) a conspiracy claim;      of material fact, the nonmoving party must come forward
and (7) whether Defendants are protected by qualified            with “specific facts showing that there is a genuine issue
immunity. (Dkt. No. 37, Part 25 [Defs.' Mem. of Law].)           for trial.” Fed.R.Civ.P. 56(e); see also Matsushita Electric
                                                                 Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
 *2 Generally, Plaintiff's motion raises three issues: (1)       585-87 (1986). The nonmoving party must do more than
whether Plaintiff is entitled to judgment as a matter of         “simply show that there is some metaphysical doubt as
law on his First Amendment retaliation claim; (2) whether        to the material facts.” Matsushita Elec. Indus. Co., Ltd.
Plaintiff is entitled to judgment as a matter of law on          v. Zenith Radio Corp., 477 U.S. 574, 585-86 (1986); see
his Eighth Amendment claim; and (3) whether Plaintiff is         also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48
entitled to judgment as a matter of law on his Fourteenth        (1986). “A dispute regarding a material fact is genuine if
Amendment due process claim. (Dkt. No. 38, Part 3 [Plf.'s        the evidence is such that a reasonable jury could return a
Mem. of Law].) Although I liberally construe Plaintiff's         verdict for the nonmoving party.” Ross v. McGinnis, 00-
Amended Complaint as containing a Fourth Amendment               CV-0275, 2004 WL 1125177, at *8 (W.D.N.Y. March 29,
claim, I do not liberally construe his motion as requesting      2004) [internal quotations omitted] [emphasis added].
judgment as a matter of law on his Fourth Amendment
claim, especially given the burden on a movant under             Imposed over this general burden-shifting framework is
the Federal Rules of Civil Procedure. See Fed.R.Civ.P.           the generous perspective with which the Court must view
7(b)(1) (requiring that movants “shall set forth the relief      a pro se plaintiff's pleadings. “[I]n actions in which one
or order sought,” and “shall state with particularity the        of the parties appears pro se, this Court is faced with
grounds [for the relief requested]”).                            the ... responsibility of granting significant liberality in


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

how pro se pleadings are construed.” Aziz Zarif Shabazz         To “specifically controvert[ ]” each of the statements of
v. Pico, 994 F.Supp. 460, 467 (S.D.N.Y.1998); see Haines        material fact in a defendant's Rule 7.1(a)(3) Statement
v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam)             of Material Facts, a plaintiff must file a response to the
(pro se pleadings held “to less stringent standards than        Statement of Material Facts that “mirror[s] the movant's
formal pleadings drafted by lawyers.”); Ortiz v. Cornetta,      Statement of Material Facts by admitting and/or denying
867 F.2d 146, 148 (2d Cir.1989). For example, where             each of the movant's assertions in matching numbered
a plaintiff is proceeding pro se, and the defendant has         paragraphs” and that “set[s] forth a specific citation to the
filed a dispositive motion, the Court must construe the         record where the factual issue arises.” 5
plaintiff's complaint and opposition papers liberally so as
to raise the strongest arguments that they suggest. See         5      Local Rule 7.1(a)(3); see, e.g., Jones v.
Weixel v. Bd. of Ed. of City of New York, 287 F.3d 138,
                                                                       Smithkline Beecham Corp., 309 F.Supp.2d 343, 346
146 (2d Cir.2002) (motion to dismiss in civil rights case);
                                                                       (N.D.N.Y.2004) (McAvoy, J.) (“ W]here Plaintiff has
Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.1994) (motion              failed to provide specific references to the record
for summary judgment in civil rights case); Thomas v.                  in support of her denials or has otherwise failed to
Irving, 981 F.Supp. 794, 799 (W.D.N.Y.1997) (motion for                completely deny Defendant's assertions of fact, those
summary judgment in civil rights case).                                assertions will be taken as true. ); Lee v. Alfonso,
                                                                       97 CV 1741, 2004 U.S. Dist. LEXIS 20746, at *15
 *3 However, although “[t]he work product of pro se                    (N.D.N.Y. Feb. 10, 2004) (Scullin, C.J.) (“Plaintiff
litigants should be generously and liberally construed, ...            does not offer any facts to support his claims that
[a pro se litigant's] failure to allege either specific facts          would raise an issue of fact. Nor has he overcome
or particular laws that have been violated renders                     his failure to respond to Defendants' Rule 7.1(a)
                                                                       (3) Statement. Therefore, Defendants' version of the
[an] attempt to oppose defendants' motion ineffectual.”
                                                                       facts remains uncontroverted. ); Margan v. Niles,
Kadosh v. TRW, Inc., 91-CV-5080, 1994 WL 681763, at
                                                                       250 F.Supp.2d 63, 67 (N.D.N.Y.2003) (Hurd, J.)
*5 (S.D.N.Y. Dec. 5, 1994). In other words, “[p]roceeding
                                                                       (“Plaintiff's Rule 7.1(a)(3) statement, which contains
pro se does not otherwise relieve a [party] from the                   numerous denials, does not contain a single citation
usual requirements to survive a motion for summary                     to the record. Because plaintiff's response Rule 7.1(a)
judgment .” Bussa v. Aitalia Line Aeree Italiane S.p.A.,               (3) statement does not comply with the local rules, it
02-CV-10296, 2004 WL 1637014, at *4 (S.D.N.Y. July                     has not been considered. ); Mehlenbacher v. Slafrad,
21, 2004) (citations omitted), accord, Durran v. Selsky,               99 CV 2127, 2003 U.S. Dist. LEXIS 9248, at *4
251 F.Supp.2d 1208, 1211 (W.D.N.Y.2003) (citations                     (N.D.N.Y. June 4, 2003) (Sharpe, M.J.) (“Since the
omitted).                                                              plaintiff] has failed to respond to the defendant's
                                                                       statements of material fact, the facts as set forth in
                                                                       the defendants' Rule 7.1 Statement ... are accepted
II. STATEMENT OF MATERIAL FACTS                                        as true. ); Adams v. N.Y. State Thruway Auth., 97
The facts set forth in a defendant's Rule 7.1(a)(3)                    CV 1909, 2001 U.S. Dist. LEXIS 3206, at *2, n. 1
Statement of Material Facts will be taken as true to                   (N.D.N.Y. March 22, 2001) (Mordue, J.) (“ T]o the
the extent those facts are supported by the evidence in                extent plaintiff's responses violate Local Rule 7. 1,
                                                                       and are not properly admitted or denied, the Court
the record 3 and are not specifically controverted by the
                                                                       will deem defendant's statement of fact admitted by
plaintiff. 4                                                           plaintiff. ); see also Holtz v. Rockefeller, 258 F.3d 62,
                                                                       74 (2d Cir.2001) (“ A] Local Rule 56.1 statement is
3                                                                      not itself a vehicle for making factual assertions that
        See Vermont Teddy Bear Co., Inc. v. 1 800 Beargram
                                                                       are otherwise unsupported in the record. ).
        Co., 373 F.3d 241, 244 (2d Cir.2004) (citations
        omitted).                                               Portions of the record sufficient to create a “factual issue”
4                                                               include affidavits or verified complaints (which are treated
        See Local Rule 7.1(a)(3) (“Any facts set forth in the
        Statement of Material Facts shall be deemed admitted    as affidavits for purposes of summary judgment). 6
        unless specifically controverted by the opposing        However, to be sufficient to create a “factual issue,” such
        party. ).                                               an affidavit or verified complaint must, among other
                                                                things, be based “on personal knowledge.” 7 An affidavit



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

or verified complaint is not based on personal knowledge                   on “secondhand information and hearsay ), aff d, 995
if, for example, it is based on mere “information and                      F.2d 1147 (2d Cir.1993).

belief” or hearsay. 8                                               Similarly, such an affidavit or verified complaint must
                                                                    not be conclusory. 9 Of course, an affidavit may be
6      See Patterson v. County of Oneida, 375 F.2d 206, 219         conclusory because its assertions are too general. 0
       (2d. Cir.2004) (“ A] verified pleading ... has the effect    However, even where an affidavit's assertions are specific
       of an affidavit and may be relied upon to oppose             (e.g., with respect to time, place, persons, events,
       summary judgment. ); Fitzgerald v. Henderson, 251
                                                                    conversation, etc.), that affidavit may still be deemed
       F.3d 345, 361 (2d Cir.2001) (holding that plaintiff
                                                                    conclusory if it is (1) “largely unsubstantiated by any other
       “was entitled to rely on his verified amended
                                                                    direct evidence” and (2) “so replete with inconsistencies
       complaint] in opposing summary judgment ), cert.
       denied, 536 U.S. 922 (2002); Colon v. Coughlin, 58
                                                                    and improbabilities that no reasonable juror would
       F.3d 865, 872 (2d Cir.1993) (“A verified complaint is        undertake the suspension of disbelief necessary to credit
       to be treated as an affidavit for summary judgment           the allegations made in the complaint.”        Indeed, it
       purposes. ) citations omitted]; Fed.R.Civ.P. 56(c)           has long been the rule in the Second Circuit that
       (“The judgment sought shall be rendered forthwith if         “issues of credibility sufficient to defeat a motion for
       the ... affidavits ... show that there is no genuine issue   summary judgment are not created if the contradicting or
       as to any material fact.... ).
                                                                    impeaching evidence is too incredible to be believed by
7      Fed.R.Civ.P. 56(e) (“Supporting and opposing                 reasonable minds.” Price v. Worldvision Enterprises, Inc.,
       affidavits shall be made on personal knowledge,              455 F.Supp. 252, 266, n. 25 (S.D.N.Y.1978), aff'd without
       shall set forth such facts as would be admissible            opinion, 603 F.2d 214 (2d Cir.1979).
       in evidence, and shall show affirmatively that the
       affiant is competent to the matters stated therein. );       9      See Fed.R.Civ.P. 56(e) (requiring that non movant
       see also U.S. v. Private Sanitation Indus. Ass n of
                                                                           “set forth specific facts showing that there is a genuine
       Nassau/Suffolk, Inc., 44 F.3d 1082, 1084 (2d Cir.1995)
                                                                           issue for trial ); Patterson, 375 F.3d at 219 (2d.
        citations omitted], cert. denied sub nom, Ferrante v.
                                                                           Cir.2004) (“Nor is a genuine issue created merely by
       U.S., 516 U.S. 806 (1995).
                                                                           the presentation of assertions in an affidavit] that
8      See Patterson, 375 F.3d at 219 (“ Rule 56(e)'s]                     are conclusory. ) citations omitted]; Applegate, 425
       requirement that affidavits be made on personal                     F.2d at 97 (stating that the purpose of Rule 56 e] is
       knowledge is not satisfied by assertions made ‘on                   to “prevent the exchange of affidavits on a motion
       information and belief. ... Furthermore, the Rule's]                for summary judgment from degenerating into mere
       requirement that the affiant have personal knowledge                elaboration of conclusory pleadings ).
       and be competent to testify to the matters asserted          10     See, e.g., Bickerstaff v. Vassar Oil, 196 F.3d 435, 452
       in the affidavits also means that the affidavit's
                                                                           (2d Cir.1998) (McAvoy, C.J., sitting by designation)
       hearsay assertion that would not be admissible at
                                                                           (“Statements for example, those made in affidavits,
       trial if testified to by the affiant is insufficient to
                                                                           deposition testimony or trial testimony] that are
       create a genuine issue for trial. ); Sellers v. M .C.
                                                                           devoid of any specifics, but replete with conclusions,
       Floor Crafters, Inc., 842 F.2d 639, 643 (2d Cir.1988)
                                                                           are insufficient to defeat a properly supported motion
       (“ Defendant's] affidavit states that it is based on
                                                                           for summary judgment. ) citations omitted]; West
       personal knowledge or upon information and belief....
                                                                           Fair Elec. Contractors v. Aetna Cas. & Sur., 78 F.3d
       Because there is no way to ascertain which portions
                                                                           61, 63 (2d Cir.1996) (rejecting affidavit's conclusory
       of Defendant's] affidavit were based on personal
                                                                           statements that, in essence, asserted merely that there
       knowledge, as opposed to information and belief,
                                                                           was a dispute between the parties over the amount
       the affidavit is insufficient under Rule 56 to support
                                                                           owed to the plaintiff under a contract); Meiri v.
       the motion for summary judgment. ); Applegate v.
                                                                           Dacon, 759 F.2d 989, 997 (2d Cir.1985) (plaintiff's
       Top Assoc., Inc., 425 F.2d 92, 97 (2d Cir.1970)
                                                                           allegation that she “heard disparaging remarks about
       (rejecting affidavit made on “suspicion ... rumor and
                                                                           Jews, but, of course, don't ask me to pinpoint people,
       hearsay ); Spence v. Maryland Cas. Co., 803 F.Supp.
                                                                           times or places.... It's all around us was conclusory
       649, 664 (W.D.N.Y.1992) (rejecting affidavit made
                                                                           and thus insufficient to satisfy the requirements
                                                                           of Rule 56 e] ), cert. denied, 474 U.S. 829 (1985);




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     4
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

       Applegate, 425 F.2d at 97 (“ Plaintiff] has provided     42, Parts 1, 3), and (2) a verified Amended Complaint
       the court through his affidavit] with the characters     (Dkt. No. 5). Finally, because Plaintiff is proceeding pro se
       and plot line for a novel of intrigue rather than the    and this is a civil rights action, I will consider, in evaluating
       concrete particulars which would entitle him to a        Plaintiff's response to Defendants' motion for summary
       trial. ).
                                                                judgment, Plaintiff's declaration and exhibits in support of
11     See, e.g., Jeffreys v. City of New York, 426 F.3d 549,   his motion for partial summary judgment. (Dkt. No. 38,
       554 555 (2d Cir.2005) (affirming grant of summary        Parts 1, 4.)
       judgment to defendants in part because plaintiff's
       testimony about an alleged assault by police officers    I address Plaintiff's responsive documents in more
       was “largely unsubstantiated by any other direct         detail below. However, a few general observations are
       evidence and was “so replete with inconsistencies        appropriate here. Plaintiff's Rule 7.1 Response contains
       and improbabilities that no reasonable juror would       hardly any citations to the record, much less any citations
       undertake the suspension of disbelief necessary          to admissible evidence; rather, to the extent that Plaintiff's
       to credit the allegations made in the complaint )
                                                                Rule 7.1 Response contains any citations at all, those
        citations and internal quotations omitted]; Argus,
                                                                citations are often to other portions of Plaintiff's Response
       Inc. v. Eastman Kodak Co., 801 F.2d 38, 45 (2d
                                                                or to his Amended Complaint (which are, themselves,
       Cir.1986) (affirming grant of summary judgment
                                                                conclusory), or to exhibits that do not support his denial
       to defendants in part because plaintiffs' deposition
       testimony regarding an alleged defect in a camera        of the fact asserted. Moreover, his Declarations and
       product line was, although specific, “unsupported        verified Amended Complaint are often argumentative
       by documentary or other concrete evidence and            in nature (in violation of Local Rule 7.1[a][2] ) and
       thus “simply not enough to create a genuine issue        not based on personal knowledge (but only hearsay or
       of fact in light of the evidence to the contrary );      pure speculation). Finally, his Declarations and verified
       Allah v. Greiner, 03 CV 3789, 2006 WL 357824,            Amended Complaint are often conclusory and replete
       at *3 4 & n. 7, 14, 16, 21 (S.D.N.Y. Feb. 15,            with inconsistencies and improbabilities.
       2006) (prisoner's verified complaint, which recounted
       specific statements by defendants that they were         For example, he asserts that “[a]t no time did [he] possess[ ]
       violating his rights, was conclusory and discredited
                                                                [Inmate Alcivar's] legal materials other than [the times
       by the evidence, and therefore insufficient to create
                                                                when he and Inmates Lipman and Robles approached
       issue of fact with regard to all but one of prisoner's
       claims, although verified complaint was sufficient       Defendant Holt with such materials].” 2 However, his
       to create issue of fact with regard to prisoner's        own letters and deposition testimony contain repeated
       claim of retaliation against one defendant because       representations that he was, at other times, in possession
       retaliatory act occurred on same day as plaintiff's      of such materials. 3
       grievance against that defendant, whose testimony
       was internally inconsistent and in conflict with other
                                                                12      (Dkt. No. 42, Part 1, ¶ 7 Plf.'s Response to Woods
       evidence); Olle v. Columbia Univ., 332 F.Supp.2d 599,
       612 (S.D.N.Y.2004) (plaintiff's deposition testimony             Aff.].)
       was insufficient evidence to oppose defendants'          13      (See, e.g., Dkt. No. 37, Part 22, Ex. A at 31
       motion for summary judgment where that testimony
                                                                         Munkowitz Decl., attaching transcript of Plaintiff's
       recounted specific allegedly sexist remarks that
                                                                        deposition, in which he testifies that, when Defendant
       “were either unsupported by admissible evidence or
                                                                        Holt failed to take “control of Inmate Alcivar's
       benign ), aff'd, 136 Fed. Appx. 383 (2d Cir.2005)
                                                                        legal documents, Defendant Holt left Plaintiff “stuck
       (unreported decision).
                                                                        with them as well as the other two inmates ], 31 32
 *4 Here, Defendants have a filed Rule 7.1 Statement                     admitting that he did not return the documents to
of Material Facts, and supporting affidavits and exhibits.              the law clerk's work station in the law library out
(Dkt. No. 37, Parts 2-25.) Plaintiff has filed a response               of a fear that the document may fall into another
to Defendants' Rule 7.1 Statement. (Dkt. No. 42, Part                   inmate's hands], 32 admitting that he took the
1.) In addition, Plaintiff has filed (1) declarations and               documents to “honor Inmate Alcivar's “wishes ], 33
exhibits in opposition to the affidavits of Defendants                   admitting that he took the documents after Inmate
                                                                        Alcivar's death based on his belief that “they were
Woods, Belarge, Holt, Antonelli, and Holden (Dkt. No.
                                                                        not supposed to be in the law library after the inmate



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

       was deceased ]; Dkt. No. 37, Part 18, Ex. B at 6 9          1. From July of 2002 until November of 2002 (the time
        Antonelli Aff., attaching letter dated 7/4/02 from         period relevant to the allegations contained in Plaintiff's
       Plaintiff, in which he states, “There is sic] two inmates   Amended Complaint), Plaintiff was an inmate in the
       that Peter trusted with his papers and other legal          care and custody of the New York State Department
       documents, that is one inmate that housed sic] in the
                                                                   of Correctional Services (“DOCS”), incarcerated at the
       same dorm as him and myself.... Peter told me that
       you have copies of all his papers, those of which are       Greene Correctional Facility (“Greene C.F.”). 7
       the same as the papers I have here”]; Dkt. No. 37,
       Part 18, Ex. B at 10 12, 14 Antonelli Aff., attaching       17     (Dkt. No. 37, Part 2, ¶ 2 Defs.' Rule 7.1 Statement];
       7/16/02 letter from Plaintiff, in which he states, “I              Dkt. No. 42, Part 1, ¶ 2 Plf.'s Rule 7.1 Response];
       am going to hold a copy of the complaint” in Inmate                Dkt. No. 5, ¶ 4 Am. Compl].)
       Alcivar's federal civil rights action]; Dkt. No. 37,
                                                                    *5 At all times relevant to this action, Defendant Robert
       Part 7 Ex. C to Woods Aff., attaching Plaintiff's
       8/5/02 letter, in which he states, “in the future if        K. Woods was the Deputy Superintendent for Security at
       anything should come of a matter of said documents          Greene C.F.; Defendant Joseph R. Belarge was a Captain
       being in my possession ... you and the administration       at Greene C.F.; Defendant G.J. O'Donnel was a Sergeant
       cannot take any action against the inmate's family nor      at Greene C.F.; Defendant Richard Antonelli was a Food
       myself ] emphasis added].)                                  Services Administrator at Greene C.F.; and Defendant
Similarly, he asserts that the documents allegedly                 Wayne Holt was a Corrections Officer at Greene C.F. 8
discovered by Defendant O'Donnell in Plaintiff's “cube”
on August 31, 2002, were in fact “the exact same                   18     (Dkt. No. 37, Part 2, ¶¶ 4 8 Defs.' Rule 7.1
materials intercepted by Woods through the U.S.                           Statement]; Dkt. No. 42, Part 1, ¶¶ 4 8 Plf.'s Rule
mail.” 4 However, those documents contained copies                        7.1 Response]; Dkt. No. 5, ¶ ¶ 3, 3(a), 3(b), 3(c) Am.
of two letters-dated July 4, 2002, and July 16, 2002-                     Compl.].)

from Plaintiff to Inmate Alcivar's two daughters. 5
Plaintiff offers no explanation as to why Inmate Alcivar's            Plaintiff's Legal Assistance to Inmate Peter Alcivar
daughters would be returning copies of those letters to             and Communications with Inmate Alcivar's Daughters
Plaintiff between August 19, 2006, and August 31, 2002-
the time period during which Defendant Woods allegedly             3. At some point in 2001, Inmate Peter Alcivar filed a
intercepted Plaintiff's mail.   6                                  civil rights action against DOCS and employees of Greene
                                                                   C.F. and Woodbourne C.F. in the United States District
14                                                                 Court for the Northern District of New York (civil action
       (Dkt. No. 42, Part 1, ¶ 5.B. Plf.'s Response to
       Antonelli Aff.].)                                           number 9:01-CV-1198). 9

15     (Dkt. No. 37, Part 18 at 6 8, 10 12 Ex. B to                19     (Dkt. No. 42, Part 1, ¶ 12 Plf.'s Rule 7.1 Response];
       Antonelli Aff., attaching contraband allegedly found
                                                                          Dkt. No. 5, “Facts of the Incident, ¶¶ 1 3 Am.
       in Plaintiff's “cube ].)
                                                                          Compl.]; Dkt. No. 37, Part 18, Ex. B at 18 37
16     (Dkt. No. 5, ¶ 12 Am. Compl.].)                                     Antonelli Aff., attaching pleading and motion from
                                                                          lawsuit].)
Generally, I find such assertions by Plaintiff to be too
incredible to be believed by reasonable minds.                     4. On or about May 7, 2002, Plaintiff provided legal
                                                                   assistance to Inmate Alcivar by answering a question
Accordingly, the following material facts, even when               regarding an affidavit. 20 At the time, Plaintiff was not an
viewed most favorably to Plaintiff, are supported                  inmate law clerk. 2
by evidence in the record, and are not specifically
controverted by Plaintiff:                                         20     (Dkt. No. 37, Part 2, ¶ 12 Defs.' Rule 7.1
                                                                          Statement]; Dkt. No. 42, Part 1, ¶ 12 Plf.'s Rule
                                                                          7.1 Response, admitting that, on one occasion,
                         Background                                       Plaintiff answered a question posed by Inmate Alcivar
                                                                          regarding an affidavit, which question and answer



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

       were communicated with the help of Inmate Law              Peter told me that you have copies of all his papers, those
       Clerk George Robles]; Dkt. No. 5, “Facts of the            of which are the same as the papers I have here....
       Incident, ¶ 2 Am. Compl.]; Dkt. No. 37, Part 18 Ex.
       B. to Antonelli Aff.].)                                    [I]f you wish ... you all could come to the facility to see
21     (Dkt. No. 37, Part 2, ¶ 13 Defs.' Rule 7.1 Statement];     me, I would then go over the case with all of you, tell all
       Dkt. No. 42, Part 1, ¶ 13 Plf.'s Rule 7.1 Response].)      of you what I know from Peter, the research that I have
                                                                  done for him and the list of cases of authority that I have
5. On or about May 10, 2002, Inmate Alcivar was
                                                                  and would cite in his motions and use at trial; I also could
admitted to Albany Medical Center to receive treatment
                                                                  give you all of his legal documents right there....
for cancer. 22
                                                                  Both of you should ... let Peter know that he should not
22     (Dkt. No. 1, “Facts of the Incident, ¶ 1 Am.               worry about the case, it is not going to be dismissed ...
       Compl.]; Dkt. No. 42, Part 1, ¶ 6 Plf.'s Response          because I already wrote to the court for him. 24
       to Antonelli Aff., asserting that Inmate Alcivar was
       “admitted to Albany Medical Center Hospital three
       days after Robles asked plaintiff the question about]
                                                                  24     (Dkt. No. 37, Part 18, Ex. B at 6 9 Antonelli Aff.,
       an affidavit and its contents ].)
                                                                         attaching letter dated 7/4/02 from Plaintiff to Raida
6. On or about July 4, 2002, Plaintiff wrote and sent a letter
                                                                         and Raisa Alcivar, and letter dated 6/24/02].)
to Inmate Alcivar's two daughters about Inmate Alcivar's
                                                                  7. On or about July 6, 2002, Inmate Alcivar died at Albany
pending federal civil rights action. 23 In pertinent part, the
letter stated,                                                    Medical Center. 25


23                                                                25     (Dkt. No. 37, Part 2, ¶ 11 Defs.' Rule 7.1 Statement];
       (Dkt. No. 37, Part 18, Ex. B at 6 9 Antonelli Aff.,
                                                                         Dkt. No. 42, Part 1, ¶ 11 Plf.'s Rule 7.1 Response];
       attaching letter dated 7/4/02 from Plaintiff to Raida
                                                                         Dkt. No. 5, “Facts of the Incident, ¶ 3 Am.
       and Raisa Alcivar, and letter dated 6/24/02]; Dkt.
                                                                         Compl.].)
       No. 37, Part 23, Ex. A at 79 80 Munkwitz Dec.,
       attaching transcript of Plaintiff's deposition, in which   *6 8. On or about July 16, 2002, Plaintiff wrote and
       Plaintiff admits having written and sent the letter
                                                                  sent a second letter to Alcivar's two daughters. 26 In
       dated 7/4/02].)
                                                                  pertinent part, the letter states: “The box containing the
I am writing to inform you of my assistance to Peter              legal documents should be following this letter, I am going
[Alcivar] in the above referenced matter [case number             to hold a copy of the complaint so if you should find a
9:01-CV-1198] where he has a Section 1983 of the                  lawyer he or she could visit me at the facility and go over
U.S.C.A. Civil Rights complaint against the Department
                                                                  the facts the claim is based on.” 27 In addition, the last
of Correctional Services now pending in the United States
                                                                  page of the letter states:
District Court for the Northern District of New York; that
is if he (Peter) hasn't already told both of you that I am
                                                                  26     (Dkt. No. 37, Part 2, ¶ 18 Defs.' Rule 7.1 Statement,
helping him with the filing of his motions, etc....
                                                                         asserting that Plaintiff wrote and sent the letter and
Getting right to the point for the purpose of writing you,
                                                                         memorandum]; Dkt. No. 42, Part 1, ¶ 18 Plf.'s Rule
and letting you know what is going on with Peter's case.
                                                                         7.1 Response, not specifically denying that Plaintiff
There is [sic] two inmates that Peter trusted with his papers
                                                                         wrote and sent the letter and memorandum]; Dkt. No.
and other legal documents, that is one inmate that housed                37, Part 16, ¶ 9 Antonelli Aff.]; Dkt. No. 37, Part 18,
[sic] in the same dorm as him and myself....                             Ex. B at 10 12, 14 Antonelli Aff., attaching 7/16/02
                                                                         letter, the last page of which refers to an attached
I have already wrote [sic] to the court on June 24, 2002,                “To/From memorandum]; Dkt. No. 37, Part 23, Ex.
informing said court as to Peter's current situation.... See             A at 81 82 Munkwitz Decl., attaching transcript of
copy of the letter addressed to the court ... enclosed with              Plaintiff's deposition, in which he admitted writing
this letter I am writing you....                                         and sending the letter and memorandum].)




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

27       (Dkt. No. 37, Part 18, Ex. B at 10 Antonelli Aff.,       11. On or about July 21, 2002, Plaintiff wrote and sent
         attaching 7/16/02 letter].)                              a second note to Defendant Woods. 32 The note stated:
NOTE: Read the “TO/From” memo form note that I                    “Please note that on the above subject date [i.e., July 16,
made up, get it notarize [sic] and sign it in front of the        2002] I wrote to you requesting to see you. I must speak
notary public. Make a copy for your files and send me the         to you before July 23, 2002. This matter is very important.
original.                                                         Thank you for your attention.” 33
It is an idea to have that note in my files so non [sic] of
the officers and staff members would ask what I am doing          32     (Dkt. No. 37, Part 3, ¶ 3 Woods Aff.]; Dkt. No. 37,
with Mr. Alcivar [sic] legal documents if he is no longer                Part 5 Ex. B to Woods Aff.]; Dkt. No. 37, Part 2, ¶ 20
here. By doing the above your [sic] are giving me consent                 Defs.' Rule 7.1 Statement, asserting fact]; Dkt. No.
to have said documents in my possession. 28                              42, Part 1, ¶ 20 Plf.'s Rule 7.1 Response, admitting
                                                                         fact].)
                                                                  33     (Dkt. No. 37, Part 5 Ex. B to Woods Aff.].)
28       (Dkt. No. 37, Part 18, Ex. B at 10 12, 14 Antonelli
                                                                  12. Defendant Woods did not respond to Plaintiff's notes
         Aff., attaching 7/16/02 letter, the last page of which
                                                                  for two reasons: (1) Defendant Woods did not receive
         refers to an attached “To/From memorandum].)
                                                                  either of the two notes until after the date referenced by
9. On or about August 8, 2002, Plaintiff wrote and sent           Plaintiff (i.e., July 23, 2002) had passed; and (2) Defendant
a third letter to Alcivar's two daughters. 29 In pertinent        Woods believed that Plaintiff's notes were “cryptic.” 34
part, the letter states: “Please send me that ‘To/From’ note
if you already have it notarized, I told you I need it for the    34     (Dkt. No. 37, Part 3, ¶¶ 4 5 Woods Aff.]; Dkt. No. 37,
copy of the complaint I told you that I would hold....”
                                                                         Part 2, ¶ 21 Defs.' Rule 7.1 Statement, asserting fact];
                                                                         Dkt. No. 42, Part 1, ¶ 21 Plf.'s Rule 7.1 Response,
29       (Dkt. No. 37, Part 16, ¶ 9 Antonelli Aff.]; Dkt. No.            not specifically controverting either that Defendant
         37, Part 18, Ex. B at 13 Antonelli Aff., attaching              Woods did not receive the notes until after July 23,
         8/8/02 letter]; Dkt. No. 37, Part 23, Ex. A at 81 82            2003, or that Defendant Woods believed the notes to
          Munkwitz Decl., attaching transcript of Plaintiff's            be “crypic ]; Dkt. No. 37, Part 8, Ex. D Woods Aff.,
         deposition, in which he admitted writing and sending            attaching Defendant Woods' 8/6/02 memorandum to
         the letter].)                                                   Plaintiff stating that Plaintiff's two notes were “brief
                                                                         and very vague and lacked “specifics ].)
                                                                  13. On or about August 5, 2002, Plaintiff wrote and sent a
     Plaintiff's Communications with Defendant Woods
     and the Search of Plaintiff's Prison Cell (or “Cube”)        third note to Deputy Superintendent Woods. 35 The note
                                                                  stated, in pertinent part:
10. On or about July 16, 2002, Plaintiff wrote and sent a
note to Defendant Woods. 30 The note stated: “Please be           35     (Dkt. No. 37, Part 3, ¶ 6 Woods Aff.]; Dkt. No. 37,
advised that I need to talk to you in reference to the above             Part 7, Ex. C Woods Aff., attaching note]; Dkt. No.
subject inmate [i.e., Inmate Alcivar] which is a matter                  37, Part 2, ¶ 22 Defs.' Rule 7.1 Statement, asserting
of importance. This must be in person at your earliest                   that Plaintiff wrote and sent note]; Dkt. No. 42, Part
convenience. Thank you for your professional attention                   1, ¶ 22 Plf.'s Rule 7.1 Response, not specifically
                                                                         controverting that Plaintiff wrote and sent note].)
to this request.” 3
                                                                  Please take notice that since you have neglected to answer
30                                                                the above two (2) requests [i.e., dated July 16, 2002, and
         (Dkt. No. 37, Part 3, ¶ 3 Woods Aff.]; Dkt. No. 37,
                                                                  July 21, 2002] to meet with me about a very serious
         Part 4, Ex A Woods Aff.]; Dkt. No. 37, Part 2, ¶ 20
                                                                  matter concerning a <DEAD> man's legal documents, in
          Defs.' Rule 7.1 Statement, asserting fact]; Dkt. No.
                                                                  the future if anything should come of a matter of said
         42, Part 1, ¶ 20 Plf.'s Rule 7.1 Response, admitting
         fact].)                                                  documents being in my possession or the inmate's family
                                                                  should have any questions of same and I answer those
31       (Dkt. No. 37, Part 4, Ex A Woods Aff.].)                 questions according to law, you and the administration



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

cannot take any action against the inmate's family nor              17. As a result, at some point between August 5, 2002, and
myself.   36                                                        August 31, 2002, Defendant Woods directed Defendant
                                                                    Belarge to have Plaintiff's cell (or “cube”) searched and
36                                                                  to interview Plaintiff about his statements made in his
       (Dkt. No. 37, Part 7 Ex. C to Woods Aff.].)
                                                                    August 5, 2002, note. 42
*7 14. On or about August 6, 2002, Defendant Woods
sent a memorandum to Plaintiff. 37 That memorandum                  42     (Dkt. No. 37, Part 3, ¶¶ 8, 9 Woods Aff.]; Dkt.
stated, in pertinent part:
                                                                           No. 37, Part 8, ¶ 3 Belarge Aff.]; Dkt. No. 37,
                                                                           Part 2, ¶ 25 Defs.' Rule 7.1 Statement, asserting
37     (Dkt. No. 37, Part 3, ¶ 6 Woods Aff., asserting                     that Defendant Woods directed Defendant Belarge to
       that he sent this memorandum]; Dkt. No. 42, Part                    have Plaintiff's cell searched]; Dkt. No. 42, Part 1, ¶ 24
       1, ¶ 6 Plf.'s Response to Woods Aff., admitting that                 Plf.'s Rule 7.1 Response, admitting that Defendant
       Defendant Woods sent Plaintiff this memorandum];                    Woods directed Defendant Belarge to have Plaintiff's
       Dkt. No. 37, Part 8, Ex. D Woods Aff., attaching the                “cube searched].)
       memorandum].)
                                                                    18. At some point on August 31, 2002 (apparently
Your August 5th letter ... makes reference to legal                 between 8:30 a.m. and 11:00 a.m.), Defendant Belarge
documents belonging to deceased Inmate Alcivar.... I have           had Plaintiff's cell (or “cube”) searched by Defendant
directed Law Library Officer Holt to speak to you and               O'Donnell (and apparently Defendant Holt and two
recover from you any legal documents of deceased Inmate             other corrections officers). 43 At some point (apparently
Alcivar.... In fact, you should have turned over any such           during this search), Defendant O'Donnell discovered
documents to Law Library Officer Holt immediately. 38               Inmate Alcivar's legal documents (as well as various
                                                                    correspondence between Plaintiff and Inmate Alcivar's
38     (Dkt. No. 37, Part 7, Ex. D Woods Aff., attaching            two daughters). 44
       the 8/6/02 memorandum].)
15. On August 7, 2002, Plaintiff received Defendant                 43     (Dkt. No. 37, Part 8, ¶ 4 Belarge Aff.]; Dkt. No.
                          39                                               37, Part 2, ¶¶ 25 26 Defs.' Rule 7.1 Statement];
Woods' memorandum.
                                                                           Dkt. No. 42, Part 1, ¶¶ 25 26 Plf.'s Rule 7.1
                                                                           Response]; Dkt. No. 37, Part 17, Ex. A Antonelli
39     (Dkt. No. 5, “Facts of the Incident, ¶ 11 Plf.'s Am.                Aff., attaching misbehavior report which suggests
       Compl.].)                                                           that Defendants Belarge and O'Donnell had in their
16. Meanwhile, on or about August 5, 2002,                                 possession Inmate Alcivar's legal documents as well as
Defendant Holt asked Plaintiff for Inmate Alcivar's legal                  various correspondence between Plaintiff and Inmate
                                                                           Alcivar's two daughters, before those Defendants
documents. 40 Plaintiff denied having such documents. 4
                                                                           interviewed Plaintiff at 11:00 a.m. on August 31,
                                                                           2002]; Dkt. No. 5, “Facts of the Incident, ¶¶ 13 14
40     (Dkt. No. 37, Part 2, ¶ 24 Defs.' Rule 7.1 Statement,                Plf.'s Am. Compl., stating that Defendant Belarge
       asserting fact]; Dkt. No. 42, Part 1, ¶ 24 Plf.'s Rule 7.1          had in his possession a letter that Plaintiff had written
       Response, not specifically controverting fact]; Dkt.                to Raisa Alcivar by the time he interviewed Plaintiff
       No. 37, Part 29, ¶ 7 Holt Aff.]; Dkt. No. 5, “Facts of              at 10:57 a.m. on August 31, 2002].)
       the Incident, ¶ 10 Plf.'s Am. Compl.].)
                                                                    44     (Dkt. No. 37, Part 2, ¶ 26 Defs.' Rule 7.1 Statement,
41     (Dkt. No. 37, Part 2, ¶ 24 Defs.' Rule 7.1 Statement,               asserting this fact]; Dkt. No. 42, Part 1, ¶ 26
       asserting fact]; Dkt. No. 42, Part 1, ¶ 24 Plf.'s Rule 7.1           Plf.'s Rule 7.1 Response, not citing any admissible
       Response, not specifically controverting that Plaintiff             evidence in support of his denial of this fact]; Dkt.
       denied to Defendant Holt having Inmate Alcivar's                    No. 37, Part 8, ¶ 4 Belarge Aff.]; Dkt. No. 37,
       legal documents, only citing to Paragraph 12 of                     Part 3, ¶ 10 Woods Aff.]; Dkt. No. 37, Part 16,
       Plaintiff's Rule 7.1 Response, which is not material                ¶ 5 Antonelli Aff.]; Dkt. No. 37, Part 18, Ex.
       to the asserted fact]; Dkt. No. 37, Part 29, ¶ 7 Holt               B Antonelli Aff., attaching documents discovered
       Aff.].)                                                             in Plaintiff's cell, and “Chain of Custody Record
                                                                           indicating that Defendant O'Donnell was the one who



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      9
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

       found the documents]; Dkt. No. 38, Part 4 at 90          46     (Dkt. No. 37, Part 18, Ex. B Antonelli Aff.,
        exhibit to Plaintiff's motion for summary judgment,            attaching documents discovered in Plaintiff's cell,
       attaching Contraband Receipt issued by Defendant                and “Chain of Custody Record indicating that
       O'Donnell]; Dkt. No. 37, Part 22, Ex. A at 31 33                Defendant O'Donnell stored the documents in an
        Munkowitz Decl., attaching transcript of Plaintiff's           evidence locker at 2:50 p.m. on 8/31/02]; Dkt. No.
       deposition, in which he admits numerous times that,             37, Part 17, Ex. A at 2 Antonelli Aff., attaching
       after Defendant Holt failed to take “control of                 8/31/02 misbehavior report, stating that Defendant
       Inmate Alcivar's legal documents, Plaintiff, along              O'Donnell stored the documents in an evidence locker
       with two other inmates, retained possession of those            on 8/31/02].)
       documents, out of a fear that those documents would
       be stolen by another inmate, and out of a sense of
       duty to Inmate Alcivar]; Dkt. No. 37, Part 18, Ex. B                  Plaintiff's Misbehavior Report,
       at 10 12, 14 Antonelli Aff., attaching 7/16/02 letter
                                                                            Disciplinary Hearing, and Appeal
       from Plaintiff, in which he states, “I am going to
       hold a copy of the complaint in Inmate Alcivar's         20. Relying on the documents discovered and the
       federal civil rights action]; Dkt. No. 37, Part 7 Ex.    subsequent interview conducted, Defendants Belarge and
       C to Woods Aff., attaching Plaintiff's 8/5/02 letter,
                                                                O'Donnell issued Plaintiff a misbehavior report on August
       in which he states, “in the future if anything should
       come of a matter of said documents being in my           31, 2002. 47 The misbehavior report charged Plaintiff with
       possession ... you and the administration cannot take    three offenses: (1) providing legal assistance to Inmate
       any action against the inmate's family nor myself ];     Alcivar without prior authorization in violation of Inmate
       see also Dkt. No. 37, Part 19, ¶ 3 Holden Aff.,          Rule 180.17; (2) exchanging legal materials with Inmate
       testifying that at some point in the summer of 2002      Alcivar without authorization in violation of Inmate Rule
       Plaintiff told Holden that he was helping an inmate      113.15; and (3) soliciting materials from Inmate Alcivar's
       who had been taken to the hospital due to an illness];   family members without authorization in violation of
       Dkt. No. 45, Part 6, ¶¶ 4 5 Belarge Reply Aff.,
                                                                Inmate Rule 103.20. 48
       swearing that evidence in question did not come
       from any interception of Plaintiff's mail, but from
       Plaintiff's personal belongings].)                       47     (Dkt. No. 37, Part 8, ¶ 6 Belarge Aff.]; Dkt. No.
                                                                       37, Part 17, Ex. A Antonelli Aff., attaching 8/31/02
19. At approximately 11:00 a.m. on August 31, 2002,
                                                                       misbehavior report].)
Defendants Belarge and O'Donnell interviewed Plaintiff
about his statements in his August 5, 2002, note                48     (Dkt. No. 37, Part 17, Ex. A Antonelli Aff., attaching
                         45                                            8/31/02 misbehavior report]; Dkt. No. 37, Part 2, ¶
to Defendant Woods.      At approximately 2:50 p.m.
on August 31, 2002, Defendant O'Donnell stored                         29 Defs.' Rule 7.1 Statement, asserting this fact];
Inmate Alcivar's legal documents (as well as various                   Dkt. No. 42, Part 1, ¶ 29 Plf.'s Response, admitting
                                                                       receipt of the misbehavior report, and not specifically
correspondence between Plaintiff and Inmate Alcivar's
                                                                       denying that he was charged with the three offenses
two daughters) in an evidence locker at Greene C.F. 46                 stated in Defendants' assertion of fact].)
                                                                21. During the time period at issue (i.e., May through
45     (Dkt. No. 37, Part 2, ¶ 28 Defs.' Rule 7.1 Statement,    August of 2002), Rule 180.17 of DOCS' Standards
       asserting that interview took place]; Dkt. No. 42,
                                                                of Inmate Behavior prohibited inmates from providing
       Part 1, ¶ 28 Plf.'s Rule 7.1 Response, admitting that
                                                                legal assistance to other inmates without prior approval
       interview took place despite his blanket statement
       “Deny ]; Dkt. No. 37, Part 8, ¶ 5 Belarge Aff.];         from the Superintendent or his designee; 49 Rule 113.15
       Dkt. No. 5, “Facts of the Incident, ¶¶ 13 15 Plf.'s      of DOCS' Standards of Inmate Behavior prohibited
       Am. Compl., stating that interview took place at         inmates from exchanging personal property (such as legal
       10:57 a.m. on 8/31/02]; Dkt. No. 37, Part 17, Ex. A      materials) with other inmates without authorization; 50
        Antonelli Aff., attaching 8/31/02 misbehavior report,
                                                                and Rule 103.20 of DOCS' Standards of Inmate Behavior
       stating that the interview took place at 11:00 a.m. on
                                                                prohibited inmates from requesting or soliciting goods
       8/31/02].)
                                                                or services from any person other than an immediate




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          10
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

family member without the consent or approval of the                      Plf.'s Response to Antonelli Aff., admitting part of
                                   5                                     this fact, not specifically controverting the rest of
Superintendent or his designee.
                                                                         this fact, and, in any event not citing any admissible
                                                                         evidence in support of any denial of this fact];
49     (Dkt. No. 37, Part 16, ¶ 7 Antonelli Aff.]; Dkt. No.              Dkt. No. 38, Part 4 at 43 44 exhibit to Plaintiff's
       37, Part 2, ¶ 14 Defs.' Rule 7.1 Statement, asserting             motion for summary judgment, attaching Defendant
       this fact]; Dkt. No. 42, Part 1, ¶ 14 Plf.'s Response,            Antonelli's written hearing decision]; Dkt. No. 5,
       not denying this fact, only asserting that he received            ¶ 17 Am. Compl., acknowledging that Defendant
       permission to assist Inmate Alicvar from Defendant                Antonelli had, in reaching his decision, relied on,
       Holt].) See also 7 N.Y.C.R.R. § 270.02 B] 26] vii].               among other things, Plaintiff's misbehavior report
50                                                                       and various letters between Plaintiff and Inmate
       (Dkt. No. 37, Part 3, ¶ 7 Woods Aff.]; Dkt. No. 37,
                                                                         Alcivar's daughters].)
       Part 16, ¶ 8 Antonelli Aff.]; Dkt. No. 37, Part 2, ¶ 10
        Defs.' Rule 7.1 Statement, asserting this fact]; Dkt.     23. Also on September 6, 2002, Plaintiff appealed
       No. 42, Part 1, ¶ 10 Plf.'s Response, admitting this       Defendant Antonelli's disciplinary decision to Donald
       fact].) See also 7 N.Y.C.R.R. § 270.02 B] 14] v].          Seksky, Director of DOCS' Special Housing/Inmate
51                                                                Disciplinary Program, who affirmed that decision on
       (Dkt. No. 37, Part 16, ¶ 9 Antonelli Aff.]; Dkt. No.
       37, Part 2, ¶ 19 Defs.' Rule 7.1 Statement, asserting      October 28, 2002. 55 Plaintiff's appeal did not complain
       this fact]; Dkt. No. 42, Part 1, ¶ 19 Plf.'s Response,     about any lack or denial of witnesses at his disciplinary
       not specifically denying this fact, only denying that he   hearing; similarly, Mr. Selky's appellate decision did not
       indeed requested or solicited “goods or services from      address such a complaint. 56
       Inmate Alcivar's daughters].) See also 7 N.Y.C.R.R.
       § 270.02 B] 4] ii].
                                                                  55     (Dkt. No. 37, Part 2, ¶ 32 Defs.' Rule 7.1 Statement,
 *8 22. On September 6, 2002, Plaintiff received                         asserting this fact]; Dkt. No. 42, Part 1, ¶ 32 Plf.'s
a disciplinary hearing, conducted by Defendant                           Response, admitting this fact]; Dkt. No. 42, Part
Antonelli. 52 Defendant Antonelli found Plaintiff guilty                 23 at 46 48 Munkowitz Decl., attaching transcript
of all three charges, and imposed the following penalties:               of Plaintiff's deposition, in which he discusses the
90 days in S.H.U., 90 days loss of packages privileges,                  appeal]; Dkt. No. 38, Part 3 at 46, 68 exhibits to
                                                                         Plaintiff's motion for summary judgment, attaching
90 days loss of commissary privileges, 90 days loss of
                                                                         his appeal and Mr. Selsky's affirmance].)
telephone privileges, and three months loss of “good time”
                                                                  56
credits . 53 In reaching his finding of guilt, Defendant                 (Dkt. No. 42, Part 23 at 46 48 Munkowitz Decl.,
Antonelli relied on (1) the assertions by Defendants                     attaching transcript of Plaintiff's deposition, in which
Belarge and O'Donnell in Plaintiff's misbehavior report                  he discusses his one page appeal and acknowledges
that Plaintiff had made certain admissions to them during                that it did not complain about any lack or denial of
                                                                         witnesses]; Dkt. No. 38, Part 3 at 46, 68 exhibits to
an interview, (2) Defendant Antonelli's belief that Plaintiff
                                                                         Plaintiff's motion for summary judgment, attaching
had made certain admissions in his correspondence to
                                                                         his appeal and Mr. Selsky's affirmance].)
Inmate Alcivar's daughters, and (3) Defendant Antonelli's
understanding that certain legal materials belonging to           24. On October 24, 2002, Greene C.F. officials conducted
Inmate Alcivar had been found in Plaintiff's cell (or             a discretionary review of Plaintiff's SHU sentence. 57
“cube”). 54                                                       Based upon this review, Plaintiff's SHU time was reduced
                                                                  from 90 days to 75 days. 58 However, Plaintiff's good time
52     (Dkt. No. 37, Part 2, ¶ 30 Defs.' Rule 7.1 Statement,      loss was unaffected by the discretionary review. 59
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 30 Plf.'s
       Response, admitting this fact].)                           57     (Dkt. No. 37, Part 2, ¶ 31 Defs.' Rule 7.1 Statement,
53     (Dkt. No. 37, Part 2, ¶ 31 Defs.' Rule 7.1 Statement,             asserting this fact]; Dkt. No. 42, Part 1, ¶ 3 1 Plf.'s
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 31 Plf.'s            Response, admitting part of this fact, not specifically
       Response, admitting this fact].)                                  controverting the rest of this fact, and, in any event
                                                                         not citing any admissible evidence in support of any
54     (Dkt. No. 37, Part 16, ¶¶ 4 6, 11 Antonelli Aff.,
       asserting this fact]; Dkt. No. 42, Part 1, ¶¶ 4 6, 11


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

        denial of this fact]; Dkt. No. 37, Part 8, ¶ 8 Belarge           evidence in support of any denial of this fact]; Dkt.
        Aff.].)                                                          No. 37, Part 3, ¶ 13 Wood Aff.]; Dkt. No. 37, Part 8, ¶
                                                                         9 Belarge Aff.]; Dkt. No. 37, Part 19, ¶ 2 Holden Aff.,
58      (Id.)                                                            disclaiming any knowledge about an alleged unlawful
59                                                                       meeting between Defendants Woods, Belarge, and
        (Id.)
                                                                         O'Donnell concerning Plaintiff].)
                                                                  63     (Dkt. No. 37, Part 2, ¶¶ 37 39 Defs.' Rule 7.1
                Meetings Between Defendants                              Statement, asserting this fact]; Dkt. No. 42, Part 1, ¶¶
                Woods, Belarge and O'Donnell                             37 39 Plf.'s Response, not specifically controverting
                                                                         this fact, and, in any event not citing any admissible
25. At some point between August 5, 2002, and August                     evidence in support of any denial of this fact];
31, 2002, Defendant Woods met with Defendant Belarge                     Dkt. No. 37, Part 3, ¶ 13 Wood Aff.]; Dkt.
to discuss Plaintiff. 60 Defendant Belarge then met with                 No. 37, Part 8, ¶¶ 3, 9 Belarge Aff.]; Dkt.
                                                                         No. 37, Part 19, ¶ 2 Holden Aff., disclaiming
Defendant O'Donnell to discuss Plaintiff. 6
                                                                         any knowledge about an alleged unlawful meeting
                                                                         between Defendants Woods, Belarge, and O'Donnell
60      (Dkt. No. 37, Part 2, ¶ 37 Defs.' Rule 7.1 Statement,            concerning Plaintiff].)
        asserting this fact]; Dkt. No. 42, Part 1, ¶ 37 Plf.'s
        Response, not specifically controverting this fact,
        and, in any event not citing any admissible evidence                       Plaintiff's Bunk(s) in SHU
        in support of any denial of this fact]; Dkt. No. 37,
        Part 3, ¶¶ 9, 13 Wood Aff.]; Dkt. No. 37, Part 8,         27. As a result of his disciplinary conviction, Plaintiff
        ¶¶ 3, 9 Belarge Aff.]; Dkt. No. 42, Part 23 at 35 37      was housed in Greene C.F.'s SHU from approximately
         Munkowitz Decl., attaching transcript of Plaintiff's
                                                                  September 6, 2002, to November 21, 2002. 64
        deposition, asserting that such a meeting took place
        between Defendants Woods and Belarge at some
                                                                  64     (Dkt. No. 5, ¶¶ 26, 37 Am. Comp.]; Dkt. No. 37,
        point].)
                                                                         Part 23, Ex. A at 57 58 Munkwitz Decl., attaching
61      (Dkt. No. 37, Part 2, ¶ 3 8 Defs.' Rule 7.1 Statement,           transcript of Plaintiff's deposition]; Dkt. No. 42, Part
        asserting this fact]; Dkt. No. 42, Part 1, ¶ 3 8 Plf.'s          1, ¶ 43 Plf.'s Rule 7.1 Response, stating, “Plaintiff left
        Response, admitting this fact]; Dkt. No. 37, Part 8,             S Block November 21, 2002.... ].)
        ¶ 9 Belarge Aff.]; Dkt. No. 42, Part 22 at 35 37
                                                                  28. At no point (either during or after the above-described
         Munkowitz Decl., attaching transcript of Plaintiff's
        deposition, asserting that such a meeting took place      time period) did Plaintiff file any written grievances, or
        between Defendants Belarge and O'Donnell at some          submit any letters of complaint, about an alleged defect
        point].)                                                  in any of the bunk beds that he was assigned while in

26. Both meetings (which were held prior to the issuance          SHU. 65
of Plaintiff's misbehavior report on August 31, 2002) were
                                                                  65
held according to standard procedure at Greene C.F. 62                   (Dkt. No. 37, Part 2, ¶ 41 Defs.' Rule 7.1 Statement,
Specifically, the purpose of the meetings was to discuss                 asserting this fact]; Dkt. No. 42, Part 1, ¶ 41 Plf.'s
                                                                         Response, not specifically controverting this fact];
how to investigate whether Plaintiff had violated prison
                                                                         Dkt. No. 37, Part 23, Ex. A at 58 62 Munkwitz Decl.,
rules. 63                                                                attaching transcript of Plaintiff's deposition, in which
                                                                         he acknowledged this fact]; Dkt. No. 48, Part 6 Belin
62      (Dkt. No. 37, Part 2, ¶ 39 Defs.' Rule 7.1 Statement,            Aff.].)
        asserting this fact]; Dkt. No. 42, Part 1, ¶ 39 Plf.'s    29. On February 8, 2005, Defendant Belarge had
        Response, not specifically controverting that the         photographs taken of the bunk beds that Plaintiff was
        pre misbehavior report meeting between Defendants
                                                                  assigned while he was in SHU; and on April 22, 2005,
        Woods and Belarge, and the pre misbehavior report
                                                                  Defendant Belarge had photographs taken of the other
        meeting between Defendants Belarge and O'Donnell,
                                                                  bunk beds that Plaintiff suggests he may have been
        were held according to standard procedure at Greene
        C.F., and, in any event not citing any admissible         assigned. 66 Those photographs are made part of the



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             12
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

record at Exhibit A to the February 10, 2005, Affidavit of      right to make an oral and written complaint about
Defendant Belarge, and at Exhibits A and B to the April         Defendant Antontelli's management of the prison mess
29, 2005, Affidavit of Kenneth Scattergood. 67 Between          hall, and (2) as a result of Plaintiff's complaints (and
September 6, 2002, and February 10, 2005, there was             an “encounter” between Plaintiff and Antonelli one
no record of any repairs made to any of the bunk beds           week before Plaintiff's disciplinary hearing), Defendant
that Plaintiff was assigned while in SHU; and between           Antonelli retaliated against Plaintiff during Plaintiff's
September 6, 2002, and April 22, 2005, there was no record      disciplinary hearing by, among other things, depriving
of any repairs made to any of the other bunk beds that          Plaintiff of his statutorily protected right to receive “good
Plaintiff suggests he may have been assigned while in           time” credits (which would have accelerated Plaintiff's
                                                                release on parole). (Dkt. No. 42, Part 2 at 9 [Plf.'s
SHU. 68
                                                                Response].)

66     (Dkt. No. 37, Part 2, ¶ 42 Defs.' Rule 7.1 Statement,    Claims of retaliation like those asserted by Plaintiff find
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 42 Plf.'s   their roots in the First Amendment. See Gill v. Pidlypchak,
       Rule 7.1 Response, not specifically controverting this
                                                                389 F.3d 379, 380-81 (2d Cir.2004). Central to such claims
       fact, and in any event not citing any admissible
                                                                is the notion that in a prison setting, corrections officials
       evidence in support of any denial of this fact]; Dkt.
                                                                may not take actions which would have a chilling effect
       No. 37, Part 8, ¶¶ 11 12 Belarge Aff.]; Dkt. No.
       37, Parts 9 12 Ex. A to Belarge Aff., attaching
                                                                upon an inmate's exercise of First Amendment rights.
       photographs]; Dkt. No. 48, Parts 4, 8 17 Defs.' reply    See Gill, 389 F.3d at 381-383. Because of the relative
       affidavits and exhibits, attaching photographs].)        ease with which claims of retaliation can be incanted,
                                                                however, courts have scrutinized such retaliation claims
67     (Dkt. No. 37, Part 8, ¶¶ 11 12 Belarge Aff.]; Dkt.       with “skepticism and particular care.” Colon v. Coughlin,
       No. 37, Parts 9 12 Ex. A to Belarge Aff., attaching      58 F.3d 865, 872 (2d. Cir.1995); see also Flaherty v.
       photographs]; Dkt. No. 48, Parts 4, 8 17 Defs.' reply
                                                                Coughlin, 713 F.2d 10, 13 (2d Cir.1983). As the Second
       affidavits and exhibits, attaching photographs].)
                                                                Circuit has noted,
68     (Dkt. No. 37, Part 2, ¶ 43 Defs.' Rule 7.1 Statement,
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 43 Plf.'s
                                                                          [t]his is true for several reasons. First,
       Rule 7.1 Response, not specifically controverting this
                                                                          claims of retaliation are difficult to
       fact, and in any event not citing any admissible
                                                                          dispose of on the pleadings because
       evidence in support of any denial of this fact]; Dkt.
       No. 37, Part 8, ¶¶ 13 14 Belarge Aff.]; Dkt. No.                   they involve questions of intent and
       37, Parts 13 15, Ex. B Belarge Aff., attaching work                are therefore easily fabricated. Second,
       orders]; Dkt. No. 48, Parts 4 5 Defs.' reply affidavit             prisoners' claims of retaliation pose
       and exhibits, attaching work orders].)                             a substantial risk of unwarranted
                                                                          judicial intrusion into matters of
III. ANALYSIS                                                             general prison administration. This is
                                                                          so because virtually any adverse action
   A. Whether Plaintiff Has Failed to Establish (or Even                  taken against a prisoner by a prison
   State) a First Amendment Retaliation Claim                             official-even those otherwise not rising
 *9 In their memorandum of law, Defendants argue                          to the level of a constitutional
that Plaintiff has failed to establish (or even state) a                  violation-can be characterized as a
First Amendment retaliation claim against Defendant                       constitutionally proscribed retaliatory
Antonelli because (1) he fails to establish that he had                   act.
been engaging in speech or conduct that is protected
by the First Amendment, and (2) in any event, he
fails to establish a causal link between that protected
activity and any adverse action against him by Defendant        Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.2001)
Antonelli. (Dkt. No. 37, Part 25 at 15-16 [Defs.' Mem.          (citations omitted), overruled on other grounds,
of Law].) Liberally construed, Plaintiff's response papers      Swierkewicz v. Sorema N.A., 534 U.S. 506 (2002).
argue that (1) he had a constitutionally protected liberty



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       13
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

To prevail on a First Amendment claim under 42 U.S.C.            Superintendent Eldred complaining about “Mess Hall
§ 1983, a Plaintiff must prove by the preponderance of           Dishwashing Machines” approximately three weeks
the evidence that: (1) the speech or conduct at issue was        before the disciplinary hearing. 70 Plaintiff's letter did
“protected”; (2) the defendants took “adverse action”
                                                                 not mention Defendant Antonelli. 7 In any event, no
against the plaintiff-namely, action that would deter a
                                                                 evidence exists indicating that Defendant Antonelli knew
similarly situated individual of ordinary firmness from
                                                                 about any grievances against him by Plaintiff at the time of
exercising his or her constitutional rights; and (3) there
was a causal connection between the protected speech             Plaintiff's disciplinary hearing. 72 Similarly, no evidence
and the adverse action-in other words, that the protected        exists that he ever confronted Defendant Antonelli with an
conduct was a “substantial or motivating factor” in the          oral complaint about the mess hall-other than Plaintiff's
defendants' decision to take action against the plaintiff.       vague and uncorroborated assertions that he “met”
Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle,             with, or had an “encounter” with, Defendant Antonelli
429 U.S. 274, 287 (1977); Gill, 389 F.3d at 380 (citing          about the mess hall before the disciplinary hearing. 73
Dawes v. Walker, 239 F.3d 489, 492 [2d. Cir.2001] ). Under       Finally, the record evidence establishes that Defendant
this analysis, adverse action taken for both proper and          Antonelli could, and indeed would, have reached the
improper reasons may be upheld if the action would have          same disciplinary hearing decision (and imposed the same
been taken based on the proper reasons alone. Graham             penalties) despite any such complaints or grievances by
v. Henderson, 89 F.3d 75, 79 (2d Cir.1996) (citations            Plaintiff (i.e., based upon the evidence as presented to him
omitted).                                                        at Plaintiff's disciplinary hearing decision). 74

 *10 Here, Plaintiff's claim fails for several reasons. I        70     (Dkt. No. 48, Parts 6 7, ¶ 6 Berlin Aff., testifying
acknowledge that the First Amendment protects, not only
                                                                        that the only grievance on file from Plaintiff, from
the filing of written grievances and complaints, but, under
                                                                        between August 2002 to December 2002 was a
some circumstances, the making of oral complaints to                    grievance dated 8/8/02 about the legal mail limit at
corrections officers. 69 However, even assuming Plaintiff               Greene C.F., attaching that grievance at Exhibit A];
had a constitutionally protected right to make both                     Dkt. No. 37, Part 24 Munkowitz Decl., attaching
written and oral complaints about Defendant Antonelli,                  Plaintiff's 8/16/02 letter of complaint to Deputy
no evidence exists establishing (or even suggesting) that               Superintendent Eldred regarding the “Mess Hall
any complaints by Plaintiff against Defendant Antonelli                 Dishwashing Machines ]; Dkt. No. 37, Part 23, Ex.
                                                                        A at 86 90 Munkwitz Decl., attaching transcript of
impacted Defendant Antonelli's disciplinary decision.
                                                                        Plaintiff's deposition].)

69                                                               71     (Dkt. No. 37, Part 24 Munkowitz Decl., attaching
       See Malik El v. N.Y. State DOCS, 96 CV 0669, 1998
       U.S. Dist. LEXIS 5471, at *7 & n. 1 (N.D.N.Y.                    Plaintiff's 8/16/02 letter of complaint to Deputy
       March 4, 1998) (Sharpe, M.J .) (under circumstances,             Superintendent Eldred regarding the mess hall
       plaintiff's oral complaint to corrections officer might          dishwashing machines, not mentioning any specifics,
       state a First Amendment claim), adopted by 1998                  much less the name or position of Defendant
       U.S. Dist. 5465 (N.D.N.Y. Apr. 8, 1998) (Pooler,                 Antonelli]; Dkt. No. 37, Part 23, Ex. A at 86 90
       D.J.); but see Rodriguez v. Phillips, 66 F.3d 470, 479            Munkwitz Decl., attaching transcript of Plaintiff's
       (2d Cir.1995) (“In the context of the confrontation              deposition, in which Plaintiff admits this fact].)
       described in the plaintiff's] own words, there was        72     (Dkt. No. 37, Part 17, ¶ 13 Antonelli Aff., testifying
       no clearly established First Amendment right to
                                                                        that “I ... understand that plaintiff alleges that I
       approach and speak to Officer Rubin. ) (emphasis
                                                                        retaliated against him based upon a grievance that
       added); Garrido v. Coughlin, 716 F.Supp. 98, 101
                                                                        plaintiff made against me. I am not aware of any
       (S.D.N.Y.1989) (plaintiff's “verbal confrontation
                                                                        grievances filed by plaintiff against me ]; Dkt. No.
       with corrections officer was not protected speech or
                                                                        42, Part 1, ¶ 12 Plf.'s Response to Antonelli Aff.,
       conduct under the First Amendment).
                                                                        containing no response to Paragraph 13 of Antonelli's
For example, no evidence exists that Plaintiff submitted                affidavit, and asserting conclusorily that “ the tier
any grievances or complaints against Defendant                          office] had chosen Antonelli to preside over plaintiff's
Antonelli, only that he submitted a letter to Deputy                    tier hearing on September 6, 2002 ... and that was
                                                                        due to Antonelli's encounter with plaintiff one week


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            14
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

       prior to holding said hearing, without providing                 paragraph that you are referring to, i.e., Paragraph
       any specifics about the alleged “encounter, without              43 of the Amended Complaint], 22 in which defense
       providing any assertion that it was Antonelli who was            counsel asked, “Is there anything else in your second
       motivated by the alleged “encounter, and without                 cause of action ... other than a due process claim,
       providing reason to believe Plaintiff had personal               and Plaintiff answered, “Not at this point, ma‘am
       knowledge of the Tier Office's motivation in assigning           even though that cause of action cites the Fourth
       Antonelli as the hearing officer].)                              Amendment], 26 in which defense counsel asked,
                                                                        “You have a constitutional right to be free from
73     (Dkt. No. 42, Part 1¶ 12 Plf.'s Response to Antonelli            search and seizure as an inmate? and Plaintiff
       Aff., asserting that, one week before the disciplinary           answered, “As an inmate, no, ma‘am ].) See Clissuras
       hearing, Plaintiff had an “encounter with Defendant              v. CUNY, 359 F.3d 79, 81 n. 3 (2d Cir.2004) (treating
       Antonelli]; Dkt. No. 37, Part 23, Ex. A at 89                    a “suggestion to the court, in the form of a letter, that
        Munkwitz Decl., attaching transcript of Plaintiff's             subject matter jurisdiction was lacking as a request for
       deposition, in which Plaintiff states that, days before          a dismissal order under Rule 12 h] 3] ).
       the disciplinary hearing, he “met with Defendant
       Antonelli about the condition of the “utensils, dish      Under Rule 12 of the Federal Rules of Civil Procedure,
       washing machines, et cetera in the mess hall].)           “[w]henever it appears by suggestion of the parties or
                                                                 otherwise that the court lacks jurisdiction of the subject
74     (See, supra, Statement of Fact Nos. 22 23 stating         matter, the court shall dismiss the action.” Fed.R.Civ.P.
       evidence upon which Defendant Antonelli based his         12(h)(3). Thus, the Court has a duty to examine whether
       hearing decision, and fact that the decision was
                                                                 or not it has subject matter jurisdiction over Plaintiff's
       affirmed on appeal].)
                                                                 attempted Fourth Amendment claim.
As a result, I recommend that the Court dismiss Plaintiff's
First Amendment retaliation claim.                               Here, I find that the Court does not have subject matter
                                                                 jurisdiction (pursuant to 42 U.S.C. § 1983 or otherwise)
                                                                 over that claim, which is asserted in Paragraphs 44 and
   B. Whether Plaintiff Has Failed to State a Fourth
   Amendment Claim                                               15 of Plaintiff's Amended Complaint. 76 Specifically, the
I do not construe Defendants' memorandum of law as               allegations contained in Paragraph 15 of his Amended
expressly arguing that any Fourth Amendment claim                Complaint are the sole factual basis for Plaintiff's Fourth
asserted by Plaintiff should be dismissed for failure to state   Amendment claim. 77 In pertinent part, that paragraph
a claim under Rule 12(b)(1) of the Federal Rules of Civil        alleges that on “August 31, 2002, 11:20 A.M., Belarge ...
Procedure, which permits motions to dismiss for “lack of         had plaintiff's personal property searched [for Alcivar's
jurisdiction over the subject matter” of a claim. However,       materials] by three officers, one of whom was Holt....” 78
I do construe that memorandum of law, as well as defense
counsel's questions of Plaintiff during his deposition, as       76     (See Dkt. No. 5, ¶ 44 Plf.'s Am. Compl., alleging that
suggesting that Plaintiff has failed to assert a Fourth                 Defendants Woods and Holt “violat ed] plaintiff's
Amendment claim (regarding the search of his property                   4th ... Amendment ] rights ], ¶ 15 alleging that
by Defendants at Greene C.F.) over which federal courts                 Defendant Belarge “had plaintiff's personal property
have subject matter jurisdiction. 75                                    searched by three officers, one of whom was Holt ];
                                                                        Dkt. No. 37, Part 23, Ex. A at 14 22, 26 28
75                                                                       Munkowitz Decl., attaching transcript of deposition
       (Dkt. No. 37, Part 25 at 8 9 Defs.' Mem. of
                                                                        of Plaintiff, in which he explains his claim under the
       Law, addressing the conclusory nature of Plaintiff's
                                                                        Fourth Amendment based on the alleged unjustified
       claims about a “conspiracy against him, the subject
                                                                        search and seizure of his property].)
       of which included the search of his property];
       Dkt. No. 37, Part 22, Ex. A at 14 Munkwitz                77     (Dkt. No. 37, Part 22, Ex. A at 14 Munkwitz Decl.,
       Decl., attaching transcript of Plaintiff's deposition,           attaching transcript of Plaintiff's deposition, in which
       in which defense counsel stated, “I don't see how                Plaintiff stated, “ T]he F]ourth A]mendment does
       the F]ourth A]mendment gives you a right to be                   not apply to Plaintiff's first cause of action], 22 in
       free from harmful situations. So I would like you                which defense counsel asked, “Is there anything else
       to explain that to me, and Plaintiff stated, “ T]he              in your second cause of action ... other than a due
        F]ourth A]mendment does not apply to the specific


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             15
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

          process claim, and Plaintiff answered, “Not at this        jurisdiction over that claim. The only portion of Plaintiff's
          point, ma‘am even though the cause of action cites         Amended Complaint that regards such a search and
          the Fourth Amendment], 28 in which defense counsel         seizure by Defendant Woods of Plaintiff's mail is
          asked, “Are you alleging that the facts in paragraph
                                                                     vague and conclusory. 82 Even taking as true Plaintiff's
          15 give rise to a constitutional claim for search and
          seizure? and Plaintiff answered, “Yes, ma‘am ].)
                                                                     allegations, the mail in question consisted of clearly
                                                                     identifiable contraband (e.g., legal materials belonging to
78        (Dkt. No. 5, ¶ 14 Am. Compl.].)                            Inmate Alcivar in packages to, or from, persons bearing
 *11 The problem with Plaintiff's Fourth Amendment                   the last name of Alcivar). 83 I fail to see how any
claim is that, even if the search occurred as Plaintiff              search and confiscation of such contraband would have
alleged, that search was of a prisoner's cell (or                    violated the Fourth Amendment. Indeed, such a search
“cube”). “[T]he Fourth Amendment proscription against                and confiscation would appear to have been expressly
unreasonable searches does not apply within the confines             authorized by DOCS Directive No. 4422 (which regards
of a prison cell.” Hudson v. Palmer, 468 U.S. 517, 526               the Inmate Correspondence Program). 84
          79
(1984).        Nor does the Fourth Amendment proscription
apply within the confines of a prison “cube.” 80 Indeed,             82     (Dkt. No. 5, ¶ 12 Am. Compl.].)
                                                         8
Plaintiff appears to recognize this point of law.                    83     I note that the alleged “interception by Defendant
                                                                            Woods of these packages was preceded by a letter
79        See also Tinsley v. Greene, 95 CV 1765, 1997 WL                   from Plaintiff to Woods referring to “documents
          160124, at *7 (N.D.N.Y. March 31, 1997) (“Plaintiff                belonging to Inmate Alcivar] being in Plaintiff's]
          thus may assert no cause of action here based on an               possession and referring to Inmate Alcivar's family
          alleged violation of his Fourth Amendment rights. );              members. Furthermore, I note that the alleged
          Demaio v. Mann, 877 F.Supp. 89, 95 (N.D.N.Y.)                     contents of these packages would have reasonably
          (“Searches of prison cells, even arbitrary searches,              appeared (at the very least) to consist of contraband
          implicate no protected constitutional rights. ), aff d,           (i.e., allegedly being the same documents that
          122 F.3d 1055 (2d Cir.1995).                                      later gave rise to three disciplinary charges against
                                                                            Plaintiff, which charges resulted in a conviction that
80        See Freeman v. Goord, 02 CV 9033, 2005 U.S.                       was affirmed on appeal).
          Dist. LEXIS 32019, at *5 & n. 4 (S.D.N.Y.
          Dec. 7, 1995) (granting defendants' motion for             84     See, e.g., DOCS Directive No. 4422, § III.B.17.
          summary judgment, in part because plaintiff had no                (“Inmates shall not be permitted to use their
          reasonable expectation of privacy, under the Fourth               correspondence privileges to solicit ... services,
          Amendment, in his cell, which plaintiff referred to               or goods. ), § III.G.1. (“All incoming general
          as his “cube ); Rodriguez v. Coughlin, 795 F.Supp.                correspondence will be opened and inspected for ...
          609, 611, 613 (W.D.N.Y.1992) (granting defendants'                photocopied materials, or contraband. ) (5/18/02).
          motion for summary judgment, in part because
                                                                     As a result, I recommend that the Court dismiss Plaintiff's
          prison officials have same need, and right, to search
                                                                     Fourth Amendment claim.
          prisoner's “cell as his “cubicle ).
81        (Dkt. No. 37, Part 22, Ex. A at 26 Munkwitz Decl.,
          attaching transcript of Plaintiff's deposition, in which      C. Whether Plaintiff Has Failed to Establish (or Even
          defense counsel asked, “You have a constitutional             State) an Eighth Amendment Claim
          right to be free from search and seizure as an inmate?     In their memorandum of law, Defendants argue that
          and Plaintiff answered, “As an inmate, no, ma‘am ].)       Plaintiff has failed to establish (or even state) an Eighth
                                                                     Amendment claim because (1) Plaintiff has not established
I note that I do not liberally construe Plaintiff's Amended
                                                                     (or even alleged) a deprivation that is “sufficiently serious”
Complaint as asserting a Fourth Amendment claim
                                                                     for purposes of the Eighth Amendment, and (2) he has not
against Defendant Woods for (allegedly) unreasonably
                                                                     established that Defendants were deliberately indifferent
searching and seizing various pieces of Plaintiff's outgoing
                                                                     to Plaintiff's health or safety. (Dkt. No. 37, Part 25 at
and incoming mail in August of 2002. However, even
                                                                     11, 13-14 [Defs.' Mem. of Law].) Liberally construed,
if I did so construe that Amended Complaint, I would
                                                                     Plaintiff's response papers argue that (1) he has established
conclude that this Court would not have subject matter


                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           16
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

a deprivation that is “sufficiently serious” through his        available reported decisions, all federal courts faced with
evidence that he experienced a back injury while in SHU         evidence of such an injury on a dispositive motion in a
as a result of his “twisted bunk,” and (2) he has established   prisoner civil rights case explicitly or implicitly assume, for
such deliberate indifference through his testimony that he      the sake of argument, that the injury constitutes a serious
orally complained to Defendants Woods and Belarge (as           medical need. 87 I do not make such an assumption here
well as others) of his back injury and the fact that they       because, unlike the prisoners in those other civil rights
“ignored” his complaints. (Dkt. No. 42, Part 2 at 13-15         cases, Plaintiff does not allege that his Eighth Amendment
[Plf.'s Response].)                                             deprivation consisted of his “spondylolisthesis” but his
                                                                defective (or “twisted”) bunk bed. In addition to being
“[A] prison official violates the Eighth Amendment only         supported by the express language of Plaintiff's Amended
when two requirements are met. First, the deprivation
                                                                Complaint, 88 this reading of Plaintiff's allegations is
must be, objectively, ‘sufficiently serious'.... [Second,] a
                                                                supported by his testimony in his deposition that he is not
prison official must have a ‘sufficiently culpable state of
                                                                asserting a claim that the medical staff was deliberately
mind.’ “ Farmer v. Brennan, 511 U.S. 825, 834 (1994).
“In prison-conditions cases that state of mind is one           indifferent to any serious medical need. 89
of deliberate indifference to inmate health or safety....”
Farmer, 511 U.S. at 834.                                        85     “Spondylolisthesis is defined as “forward movement
                                                                       of the body of one of the lower lumbar vertebrae on
 *12 With regard to the first element, “the plaintiff                  the vertebra below it, or upon the sacrum. Rowland
must demonstrate that the conditions of his confinement                v. Hildreth, 92 CV 6140, 1993 U.S. Dist. LEXIS
resulted in ‘unquestioned and serious deprivations of basic            10233, at *35, n. 6 (S.D.N.Y. July 27, 1993) (citing
                                                                       Stedman s Medical Dictionary at 1456 25th ed.1990] ).
human needs' or ‘deprive inmates of the minimal civilized
measures of life's necessities.’ “ Davidson v. Murray, 371      86     (Dkt. No. 5, ¶ 27 Am. Compl.]; Dkt. No.
F.Supp.2d 361, 370 (W .D.N.Y.2005) (citing Rhodes v.                   38, Part 4 at 58 62 Plf.'s Motion for Summary
Chapman, 452 U.S. 337, 347 [1981] ). “As recognized by                 Judgment, attaching medical records repeatedly
the Supreme Court in Rhodes, ‘the Constitution does not                stating “spondylolisthesis ]; Dkt. No. 37, Part 23
mandate comfortable prisons,’ ... and conditions that are              at 54 58 Munkowitz Decl., attaching transcript of
‘restrictive and even harsh ... are part of the penalty that           Plaintiff's deposition testimony, in which Plaintiff
criminal offenders pay for their offenses against society.’ “          describes his injury generally].)
Davidson, 371 F.Supp.2d at 370 (quoting Rhodes, 452 U.S.        87     See Villante v. N.Y. State DOCS, 96 CV 1484, 2002
at 347, 349).                                                          U.S. Dist. LEXIS 26279, at *4, 8 9 (N.D.N.Y.
                                                                       March 28, 2002) (Mordue, J.), adopting report
With regard to the second element, “[i]n prison-conditions             recommendation, 2002 U.S. Dist. LEXIS, at *11 12
cases [the requisite] state of mind is one of deliberate               (N.D.N.Y. Oct. 26, 2001) (Homer, M.J.); Rowland,
indifference to inmate health or safety....” Farmer, 511               1993 U.S. Dist. LEXIS 10233, at *13 16, 30; Smith v.
U.S. at 834. “[D]eliberate indifference describes a state              Umar, 89 CV 6988, 1989 U.S. Dist. LEXIS 14170, at
of mind more blameworthy than negligence.” Id. at 835.                 *4 6, 8 10 (E.D.Pa. Nov. 28, 1989).
“Deliberate indifference” exists if an official “knows of       88     (Dkt. No. 5, ¶¶ 35, 37, 38, 43 Am. Compl., alleging
and disregards an excessive risk to inmate health or safety;
                                                                       that Defendants who are non medical personnel
the official must both be aware of facts from which the                violated Plaintiff's Eighth Amendment rights by
inference could be drawn that a substantial risk of serious            placing him in, and keeping him in, SHU, despite
harm exists, and he must also draw the inference.” Id. at              knowing of the allegedly substandard conditions
837.                                                                   there, which included his allegedly defective bunk].)
                                                                89     (Dkt. No. 37, Part 23 at 42 43, 53, 58 Munkowitz
  1. Sufficiently Serious Deprivation                                  Decl., attaching transcript of Plaintiff's deposition
Plaintiff alleges that he was             diagnosed     with           testimony, in which Plaintiff testifies that he was not
                                                                       asserting any claim regarding the medical treatment
“spondylolisthesis” 85 in September of 2002 as a result of
                                                                       that he received, or that the medical staff was
sleeping on a defective bed. 86 As far as I can tell from              deliberately indifferent to a serious medical need].)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          17
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

This is apparently why Defendants, in their motions                    requested sick call on 9/9/02, or three days after his
papers, do not challenge Plaintiff's allegation that he                admission to SHU].)
suffered from “spondylolisthesis,” but do challenge his         94     (Dkt. No. 38, Part 4 at 58 62 Plf.'s Motion
allegation that he was assigned a bunk bed that was in any
                                                                       for Summary Judgment, attaching medical record
way defective. 90 In support of that argument, Defendants              printed on 9/9/02 containing a typed notation,
submit evidence that none of the bunk beds to which                    apparently entered on 8/23/02 stating, “Reason for
Plaintiff was assigned while in SHU (1) showed any visible             Consultation: H/O sciatica type pain which has
defects (much less the defect that Plaintiff alleges, i.e.,            responded to PT in the past. I request a repeat
being “twisted”) at or after the time in question, and (2)             treatment series for 6 weeks and noting that Plaintiff
were either complained about by other inmates or repaired              was 51 years old at the time] emphasis added].)

at or after the time in question. 9                             Even if Plaintiff were alleging that his back injury
                                                                existed before September 6, 2002, but that his injury was
90                                                              exacerbated by his various bunk beds while in SHU, I
       (Dkt. No. 37, Part 25 at 14 Defs.' Mem. of Law,
                                                                would reach the same conclusion. As I described above,
       arguing that “plaintiff cannot demonstrate that his
                                                                the first element of the Eighth Amendment's two-part
       bunk was ‘damaged in any manner, citing record
       evidence in an attempt to support that argument].)       test is “objective,” not “subjective.” Simply stated, the
                                                                Eighth Amendment does not mandate “comfortable”
91     (See, supra, Statement of Fact No. 29.)
                                                                bunk beds. 95 For these reasons, I find that Plaintiff has
 *13 More convincing, however, is the temporal                  failed to establish a “sufficiently serious” deprivation for
disconnect between the onset of Plaintiff's back injury         purposes of the Eighth Amendment.
and his assignment to the allegedly defective bunk bed in
question. Although Defendants do not appear to argue            95     See Faunce v. Gomez, No. 97 16943, 1998 U.S.App.
that the onset of Plaintiff's injury pre-dated his assignment          LEXIS. 22703, at *3 (9th Cir. Sept. 14, 1998)
to the allegedly defective bunk bed, 92 there is evidence              (affirming district court's grant of summary judgment
indicating that Plaintiff's back injury existed before he was          to defendants in part because the plaintiff's Eighth
assigned to the allegedly defective bunk bed (i.e., Bunk               Amendment claim was premised on his complaint
                                                                       that his mattress was uncomfortable and his bedding
Number “OS-A1-20(b)”) on September 23, 2002. 93 There
                                                                       was insufficient); Page v. Kirby, 314 F.Supp.2d
is even evidence indicating that Plaintiff's back injury               619, 620 (N.D.W.Va.) (dismissing prisoner's Eighth
existed before he was admitted to SHU on September 6,                  Amendment claim premised on complaint that his
2002. 94                                                               mattress was uncomfortable); Levi v. District of
                                                                       Columbia, 92 CV 2653, 1993 U.S. Dist. LEXIS 1948,
92                                                                     at *5 (D.D.C. Feb. 24, 1993) dismissing prisoner's
       (Dkt. No. 37, Part 25 at 11, 13 14 Defs.' Mem. of
                                                                       Eighth Amendment claim premised on complaint that
       Law].)
                                                                       his mattress was uncomfortable).
93     (Compare Dkt. No. 42, Part 1, ¶¶ 10(a), 11 Plf.'s
       Response to Belarge Aff., swearing that he was             2. Deliberate Indifference
       assigned to the allegedly “dilapidated bunk in           Even if Plaintiff had established a “sufficiently serious”
       question Bunk Number “OS A1 20(b) on 9/23/02,            deprivation for purposes of the Eighth Amendment, I
       after having been assigned to two different SHU          would find that he has not established that Defendants
       cells, i.e., first in Cell “SH 0013 and then in Cell     acted with deliberate indifference to Plaintiff's health or
       “B1 18 ] with Dkt. No. 5, ¶¶ 26 27 Plf.'s Am. Compl.,    safety.
       containing a sworn allegation that the onset of his
       back injury was on or before 9/13/02, and that the
                                                                To the extent that Plaintiff alleges that any of the
       date of diagnosis was 9/20/02] and Dkt. No. 42, Part
                                                                Defendants “knew” that Plaintiff would be assigned to an
       1, ¶ 15 Plf.'s Response to Belarge Aff., swearing that
       he orally complained to Belarge about the bunk on        allegedly defective bunk (Bunk Number “OS-A1-20(b)” in
       9/18/02] and Dkt. No. 37, Part 23 at 58 Munkowitz        Cell “A1-20”) before Plaintiff began his incarceration in
       Decl., attaching transcript of Plaintiff's deposition    the Greene C.F. SHU on September 6, 2002, I find that
       testimony, in which Plaintiff testifies that he first    those allegations are wholly conclusory and without any



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         18
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

evidentiary support whatsoever in the record. (Dkt. No.                  allegedly “dilapidated bunk in question on 9/23/02],
5, ¶¶ 3 5, 37, 39, 43 [Am. Compl.].)                                     ¶ 10(b) swearing that, at 9:45 p.m. on or about
                                                                         10/7/02 fourteen days after 9/23/02 he was purposely
However, Plaintiff also asserts (rather conclusorily) that               moved to a cell “with a better bunk, i.e., Cell
                                                                         “B2 40 ].) Any assertions by Plaintiff to the contrary
Defendants knew about the allegedly defective bunk
                                                                         are purely conclusory, self contradictory, and frankly
after Plaintiff was assigned to it. 96 More specifically,                too incredible to be believed by reasonable minds.
Plaintiff submits testimony that (1) he orally complained                (Dkt. No. 5, ¶ 28 Am. Compl., alleging conclusorily
to Defendant Woods about the bunk in question on or                      that his verbal complaints about his bunk bed “went
about September 27, 2002, (2) Plaintiff orally complained                unsolved ]; compare Dkt. No. 37, Part 23 at 58
to Defendant Belarge about the bunk in question on                        Munkowitz Decl., attaching transcript of Plaintiff's
September 18, 2002, and (3) Plaintiff orally complained                  deposition testimony, in which Plaintiff testifies that
to other corrections officers about the bunk in question                 he was assigned to the same bunk bed during his entire
                                                                         stay in SHU] with Dkt. No. 42, Part 1, ¶ 11 Plf.'s
at various other times. 97 Setting aside the lack of any
                                                                         Response to Belarge Aff., admitting that he served his
testimony (of which I am aware) that Plaintiff ever orally               time in SHU in four different cells], ¶ 10(a) swearing
complained to Defendants O'Donnell, Antontelli or Holt,                  that he was not assigned to the allegedly “dilapidated
there is a fatal flaw with Plaintiff's reliance on this                  bunk in question until 9/23/02, despite his admission
evidence.                                                                to SHU on 9/6/02, and that it was the third such
                                                                         bunk to which he had been assigned in SHU], ¶ 10(b)
96     (Dkt. No. 5, ¶ 38 Am. Compl.].)                                    swearing that, at 9:45 p.m. on or about 10/7/02
                                                                         fourteen days after 9/23/02 he was purposely moved
97     (See, e.g., Dkt. No. 42, Part 1, ¶ 15 Plf.'s Response             to a cell “with a better bunk, i.e., Cell “B2 40 ].)
       to Belarge Aff., swearing that he orally complained
                                                                  99     (Compare Dkt. No. 42, Part 1, ¶ 14 Plf.'s Response
       to Belarge about the bunk on September 18, 2002];
       compare Dkt. No. 42, Part 1, ¶ 14 Plf.'s Response                 to Woods Aff.] and Dkt. No. 42, Part 1, ¶ 15 Plf.'s
       to Woods Aff., swearing that his oral complaint to                Response to Belarge Aff.] with Dkt. No. 42, Part 1, ¶
       Woods was made on September 27, 2002] with Dkt.                   10(c) Plf.'s Response to Belarge Aff.].)
       No. 42, Part 2 at 13 Mem. of Law, arguing that his          *14 In addition, the evidence shows that no one at
       oral complaint to Woods was made on September 12,          Greene C.F. in any way interfered with the prompt and
       2002].)                                                    adequate medical care provided to Plaintiff regarding
The problem is that, even if this evidence is true, there is no   his back. Plaintiff acknowledges that his medical care at
evidence that Defendants or anyone “ignored” Plaintiff's          Greene C.F. included the following: (1) a CAT scan on
oral complaints. Indeed, the evidence shows that Plaintiff        October 17, 2002, and second CAT scan at some point
was assigned to the allegedly defective bunk bed for              between October 22, 2002, and December 11, 2002, (2)
only about two weeks (between September 23, 2002, and             physical therapy on October 24, November 5, November
October 7, 2002), and that he was then moved in response          8, and November 18, 2002; (3) an MRI examination on
to his oral complaints. 98 Any assertion by Plaintiff that        January 10, 2003; and (4) being provided “pain killers” on
Defendants Woods and Belarge, upon hearing Plaintiff              September 13, 2002, five packets of Naproxen (500 mg.
orally complain about the bunk, told Plaintiff to “[t]ell         each) on December 11, 2002, and more “pain killers” on
the officer about it” or “tell it to the officer on the unit”     or after January 10, 2003, along with a back brace. 00
does not indicate deliberate indifference by supervisors
such as Defendants Woods or Belarge, especially given             100    (Dkt. No. 5, ¶¶ 26 33 Am. Compl.].)
that Plaintiff was subsequently then purposely assigned to
                                                                  Finally, I note that the evidence shows that, on October
a different bunk. 99                                              24, 2002, Greene C.F. officials shortened Plaintiff's stay
                                                                  in SHU 15 days (reducing his sentence in SHU from 90
98     (Dkt. No. 37, Part 8, ¶ 11 Belarge Aff., identifying       days to 15 days). 0 Under the circumstances, I find that
       second bunk Plaintiff was assigned while in “S Block       no reasonable fact-finder could conclude, based on the
       as Bunk Number “OS A1 20(b) ]; Dkt. No. 42, Part
                                                                  record before me, that Defendants acted with deliberate
       1, ¶ 11 Plf.'s Response to Belarge Aff., admitting that
                                                                  indifference to Plaintiff's health or safety
       fact], ¶ 10(a) swearing that he was assigned to the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            19
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

                                                                        then the full IGRC conducts a hearing
101    (See, supra, Statement of Fact No. 24.)                          and documents the decision. Second,
                                                                        a grievant may appeal the IGRC
As a result, I recommend that the Court dismiss Plaintiff's
                                                                        decision to the superintendent, whose
Eighth Amendment claim.
                                                                        decision is documented. Third, a
                                                                        grievant may appeal to the central
   D. Whether Plaintiff Has Failed to Exhaust His                       office review committee (“CORC”),
   Available Administrative Remedies Regarding His                      which must render a decision within
   Eighth Amendment Claim                                               twenty working days of receiving
In their memorandum of law, Defendants argue Plaintiff                  the appeal, and this decision is
has failed to established that he exhausted his available               documented.
administrative remedies regarding his Eighth Amendment
claim because he acknowledges that he did not file
a written administrative grievance with respect to the
alleged condition of his bunk bed. (Dkt. No. 37, Part           *15 White v. The State of New York, 00-CV-3434, 2002
25 at 11-13 [Defs.' Mem. of Law].) Liberally construed,        U.S. Dist. LEXIS 18791, at *6 (S.D.N.Y. Oct 3, 2002)
Plaintiff's response papers argue that (1) no administrative   (citing N.Y. Comp.Codes R. & Regs. Tit. 7, § 701.7).
remedy was available because a complaint about a               Generally, if a prisoner has failed to follow each of these
defective bunk bed is not a grievable matter, (2) even if a    steps prior to commencing litigation, he has failed to
complaint about a bunk bed were a grievable matter, he         exhaust his administrative remedies. Rodriguez v. Hahn,
was misled by the Supervisor of the Inmate                     209 F.Supp.2d 344, 347-48 (S.D.N.Y.2002); Reyes v.
                                                               Punzal, 206 F.Supp.2d 431, 433 (W.D.N.Y.2002).
Grievance Resolution Committee (“IGRC”) into
believing that the matter was not grievable, and (3)           However, the Second Circuit has recently held that
in any event, although he did not file a written               a three-part inquiry is appropriate where a defendant
grievance regarding his bunk, he filed several oral            contends that a prisoner has failed to exhaust his available
complaints regarding the bunk (i.e., to Defendant Woods,       administrative remedies, as required by the PLRA. See
Defendant Belarge, the IGRC Supervisor, and various            Hemphill v. State of New York, 380 F.3d 680, 686, 691
other corrections officers and/or sergeants). (Dkt. No. 42,    (2d Cir.2004). First, “the court must ask whether [the]
Part 2 at 13-15 [Plf.'s Response].)                            administrative remedies [not pursued by the prisoner]
                                                               were in fact ‘available’ to the prisoner.” Hemphill, 380
The Prison Litigation Reform Act of 1995 (“PLRA”)              F.3d at 686 (citation omitted). Second, if those remedies
requires that prisoners who bring suit in federal court        were available, “the court should ... inquire as to whether
must first exhaust their available administrative remedies:    [some or all of] the defendants may have forfeited the
“No action shall be brought with respect to prison             affirmative defense of non-exhaustion by failing to raise
conditions under § 1983 ... by a prisoner confined in          or preserve it ... or whether the defendants' own actions
any jail, prison, or other correctional facility until such    inhibiting the [prisoner's] exhaustion of remedies may
administrative remedies as are available are exhausted.”       estop one or more of the defendants from raising the
42 U.S.C. § 1997e. The Department of Correctional              plaintiff's failure to exhaust as a defense.” Id. (citations
Services (“DOCS”) has available a well-established three-      omitted). Third, if the remedies were available and some
step grievance program:                                        of the defendants did not forfeit, and were not estopped
                                                               from raising, the non-exhaustion defense, “the Court
                                                               should consider whether ‘special circumstances' have been
         First, an inmate is to file a complaint
                                                               plausibly alleged that justify the prisoner's failure to
         with the Grievance Clerk. An
                                                               comply with the administrative procedural requirements.”
         inmate grievance resolution committee
                                                               Id. (citations and internal quotations omitted).
         (“IGRC”) representative has seven
         working days to informally resolve
         the issue. If there is no resolution,                   1. Availability of Administrative Remedies



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     20
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

Plaintiff admits (repeatedly) that he filed no written            Cir.2002), cited by Giano v. Goord, 380 F.3d 670, 677 n. 6
grievance about his bunk bed.        02
                                     He argues, however,          (2d Cir.2004).
that no written grievance could have been filed, because
a defective bunk bed is not a grievable matter. In support         *16 Here, however, I can find absolutely no evidence in
of this argument, he offers only conclusory assertions,           the record before me that IGRC Supervisor Berlin (or any
testimony containing (at best) inadmissible hearsay, and          prison official at Greene C.F.) at any time advised Plaintiff
documents that are completely immaterial to the fact in           that a defective bunk bed is not a grievable matter. Again,
                                                                  in support of his argument that the IGRC made such
question. 03 Defendants, on the other hand, offer the
                                                                  a remark to him, Plaintiff offers only vague testimony
affidavit of IGRC Supervisor Marilyn Berlin, who swears,
                                                                  containing (at best) inadmissible hearsay, and documents
inter alia, that “[c]omplaints about maintenance issues and
cell conditions [such as defective bunk beds] are proper          that are immaterial to the fact in question. 04 Plaintiff's
subjects of grievances.” (Dkt. No. 48, Part 6, ¶ 3 [Berlin        vague and conclusory argument is made even more
Aff.].) As a result, I must reject Plaintiff's unsupported        incredible in light of IGRC Supervisor Berlin's sworn
assertion that a defective bunk bed is not grievable.             statement denying that Plaintiff ever orally complained to
                                                                  her about his (allegedly) defective bunk bed, or that she
102    (Dkt. No. 37, Part 23 at 58, 61, 63, 65 Munkowitz          told him that the matter was not grievable. 05
       Decl., attaching transcript of Plaintiff's deposition].)
                                                                  104    (See, e.g., Dkt. No. 42, Part 2 at 13 15 Plf.'s Response
103    (See, e.g., Dkt. No. 42, Part 2 at 13 15 Plf.'s
                                                                         Mem. of Law]; Dkt. No. 37, Part 23 at 60, 63, 65
       Response Mem. of Law, in which Plaintiff appears to
                                                                          Munkowitz Decl., attaching transcript of Plaintiff's
       argue without any citation to evidence that he orally
                                                                         deposition]; Dkt. No. 38, Part 4 at 50, 52, 54, 66 Plf.'s
       complained about his bunk bed to an unidentified
                                                                         Motion for Summary Judgment, attaching exhibits
       IGRC Supervisor, whom Plaintiff alleges orally
                                                                         regarding a grievance about a different matter].)
       informed him that a defective bunk bed is not
       a grievable matter]; Dkt. No. 37, Part 23 at 60,           105    (Dkt. No. 48, Part 6, ¶¶ 4 5, 8 11 Berlin Aff.].)
       63, 65 Munkowitz Decl., attaching transcript of
       Plaintiff's deposition, apparently alluding to the same       2. Estoppel
       hearsay remark by the IGRC Superintendent]; Dkt.
                                                                  Defendants have preserved their affirmative defense of
       No. 38, Part 4 at 50, 52, 54, 66 Plf.'s Motion
                                                                  non-exhaustion by raising it in their Answer. (Dkt. No.
       for Summary Judgment, attaching, as exhibits,
                                                                  17, ¶ 29 [Defs.' Answer] ) Moreover, no evidence (or even
       documents regarding Plaintiff's grievance about the
       grounds for his disciplinary conviction and not his        an argument) exists that any Defendant is estopped from
       allegedly defective bunk bed].)                            raising this defense because of his or her actions inhibiting
                                                                  Plaintiff's exhaustion of remedies; Plaintiff merely argues
This does not end the inquiry, however, because “a
                                                                  that a non-party to this action (the IGRC Supervisor)
remedy that prison officials prevent a prisoner from
                                                                  advised him that his allegedly defective bunk bed was not
utilizing is not an ‘available’ remedy under [the Prison
                                                                  a grievable matter.
Litigation Reform Act].” Miller v. Norris, 247 F.3d 736,
740 (8th Cir.2001), cited by Abney v. McGinnis, 380 F.3d
663, 669 (2d Cir.2004) (holding that “[t]he defendants'              3. “Special Circumstances” Justifying Failure to
failure to implement the multiple rulings in [plaintiff's]           Exhaust
favor rendered administrative relief ‘unavailable’ under          Finally, Plaintiff provides no evidence that “special
the PLRA.”). More specifically, case law exists supporting        circumstances” exist justifying his failure to exhaust his
the proposition that, assuming plaintiff was instructed           available administrative remedies. Plaintiff alleges that, on
by prison officials, contrary to prison regulations, that         several occasions during the relevant time period, he made
he could not file a grievance, and plaintiff indeed did not       oral complaints about his allegedly defective bunk bed to
initiate the grievance process by filing that grievance in        various employees of Greene C.F., including Defendants
reliance on that misrepresentation, “the formal grievance         Woods and Belarge. For the sake of argument, I will
proceeding required by [the prison grievance system] was          set aside the vagueness of this allegation, its incredibility
never ‘available’ to [plaintiff] within the meaning of [the       given numerous other inconsistencies and improbabilities
PLRA].” See Brown v. Croak, 312 F.3d 109, 112-113 (3d


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              21
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

in Plaintiff's papers, and its total lack of support by        time credits and thus affected the overall length of
any corroborating evidence. The problem with Plaintiff's       Plaintiff's confinement) and Plaintiff has not established
reliance on this allegation is that, even if it were true,     that that conviction has been reversed, expunged, or
it would not justify Plaintiff's failure to file a written     invalidated. (Dkt. No. 37, Part 25 at 10-11 [Defs.' Mem.
grievance about his bunk bed.                                  of Law, citing, inter alia, Heck v. Humphrey, 512 U .S.
                                                               477 (1994) and Edwards v. Balisok, 520 U.S. 641 (1997)
Plaintiff was 51 years old at the time of this incident;       ].) Liberally construed, Plaintiff's response papers argue
he had been incarcerated in several New York State             (without any legal support) that, even though Plaintiff's
correctional facilities before the incident; and he had        loss of his good-time credits had not been invalidated
even attended a year of law school. 06 He admits               on appeal, for Defendants to obtain summary judgment
that, at the time of the incident, he was familiar with        “they must prove their innocence beyond a shadow of a
                                                               reasonable doubt,” which (he argues) they have not done.
the grievance process at Greene C.F. 07 Indeed, he
                                                               (Dkt. No. 42, Part 2 at 10-13 [Plf.'s Response].)
had filed grievances immediately before and during this
very time period. 08 Simply stated, it would have been         I reject Plaintiff's argument, and specifically his proffered
unreasonable for Plaintiff to believe that he could fulfill    legal standard on this motion for summary judgment.
the grievance requirement-which included a requirement         Under the circumstances, Defendants have met their
that the IGRC's decision be appealed to the Greene C.F.
                                                               modest threshold burden with regard to this issue. 09 To
Superintendent and then to CORC before exhaustion
                                                               avoid dismissal on summary judgment grounds, Plaintiff
had occurred-by making some oral complaints to various
                                                               must introduce evidence raising a question of fact as to
passers by, whomever they might be.
                                                               (1) whether or not his disciplinary conviction affected
                                                               the overall length of Plaintiff's confinement by resulting
106    (Dkt. No. 37, Part 23 at 6 11 Munkowitz Decl.,          in a loss of good-time credits or (2) whether or not
       attaching transcript of Plaintiff's deposition]; Dkt.   his disciplinary conviction has been reversed, expunged,
       No. 38, Part 4 at 58 Plf.'s Motion for Summary
       Judgment, attaching medical record showing his date     or invalidated. 0 He has not done so. Indeed, the
       of birth].)                                             evidence shows (and Plaintiff concedes) that (1) Plaintiff's
                                                               disciplinary conviction affected the overall length of
107    (Dkt. No. 37, Part 23 at 59 Munkowitz Decl.,            Plaintiff's confinement by resulting in a loss of good-
       attaching transcript of Plaintiff's deposition].)       time, and (2) his disciplinary conviction was not reversed,
108    (Dkt. No. 38, Part 4 at 50 Plf.'s Motion for            expunged, or invalidated.
       Summary Judgment, attaching Plaintiff's grievance
       dated 9/18/02, about the grounds for his disciplinary   109    See Celotex Corp. v. Catrett, 477 U.S. 317, 323 324
       conviction]; Dkt. No. 48, Part 7 Defs. Reply,
                                                                      (1986); Ciaprazi v. Goord, 02 CV 0915, 2005 WL
       attaching grievance dated 8/7/02, about mail room,
                                                                      3531464, at *8 (N .D.N.Y. Dec. 22, 2005) (Sharpe,
       and appeal from decision regarding that grievance].)
                                                                      J.) (adopting Report Recommendation by Peebles,
As a result of Plaintiff's failure to exhaust his available           M.J.) (“ D]efendants' decision to rely ... upon
administrative remedies, I recommend that his Eighth                  the lack of evidentiary support for plaintiff's
Amendment claim be dismissed.                                         retaliation claims ... is sufficient to cast the burden
                                                                      upon the plaintiff to come forward with evidence
                                                                      demonstrating the existence of genuinely disputed
   E. Whether Plaintiff Has Failed to Establish (or Even              material issues of fact at trial with regard to those
   State) a Fourteenth Amendment Due Process Claim                    claims. ) citations omitted].
 *17 In their memorandum of law, Defendants argue              110    See Griffin v. Selsky, 326 F.Supp.2d 429,
that Plaintiff's due process claim (which is based on the             430 (W.D.N.Y.2004); McNair v. Jones, 01
manner in which his disciplinary hearing was conducted,               CV03253, 2003 U.S. Dist. LEXIS 15825, at *7 8
and which sought damages only and not injunctive                      (S.D.N.Y.2003); Dawes v. Dibiase, 91 CV 0479, 1997
relief) is not cognizable because a judgment in his                   WL 376043, at *7 8 (N.D.N.Y. July 3, 1997)
favor would necessarily imply the invalidity of his                   (McAvoy, J.).
disciplinary conviction (which resulted in a loss of good-


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         22
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

111    (See, e.g., Dkt. No. 5, ¶ 18 Am. Compl., containing      340 F.3d 105, 110 (2d. Cir.2003) (construing Section
       sworn allegation that Plaintiff was sentenced to three   1983 claim styled as “Conspiracy to Violate Civil Rights”
       months loss of good time credits]; Dkt. No. 42,          as Section 1985 claim). To maintain an action under
       Part 1 Plf.'s Response to Belarge Aff., admitting        Section 1985, a plaintiff “must provide some factual basis
       Defendants' assertion that the discretionary review      supporting a meeting of the minds, such that defendants
       of Plaintiff's disciplinary sentence did not affect      entered into an agreement, express or tacit, to achieve the
       Plaintiff's loss of good time credits]; Dkt. No. 38,     unlawful end.” Webb, 340 F.3d at 110 [internal quotation
       Part 4 at 32 Plf.'s Motion for Summary judgment,         marks and citations omitted]. Where a plaintiff does
       attaching disciplinary hearing decision, showing         not provide such a factual basis, but only conclusory,
       sentence imposed]; Dkt. No. 42, Part 2 at 13 Plf.'s
                                                                vague or general allegations, such a conspiracy claim
       Response, arguing that “even though plaintiff's good
                                                                fails. Id. (dismissing conclusory allegation “that any such
       time was not reversed, expunged, or declared invalid,
                                                                meeting of the minds occurred among any or all of
       that by itself does not make plaintiff's claims ‘not
       cognizable .... ].)
                                                                the defendants”); Boddie v. Schneider, 105 F.3d 857,
                                                                862 (2d. Cir.1997) (dismissal of “conclusory, vague or
As a result, I recommend that Plaintiff's Fourteenth            general allegations of conspiracy to deprive a person of
Amendment due process claim be dismissed.                       constitutional rights” is proper).

                                                                Here, Plaintiff's conspiracy claim is conclusory, vague and
   F. Whether Plaintiff Has Failed to Establish (or Even
                                                                general. It is uncontroverted that, at some point between
   State) a Claim for Conspiracy
                                                                August 5, 2002, and August 31, 2002, a meeting took
In their memorandum of law, Defendants argue that
                                                                place between Defendant Woods and Defendant Belarge,
Plaintiff has failed to establish (or even state) a claim
                                                                and a meeting took place between Defendant Belarge
for conspiracy because (1) such a claim falls not under
                                                                and Defendant O'Donnell, and that the purpose of both
42 U.S.C. § 1983 but 42 U.S.C. § 1985, which applies
                                                                meetings was to discuss Plaintiff. (See, supra, Statement of
specifically to conspiracies, (2) to succeed on a conspiracy
                                                                Fact Nos. 25-26.) The issue is whether the purpose of that
claim under 42 U.S.C. § 1985, Plaintiff must allege
                                                                meeting was “to achieve an unlawful end” or to simply
and show “a meeting of the minds,” and (3) Plaintiff
                                                                investigate whether Plaintiff had violated prison rules.
has not alleged and shown such a meeting of the
minds but has offered mere speculative and conclusory
                                                                Defendants offer evidence that the purpose of the meeting
allegations of conspiracy, see, e.g., Dkt. No. 5, ¶¶ 21-22
                                                                was to lawfully investigate Plaintiff, and Plaintiff has
(Am.Compl.). (Dkt. No. 37, Part 25 at 8-9 [Defs.' Mem.
                                                                offered no evidence to the contrary. Plaintiff merely
of Law].) Liberally construed, Plaintiff's response argues
                                                                argues that DOCS' policies and procedures would never
that the evidence does establish such a meeting of the
                                                                involve a group of high-ranking officials (such as a deputy
minds because (1) in their affidavits, Defendants Woods,
                                                                superintendent, captain, and sergeant) meeting to discuss
Antonelli, and Belarge all swear that they met to plan a
                                                                a Plaintiff. Even if Plaintiff had made this assertion in
strategy regarding Plaintiff, and (2) that strategy clearly
                                                                an affidavit or declaration rather than in a memorandum
violated DOCS' policies and procedures, which never
                                                                of law, I would have difficulty imagining how Plaintiff
involve a group of high-ranking officials (such as a
                                                                (despite his legal training and considerable experience as
deputy superintendent, captain, and sergeant) meeting to
                                                                an inmate) could possibly have personal knowledge of
plan a strategy regarding an inmate, but which involve
                                                                such a fact. Furthermore, as a matter of common sense,
merely letting a disciplinary charge be filed and decided
                                                                it seems to me that where (as here) an inmate has made
by a hearing officer. (Dkt. No. 42, Part 2 at 7-8 [Plf.'s
                                                                a mysterious representation to a deputy superintendent
Response].)
                                                                implying that he has possession of a deceased inmate's
                                                                legal materials, it would be entirely conceivable (and
 *18 I agree with Defendants largely for the reasons
                                                                appropriate) for the deputy superintendent to initiate an
stated, and based upon the cases cited, in their
                                                                investigation of the matter, which investigation would
memorandum of law. (Dkt. No. 37, Part 25 at 8-9 [Defs.'
                                                                involve lawful meetings with subordinates.
Mem. of Law].) Plaintiff's attempted conspiracy claim,
which is asserted under 42 U.S.C. § 1983, should actually
be asserted under 42 U.S.C. § 1985. See Webb v. Goord,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      23
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

In any event, I need not base my recommendation on              Regarding the issue of whether a reasonable person would
Plaintiff's lack of personal knowledge or on my common          have known he was violating such a clearly established
sense: the fact is that Plaintiff has adduced absolutely no     right, this “objective reasonableness” 3 test is met if
evidence in support of his vague and conclusory allegation      “officers of reasonable competence could disagree on
that Defendants Woods, Belarge and O'Donnell entered            [the legality of defendant's actions].” Malley v. Briggs,
into an agreement to achieve an unlawful end. As a result,      475 U.S. 335, 341 (1986); see also Malsh v. Correctional
I recommend that the Court dismiss Plaintiff's conspiracy       Officer Austin, 901 F.Supp. 757, 764 (S.D.N.Y.1995)
claim.                                                          (citing cases); Ramirez v. Holmes, 921 F.Supp. 204, 211
                                                                (S.D.N.Y.1996). As the Supreme Court explained,

   G. Whether Defendants Are Protected by Qualified
                                                                112    See also Calhoun v. N.Y.S. Div. of Parole, 999 F.2d
   Immunity
 *19 In their memorandum of law, Defendants argue                      647, 654 (2d Cir.1993); Prue v. City of Syracuse, 26
                                                                       F.3d 14, 17 18 (2d Cir.1994).
that they are entitled to qualified immunity because they
could not have reasonably known that their conduct              113    See Anderson v. Creighton, 107 S.Ct. 3034, 3038
was in violation of a clearly established statutory                    (1987) ( “ W]hether an official protected by qualified
or constitutional right. (Dkt. No. 37, Part 25 at 17                   immunity may be held personally liable for an
[Defs.' Mem. of Law].) Liberally construed, Plaintiff's                allegedly unlawful official action generally turns
response argues (without citing any evidence) that, under              on the ‘objective reasonableness of the action. )
the circumstances, any reasonable person would have                    (quoting Harlow, 457 U.S. at 819); Benitez v. Wolff,
reasonably known their conduct was violating Plaintiff's               985 F.2d 662, 666 (2d Cir.1993) (qualified immunity
clearly established constitutional rights. (Dkt. No. 42, Part          protects defendants “even where the rights were
                                                                       clearly established, if it was objectively reasonable for
2 at 15-17 [Plf.'s Response].)
                                                                       defendants to believe that their acts did not violate
                                                                       those rights ).
Again, I must reject Plaintiff's conclusory argument.
“Once qualified immunity is pleaded, plaintiff's complaint      [T]he qualified immunity defense ... provides ample
will be dismissed unless defendant's alleged conduct,           protection to all but the plainly incompetent or those
when committed, violated ‘clearly established statutory or      who knowingly violate the law.... Defendants will not
constitutional rights of which a reasonable person would        be immune if, on an objective basis, it is obvious that
have known.’ “ Williams, 781 F .2d at 322 (quoting Harlow       no reasonably competent officer would have concluded
v. Fitzgerald, 457 U.S. 800, 815 [1982] ). Regarding the        that a warrant should issue; but if officers of reasonable
issue of whether a particular right was clearly established,    competence could disagree on this issue, immunity should
courts in this circuit consider three factors:                  be recognized.
                                                                Malley, 475 U.S. at 341. Furthermore, courts in the
                                                                Second Circuit recognize that “the use of an ‘objective
          (1) whether the right in question was                 reasonableness' standard permits qualified immunity
          defined with ‘reasonable specificity’;                claims to be decided as a matter of law.” Malsh, 901
          (2) whether the decisional law of the                 F.Supp. at 764 (citing Cartier v. Lussier, 955 F.2d 841, 844
          Supreme Court and the applicable                      [2d Cir.1992] [citing Supreme Court cases] ).
          circuit court support the existence
          of the right in question; and (3)                     Here, based on my liberal construction of all of Plaintiff's
          whether under preexisting law a                       motion papers and response papers, I will assume, for the
          reasonable defendant official would                   sake of argument, that Plaintiff is claiming he had, among
          have understood that his or her acts                  others, the following rights: (1) a right to have Defendant
          were unlawful.                                        Holt take control of Inmate Alcivar's legal materials when
                                                                Plaintiff offered those materials to Defendant Holt, and
                                                                to later acknowledge his failure to take control of those
                                                                materials; (2) a right to have Defendant Woods personally
Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir.1991)              visit Plaintiff in his “cube,” and not launch a disciplinary
                                                           2    investigation against him, following Plaintiff's notes to
(citations omitted), cert. denied, 503 U.S. 962 (1992).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            24
Smith v. Woods, Not Reported in F.Supp.2d (2006)
2006 WL 1133247

Defendant Woods; (3) a right to have Defendants Belarge           arguments regarding the issues discussed above-is without
                                                                  merit. I reach this conclusion for the independent reason
and O'Donnell not open or read Plaintiff's correspondence
                                                                  that Plaintiff's Rule 7.1 Statement of Material Facts (Dkt.
to and from Inmate Alcivar's two daughters, following
                                                                  No. 38, Part 2) generally does not contain any citations to
Plaintiff's notes to Defendant Woods; (4) a right to have
                                                                  the record; and, to the extent that Rule 7.1 Statement does
Defendant Antonelli recuse himself based on the (alleged)
                                                                  contain citations to the record, the record generally does
fact that Plaintiff and Defendant Antonelli, one week
                                                                  not actually support the facts asserted. See N.D .N.Y.
before the disciplinary hearing, had had an “encounter”
                                                                  L.R. 7.1(a)(3) ( “Failure of the moving party to submit an
regarding the conditions of the equipment in the prison
                                                                  accurate and complete Statement of Material Facts shall
mess hall; and (5) a right to be either transferred to a
                                                                  result in a denial of the motion.”) [emphasis in original].
new cell in SHU, or provided with a new bunk bed in
SHU, immediately upon making an oral complaint about
                                                                  As a result, I recommend the denial of Plaintiff's motion
his bunk bed to Defendants Woods, Belarge, O'Donnell,
                                                                  for partial summary judgment.
Antonelli and/or Holt (or upon the observations of that
bunk bed by those Defendants).
                                                                  ACCORDINGLY, it is
 *20 As an initial matter, it is unclear to me that any
                                                                  RECOMMENDED that Defendants' motion for
of these rights were “clearly established” in the summer
                                                                  summary judgment (Dkt. No. 37) be GRANTED; and it
and fall of 2002 (or are clearly established now). In any
                                                                  is further
event, even if these rights were clearly established, it
appears entirely reasonable to me for Defendants to have
                                                                  RECOMMENDED that Plaintiff's motion for partial
concluded that their treatment of Plaintiff did not violate
                                                                  summary judgment (Dkt. No. 38) be DENIED.
these rights (or any rights). Simply stated, I can find
no evidence in the record that Defendants Holt, Woods,
                                                                  Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
Belarge, O'Donnell or Antonelli did anything wrong.
                                                                  the parties have ten days within which to file written
At the very least, officers of reasonable competence
                                                                  objections to the foregoing report. Such objections shall
could have disagreed as to the lawfulness of Defendants'
                                                                  be filed with the Clerk of the Court. FAILURE TO
actions..
                                                                  OBJECT TO THIS REPORT WITHIN TEN DAYS
                                                                  WILL PRECLUDE APPELLATE REVIEW. Roldan v.
As a result, even if the Court does not dismiss all
                                                                  Racette, 984 F.2d 85, 89 (2d Cir.1993) (citing Small v. Sec'y
of Plaintiff's claims for the reasons stated earlier in
                                                                  of Health and Human Svcs., 892 F.2d 15 [2d Cir.1989] ); 28
this Report-Recommendation, I recommend that the
                                                                  U.S.C. § 636(b); Fed.R.Civ.P. 6(a), 6(e), 72.
Court dismiss all of Plaintiff's claims based on qualified
immunity.
                                                                  All Citations
  H. Plaintiff's Motion for Partial Summary Judgment              Not Reported in F.Supp.2d, 2006 WL 1133247
Based on the above reasons, I find that Plaintiff's motion
for partial summary judgment-which (at best) contains

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            25
Cole v. Artuz, Not Reported in F.Supp.2d (1999)
1999 WL 983876

                                                            ORDERED that defendant Pflueger's motion for
                                                            summary judgment is granted, and the amended
                 1999 WL 983876
                                                            complaint is dismissed; and it is further
   Only the Westlaw citation is currently available.
    United States District Court, S.D. New York.
                                                            ORDERED that the Clerk of the Court shall enter
                Craig COLE, Plaintiff,                      judgment accordingly and close this case.
                           v.
    Christopher P. ARTUZ, Superintendent, Green
     Haven Correctional Facility, R. Pflueger, A.                   REPORT AND RECOMMENDATION
      Glemmon, Sgt. Stevens, Lt. Haubert, Capt.
                                                            FRANCIS, Magistrate J.
      W.M. Watford, Capt. T. Healey, and John
      Doe # 1–5, all as individuals, Defendants.            The plaintiff, Craig Cole, an inmate at the Green Haven
                                                            Correctional Facility, brings this action pursuant to 42
              No. 93 Civ. 5981(WHP) JCF.
                                                            U.S.C. § 1983. Mr. Cole alleges that the defendant
                            |
                                                            Richard Pflueger, a corrections officer, violated his First
                     Oct. 28, 1999.
                                                            Amendment rights by refusing to allow him to attend
Attorneys and Law Firms                                     religious services. The defendant now moves for summary
                                                            judgment pursuant to Rule 56 of the Federal Rules of Civil
Mr. Craig Cole, Bare Hill Correctional Facility, Malone,    Procedure. For the reasons set forth below, I recommend
New York, Legal Mail, Plaintiff, pro se.                    that the defendant's motion be granted.

William Toran, Assistant Attorney General, Office of the
Attorney General of the State of New York, New York,        Background
New York, for Defendant.                                    During the relevant time period, Mr. Cole was an
                                                            inmate in the custody the New York State Department
                                                            of Correctional Services (“DOCS”), incarcerated at the
             MEMORANDUM & ORDER                             Green Haven Correctional Facility. (First Amended
                                                            Complaint (“Am.Compl.”) ¶ 3). From June 21, 1993 to
PAULEY, J.                                                  July 15, 1993, the plaintiff was in keeplock because of
                                                            an altercation with prison guards. (Am.Compl.¶¶ 17
 *1 The remaining defendant in this action, Correction      25). An inmate in keeplock is confined to his cell for
Officer Richard Pflueger, having moved for an order,        twenty-three hours a day with one hour for recreation.
pursuant to Fed.R.Civ.P. 56, granting him summary           (Affidavit of Anthony Annucci dated Dec. 1, 1994 ¶
judgment and dismissing the amended complaint, and          5). Pursuant to DOCS policy, inmates in keeplock must
United States Magistrate Judge James C. Francis IV          apply for written permission to attend regularly scheduled
having issued a report and recommendation, dated            religious services. (Reply Affidavit of George Schneider
August 20, 1999, recommending that the motion               in Further Support of Defendants' Motion for Summary
be granted, and upon review of that report and              Judgment dated September 9, 1996 (“Schneider Aff.”) ¶
recommendation together with plaintiff's letter to this     3). Permission is granted unless prison officials determine
Court, dated August 28, 1999, stating that plaintiff does   that the inmate's presence at the service would create
“not contest the dismissal of this action”, it is           a threat to the safety of employees or other inmates.
                                                            (Schneider Aff. ¶ 3). The standard procedure at Green
ORDERED           that      the attached  report     and    Haven is for the captain's office to review all requests
recommendation of United States Magistrate Judge            by inmates in keeplock to attend religious services.
James C. Francis IV, dated August 20, 1999, is adopted in   (Schneider Aff. ¶ 3). Written approval is provided to the
its entirety; and it is further                             inmate if authorization is granted. (Affidavit of Richard
                                                            Pflueger dated April 26, 1999 (“Pflueger Aff.”) ¶ 5). The
                                                            inmate must then present the appropriate form to the



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Cole v. Artuz, Not Reported in F.Supp.2d (1999)
1999 WL 983876

gate officer before being released to attend the services.     Pursuant to Rule 56 of the Federal Rules of Civil
(Pflueger Aff. ¶ 5).                                           Procedure, summary judgment is appropriate where “the
                                                               pleadings, depositions, answers to interrogatories, and
 *2 On June 28, 1993, the plaintiff submitted a request        admissions on file, together with the affidavits, if any,
to attend the Muslim services on July 2, 1993. (Request        show that there is no genuine issue as to any material
to Attend Scheduled Religious Services by Keep Locked          fact and that the moving party is entitled to judgment as
Inmate dated June 28, 1993 (“Request to Attend                 a matter of law.” Fed.R.Civ.P. 56(c); see also Tomka v.
Services”), attached as Exh. B to Schneider Aff.) On           Seiler Corp., 66 F.3d 1295, 1304 (2d Cir.1995); Richardson
June 30, 1993, a supervisor identified as Captain Warford      v. Selsky, 5 F.3d 616, 621 (2d Cir.1993). The moving party
signed the request form, indicating that the plaintiff had     bears the initial burden of demonstrating “the absence
received permission to attend the services. (Request to        of a genuine issue of material fact.” Celotex Corp. v.
Attend Services). Shortly before 1:00 p.m. on July 2, 1993,    Catrett, 477 U.S. 317, 323 (1986). Where the movant
the plaintiff requested that Officer Pflueger, who was on      meets that burden, the opposing party must come forward
duty at the gate, release him so that he could proceed to      with specific evidence demonstrating the existence of a
the Muslim services. (Pflueger Aff. ¶ 3). However, Officer     genuine dispute concerning material facts. Fed.R.Civ.P.
Pflueger refused because Mr. Cole had not presented the        56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
required permission form. (Pflueger Aff. ¶ 3). The plaintiff   249 (1986). In assessing the record to determine whether
admits that it is likely that he did not receive written       there is a genuine issue of material fact, the court must
approval until some time thereafter. (Deposition of Craig      resolve all ambiguities and draw all factual inferences
Cole dated February 28, 1999 at 33 35, 38).                    in favor of the nonmoving party. Anderson, 477 U.S. at
                                                               255; Vann v. City of New York, 72 F.3d 1040, 1048
On August 25, 1993, the plaintiff filed suit alleging          49 (2d Cir.1995). But the court must inquire whether
that prison officials had violated his procedural due          “there is sufficient evidence favoring the nonmoving party
process rights. On December 4, 1995, the defendants            for a jury to return a verdict for that party” and grant
moved for summary judgment. (Notice of Defendants'             summary judgment where the nonmovant's evidence is
Motion for Summary Judgment dated December 4, 1995).           conclusory, speculative, or not significantly probative.
The Honorable Kimba M. Wood, U.S.D.J., granted the             Anderson, 477 U.S. at 249 50 (citation omitted). “The
motion and dismissed the complaint on the grounds that         litigant opposing summary judgment may not rest upon
the plaintiff failed to show that he had been deprived of      mere conclusory allegations or denials, but must bring
a protected liberty interest, but she granted the plaintiff    forward some affirmative indication that his version of
leave to amend. (Order dated April 5, 1997). On May 30,        relevant events is not fanciful.” Podell v. Citicorp Diners
1997, the plaintiff filed an amended complaint, alleging       Club, Inc., 112 F.3d 98, 101 (2d Cir.1997) (citation and
five claims against several officials at the Green Haven       internal quotation omitted); Matsushita Electric Industrial
Correctional Facility. (Am.Compl.) On November 16,             Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (a non-
1998, Judge Wood dismissed all but one of these claims         moving party “must do more than simply show that there
because the plaintiff had failed to state a cause of action    is some metaphysical doubt as to the material facts”);
or because the statute of limitations had elapsed. (Order      Goenaga v. March of Dimes Birth Defects Foundation,
dated Nov. 16, 1998). The plaintiff's sole remaining claim     51 F.3d 14, 18 (2d Cir.1995) (nonmovant “may not rely
is that Officer Pflueger violated his First Amendment          simply on conclusory statements or on contentions that
rights by denying him access to religious services on July     the affidavits supporting the motion are not credible”)
2, 1993. The defendant now moves for summary judgment          ((citations omitted)). In sum, if the court determines that
on this issue, arguing that the plaintiff has presented no     “the record taken as a whole could not lead a rational
evidence that his First Amendment rights were violated.        trier of fact to find for the non-moving party, there is no
In addition, Officer Pflueger contends that he is entitled     ‘genuine issue for trial.” ’ Matsushita Electric Industrial
to qualified immunity. (Defendants' Memorandum of              Co., 475 U.S. at 587 (quoting First National Bank of
Law in Support of Their Second Motion for Summary              Arizona v. Cities Service Co., 391 U.S. 253, 288 (1968));
Judgment).                                                     Montana v. First Federal Savings & Loan Association, 869
                                                               F.2d 100, 103 (2d Cir.1989).

A. Standard for Summary Judgment


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Cole v. Artuz, Not Reported in F.Supp.2d (1999)
1999 WL 983876

 *3 Where a litigant is pro se, his pleadings should             execution of policies and practices that in their judgment
be read liberally and interpreted “to raise the strongest        are needed to preserve internal order and discipline and to
arguments that they suggest.” McPherson v. Coombe, 174           maintain institutional security.” Bell v. Wolfish, 441 U.S.
F.3d 276, 280 (2d Cir.1999) (quoting Burgos v. Hopkins,          520, 547 (1979).
14 F.3d 787, 790 (2d Cir.1994)). Nevertheless, proceeding
pro se does not otherwise relieve a litigant from the            The policy at issue here satisfies the requirement that a
usual requirements of summary judgment, and a pro                limitation on an inmate's access to religious services be
se party's “bald assertion,” unsupported by evidence,            reasonable. The practice at Green Haven was to require
is not sufficient to overcome a motion for summary               inmates in keeplock to present written approval to the
judgment. See Carey v. Crescenzi, 923 F.2d 18, 21 (2d            prison gate officer before being released to attend religious
Cir.1991); Gittens v. Garlocks Sealing Technologies, 19          services. This policy both accommodates an inmate's right
F.Supp.2d 104, 110 (W.D.N.Y.1998); Howard Johnson                to practice religion and allows prison administrators to
International, Inc. v. HBS Family, Inc., No. 96 Civ.             prevent individuals posing an active threat to security
7687, 1998 WL 411334, at * 3 (S.D .N.Y. July 22,                 from being released. The procedure is not overbroad since
1998); Kadosh v. TRW, Inc., No. 91 Civ. 5080, 1994               it does not permanently bar any inmate from attending
                                                                 religious services. Rather, each request is decided on a
WL 681763, at * 5 (S.D.N.Y. Dec. 5, 1994) (“the work
                                                                 case-by-case basis by a high ranking prison official and
product of pro se litigants should be generously and
                                                                 denied only for good cause.
liberally construed, but [the pro se' s] failure to allege
either specific facts or particular laws that have been
                                                                  *4 Furthermore, in order to state a claim under §
violated renders this attempt to oppose defendants'
                                                                 1983, the plaintiff must demonstrate that the defendant
motion ineffectual”); Stinson v. Sheriff's Department, 499
                                                                 acted with deliberate or callous indifference toward the
F.Supp. 259, 262 (S.D.N.Y.1980) (holding that the liberal
                                                                 plaintiff's fundamental rights. See Davidson v. Cannon
standard accorded to pro se pleadings “is not without
                                                                 474 U.S. 344, 347 48 (1986) (plaintiff must show
limits, and all normal rules of pleading are not absolutely
                                                                 abusive conduct by government officials rather than mere
suspended”).
                                                                 negligence). Here, there is no evidence that the defendant
                                                                 was reckless or even negligent in his conduct toward
B. Constitutional Claim                                          the plaintiff or that he intended to violate the plaintiff's
It is well established that prisoners have a constitutional      rights. Officer Pflueger's responsibility as a prison gate
right to participate in congregate religious services even       officer was simply to follow a previously instituted policy.
when confined in keeplock. Salahuddin v. Coughlin, 993           His authority was limited to granting access to religious
F.2d 306, 308 (2d Cir.1993); Young v. Coughlin, 866 F.2d         services to those inmates with the required written
567, 570 (2d Cir1989). However, this right is not absolute.      permission. Since Mr. Cole acknowledges that he did
See Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir.1990)        not present the necessary paperwork to Officer Pflueger
(right to free exercise balanced against interests of prison     on July 2, 1993, the defendant did nothing improper in
officials). Prison officials can institute measures that limit   denying him access to the religious services. Although it is
the practice of religion under a “reasonableness” test that      unfortunate that the written approval apparently did not
is less restrictive than that which is ordinarily applied        reach the plaintiff until after the services were over, his
to the alleged infringement of fundamental constitutional        constitutional rights were not violated.
rights. O'Lone v. Estate of Shaabazz, 482 U.S. 342, 349
(1986). In O'Lone, the Court held that “when a prison            1      In light of this finding, there is no need to consider the
regulation impinges on inmates' constitutional rights, the              defendant's qualified immunity argument.
regulation is valid if it is reasonably related to legitimate
penological interests.” Id. at 349 (quoting Turner v. Safley,    Conclusion
482 U.S. 78, 89 (1987)). The evaluation of what is an            For the reasons set forth above, I recommend that the
appropriate and reasonable penological objective is left         defendant's motion for summary judgment be granted and
to the discretion of the administrative officers operating       judgment be entered dismissing the complaint. Pursuant
the prison. O'Lone, 482 U.S. at 349. Prison administrators       to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(e) of
are “accorded wide-ranging deference in the adoption and         the Federal Rules of Civil Procedure, the parties shall


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
Cole v. Artuz, Not Reported in F.Supp.2d (1999)
1999 WL 983876

have ten (10) days to file written objections to this report         Respectfully submitted,
and recommendation. Such objections shall be filed with
the Clerk of the Court, with extra copies delivered to
the chambers of the Honorable William H. Pauley III,               All Citations
Room 234, 40 Foley Square, and to the Chambers of the
undersigned, Room 1960, 500 Pearl Street, New York,                Not Reported in F.Supp.2d, 1999 WL 983876
New York 10007. Failure to file timely objections will
preclude appellate review.

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Gastelu v. Breslin, Not Reported in F.Supp.2d (2005)
2005 WL 2271933

                                                             incarceration of two years. He was ultimately assigned to
                                                             serve his term at Arthur Kill.
                  2005 WL 2271933
    Only the Westlaw citation is currently available.
                                                             Gastelu's two-year term expired on February 5, 2003, and
             United States District Court,
                   E.D. New York.                            he expected to be released on that day. 2 Gastelu alleges
                                                             that instead, he was unlawfully detained by the defendant
           Fernando GASTELU, Plaintiff,                      until September 2, 2003, almost seven months after the
                          v.                                 expiration of his term. Gastelu's detention continued past
      Dennis BRESLIN, Superintendent, Arthur                 the expiration date of his two-year sentence because he
        Kill Correctional Facility, Defendant.               was subjected to a special condition of release, namely,
                                                             that he find “acceptable” housing. See Schulman Ex. D at
                    No. 03 CV 1339 JG.                       8, Memo from Warden Breslin to Gastelu dated April 21,
                            |                                2003 (“You are being held past your Maximum Expiration
                     Sept. 12, 2005.                         date because you have failed to provide a verifiable
                                                             (acceptable) address for release. You will continue to be
Attorneys and Law Firms
                                                             held until you provide this residence.”). 3
Kenneth Polite, Skadden, Arps, Slate, Meagher & Flom
                                                             2      Indeed, Gastelu expected to be released earlier. He
LLP, New York, NY, for Plaintiff.
                                                                    alleges that he was awarded 3 months and 14 days
1      Gastelu filed his complaint pro se on February 28,           of “good time credit under New York law, and
       2003. On March 25, 2005, pro bono counsel appeared           accordingly should have been released on October 21,
       upon Gastelu's behalf.                                       2002. To the extent that Gastelu is seeking money
                                                                    damages for the deprivation of good time credits
Eliot Spitzer, Attorney General of the State of New York,           without due process, such a claim is barred by Heck
New York, New York, By: Steven N. Schulman, Assistant               s favorable termination rule. See Edwards v. Balisok,
Attorney General, for Defendant.                                    520 U.S. 641, 648 (1997).
                                                             3      The April 21, 2003 memo was attached to Gastelu's
                                                                    letter request to the New York State Court of
           MEMORANDUM AND ORDER
                                                                    Appeals dated July 24, 2003 seeking leave to appeal
                                                                    the denial of his petition for a writ of habeas corpus.
GLEESON, J.
                                                                    See Schulman Ex. D at 1 2.
 *1 Fernando Gastelu brings this action pursuant to 42       From August 2002 until September 2003, Gastelu tried
U.S.C. § 1983 against the Superintendent of Arthur Kill      to find housing that would be acceptable to his parole
Correctional Facility. On November 1, 2004, I denied         officer. Gastelu was released on September 2, 2003, over
defendant's motion to dismiss pursuant to Rule 12(b)         two-hundred days after his sentence expired.
(6) of the Federal Rules of Civil Procedure. Familiarity
with the November 1, 2004 order is assumed. Defendant
now moves for reconsideration. For the reasons set           A. Procedural History
forth below, the motion to reconsider is granted and,
                                                                1. State Court Proceedings
upon reconsideration, the motion to dismiss the action is
                                                             On February 27, 2003, Gastelu filed a petition for a writ of
granted.
                                                             habeas corpus in New York State court seeking his release
                                                             from custody. On May 6, 2003, the Appellate Division
                                                             dismissed the habeas petition without comment. By letter-
                   BACKGROUND                                motion dated July 24, 2003, Gastelu requested leave to
                                                             appeal to the Court of Appeals. On December 2, 2003,
Gastelu was arrested in Rockland County on February
                                                             the Court of Appeals dismissed Gastelu's motion as moot
8, 2001. He was convicted on his plea of guilty to a sex
                                                             because Gastelu had been released on September 2, 2003.
offense and on June 6, 2001, he was sentenced to a term of



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Gastelu v. Breslin, Not Reported in F.Supp.2d (2005)
2005 WL 2271933

                                                                        would render a conviction or sentence
   2. Federal Proceedings                                               invalid, a § 1983 plaintiff must
On February 28, 2003, Gastelu filed this action seeking                 prove that the conviction or sentence
money damages “in the amount of $500.00 per day for                     has been reversed on direct appeal,
every day of illegal detention.” Although not discernable               expunged by executive order, declared
from his complaint, Gastelu's later submissions make clear              invalid by a state tribunal authorized
that he also seeks revocation of a term of post-release                 to make such a determination, or
supervision because the state court did not inform him of               called into question by a federal court's
that term during his plea or sentencing hearings.                       issuance of a writ of habeas corpus.

On November 1, 2004, I denied defendant's motion to
dismiss. On November 16, 2004, defendant moved for
reconsideration of that denial.
                                                               Id. at 486-87 (internal footnote omitted). The dispositive
                                                               factor in the Heck inquiry is whether judgment in favor
                                                               of the prisoner would “necessarily imply” the invalidity of
                      DISCUSSION                               the conviction or sentence. Id. at 487. If so, the prisoner
                                                               cannot bring a § 1983 action unless the conviction or
A. The Standard for a Motion for Reconsideration               sentence has already been invalidated. Id. On the other
                                                               hand, where the § 1983 action “even if successful, will not
A. Standard of Review
                                                               demonstrate the invalidity of any outstanding criminal
A motion for reconsideration under Federal Rule of Civil
                                                               judgment ..., the action should be allowed to proceed.” Id.
Procedure 59 and Local Rule 6.3 must be grounded
                                                               (emphasis in original).
on matters that were put before the Court on the
underlying motion but overlooked. See Range Road
                                                               In the November 1, 2004 order, I found that Heck'
Music, Inc. v. Music Sales Corp., 90 F.Supp.2d 390, 391
                                                               s favorable termination rule did not apply because a
(S.D.N.Y.2000); Local Civil Rule 6.3 (the motion shall
                                                               judgment in Gastelu's favor would not necessarily imply
“set[ ] forth concisely the matters or controlling decisions
                                                               the invalidity of his conviction or sentence. Gastelu was
which counsel believes the court has overlooked.”). The
                                                               not challenging either his conviction or the sentence
requirements of Local Rule 6.3 are strictly construed
                                                               imposed; instead, he challenged his continued detention
in order to keep the court's docket free of unnecessary
                                                               after the expiration of his sentence.
relitigation. See Bell Sports, Inc. v. System Software
Assocs., Inc., 71 F.Supp.2d 121, 125-26 (E.D.N.Y .1999)
                                                               Upon reconsideration, however, I note that the Supreme
(noting that a party seeking reconsideration bears a
                                                               Court has not limited Heck in the manner suggested by the
“difficult burden ... ‘in order to dissuade repetitive
                                                               November 1, 2004 order. In subsequent cases interpreting
arguments.” ’) (quoting Ruiz v. Commissioner of the Dep't
                                                               Heck in conjunction with Preiser v. Rodriguez, 411 U.S.
of Transp., 687 F.Supp. 888, 890 (S.D.N.Y.1988)); see
                                                               475 (1973), the Supreme Court has made clear that
also Quartararo v. Catterson, 73 F.Supp.2d 270, 273
                                                               a prisoner is barred from bringing a § 1983 action
(E.D.N.Y.1999) (noting Rule 6.3's “design to prevent re-
                                                               challenging the duration of his confinement where success
litigation”).
                                                               would necessarily imply the invalidity of that confinement
                                                               (even if he is not challenging the original judgment
B. Application of the Heck rule                                of conviction or sentence imposed). 4 See Wilkinson
 *2 In Heck v. Humphrey, 512 U.S. 477 (1994), the              v. Dotson, 125 S.Ct. 1242, 1247-48 (2005); Edwards v.
Supreme Court held that                                        Balisok, 520 U.S. 641, 648 (1997). The prisoner with such a
                                                               claim must seek federal habeas relief (or appropriate state
                                                               relief) instead. See Wilkinson, 125 S.Ct. at 1247.
         in order to recover damages for
         allegedly unconstitutional conviction
                                                               4      In Preiser, the Court held that prisoners in state
         or imprisonment, or for other harm
         caused by actions whose unlawfulness                         custody cannot use a § 1983 action to challenge
                                                                      “the fact or duration of his confinement. Preiser,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Gastelu v. Breslin, Not Reported in F.Supp.2d (2005)
2005 WL 2271933

       411 U.S. at 489. There, prisoners challenged the            “constitute[d] the sentence of the Court,” and it did not
       deprivation of good time credits as a result of             indicate that Gastelu would also be subjected to a term of
       disciplinary proceedings, and sought injunctive relief      post-release supervision. Id. at 18.
       to compel restoration of the credits, which in turn
       would result in their release from confinement. Id.
                                                                    *3 Under New York law, a term of post-release
       476 77. The Court held that such a challenge is
                                                                   supervision is imposed automatically. See People v.
       “just as close to the core of habeas corpus as an
                                                                   Lindsey, 302 A.D.2d 128, 129 (3d Dep't 2003) (“Pursuant
       attack on the prisoner's conviction, for it goes directly
                                                                   to Penal Law § 70.45 ... a period of postrelease supervision
       to the constitutionality of his physical confinement
       itself and seeks either immediate release from that         is automatically included in every determinate sentence ‘as
       confinement or the shortening of its duration. Id. at       a part therof.” ’ (quoting N.Y. Penal Law. § 70.45(1)). New
       489; see also Wilkinson, 125 S.Ct. at 1250 (Scalia, J.      York State courts have upheld the imposition of post-
       concurring) (“ Preiser ] and the cases that follow it       release supervision regardless of whether a defendant was
       hold that Congress, in enacting § 1983, preserved the       informed of the term. See, e.g., Deal v. Goord, 8 A.D.3d
       habeas corpus statute as the sole authorization for         769, 769 (3d Dep't 2004).
       challenges to allegedly unlawful confinement. ).
As a threshold matter, I address Gastelu's implicit claim          Here, I need not address the constitutionality of the
that the imposition of a term of post-release supervision          “automatic” imposition of such a term in order to
violates his due process rights. This claim, which was not         determine, as I do, that such a challenge falls squarely
clearly set forth in his complaint and not addressed in the        within the ambit of Heck. The term of post-release
November 1, 2004 order, is barred by Heck' s favorable             supervision is part of Gastelu's sentence, and a judgment
                                                                   in his favor would necessarily imply its invalidity. Cf.
termination rule. 5
                                                                   Hill v. Goord, 63 F.Supp.2d 254, 260-61 (E.D.N .Y.1999)
                                                                   (Heck applies to actions challenging fact or duration of
5      While Gastelu did not clearly set forth a claim             parole) (collecting cases).
       concerning post release supervision in his complaint,
       his affidavit in opposition to the motion to dismiss
                                                                   Accordingly, Gastelu is precluded from challenging the
       (as well as his opposition to this motion for
                                                                   imposition of post-release supervision under § 1983.
       reconsideration) makes clear that he is asserting such
       a claim. See Gastelu Aff. ¶ 30 (stating that his two        Absent prior invalidation, a petition for a writ of habeas
       claims are (1) damages for continued detention after        corpus provides the exclusive federal remedy. 6
       his sentence expired; and (2) “the revocation of the
       Parol sic] Supervision to be completely free. I treat       6      To the extent Gastelu is arguing that habeas relief
       Gastelu's affidavit, submitted while he was pro se, as
                                                                          is not available because he has been released from
       an amendment to his complaint. See Washington v.
                                                                          custody, a prisoner on parole is considered to be
       James, 782 F.2d 1134, 1138 39 (2d Cir.1986) (when
                                                                          “in custody for habeas purposes. See Jones v.
       pro se party responds to Rule 12 motion with an
                                                                          Cunningham, 371 U.S. 236, 243 (1963); Scanio v.
       affidavit containing additional facts, the affidavit
                                                                          United States, 37 F.3d 858, 860 (2d Cir.1994).
       may be regarded as an amendment to the complaint).

                                                                     2. Conditional Release
   1. Post-Release Supervision
                                                                   In the November 1, 2004 order, I found that Heck did
Gastelu contends that the imposition of a term of post-
                                                                   not bar Gastelu's claim because he was challenging neither
release supervision is unconstitutional because the state
                                                                   his conviction nor his sentence. The Supreme Court,
court never informed him of such a term during his plea
                                                                   however, has interpreted Heck more broadly than the
or sentencing hearings. See Polite Decl. Exs. A & B,
                                                                   language of Heck might suggest. While Heck states that its
Transcripts of plea and sentencing hearings (respectively),
                                                                   favorable-termination rule is triggered when a prisoner's
People v. Gastelu, No. 100-01 (Rockland County) (April
                                                                   success would “necessarily demonstrate the invalidity of
4 and June 6, 2001). At Gastelu's sentencing hearing, the
                                                                   his conviction or sentence,” 512 U.S. at 479, the Court
state court indicated that he was sentencing Gastelu to a
                                                                   has interpreted “sentence” to mean “confinement” in
determinate sentence of two years, a penalty assessment,
                                                                   general. See Wilkinson, 125 S.Ct. at 1249 (“Heck uses the
and a ten-year order of protection. See Polite Decl. Ex.
B at 17-18. The court stated that these three components


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Gastelu v. Breslin, Not Reported in F.Supp.2d (2005)
2005 WL 2271933

word ‘sentence’ interchangeably with such other terms as        *4 Here, a judgment in Gastelu's favor, that is, a finding
                                                               that his due process rights were violated by either the
‘continuing confinement’ and ‘imprisonment.’).
                                                               imposition of the approved-housing condition or the
                                                               procedures used to determine whether he satisfied that
Any challenge to the duration of confinement that would
                                                               condition, would necessarily imply the invalidity of his
necessarily imply the invalidity of that confinement (even
                                                               continued confinement after the expiration of his sentence.
those that do not implicate the underlying conviction
                                                               He is thus barred from bringing such a challenge under §
or sentence) falls within the ambit of Heck' s favorable-
                                                               1983.
termination rule. Wilkinson, 125 S.Ct. at 1247-48; see
also Edwards, 520 U.S. at 648 (prisoner's claim for
                                                               Gastelu argues that his § 1983 claim is not barred because
money damages alleging that he was deprived of good-
                                                               he is no longer in prison, and thus habeas relief is not
time credits without due process necessarily implies
                                                               available to cure the allegedly unlawful confinement. See
the invalidity of the “punishment imposed” (i.e., the
                                                               Huang v. Johnson, 251 F.3d 65, 74 (2d Cir.2001). In
deprivation of credits).
                                                               Huang, the plaintiff alleged that her son was confined
                                                               in a juvenile facility for 83 more days than his sentence
The Court has recently summarized the Heck rule as
                                                               contemplated because defendants' improperly credited the
follows:
                                                               time he served on Riker's Island. Id. at 66-68. After her
                                                               son was released, the plaintiff brought a § 1983 action
         a state prisoner's § 1983 action is                   alleging, among other things, false imprisonment. Id. at
         barred (absent prior invalidation)-no                 66. The Second Circuit held that Heck did not bar this
         matter the relief sought (damages or                  claim because habeas relief was no longer available to
         equitable relief), no matter the target               address the alleged constitutional wrongs. Id. at 74-75
         of the prisoner's suit (state conduct                 (citing Spencer v. Kemna, 523 U.S. 1, 20-21 (1998) (Souter
         leading to conviction or internal                     J., concurring) (where prisoner no longer “in custody,”
         prison proceedings)-if success in that                he may bring a § 1983 action “without being bound to
         action would necessarily demonstrate                  satisfy a favorable-termination requirement that it would
         the invalidity of confinement or its                  be impossible as a matter of law for him to satisfy.”).
         duration.
                                                               Gastelu, however, unlike the ex-prisoner in Huang, was
                                                               still in prison when he initiated this § 1983 action. Because
                                                               his challenge would necessarily imply the invalidity of
Id. at 1248 (emphasis in original). Thus, a prisoner may       his confinement, he is precluded from bringing an action
bring a § 1983 action challenging disciplinary sanctions       under § 1983. The fact that he was released while his § 1983
that have no effect on the duration of the prisoner's          action was pending does not alter the result.
overall confinement, see Muhammad v. Close, 540 U.S.
749, 754-55 (2004); Jenkins v. Haubert, 179 F.3d 19, 21
(2d Cir.1999); or a procedural challenge that would not
                                                                                    CONCLUSION
“necessarily imply” the invalidity of confinement. See
Wilkinson, 125 S.Ct. 1248 (§ 1983 available to challenge       For the foregoing reasons, the motion for reconsideration
constitutionality of parole procedures because a favorable     is granted, and, upon reconsideration, the motion to
judgment means at most new eligibility review, and not         dismiss is granted.
“necessarily” a shorter stay in prison). A prisoner must       So Ordered.
bring a habeas petition, however, where he seeks to
invalidate the duration of confinement “either directly
through an injunction compelling speedier release or
indirectly through a judicial determination that necessarily   All Citations
implies the unlawfulness of the State's custody.” Id. at
                                                               Not Reported in F.Supp.2d, 2005 WL 2271933
1247 (emphasis in original).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Gastelu v. Breslin, Not Reported in F.Supp.2d (2005)
2005 WL 2271933



End of Document                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
McFadden v. New York, Not Reported in F.Supp.2d (2011)
2011 WL 6813194

                                                               The following facts, liberally construed, are taken from
                                                               Plaintiff's complaint and his response to defendants'
                  2011 WL 6813194
                                                               motion to dismiss, assumed to be true for purposes
    Only the Westlaw citation is currently available.
                                                               of deciding the instant motion. See, e.g., Arnold
             United States District Court,
                                                               v. Westchester Cnty., No. 09 CV 3727 (JSR)(GWG),
                   E.D. New York.
                                                               2010 WL 3397375, at *1 (S.D.N.Y. Apr. 16, 2010)
           Brandon McFADDEN, Plaintiff,                        (considering factual allegations contained in the various
                          v.                                   materials submitted by plaintiff pro se in connection with
          State of NEW YORK; Officer Jorge                     defendants' motion to dismiss). Where applicable, the
                                                               Court takes judicial notice of state court and other filings,
       Puga; Detective Griffin; Sergeant Patrick
                                                               as matters of public record. See Pani v. Empire Blue Cross
       Abdul; ADA Jacqueline Rizk, Defendants.
                                                               Blue Shield, 152 F.3d 67, 75 (2d Cir.1998); Liberty Mut.
               No. 10–CV–141 (RRM)(CLP).                       Ins. Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384, 1388
                            |                                  (2d Cir.1992).
                      Dec. 28, 2011.
                                                               On July 22, 2008, plaintiff alleges he and others were
Attorneys and Law Firms                                        fishing in Far Rockaway, Queens, when defendants
                                                               NYPD Officer Puga, NYPD Sergeant Abdul, and NYPD
Brandon McFadden, Far Rockaway, NY, pro se.                    Detective Griffin confronted plaintiff. (Compl.(Doc. No.
                                                               4 4) ¶ II(D).) After questioning and searching plaintiff,
Matthew Modafferi, New York City Law Department,
                                                               defendants arrested plaintiff for sale of a controlled
New York, NY, for Defendants.
                                                               substance offense. 2 (Am.Compl.(Doc.Nos.18, 23) ¶ IV;
                                                               see Compl. ¶ IV(F).) Plaintiff alleges that, at some point
                                                               after his arrest, “once the arresting officer became aware
            MEMORANDUM AND ORDER
                                                               that [plaintiff] had prior sale convictions, he change[d]
ROSLYNN R. MAUSKOPF, District Judge.                           [plaintiff's] charge to a sale of illegal drugs.” (Am.Compl.¶
                                                               IV.) Plaintiff also alleges that at some point after the
 *1 Plaintiff pro se brings this action for monetary           arrest, he was “attacked at the law library at AMKC C
relief against defendants New York Police Department           95 while trying to prove [his] inorcents [sic].” (Compl.¶
(“NYPD”) employees Officer Jorge Puga, Detective               III.) Plaintiff makes no allegation as to the identity of his
Richard Griffin, and Patrick Abdul (“defendants”), the         attacker, or who may have caused the attack.
State of New York, and Assistant District Attorney for
Queens County Jacqueline Rizk, alleging violations of          2      Plaintiff's submissions are somewhat unclear as to
the Civil Rights Act, 42 U.S.C. § 1983. On February                   whether the offense for which he was arrested
19, 2010 this Court dismissed sua sponte pursuant to 28               involved the sale or possession of a controlled
U.S.C. § 1915 plaintiff's claims against the State of New             substance. (Compare Compl. ¶ IV (alleging that
York on Eleventh Amendment grounds, and against Rizk                  defendants falsely “cause d] Plaintiff's arrest and
on grounds of prosecutorial immunity. (Mem. and Order                 prosecution, for violation of New York Penal Law
(Doc. No. 7) at 5.) Presently before the Court is the motion          220.39, criminal sale of a controlled substance in
to dismiss of the remaining defendants Puga, Griffin and              the third degree), with Am. Compl. ¶ 3 (alleging
                                                                      that defendants arrested plaintiff for possession of
Abdul. (Doc. No. 19.) For the reasons below, their motion
                                                                      “ i]llegal drugs ).)
is GRANTED.
                                                               Plaintiff was convicted in October 2009, after a jury trial in
1                                                              New York Supreme Court, Queens County. (Am.Compl.¶
       Plaintiff's application to proceed in forma pauperis
                                                               IV.) Although there is some confusion as to plaintiff's
       was granted on January 21, 2010. (Doc. No. 5.)
                                                               crime of conviction, it is clear, even by plaintiff's own
                                                               complaint, that he currently stands convicted under state
                    BACKGROUND                                 law of a controlled substance offense arising out of
                                                               the arrest made by these defendants. 3 Id. In essence,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
McFadden v. New York, Not Reported in F.Supp.2d (2011)
2011 WL 6813194

plaintiff's false arrest and malicious prosecution claims         defendantunlawfully-harmed-me accusation.” Iqbal, 129
are grounded in plaintiff's belief that he was maliciously        S.Ct. at 1949 (quoting Twombly, 550 U.S. at 555). In other
charged with more serious crimes than he committed, and           words, “[t]hreadbare recitals of the elements of a cause of
for which a jury found him guilty.                                action, supported by mere conclusory statements, do not
                                                                  suffice.” Id. (citing Twombly, 550 U.S. at 555). Rather, the
3      Plaintiff alleges that he was convicted of possession in   plaintiff's complaint must include “enough facts to state
       the seventh degree, while defendants contend that he       a claim to relief that is plausible on its face.” Twombly,
       was convicted of third degree possession, submitting       550 U.S. at 570. “A claim has facial plausibility when
       records of conviction in support of their contention.      the plaintiff pleads factual content that allows the court
       (Compare Am. Compl. ¶ IV with Aff. of Matthew              to draw the reasonable inference that the defendant is
       Modafferi Ex. C (Doc. No. 20 4), at 1 (Certificate of      liable for the misconduct alleged.” Iqbal, 129 S.Ct. at 1949
       Disposition); Defs.' Mem. in Supp. (Doc. No. 22) at        (citing Twombly, 550 U.S. at 570). The determination of
       4.) The degree of possession is irrelevant, however,       whether “a complaint states a plausible claim for relief
       because the plaintiff's conviction of possession, in       will ... be a context-specific task that requires the reviewing
       either degree, operates to bar plaintiff's claims under
                                                                  court to draw on its judicial experience and common
       the rule in Heck v. Humphrey, as described below.
                                                                  sense.” Id. at 1950 (citing Iqbal v. Hasty, 490 F.3d 143,
 *2 Plaintiff originally filed his complaint in the United        157 158 (2d Cir.2007)).
States District Court for the Southern District of New
York. (Am.Compl.¶ II.) On December 21, 2009, the action           While pro se plaintiffs must satisfy these pleading
was transferred to this Court pursuant to 28 U.S.C. §             requirements, federal courts are “obligated to construe a
1391(b). (Transfer Order (Doc. No. 3).) Defendants filed          pro se complaint liberally.” See Harris, 572 F.3d at 71
their motion to dismiss on March 4, 2011. (Doc. No. 19.)          72 (2d Cir.2009) (citations omitted). In other words, trial
In response, plaintiff submitted an amended complaint.            courts hold pro se complaints to a less exacting standard
(Doc. Nos.18, 23.) Defendants' replied, alleging plaintiff's      than they apply to complaints drafted by attorneys.
amended complaint should be dismissed as futile. (Doc.            Haines v. Kerner, 404 U.S. 519, 520 21, 92 S.Ct. 594, 30
No. 24.)                                                          L.Ed.2d 652 (1972); Boykin v. KeyCorp, 521 F.3d 202,
                                                                  213 14. Since pro se litigants “are entitled to a liberal
                                                                  construction of their pleadings, [their complaints] should
               STANDARD OF REVIEW                                 be read to raise the strongest arguments that they suggest.”
                                                                  Green v. United States, 260 F.3d 78, 83 (2d Cir.2001)
A motion to dismiss for failure to state a claim pursuant         (citation and internal quotation marks omitted). When a
to Federal Rule of Civil Procedure 12(b)(6) requires the          pro se plaintiff has altogether failed to satisfy a pleading
court to examine the legal, rather than factual, sufficiency      requirement, however, the court should not hesitate to
of a complaint. As required by Rule 8(a)(2), a pleading           dismiss his claim. See Rodriguez v. Weprin, 116 F.3d
must contain a “short and plain statement of the claim            62, 65 (2d Cir.1997); see also Johnson v. City of N.Y.,
showing that the pleader is entitled to relief.” To withstand     669 F.Supp.2d 444, 448 (S.D.N.Y.2009) (“[T]o survive
a motion to dismiss, “a complaint must contain sufficient         a motion to dismiss, even a pro se plaintiff must plead
factual matter, accepted as true, to ‘state a claim to relief     enough facts to state a claim to relief that is plausible on its
that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S.     face.” (citation and internal quotation marks omitted)).
662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.           *3 As noted above, plaintiff submitted an amended
1955, 167 L.Ed.2d 929 (2007)).                                    complaint in response to defendants' motion to dismiss.
                                                                  Although the general rule is that “a complaint cannot
A court considering a motion to dismiss must “take[ ]             be modified by a party's affidavit or by papers filed in
factual allegations [in the complaint] to be true and draw[ ]     response to a dispositive motion to dismiss,” Brownstone
all reasonable inferences in the plaintiff's favor.” Harris v.    Inv. Group, LLC. v. Levey, 468 F.Supp.2d 654, 660
Mills, 572 F.3d 66, 71 (2d Cir.2009) (citation omitted). A        (S.D.N.Y.2007), the Court will consider the factual
complaint need not contain “ ‘detailed factual allegations,’      allegations contained in plaintiff's amended complaint.
“ but it must contain “more than an unadorned, the-               See Arnold, 2010 WL 3397375, at *1 (considering “the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
McFadden v. New York, Not Reported in F.Supp.2d (2011)
2011 WL 6813194

relevant factual allegations contained in” pro se plaintiff's    which a jury found him in violation of 42 U.S.C. § 1983.
opposition to defendants' motion to dismiss); Woods v.           Section 1983 provides:
Goord, No. 01 CV 3255 (SAS), 2002 WL 731691, at
*1 n. 2 (S.D.N.Y. Apr.23, 2002) (considering pro se
prisoner's factual allegations in briefs as supplementing                     *4 Every person who, under
the complaint); Burgess v. Goord, No. 98 CV 2077                             color of any statute, ordinance,
(SAS), 1999 WL 33458, at *1 n. 1 (S.D.N.Y. Jan.26,                           regulation, custom, or usage, of any
1999) (“In general, ‘a court may not look outside the                        State ... subjects, or causes to be
pleadings when reviewing a Rule 12(b)(6) motion to                           subjected, any citizen of the United
dismiss. However, the mandate to read the papers of pro                      States ... to the deprivation of
se litigants generously makes it appropriate to consider                     any rights, privileges, or immunities
plaintiff's additional materials, such as his opposition                     secured by the Constitution and
memorandum.’ ” (quoting Gadson v. Goord, No. 96 CV                           laws, shall be liable to the party
7544 (SS), 1997 WL 714878, at *1 n. 2 (S.D.N.Y. Nov.17,                      injured....
1997) (Sotomayor, J.))).

The Court notes that in adjudicating this motion, it is
                                                                 “Section 1983 itself creates no substantive rights, [but] ...
entitled to consider: “(1) facts alleged in the complaint
                                                                 provides only a procedure for redress for the deprivation
and documents attached to it or incorporated in it by
                                                                 of rights established elsewhere.” Sykes v. James, 13 F.3d
reference, (2) documents ‘integral’ to the complaint and
                                                                 515, 519 (2d Cir.1993) (citing Okla. City v. Tuttle, 471
relied upon in it, even if not attached or incorporated
                                                                 U.S. 808, 816, 105 S.Ct. 2427, 85 L.Ed.2d 791 (1985)).
by reference, (3) documents or information contained
                                                                 To state a claim under § 1983, a plaintiff “must allege
in defendant's submissions if plaintiff has knowledge or
                                                                 (1) that the conduct complained of was committed by
possession of the material and relied on it in framing the
                                                                 a person acting under color of state law, and (2) that
complaint ... and ( [4] ) facts of which judicial notice may
                                                                 such conduct deprived the plaintiff of a right, privilege,
properly be taken under Rule 201 of the Federal Rules
                                                                 or immunity secured by the Constitution or laws of the
of Evidence.” In re Merrill Lynch & Co., 273 F.Supp.2d
                                                                 United States.” Dwyer v. Regan, 777 F.2d 825, 828 (2d
351, 356 57 (S.D.N.Y.2003) (internal citations omitted);
                                                                 Cir.1985), modified, 793 F.2d 457 (2d Cir.1986) (citation
see Liberty Mut., 969 F.2d at 1388 (“A court may take
                                                                 omitted).
judicial notice of a document filed in another court not
for the truth of the matters asserted in the other litigation,
                                                                 Plaintiff's § 1983 claims, however, are barred by the
but rather to establish the fact of such litigation and
                                                                 Supreme Court's ruling in Heck v. Humphrey and its
related filings.”) (internal quotation marks omitted); see
                                                                 progeny. 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383.
also Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42,
                                                                 In Heck, the Supreme Court held that:
48 (2d Cir.1991) (“[T]he district court ... could have viewed
[documents submitted by defendant] on the motion to
dismiss because there was undisputed notice to plaintiffs
of their contents and they were integral to plaintiffs'                      [I]n order to recover damages
claim”); Pani, 152 F.3d at 75 (“[A] district court may                       for [an] allegedly unconstitutional
rely on matters of public record in deciding a motion to                     conviction or imprisonment, or
dismiss.”).                                                                  for other harm caused by actions
                                                                             whose unlawfulness would render
                                                                             a conviction or sentence invalid, a
                                                                             § 1983 plaintiff must prove that
                      DISCUSSION
                                                                             the conviction or sentence has been
  I. False arrest and malicious prosecution                                  reversed on direct appeal, expunged
Read liberally, the gravamen of Plaintiff's complaint is                     by executive order, declared invalid
that plaintiff was falsely arrested and maliciously charged                  by a state tribunal authorized to
with more serious crimes than he committed, and for                          make such determination, or called



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
McFadden v. New York, Not Reported in F.Supp.2d (2011)
2011 WL 6813194

            into question by a federal court's                  malicious prosecution claims on summary judgment on
            issuance of a writ of habeas corpus,                Heck grounds).
            28 U.S.C. § 2254. A claim for
            damages bearing that relationship                    *5 Here, plaintiff, by his own admission, currently
            to a conviction or sentence that                    stands convicted following a jury trial of a controlled
            has not been so invalidated is not                  substance offense, and has not shown that the conviction
            cognizable under § 1983. Thus, when                 was disturbed. See Gastelu v. Breslin, No. 03 CV 1339
            a state prisoner seeks damages in                   (JG), 2005 WL 2271933, at *3 (E.D.N.Y. Sept.12, 2005).
            a § 1983 suit, the district court                   Plaintiff has not alleged that his conviction “has been
            must consider whether a judgment                    reversed on direct appeal, expunged by executive order,
            in favor of the plaintiff would                     declared invalid by a state tribunal authorized to make
            necessarily imply the invalidity of his             such determination, or called into question by a federal
            conviction or sentence; if it would,                court's issuance of a writ of habeas corpus.” Heck,
            the complaint must be dismissed                     512 U.S. at 486 87. Thus, his conviction “stands as a
            unless the plaintiff can demonstrate                complete bar to any claims of false arrest ... and malicious
            that the conviction or sentence has                 prosecution under Section 1983.” Smith v. P.O. Canine
            already been invalidated.                           Dog Chas, 2004 WL 2202564, at *6 (S.D.N.Y. Sept.28,
                                                                2004). Moreover, that plaintiff was ultimately convicted
                                                                of a lesser charge than that for which he was arrested has
Id. at 486 87. “Disposition of the case on Heck grounds ...     been uniformly rejected by courts in this Circuit as the
warrants only dismissal without prejudice, because the          basis for claims of false arrest and malicious prosecution.
suit may be reinstituted should plaintiff's conviction be       See, e.g., Allison v. Farrell, No. 97 CV 2247 (DAB),
‘expunged by executive order, declared invalid ... or called    2002 WL 88380, at *4 (S.D.N.Y. Jan.22, 2002) (“[I]t
into question by a federal court's issuance of a writ of        is of no moment that [plaintiff] pled guilty to a lesser
habeas corpus.’ ” Amaker v. Weiner, 179 F.3d 48, 52 (2d         charge arising out of the events that took place on the
Cir.1999) (quoting Heck, 512 U .S. at 487).                     day of his arrest and that the Criminal Trespass charge,
                                                                temporally the first charge in the chain of charges was
Claims for both false arrest and malicious prosecution          allegedly dismissed”); Papeskov v. Brown, No. 97 CV
both call into question the validity of a conviction, because   5351 (SS), 1998 WL 299892, at *5 (S.D.N.Y. June 8, 1998)
false arrest requires a lack of probable cause and malicious    (Sotomayor, J.) (collecting cases) (“[A] plea of guilty, even
prosecution requires probable cause and a termination of        to a charge lesser than that for which the plaintiff was
the proceedings in the defendant's favor. See, e.g., Jaegly     arrested, bars a § 1983 action [for malicious prosecution
v. Couch, 439 F.3d 149, 152 (2d Cir.2006) (Sotomayor,           and false arrest].”) (citations omitted), aff'd, 173 F.3d 845
J.) (false arrest); Savino v. City of N.Y., 331 F.3d 63, 72     (2d Cir.1999).
75 (2d Cir.2003) (malicious prosecution and false arrest);
Smart v. City of N.Y., No. 08 CV 2203 (HB), 2009 WL             For these reasons, plaintiff's claims of malicious
862281, at *4 5. Courts in this Circuit routinely dismiss       prosecution and false arrest are DISMISSED.
these claims where the plaintiff's conviction has not been
overturned or otherwise invalidated. See, e.g., Lynch v.
                                                                  II. Post-arrest attack
Suffolk Cnty. Police Dep't., Inc., 348 F. App'x. 672, 674
                                                                “Section 1983 imposes liability for ‘conduct which
(2d Cir.2009); Fallen v. Connelly, 36 F. App'x. 29, 31 (2d
                                                                subjects, or causes to be subjected[,] the complainant to
Cir.2002) (“To be sure, if a person were validly convicted
                                                                a deprivation of a right secured by the Constitution and
of the crime for which he was arrested, he would be
                                                                laws.’ Accordingly, ‘personal involvement of defendants
barred from bringing a claim for false arrest because
                                                                in alleged constitutional deprivations is a prerequisite
one element of such a claim is the absence of probable
                                                                to an award of damages under § 1983.’ ” Williams v.
cause ... and a valid conviction establishes the existence of
                                                                Smith, 781 F.2d 319, 323 (2d Cir.1986) (quoting Rizzo v.
probable cause.”); Younger v. City of N.Y., 480 F.Supp.2d
                                                                Goode, 423 U.S. 362, 370 71, 96 S.Ct. 598, 46 L.Ed.2d
723, 730 (S.D.N.Y.2007) (dismissing false arrest and
                                                                561 (1976) and McKinnon v. Patterson, 568 F.2d 930,
                                                                936 (2d Cir.1977)) (internal citations and some internal


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
McFadden v. New York, Not Reported in F.Supp.2d (2011)
2011 WL 6813194

quotation marks omitted). As noted, plaintiff has failed            rights violation. Satchell v. Dilworth, 745 F.2d 781, 785
to allege the involvement, if any, of defendants in the             (2d Cir.1984). However, “[w]here it appears that granting
                                                                    leave to amend is unlikely to be productive ... it is not
law library attack. Moreover, as plaintiff acknowledges
                                                                    an abuse of discretion to deny leave to amend.” Ruffolo
in his complaint, the alleged attack here is identical to
                                                                    v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir.1993)
that alleged in plaintiff's action filed in the United States
District Court for the Southern District of New York.               (citing Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227,
                                                                    9 L.Ed.2d 222 (1962)); Cortec Indus., 949 F.2d at 48
See McFadden v. State of NYC, No. 08 CV 10035 (LTS)
                                                                    (“[W]here a plaintiff is unable to allege any fact sufficient
(JLC), Stipulation of Settlement and Order of Dismissal
                                                                    to support its claim, a complaint should be dismissed
(Doc. No. 29) (S.D.N.Y. June 7, 2010). 4 Plaintiff settled
                                                                    with prejudice.” (citation omitted)). Here, plaintiff's false
that claim and dismissed his complaint with prejudice.
                                                                    arrest and malicious prosecution claims are substantively
Id. ¶ 1 2. Plaintiff, therefore, is barred from relitigating
                                                                    inadequate to state a claim for relief under Heck. His
the same assault here. See, e.g., Monahan v. N.Y.C. Dept.
                                                                    claims arising from the alleged law library incident are
of Corr. ., 214 F.3d 275, 291 93 (2d Cir.2000); Sweeper
                                                                    barred by prior settlement. Leave to amend, therefore,
v. Tavera, No. 08 CV 6372 (HB), 2009 WL 2999702, at
                                                                    would be futile.
*2 (S.D.N.Y. Sept.21, 2009). For these reasons, plaintiff's
claims arising out of an alleged attack on his person
following his arrest are DISMISSED.
                                                                                          CONCLUSION
4      Indeed, plaintiff has filed numerous pro se actions in       Defendants' motion to dismiss all remaining claims
       this and other courts alleging civil rights violations
                                                                    against them is GRANTED. Accordingly, plaintiff's
       against various police, corrections and other law
                                                                    complaint is DISMISSED in its entirety as to defendants
       enforcement agencies. See, e.g., McFadden v. City
                                                                    Puga, Griffin and Abdul. The Clerk of Court is directed
       of N.Y., No. 10 CV1176 (RRM)(VVP) (E.D.N.Y.
       Mar. 10, 2010); McFadden v. State of N.Y., No.
                                                                    to enter Judgment accordingly and to close the case.
       10 CV 1175 (RRM) (VVP) (E.D.N.Y. Mar. 10,
       2010); McFadden v. State of N.Y., No. 09 CV                  The Clerk is further directed to transmit a copy of this
       10332 (LAP) (S.D.N.Y. Dec. 21, 2009); McFadden v.            Order to plaintiff pro se via U.S. Mail.
       C.O. Herman et al., No. 09 CV 1415 (TJM)(ATB)
       (N.D.N.Y. Dec. 21, 2009); McFadden v. Dep t of               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that
       Corr., No. 07 CV 5326 (RRM)(LB) (E.D.N.Y. Nov.               any appeal from this Memorandum and Order would not
       13, 2007); McFadden v. Dep t of Corr. (N.Y.C),               be taken in good faith and therefore in forma pauperis
       No. 07 CV11570 (WHP) (S.D.N.Y. Dec. 26, 2007);               status is denied for the purpose of any appeal. Coppedge
       McFadden v. Masley et al., No. 06 CV 1826 (LAK)              v. United States, 369 U.S. 438, 444 45, 82 S.Ct. 917, 8
       (S.D.N.Y. Mar. 8, 2006); McFadden v. Marcus, No.
                                                                    L.Ed.2d 21 (1962).
       05 CV 4342 (TLM)(LB) (E.D.N.Y. Sept. 15, 2005);
       McFadden v. City of N.Y., No. 02 CV 4298 (ARR)
                                                                    SO ORDERED.
       (LB) (E.D.N.Y. July 29, 2002).


  III. Leave to amend                                               All Citations
 *6 A district court should provide a pro se plaintiff
“every reasonable opportunity to demonstrate that he                Not Reported in F.Supp.2d, 2011 WL 6813194
has a valid claim,” particularly where he alleges a civil

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Lane v. Papadimitrious, Not Reported in F.Supp.2d (2010)
2010 WL 2803468

                                                                    immunity. See 28 U.S.C. § 1915(e) (2)(B)(iii). Plaintiff
                                                                    objects to the recommended dismissal of the claims against
                 2010 WL 2803468
                                                                    the other defendants, and the Court reviews these matters
    Only the Westlaw citation is currently available.
                                                                    de novo. See 28 U.S.C. § 636(b)(1)(C). Upon de novo
             United States District Court,
                                                                    review, the Court agrees with Magistrate Judge Baxter's
                   N.D. New York.
                                                                    conclusion that the claims against the other defendants fail
                Rondula LANE, Plaintiff,                            to state a claim upon which relief may be granted and must
                            v.                                      be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii).
   Claire PAPADIMITRIOUS, Complainant; Kevin
                                                                    In objecting to dismissal of his claims, plaintiff alleges that
   Beach, Chief of Rome Police Department; Jeffrey
                                                                    the state criminal trial underlying the instant section 1983
    A. Race, Detective; James P. Boyer, Detective;
                                                                    action “is now over” and that he was “found guilty of all
  Albert J. Ciccone, Patrolman; Patrick J. Marthage,
                                                                    the charges brought up against [him.]” Thus, plaintiff's
    Esq., First Assistant Public Defender; Barry M.
                                                                    claims in the nature of perjury, slander, evidence-
  Donalty, Acting Supreme Court Justice; and Laurie
                                                                    tampering, conspiracy to bring unfounded criminal
  Lisi, Esq., Assistant District Attorney, Defendants.              charges against him, and false imprisonment necessarily
                                                                    implicate the validity of his conviction and are thus barred
               No. 6:10–CV–647 (NAM/ATB).
                                                                    under Heck v. Humphrey, 512 U.S. 477, 486 87 (1994),
                              |
                                                                    until such time as the conviction may be vacated or
                       July 14, 2010.
                                                                    otherwise invalidated. See Channer v. Mitchell, 43 F.3d
Attorneys and Law Firms                                             786, 787 88 (2d Cir.1994); Jackson v. County of Nassau,
                                                                    2010 WL 335581, *8 (E.D .N.Y.2010). Likewise, plaintiff's
Rondula I. Lane, Rome, NY, pro se.                                  claim of ineffective assistance of his assigned trial counsel
                                                                    implicates the validity of his conviction and is barred by
                                                                    Heck. See Evans v. Nassau County, 184 F.Supp.2d 238, 243
     MEMORANDUM–DECISION AND ORDER                                  (E.D.N.Y.2002). For these reasons as well, the complaint
                                                                    is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
Hon. NORMAN A. MORDUE, Chief Judge.
                                                                    1      An internet search for plaintiff's name discloses
 *1 In this pro se action under 42 U.S.C. § 1983, filed
June 2, 2010, plaintiff claims his rights were violated                    that on June 17, 2010, an Oneida County jury
                                                                           found Rondula Lane guilty of all charges against
in connection with a criminal prosecution against him.
                                                                           him, including sexual abuse, burglary, and several
United States Magistrate Judge Andrew T. Baxter has
                                                                           counts of criminal sexual act. Sentencing is
prepared a Report and Recommendation (Dkt. No. 6)
                                                                           August 9, 2010. See http:// www.wktv.com/news/
granting plaintiff's motion (Dkt. No. 2) for leave to                      local/96570104.html.
proceed in forma pauperis only for the purpose of filing the
complaint, and recommending that this Court dismiss the             It is therefore
complaint (Dkt. No. 1) pursuant to 28 U.S.C. § 1915(e)(2)
(B)(ii), (iii). (“[T]he court shall dismiss the case at any time    ORDERED that the Report and Recommendation is
if the court determines that ... (B) the action ... (ii) fails to   accepted; and it is further
state a claim on which relief may be granted; or (iii) seeks
monetary relief against a defendant who is immune from              ORDERED that for the reasons set forth in the
such relief.”).                                                     Report and Recommendation and in this Memorandum
                                                                    Decision and Order, the complaint is dismissed.
Plaintiff has submitted an objection to the Report and
Recommendation (Dkt. No. 10). He does not appear to                 IT IS SO ORDERED.
object to dismissal of the claims against defendants Barry
M. Donalty, Acting Supreme Court Justice, and Laurie
Lisi, Esq., Assistant District Attorney; in any event, they
must be dismissed on grounds of judicial and prosecutorial


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Lane v. Papadimitrious, Not Reported in F.Supp.2d (2010)
2010 WL 2803468

All Citations

Not Reported in F.Supp.2d, 2010 WL 2803468

End of Document                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Wallace v. Speiget, Not Reported in F.Supp.2d (2005)
2005 WL 1544811

                                                                       is the plaintiff's responsibility to keep the Court
                                                                       apprised of his current address. The Clerk of Court
                  2005 WL 1544811
                                                                       shall note plaintiff's change of address on the docket.
    Only the Westlaw citation is currently available.                  However, if plaintiff is moved in the future, he must
             United States District Court,                             notify the Court.
                   E.D. New York.
                                                                Standard of Review
              Troy WALLACE, Plaintiff,
                                                                Under 28 U.S.C. § 1915A, a district court “shall review,
                           v.
                                                                before docketing, if feasible or, in any event, as soon as
          Probation Officer Felicia SPEIGET;                    practicable after docketing, a complaint in a civil action
         Probation Officer Supervisor Kaplan;                   in which a prisoner seeks redress from a governmental
             Justice Marraro, Defendants.                       entity or employee of a governmental entity.” 28 U.S.C.
                                                                § 1915A. Upon review, a district court shall dismiss
                  No. 04-CV-2821 (DGT).
                                                                a prisoner's complaint sua sponte if the complaint is
                             |
                                                                “frivolous, malicious, or fails to state a claim upon which
                       July 1, 2005.
                                                                relief may be granted; or seeks monetary relief from a
Attorneys and Law Firms                                         defendant who is immune from such relief.” Id.; Liner v.
                                                                Goord, 196 F.3d 132, 134 & n. 1 (2d Cir.1999) (noting that
Troy Wallace, East Elmhurst, NY, pro se.                        under PLRA, sua sponte dismissal of frivolous prisoner
                                                                complaints is not only permitted but mandatory); see also
                                                                Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir.1999). The
           MEMORANDUM AND ORDER                                 Court construes plaintiff's pleadings liberally, particularly
                                                                because they allege civil rights violations. Haines v. Kerner,
TRAGER, J.                                                      404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972)
                                                                (per curiam); McEachin v. McGuinnis, 357 F.3d 197 (2d
 *1 Plaintiff      brings this pro se action pursuant           Cir.2004).
to 42 U.S.C. § 1983 alleging “malicious prosecution
and slander” because his probation officer provided
“false information about the status of [his] probation.”        Discussion
Complaint at IV, V. Plaintiff also alleges he was denied        Plaintiff's claim states in its entirety:
counsel at his arraignment, denied the right to speak           I was unjustly incar[cer]ated due to my probation officer
on his own behalf, and remanded “without knowing                giving false information about the status of my probation,
the charges” against him. Id. at IV. It is unclear what         then I was denied counsel at arraignment, denied the right
plaintiff is requesting when he states the relief he seeks:     to remain free pending the outcome of my hearing, denied
“the space on the receipt received from reporting to            the right to speak on my behalf and remanded without
the automated response management system (ARMS)                 knowing the charges against me. When I asked probation
marked messages be utilized by probation officers.” Id. at      officer Kaplan “why am I here,” his response was, “if you
¶ V. The complaint was transferred to this Court from the       don't know that's to[o] damn bad.”
United States District Court, Southern District of New
York. The Court grants plaintiff's request to proceed in
                                                                Complaint at IV. Plaintiff was apparently arrested while
forma pauperis pursuant to 28 U.S.C. § 1915 and grants
                                                                on probation and arraigned on those charges in state
plaintiff thirty days to amend his complaint as directed
                                                                court. That is as much as the Court can discern from
below.
                                                                plaintiff's complaint. Plaintiff does not provide any dates
                                                                for his arrest, arraignment or whether he pursued his right
1      Plaintiff filed this instant action while he was         to appeal the revocation of his probation in state court.
       incarcerated at Rikers Island. According to the
       New York State Department of Corrections inmate
                                                                Plaintiff's complaint seeks damages and “that the space
       locator service, plaintiff is incarcerated at Franklin
                                                                on the receipt received from reporting to the automated
       Correctional Facility, P.O. Box 10, Malone, New
                                                                response management system (ARMS) marked message
       York 12953. http:// nysdocslookup.docs.state.ny.us. It



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Wallace v. Speiget, Not Reported in F.Supp.2d (2005)
2005 WL 1544811

be ut[i]lized by probation officers. Since I was never told         In light of plaintiff's pro se status, the Court grants
                                                                    plaintiff thirty days to amend his complaint. See Cruz
by my p[robation] o[fficer] about a court date and there
                                                                    v. Gomez, 202 F.3d 593 (2d Cir.2000) (pro se plaintiff
was no messages in the slot there was no way of know[ing]
                                                                    should be afforded opportunity to amend complaint prior
this fact.” Complaint at V.
                                                                    to dismissal). Plaintiff must allege all the facts giving rise to
                                                                    his claim that defendants violated his constitutional rights.
 *2 Unless the charges against plaintiff have terminated
                                                                    Plaintiff should provide the dates of all relevant events, the
in his favor, plaintiff's claim for damages under 42 U.S.C.
                                                                    location(s) the events took place and a description of what
§ 1983 is barred by the Supreme Court's decision in
                                                                    actually occurred.
Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129
L.Ed.2d 383 (1994). In Heck, the Supreme Court ruled
that a § 1983 claim for damages arising from an arrest              Conclusion
which implicates the validity of the plaintiff's underlying         The complaint against defendant Marraro is dismissed.
conviction or sentence is barred unless the underlying              28 U.S.C. § 1915A. If plaintiff chooses to replead his
conviction is invalidated. Before bringing an action for            claims against the two remaining defendants, he is hereby
damages, a plaintiff must first succeed in overturning his          directed to file an amended complaint clearly stating
conviction or having it declared invalid, whether by an             his claim and the facts underlying his claim against the
administrative board, state court, or in a federal habeas           defendants. The amended complaint must be signed and
corpus proceeding. See id. at 486-87; see also Amaker v.            submitted to the Court within thirty days of the date of this
Weiner, 179 F.3d 48 (2d Cir.1999) (dismissal under Heck             Order, be captioned as an “AMENDED COMPLAINT,”
is without prejudice; if plaintiff's conviction is declared         and bear the docket number 04-CV-2821.
invalid or called into question by a federal court's issuance
of a writ of habeas corpus, the suit may be reinstated).            No summons shall issue at this time and all further
The Supreme Court recently affirmed this determination              proceedings shall be stayed for thirty days for plaintiff to
in Wilkinson v. Dotson, ---U.S. ----, ----, 125 S.Ct. 1242,         comply with this Order. If plaintiff fails to comply with
1248, 161 L.Ed.2d 253 (2005) (discussing Heck, 512 U.S.             this order within the time allowed, the complaint shall be
477, 114 S.Ct. 2364, 129 L.Ed.2d 383).                              dismissed for failure to state a claim upon which relief
                                                                    can be granted. 28 U.S.C. § 1915A. Once submitted, the
Finally, plaintiff names Justice Marraro as a defendant.            amended complaint shall be reviewed for compliance with
Judges are immune from a suit for damages for their                 this order and for sufficiency under 28 U.S.C. § 1915A.
judicial acts performed in their judicial capacities. Mireles       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that
v. Waco, 502 U.S. 9, 11, 112 S.Ct. 286, 116 L.Ed.2d 9               any appeal from this order would not be taken in good
(1991). The absolute judicial immunity of the court and             faith and therefore in forma pauperis status is denied for
its members “is not overcome by allegations of bad faith            purpose of an appeal. Coppedge v. United States, 369 U.S.
or malice,” and a judge cannot be “deprived of immunity             438, 444-45, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962).
because the action he took was in error ... or was in excess
of his authority.” Id. at 11, 13 (quotation omitted). The           *3 SO ORDERED.
Supreme Court has specifically applied the doctrine of
judicial immunity to § 1983 cases. Pierson v. Ray, 386 U.S.
547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967). Thus, the claim          All Citations
against Justice Marraro is dismissed. 28 U.S.C. § 1915A.
                                                                    Not Reported in F.Supp.2d, 2005 WL 1544811

Leave to Amend

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Cruz v. Reilly, Not Reported in F.Supp.2d (2009)
2009 WL 2567990

                                                              The following facts are taken from the complaint
                                                              (“Compl.”), as well as several pages of state court records
                2009 WL 2567990
                                                              printed from the New York State Unified Court System
   Only the Westlaw citation is currently available.
            United States District Court,                     website and attached to the defendants' moving papers.
                  E.D. New York.                              These facts are not findings of fact by the Court, but rather
                                                              are assumed to be true for the purpose of deciding this
               Geraldo CRUZ, Plaintiff,                       motion and are construed in a light most favorable to
                         v.                                   plaintiff, the non-moving party.
       Det. Thomas E. REILLY, Charles L. Ross,
        and 2 Unnamed Officers, Defendants.                   1      The Court takes judicial notice of the state court
                                                                     documentation submitted by defendants. See, e.g.,
              No. 08–CV–1245 (JFB)(AKT).                             Century 21 Real Estate LLC v. Raritan Bay Realty,
                            |                                        Ltd., No. 07 Civ. 1455(CPS), 2008 WL 4190955, at
                     Aug. 18, 2009.                                  *10 n. 6 (E.D.N.Y. Sept.3, 2008) (taking judicial
                                                                     notice of the records of the New York State Unified
Attorneys and Law Firms                                              Court System that are available to the public on its
                                                                     Internet website); Trustees of Plumbers Local Union
Geraldo Cruz, pro se.                                                No. 1 Welfare Fund, Additional Sec. Ben. Fund,
                                                                     Vacation & Holiday Fund, Trade Educ. Fund and
Arlene S. Zwilling, Esq., Office of the Suffolk County
                                                                     401(K) Savings Plan v. Dan Yant, Inc., No. 06 Civ.
Attorney, Hauppauge, NY, for Defendants.                             173(SJ)(JO), 2007 WL 3036759, at *9 (E.D.N.Y. Oct.
                                                                     16, 2007) (same).
                                                              On February 22, 2008, plaintiff was convicted of the crime
           MEMORANDUM AND ORDER
                                                              of burglary in the second degree, a violation of New York
JOSEPH F. BIANCO, District Judge.                             Penal Law § 140.25 and a class C felony, following a trial
                                                              in Supreme Court, State of New York, County of Suffolk.
 *1 Plaintiff Geraldo Cruz (“plaintiff” or “Cruz”)            (See Pl.'s Exh. B.)
brought the instant action pro se, pursuant to 42 U.S.C.
§ 1983 (“Section 1983”), against defendants Detective         In his complaint, plaintiff alleges that during the trial on
Thomas E. Reilly, Police Officer Charles L. Ross, and         February 19 22, 2008, the defendants engaged in perjury,
two unnamed officers, all members of the Suffolk County       evidence tampering, and conspiracy. (Compl., Pt. IV.) As
Police Department (collectively, “defendants”), seeking       a result of defendants' alleged actions, plaintiff further
damages for the alleged violation of his civil rights by      claims that he suffered from “mental and emotional
defendants. Specifically, plaintiff claims that defendants    duress, false incarceration, due to pejured [sic] testimony.
conspired, tampered with evidence, and committed              Slande [sic] and defemation [sic] of character.” (Compl.,
perjury during a criminal trial in Suffolk County Court       Pt. IV.A.)
in February 2008. At the close of that trial, plaintiff was
convicted of the crime of burglary in the second degree, in
violation of New York Penal Law § 140.25.
                                                                           II. PROCEDURAL HISTORY

The defendants now move to dismiss the complaint              Cruz filed this action on March 25, 2008. On March 5,
pursuant to Rule 12(b)(6) of the Federal Rules of Civil       2009, defendants filed a letter motion to dismiss, and on
Procedure. For the reasons set forth below, the Court         March 20, 2009, the Court ordered formal briefing of
grants defendants' motion in its entirety and dismisses the   the motion during a telephone conference call held with
complaint without prejudice.                                  the parties. On April 16, 2009, defendants filed a formal
                                                              motion to dismiss. On May 19, 2009, the Court received
                                                              a letter written in Spanish from plaintiff, presumably
                        I. FACTS                              as his opposition to defendants' pending motion, which
                                                              defendants then requested that the Court disregard. On



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Cruz v. Reilly, Not Reported in F.Supp.2d (2009)
2009 WL 2567990

May 26, 2009, the Court ordered that plaintiff re-submit           Moreover, as the Second Circuit recently emphasized in
his opposition letter in English, in light of his having made      Sealed Plaintiff v. Sealed Defendant, “[o]n occasions too
prior submissions to the Court in English, including the           numerous to count, we have reminded district courts that
complaint. Plaintiff's opposition was filed, in English, on        when [a] plaintiff proceeds pro se, ... a court is obliged to
June 17, 2009.                                                     construe his pleadings liberally .... This obligation entails,
                                                                   at the very least, a permissive application of the rules
                                                                   governing the form of pleadings .... This is particularly so
                                                                   when the pro se plaintiff alleges that [his] civil rights have
             III. STANDARD OF REVIEW
                                                                   been violated. Accordingly, the dismissal of a pro se claim
In reviewing a motion to dismiss pursuant to Federal Rule          as insufficiently pleaded is appropriate only in the most
of Civil Procedure 12(b)(6), the court must accept the             unsustainable of cases.” 537 F.3d 185, 191 (2d Cir.2008)
factual allegations set forth in the complaint as true and         (citations and quotation marks omitted); see Sharpe v.
draw all reasonable inferences in favor of the plaintiff.          Conole, 386 F.3d 483, 484 (2d Cir.2004); see also Weixel
See Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d             v. Bd. of Educ. of the City of N.Y., 287 F.3d 138, 145 46
Cir.2006); Nechis v. Oxford Health Plans, Inc., 421 F.3d           (2d Cir.2002) (holding that when a plaintiff is appearing
96, 100 (2d Cir.2005). The plaintiff must satisfy “a flexible      pro se, the Court shall “ ‘construe [the complaint] broadly,
‘plausibility standard.’ “ Iqbal v. Hasty, 490 F.3d 143, 157       and interpret [it] to raise the strongest arguments that [it]
(2d Cir.2007), rev'd on other grounds sub nom. Ashcroft            suggests.’ ”) (quoting Cruz v. Gomez, 202 F.3d 593, 597
v. Iqbal,      U.S.      , 129 S.Ct. 1937, 173 L.Ed.2d 868         (2d Cir.2000) (alterations in original)).
(2009). “[O]nce a claim has been stated adequately, it
may be supported by showing any set of facts consistent
with the allegations in the complaint.” Bell Atl. Corp.                                IV. DISCUSSION
v. Twombly, 550 U.S. 544, 563, 127 S.Ct. 1955, 167
L.Ed.2d 929 (2007). The Court, therefore, does not require         As noted supra, plaintiff asserts claims pursuant to Section
“heightened fact pleading of specifics, but only enough            1983. Under Section 1983, a plaintiff must show: (1) the
facts to state a claim to relief that is plausible on its face.”   deprivation of any rights, privileges or immunities secured
Id. at 570.                                                        by the Constitution and federal law, (2) by a person acting
                                                                   under the color of state law. 42 U.S.C. § 1983. Section
 *2 The Supreme Court recently clarified the appropriate           1983 does not itself provide substantive rights, but in fact
pleading standard in Ashcroft v. Iqbal, setting forth a            offers “a method for vindicating federal rights elsewhere
two-pronged approach for courts deciding a motion to               conferred.” Patterson, 375 F.3d at 225 (quoting Baker
dismiss. See 129 S.Ct. at 1937. The Court instructed               v. McCollan, 443 U.S. 137, 144 n. 3, 99 S.Ct. 2689, 61
district courts to first “identify[ ] pleadings that, because      L.Ed.2d 433 (1979)); see also Sykes v. James, 13 F.3d
they are no more than conclusions, are not entitled to             515, 519 (2d Cir.1993) (“Section 1983 itself creates no
the assumption of truth.” Id. at 1950. Though “legal               substantive rights; it provides only a procedure for redress
conclusions can provide the framework of a complaint,              for the deprivation of rights established elsewhere.”)
they must be supported by factual allegations.” Id.                (citing City of Oklahoma City v. Tuttle, 471 U.S. 808, 816,
Second, if a complaint contains “well-pleaded factual              105 S.Ct. 2427, 85 L.Ed.2d 791 (1985)).
allegations[,] a court should assume their veracity and
then determine whether they plausibly give rise to an               *3 Because plaintiff does not specify any specific causes
entitlement to relief.” Id. “A claim has facial plausibility       of action, the Court liberally construes the complaint
when the plaintiff pleads factual content that allows the          to assert claims under Section 1983 for malicious
court to draw the reasonable inference that the defendant          prosecution, conspiracy, and a violation of his right
is liable for the misconduct alleged. The plausibility             to a fair trial. 2 As the Court sets forth below, after
standard is not akin to a ‘probability requirement,’ but           carefully reviewing the complaint and liberally construing
it asks for more than a sheer possibility that a defendant         it in Cruz's favor, the Court agrees with defendants that
has acted unlawfully.” Id. at 1949 (quoting and citing             plaintiff's claims fail as a matter of law, by virtue of his
Twombly, 550 U.S. at 556 57) (internal citations omitted).         conviction. Specifically, the Supreme Court's decision in
                                                                   Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Cruz v. Reilly, Not Reported in F.Supp.2d (2009)
2009 WL 2567990

L.Ed.2d 383 (1994), entitles defendants to a decision in                 No. 09 Civ. 1109(SLT), 2009 WL 1046137, at *7
                                                                 3       (E.D.N.Y. Apr.17, 2009) (analyzing both a malicious
their favor as a matter of law with respect to these claims.
                                                                         prosecution claim and fair trial claim based on alleged
                                                                         fabrication of evidence); Douglas v. City of N.Y.,
2      Because plaintiff's allegations are confined to actions           595 F.Supp.2d 333, 341 47 (S.D.N.Y.2009) (same);
       taken by defendants during trial, the Court does not              Schiller, 2008 WL 200021, at *9 (permitting plaintiff
       construe the complaint to assert a claim for false                to bring both claims); Jovanovic v. City of N.Y., No.
       arrest/imprisonment. Indeed, a cause of action for                04 Civ. 8437, 2006 WL 2411541, at *13 (S.D.N.Y.
       false arrest accrues at the time of detention and any             Aug. 17, 2006) (“ Claims have been permitted by
       damages attributable to actions thereafter are based              the Second Circuit for] malicious prosecution and
       on the tort of malicious prosecution. See Wallace                 denial of a fair trial based on the same fabrication
       v. Kato, 549 U.S. 384, 388, 127 S.Ct. 1091, 166                   of evidence .... As these causes of action seem to
       L.Ed.2d 973 (2007) (holding that claim for false arrest           coexist, p]laintiff may legitimately bring both. )
       or false imprisonment ends once victim becomes                    (citing Ricciuti, 124 F.3d at 130 31); Taylor v. City
       held pursuant to process, and thereafter unlawful                 of N.Y., No. 03 Civ. 6477(RLC), 2006 WL 1699606,
       detention forms part of the damages for the entirely              at *4 5 (S.D.N.Y. June 21, 2006) (permitting both
       distinct tort of malicious prosecution); accord Jaegly            malicious prosecution claim and right to fair trial
       v. Couch, 439 F.3d 149, 154 (2d Cir.2006). In any                 claim to survive summary judgment based on alleged
       event, to the extent that plaintiff is attempting to              false information provided by officers); cf. Henry
       assert a false arrest/imprisonment claim, such claim              v. City of N.Y., No. 02 Civ. 4824(JSM), 2003 WL
       would be barred by his conviction under Heck v.                   22077469, at *4 (S.D.N.Y. Sept.8, 2003) (“ W]hile
       Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d               there is no constitutional right to be free from having
       383 (1994). See, e .g., Cameron v. Fogarty, 806 F.2d              evidence fabricated against an individual, the offense
       380, 388 (2d Cir.1986), cert. denied, 481 U.S. 1016,              rises to a constitutional violation if one is deprived of
       107 S.Ct. 1894, 95 L.Ed.2d 501 (1987). The Court                  his liberty because of the fabrication. ) (citing Zahrey
       further notes that any claim for conspiracy is more               v. Coffey, 221 F.3d 342, 348 (2d Cir.2000)).
       properly brought pursuant to 42 U.S.C. § 1985. See
                                                                     3   In addition, the Court finds plaintiff's pleadings
       Webb v. Goord, 340 F.3d 105, 110 (2d Cir.2003)
       (“The plaintiffs' claim under 42 U.S.C. § 1983,                   insufficient to withstand dismissal pursuant to Rule
       which is styled “Conspiracy to Violate Civil Rights,              8 of the Federal Rules of Civil Procedure. Pursuant
       should actually be stated as a claim under Section                to Rule 8, pleadings are to give “fair notice of what
       1985, which applies specifically to conspiracies. ). As           the plaintiff's claim is and the grounds upon which
       discussed infra, however, the conspiracy claims are               it rests in order to enable the opposing party to
       subject to Heck in this case, regardless of whether               answer and prepare for trial, and to identify the
       they are brought pursuant to 42 U.S.C. §§ 1983,                   nature of the case. Dura Pharms., Inc. v. Broudo,
       1985, or 1986. Finally, it is an open question whether            544 U.S. 336, 346, 125 S.Ct. 1627, 161 L.Ed.2d 577
       plaintiff could assert a separate fair trial violation            (2005) (quoting Conley v. Gibson, 355 U.S. 41, 47
       for the alleged actions of evidence tampering, as                 (1957), overruled in part on other grounds by Bell Atl.
       distinct from the malicious prosecution claim. See                Corp., 550 U.S. at 547). When a complaint fails to
       generally Schiller v. City of N.Y., 2008 WL 200021, at            comply with the Rule 8 pleading standard, the district
       *9 (S.D.N.Y. Jan.23, 2008) (discussing the doctrinal              court may dismiss it upon a motion or sua sponte.
       ambiguity in current Second Circuit law); Richardson              Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir.1995).
       v. City of N.Y., No. 02 CV 3651, 2006 WL 2792768,                 Here, plaintiff's complaint falls far short of giving fair
       at *6 7 (E.D.N.Y. Sept.27, 2006) (same). Because                  notice of his claim as required under Rule 8. There
       the Second Circuit has permitted parallel claims for              are no factual allegations whatsoever contained in
       malicious prosecution and denial of a fair trial to               the complaint to support the conclusory allegations
       proceed based on the same alleged fabrication of                  of perjury, tampering with evidence, and conspiracy,
       evidence by police officers, and because the existence            and thus defendants do not have adequate notice of
       of probable cause may be a complete defense to                    plaintiff's claims. Regardless of the omitted substance
       one constitutional tort but not the other, the Court              of plaintiff's allegations, however, it is apparent that
       liberally construes the complaint here to allege both             his Section 1983 claims are subject to the limitations
       as well. See Ricciuti v. N.Y.C. Transit Auth., 124 F.3d           in Heck, as discussed infra. Thus, plaintiff's complaint
       123, 129 30 (2d Cir.1997); see also Perez v. Cuomo,               is dismissed without prejudice to being re filed (1)




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
Cruz v. Reilly, Not Reported in F.Supp.2d (2009)
2009 WL 2567990

       after plaintiff has successfully challenged his state
       court conviction, as required by Heck, and (2) in       512 U.S. at 486 87 (footnote omitted); see also Wilkinson
       accordance with the pleading requirements of Rule 8.    v. Dotson, 544 U.S. 74, 81, 125 S.Ct. 1242, 161 L.Ed.2d
                                                               253 (2005) (“Heck specifies that a prisoner cannot use §
                                                               1983 to obtain damages where success would necessarily
                    A. The Heck Rule                           imply the unlawfulness of a (not previously invalidated)
                                                               conviction or sentence.”).
In Heck v. Humphrey, the Supreme Court “confronted
the question of whether, given the overlap between §
                                                               Thus, pursuant to Heck, courts routinely dismiss claims
1983 and the federal habeas corpus statute, a prisoner
                                                               of, inter alia, malicious prosecution, conspiracy, and
seeking civil damages may proceed with a § 1983 claim
                                                               deprivation of the right to a fair trial brought under
where success on the claim necessarily would implicate
                                                               Section 1983 when such claims bear on the validity of
the unconstitutionality of the prisoner's conviction or
                                                               an underlying conviction or sentence. See, e.g., Guerrero
sentence.” Amaker v. Weiner, 179 F.3d 48, 51 (2d
                                                               v. Gates, 442 F.3d 697, 704 (9th Cir.2006) (holding that
Cir.1999) (citing Heck, 512 U.S. at 477). The Supreme
                                                               Heck bars plaintiff's § 1983 claims of wrongful arrest,
Court in that case explained:
                                                               malicious prosecution, and conspiracy); Amaker, 179 F.3d
                                                               at 51 52 (holding that Heck applies to Section 1983
                                                               conspiracy); Perez v. Cuomo, No. 09 Civ. 1109(SLT),
            We hold that, in order to                          2009 WL 1046137, at *7 (E.D.N.Y. Apr.17, 2009) (“A §
            recover damages for allegedly                      1983 claim for the violation of the due process right to a
            unconstitutional conviction or                     fair trial is, in essence, a claim for damages attributable
            imprisonment,      or    for     other             to an unconstitutional conviction .... Since plaintiff's
            harm caused by actions whose                       conviction remains valid, plaintiff's claim for violation of
            unlawfulness would render a                        his right to a fair trial is not cognizable under § 1983,
            conviction or sentence invalid, a                  and must be dismissed as to all defendants[.]”) (internal
            § 1983 plaintiff must prove that                   quotation marks and citations omitted); Younger v. City
            the conviction or sentence has been                of N.Y., 480 F.Supp.2d 723, 730 (S.D.N.Y.2007) (holding
            reversed on direct appeal, expunged                that plaintiff's claims for false arrest/imprisonment and
            by executive order, declared invalid               malicious prosecution were barred by his plea of guilty
            by a state tribunal authorized to                  pursuant to Heck ); cf. Jovanovic v. City of N.Y., No. 04
            make such determination, or called                 Civ. 8437, 2006 WL 2411541, at *12 (S.D.N.Y. Aug. 17,
            into question by a federal court's                 2006) (applying Heck to a Section 1983 claim for denial
            issuance of a writ of habeas corpus,               of the right to a fair trial in the context of a statute of
            28 U.S.C. § 2254. A claim for                      limitations issue).
            damages bearing that relationship
            to a conviction or sentence that
            has not been so invalidated is not
            cognizable under § 1983. Thus, when                                      B. Application
            a state prisoner seeks damages in
                                                                *4 Here, at stated supra, Cruz was convicted after a
            a § 1983 suit, the district court
                                                               trial in state court of one count of burglary in the second
            must consider whether a judgment
                                                               degree on February 22, 2008. It is apparent from the state
            in favor of the plaintiff would
                                                               court documentation regarding plaintiff's conviction and
            necessarily imply the invalidity of his
                                                               confinement, however, that Cruz has been unsuccessful in
            conviction or sentence; if it would,
                                                               challenging his conviction or has not even attempted to
            the complaint must be dismissed
                                                               do so. Under these circumstances, the Supreme Court's
            unless the plaintiff can demonstrate
                                                               holding in Heck precludes plaintiff from bringing claims in
            that the conviction or sentence has
                                                               this Court under Section 1983 for malicious prosecution,
            already been invalidated.
                                                               conspiracy, and the denial of his right to a fair trial in
                                                               connection with that conviction, since a successful result



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
Cruz v. Reilly, Not Reported in F.Supp.2d (2009)
2009 WL 2567990

in this case on any one of those claims would bear on the        is, in essence, a claim for damages attributable to an
validity of that underlying conviction.                          unconstitutional conviction .... Since plaintiff's conviction
                                                                 remains valid, plaintiff's claim for violation of his right
Indeed, Heck 's application to the instant matter is             to a fair trial is not cognizable under § 1983, and must
straightforward. The entirety of plaintiff's bare-bones          be dismissed as to all defendants[.]”) (internal quotation
complaint states the following:                                  marks and citations omitted); Fernandez v. Holzbach, No.
                                                                 3:04 Civ. 1664(RNC), 2007 WL 1467182, at *1 (D.Conn.
                                                                 May 15, 2007) (holding that plaintiff's allegations that his
            Tampering with evidence, perjury,                    convictions were based on perjury and fabricated evidence
            during trial, conspiracy at trial, Feb.              pursuant to a conspiracy to violate his federal rights
            19, 20, 21 and 22 of 2008 at 9:30 a.m.               “necessarily impl[ied] that he was wrongly convicted” and
            in Suffolk County Court in from                      could not be litigated “until he shows that the convictions
            [sic] of Honorable Judge Gazillo.                    have been invalidated”); Duamutef v. Morris, 956 F.Supp.
            Charles L Ros, and the 2 officer,                    1112, 1115 16 (S.D.N.Y.1997) (dismissing § 1983 claims
            Reilly & Thomas E. Det. It is to my                  for, inter alia, malicious prosecution, false arrest, and
            belief that the three defendants listed              perjury during trial due to a failure to state a claim under
            above are guilty of my complaints                    Heck because of the valid underlying criminal conviction).
            listed.                                              Thus, in order to bring a cognizable Section 1983 claim
                                                                 in this Court for the harms alleged, plaintiff must first
                                                                 establish the invalidity of his state court conviction.
(Compl., Pt. IV.) Although it is true that not all
claims brought under Section 1983 necessarily implicate           *5 This result, as required by Heck, is consistent with
                                                                 the common law principles underlying plaintiff's claim
the validity of the underlying conviction, in this case,
                                                                 for malicious prosecution. Indeed, the Supreme Court in
plaintiff's bald assertions of evidence tampering, perjury,
                                                                 Heck applied the favorable termination doctrine required
and conspiracy during trial by the defendant police
                                                                 to prevail in a lawsuit for malicious prosecution to
officers do necessarily implicate the validity of his burglary
                                                                 all § 1983 damages actions that would implicate the
conviction and are thus barred by the Heck rule. See, e.g.,
                                                                 legality of the challenged conviction, if successful. See
Channer v. Mitchell, 43 F.3d 786, 787 88 (2d Cir.1994)
                                                                 577 U.S. at 486 (“We think the hoary principle that civil
(per curiam) (affirming Heck-based dismissal of claim that
                                                                 tort actions are not appropriate vehicles for challenging
police officers committed perjury and coerced witnesses to
                                                                 the validity of outstanding criminal judgments applies
identify plaintiff wrongfully); Smithart v. Towery, 79 F.3d
                                                                 to § 1983 damages actions that necessarily require the
951, 952 53 (9th Cir.1996) (per curiam) (affirming Heck-
                                                                 plaintiff to prove the unlawfulness of his conviction or
based dismissal of § 1983 claim of conspiracy to “bring
                                                                 confinement, just as it has always applied to actions
unfounded criminal charges” against plaintiff); Williams
                                                                 for malicious prosecution.”); Dill v. Vill. of Gowanda,
v. Schario, 93 F.3d 527, 529 (8th Cir.1996) (“[A] judgment
                                                                 952 F.Supp. 989, 994 (W.D.N.Y.1997) (“The holding
in Williams's favor on his damages claim that defendants
                                                                 in Heck dovetails with established law in the Second
engaged in malicious prosecution and presented perjured
                                                                 Circuit, which also incorporates common law rules into
testimony would ‘necessarily imply the invalidity of his
                                                                 Section 1983 analysis to hold that a valid conviction
conviction or sentence’ ”) (quoting Heck, 512 U.S. at 487);
                                                                 will bar a Section 1983 plaintiff from asserting federal
Jasper v. Fourth Court of Appeals, No. 08 Civ. 7472(LAP),
2009 WL 1383529, at *1 (S.D.N.Y. May 18, 2009) (“The             claims for false arrest, false imprisonment, or malicious
Court liberally construes this complaint as asserting that       prosecution.”) (internal citations and quotation marks
plaintiff was denied his constitutional right to a fair trial.   omitted). Because an element of a claim for malicious
However ... [s]ince plaintiff's conviction remains valid,        prosecution is the termination of the proceeding in
plaintiff's fair trial claim is not cognizable under § 1983,     plaintiff's favor, see, e.g., Russell v. Smith, 68 F.3d 33, 36
and it must be dismissed as to all defendants[.]”); Perez        (2d Cir.1995), plaintiff's Section 1983 claim for malicious
                                                                 prosecution is necessarily barred because the subject
v. Cuomo, No. 09 Civ. 1109(SLT), 2009 WL 1046137,
                                                                 prosecution was not terminated in a manner favorable
at *7 (E.D.N.Y. Apr.17, 2009) (“A § 1983 claim for
                                                                 to him. See, e.g., Hygh v. Jacobs, 961 F.2d 359, 367 (2d
the violation of the due process right to a fair trial


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
Cruz v. Reilly, Not Reported in F.Supp.2d (2009)
2009 WL 2567990

Cir.1992) (“A plaintiff alleging the constitutional tort of     if the conspiratorial conduct challenged is essentially
malicious prosecution in an action pursuant to § 1983 must      a single act by a single corporation acting exclusively
establish termination of the prosecution in his favor,”         through its own ... officers[ ] and employees, each acting
which is accomplished “only when their final disposition        within the scope of his employment.”). In this case, the
is such as to indicate the accused is not guilty.”);            individual defendants are employees of a single municipal
Rivera v. City of Yonkers, 470 F.Supp.2d 402, 408               entity, the Suffolk County Police Department, and the
(S.D.N.Y.2007) (dismissing plaintiff's false imprisonment/      intracorporate conspiracy doctrine is therefore applicable.
arrest and malicious prosecution claims pursuant to § 1983      Here, plaintiff also does not allege that the individual
because under Heck, “a conviction for a crime cannot be         defendants were acting outside of the scope of their
considered a termination in favor of the accused”); Smith       employment. In order to show that defendants acted
v. P.O. Canine Dog Chas, No. 02 6240(KMW)(DF), 2004             outside the scope of their employment, plaintiff must show
WL 2202564, at *6 (S.D.N.Y. Sept. 28, 2004) (stating            that defendants were “acting in their personal interests,
that plaintiff's conviction bars any claim under Section        wholly and separately from the corporation” or municipal
1983 for false arrest, false imprisonment, and malicious        entity. Bhatia v. Yale Univ., No. 06 Civ. 1769, 2007 U.S.
prosecution, and collecting cases).                             Dist. LEXIS 73849, at *4 5,2007 WL 2904205 (D.Conn.
                                                                Sept. 30, 2007) (citing Tardd v. Brookhaven Nat'l Lab,
With respect to plaintiff's claims for conspiracy, those        407 F.Supp.2d 404, 414 (E.D.N.Y.2006)); see also Little
claims also fail under the rule announced in Heck even          v. City of N.Y., 487 F.Supp.2d 426, 442 (S.D.N.Y.2007)
if they were brought pursuant to 42 U.S.C. §§ 1985 and/         (dismissing conspiracy claims under Sections 1983 and
or 1986. See Amaker, 179 F.3d at 52 (holding that “Heck         1985 under intracorporate conspiracy doctrine where
... applies with respect not only to plaintiff's § 1983 claim   plaintiff “does not provide any evidence to suggest that
but also to his §§ 1981, 1985(3) and 1986 claims” because       [defendants] were motivated by an independent personal
the existence of a conspiracy would necessarily question        stake in his arrest and prosecution”). The Court has
the validity of plaintiff's conviction); see also McNeill v.    carefully reviewed the complaint and finds that plaintiff
N.Y., 06 Civ. 4843, 2006 U.S. Dist. LEXIS 77085, at *9,         has failed to allege that defendants were acting solely
(E.D.N.Y. Oct. 19, 2006), aff'd, 2007 U.S.App. LEXIS            in their personal interests, separate and apart from
22717, 2007 WL 2781910 (2d Cir. Sept. 25, 2007) (“Heck          their duties as police officers. Thus, the Court dismisses
applies to plaintiff's conspiracy claims under § 1985(3)        the potential Section 1985 claims of conspiracy on
as well.”); Smith v. Fields, No. 95 Civ. 8374(DAB), 1998        the additional grounds of the intracorporate conspiracy
WL 709815, at *4 (S.D.N.Y. Oct.9, 1998) (“Plaintiff's           doctrine. Moreover, if no actionable conspiracy exists
allegations of unlawful collection and presentation of          with respect to the defendants in this case, plaintiff's
evidence go to the heart of the constitutionality of his        potential Section 1986 claims also fail as a matter of
criminal conviction .... To allow Plaintiff to go forward       law. See Dwares v. N.Y., 985 F.2d 94, 101 (2d Cir.1993)
with his § 1985(3) and § 1986 actions would, therefore,         (“Liability under § 1986 ... is dependent on the validity
necessarily imply the invalidity of Plaintiff's conviction.”)   of a claim under § 1985.”) (citing Dacey v. Dorsey, 568
(internal citation omitted); Candelaria v. Greifinger, No.      F.2d 275, 277 (2d Cir.1978)); see also Posr v. Court Officer
96 Civ. 0017(RSP), 1997 WL 642464, at *2 (N.D.N.Y.              Shield # 207, 180 F.3d 409, 419 (2d Cir.1999) (affirming
Oct.14, 1997) (holding that Heck applies to claims under        dismissal of Section 1986 claim where district court also
Section 1985); Duamutef v. Morris, 956 F.Supp. 1112,            dismissed Section 1985 claim).
1117 18 (S.D.N.Y.1997) (same).
                                                                Finally, vague and conclusory allegations that defendants
 *6 Furthermore, any Section 1985 conspiracy claims             have engaged in a conspiracy to violate plaintiff's
against these particular defendants are also barred by          constitutional rights must be dismissed. See Ciambriello
the intracorporate conspiracy doctrine, which posits that       v. County of Nassau, 292 F.3d 307, 325 (2d Cir.2002)
officers, agents and employees of a single corporate or         (dismissing conspiracy allegations where they were found
municipal entity, each acting within the scope of his           “strictly conclusory”); see also Walker v. Jastremski,
employment, are legally incapable of conspiring together.       430 F.3d 560, 564 n. 5 (2d Cir.2005) (“[C]onclusory or
See, e.g., Herrmann v. Moore, 576 F.2d 453, 459 (2d             general allegations are insufficient to state a claim for
Cir.1978) (“[T]here is no conspiracy [under Section 1985]       conspiracy under § 1983.”) (citing Ciambriello ); Sommer



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
Cruz v. Reilly, Not Reported in F.Supp.2d (2009)
2009 WL 2567990

v. Dixon, 709 F.2d 173, 175 (2d Cir.1983) (“A complaint            However, under these circumstances, the dismissal is
                                                                   without prejudice.
containing only conclusory, vague, or general allegations
of conspiracy to deprive a person of constitutional rights
                                                                   In sum, even accepting plaintiff's allegations as true
cannot withstand a motion to dismiss.”); Green v. Bartek,
                                                                   and drawing all reasonable inferences in plaintiff's favor,
No. 3:05 Civ. 1851, 2007 WL 4322780, at *3 (D.Conn.
                                                                   the Court finds that plaintiff fails to state a claim
Dec.7, 2007) (“The Second Circuit has consistently held
that a claim of conspiracy to violate civil rights requires        upon which relief can be granted. Specifically, the Court
more than general allegations.”). In this case, plaintiff          concludes that the Heck rule, as a matter of law, prevents
                                                                   plaintiff from bringing claims for malicious prosecution,
makes only the conclusory allegation that defendants
                                                                   conspiracy, and violations of his right to a fair trial
conspired during the trial, and the complaint is void of
                                                                   pursuant to Section 1983, or any potential claims under
any factual assertions to support this claim. Thus, the
conspiracy claim is also dismissed on this ground. For             Sections 1985 and/or 1986.
all of these aforementioned reasons, plaintiff's conspiracy
claims under Sections 1983, 1985, and/or 1986 do not
survive dismissal.                                                                      V. CONCLUSION

 *7 Moreover, even assuming that certain pleading                  For the foregoing reasons, the Court grants defendants'
defects could be remedied in an amended complaint,                 motion to dismiss the complaint without prejudice
the Heck rule bars plaintiff's claims until the underlying         pursuant to 12(b)(6) of the Federal Rules of Civil
conviction is invalidated, and thus providing the plaintiff        Procedure.
with an opportunity to amend the complaint is futile
until such time that the state court conviction is reversed,       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),
invalidated by a federal writ of habeas corpus, or otherwise       that any appeal from this order would not be taken in good
expunged or declared invalid. See Cuoco v. Moritsugu, 222          faith, and therefore in forma pauperis status is denied for
F.3d 99, 112 (2d Cir.2000) (“The problem with [plaintiff's]        the purpose of any appeal. See Coppedge v. United States,
cause[ ] of action is substantive; better pleading will not        369 U.S. 438, 444 45, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962).
cure it. Repleading would thus be futile. Such a futile
request to replead should be denied.”); see also Hayden            SO ORDERED.
v. County of Nassau, 180 F.3d 42, 54 (2d Cir.1999)
(holding that if a plaintiff cannot demonstrate he is able
                                                                   All Citations
to amend his complaint “in a manner which would survive
dismissal, opportunity to replead is rightfully denied”).          Not Reported in F.Supp.2d, 2009 WL 2567990

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

                                                                          plaintiff has attempted to ascertain their identities
                                                                          from the City. No service has been effectuated on
                  2012 WL 1506954
                                                                          those John Does and thus, they are not properly
    Only the Westlaw citation is currently available.                     before this Court. Accordingly, the Court only
             United States District Court,                                construes plaintiff s claims against those defendants
                   S.D. New York.                                         who were properly served.

              Anthony ACOSTA, Plaintiff,                           The City of New York along with defendants Harrington
                                                                   and Mazzilli have moved to dismiss plaintiff s Amended
                            v.
                                                                   Complaint pursuant to Rule 12(b)(6) of the Federal
       CITY OF NEW YORK, Inspector Michael
                                                                   Rules of Civil Procedure. For the reasons that follow,
     Harrington, in his individual and professional
                                                                   defendants' motion is granted.
     capacity, Police Officers Michael Mazzilli and
     Police Officers “John Does” in their individual
       and professional capacities, Defendants.
                                                                                FACTUAL BACKGROUND 2
                    No. 11 Civ. 856(KBF).
                               |                                   2      For purposes of deciding the instant motions, the
                       April 26, 2012.                                    Court accepts as true all well pleaded allegations
                                                                          in plaintiff's Amended Complaint and draws ail
                                                                          reasonable inferences in plaintiff's favor. See Levy
                                                                          v. Southbrook Int l Invs., Ltd., 263 F.3d 10, 14 (2d
              MEMORANDUM & ORDER
                                                                          Cir.2001).
KATHERINE B. FORREST, District Judge.                                     In connection with plaintiff's opposition to the
                                                                          motion, plaintiff submitted various documents not
 *1 Plaintiff Anthony Acosta, a self-described Hispanic                   referenced in, or integral to, the Amended Complaint.
male and former police officer with the New York                          (See Decl. of Rocco G. Avallone in Opp'n to Mot.
City Police Department (“NYPD”), brings this action                       to Dismiss (Dkt. No. 22) Exs. B G.) Consideration
against defendants the City of New York (the “City”),                     of such documents is inappropriate on a motion
                                                                          to dismiss, see DiFolco v. MSNBC Cable L.L.C.,
Inspector Michael Harrington (in his individual and
                                                                          622 F.3d 104, 111 (2d Cir.2010), and the Court has
professional capacities), Police Officer Michael Mazzilli
                                                                          not done so in connection with deciding the instant
(in his individual and professional capacities), and an
                                                                          motion.
unspecified number of John Doe police officers. Plaintiff
                                                                   On December 17, 2008 at approximately 11:05 p.m.,
alleges that as part of, and subsequent to, a 2008
                                                                   plaintiff, at that time a uniformed member of the NYPD
altercation that occurred while plaintiff was off-duty,
                                                                   with the rank of Sergeant, was exiting a restaurant and bar
defendants engaged in discrimination and retaliation in
                                                                   near 1490 First Avenue in New York City, while off duty.
violation of Title VII of the Civil Rights Act of 1964 (“Title
                                                                   (Am. Compl.
VII”), 42 U.S.C. §§ 1981 and 1983, the New York State
Human Rights Law (“NYSHRL”), New York State Exec.
                                                                   (Dkt. No. 18) ¶¶ 15, 16, 18.) After plaintiff entered his
Law § 296 et seq., and the New York City Human Rights
                                                                   own car, through his car window he witnessed a separate
Law (“NYCHRL”), New York City Admin. Code § 8 107
                                                                   vehicle strike an individual. (Id. ¶ 18.) Plaintiff exited his
et seq., the use of excessive force in violation of 42 U.S.C.
                                                                   car to investigate and, in the process of trying to protect
§ 1983, and were acting under color of state law pursuant
                                                                   an allegedly “dark skinned and possible [sic ] Hispanic”
to unlawful policies in violation of Monell v. Department
                                                                   cab driver from “being attacked by several [intoxicated]
of Social Services, 438 U.S. 658 (1978).
                                                                   off duty police officers from the 19th Precinct,” was struck
                                                                   by a 2 x 4 piece of wood by a John Doe police officer. (Id.)
1      Plaintiff lists certain “John Doe police officer            Plaintiff then identified himself (presumably to the John
       defendants in the caption of the Amended Complaint          Doe police officer) as a police officer. (Id. ¶ 18.)
       and makes certain allegations against them. (See,
       e.g., Am. Compl. ¶ 14.) However, plaintiff has not
       identified those officers and there is no indication that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

Plaintiff alleges that Captain Pla from the 19th Precinct, 3     Plaintiff alleges that defendant Inspector Michael
one of the NYPD officers at the scene of the incident,           Harrington approached him prior to his interrogation,
failed to take any action to protect either (a) plaintiff, who   informed him that he was not a subject of the investigation
was attempting to take the 2 x 4 away from one of the John       of the assault against the cab driver, but that he should
Doe off-duty police officers, or (b) the “dark skinned cab       lie during questioning regarding both what had occurred
driver.” (Am.Compl.¶ 19.) Plaintiff finally wrestled the 2 x     between the John Doe officers and the cab driver
4 into his possession, after which an NYPD vehicle arrived       and what had occurred between plaintiff and Officer
at the scene. (Id. ¶ 21.) At that time, plaintiff purportedly    Mazzilli. Harrington then allegedly provided plaintiff
identified himself as a police officer, and attempted to         with the version of the story he should tell to protect
inform the “plain clothes” police officers about the car         the off-duty police officers. (Am.Compl.¶¶ 31, 34 35.)
accident and altercation between the cab driver and the          According to plaintiff, Harrington provided his directives
off-duty police officers. (Id.)                                  in front of two Sergeants Mulvey and Cosmo-who
                                                                 allegedly were delegates from the Sergeants Benevolent
3                                                                Association. (Id. ¶¶ 32, 34.) Plaintiff informed Sergeants
       At all times relevant to the complaint, plaintiff was
                                                                 Mulvey and Cosmo of what had occurred, after which
       with the 30th Precinct. (Am.Compl.¶ 10.)
                                                                 Mulvey informed plaintiff that it was inadvisable to go
Plaintiff then purportedly approached Officer Mazzilli,          to the hospital for his purported injuries because the
identified himself as a police officer, and informed him         investigators “were looking to suspend Plaintiff” and a
of the altercation between the off-duty police officers and      hospital visit would make plaintiff look “uncooperative
the cab driver-and pointed out the off-duty officers. (Am        and guarantee a suspension.” (Id. ¶¶ 32, 33.) Based on
Compl. ¶ 23.) In response, defendant Mazzilli allegedly          that information, plaintiff allegedly did not seek medical
yelled at plaintiff to remove his hands from his pockets,        attention subsequent to his interrogation. (Id. ¶ 33.)
grabbed plaintiff's wrist, pushed plaintiff s hands into
his pockets, but then maneuvered plaintiff's elbow to            Plaintiff, however, purportedly informed defendant
try to remove plaintiff's hands from his pockets. (Id. ¶¶        Harrington that he would refuse to provide the story that
24 25.) At that time, plaintiff again informed defendant         Harrington had requested he give. (Am.Compl.¶ 31.) It
Mazzilli that he was an on-duty police officer, 4 to which       is alleged, however, that “defendants” never interviewed
Mazzilli responded that he did not care, punched plaintiff       the John Doe police officers who had seen the altercation
in the chest, threw plaintiff to the ground, and handcuffed      between Mazzilli and plaintiff. (Id. ¶ 44.) Mulvey then
plaintiff's left wrist. (Id. ¶¶ 25 26.)                          spoke to Harrington and informed plaintiff that plaintiff
                                                                 was going to be placed on “Modified status;” he was
4      Plaintiff alleges that he told defendant Mazzilli, “I'm   placed on such status shortly thereafter. (Id. ¶ 36.) The
       a Sergeant. I'm on the job. (Am.Compl.¶ 25) despite       Amended Complaint does not contain an explanation of
       the fact that plaintiff alleges earlier in the Amended    the meaning of being placed on modified status.
       Complaint that he was off duty at the time of the
       alleged altercation (id. ¶ 18).                           Plaintiff alleges that he was also “issued Charges and
 *2 Defendant Mazzilli then attempted to handcuff                Specifications” on August 18, 2009, and October 29, 2009,
plaintiff's right arm behind his back but could not              for failing to lie during his interrogation “to protect the
due to limited mobility resulting from a prior surgery.          white police officers” who were involved in the December
(Am.Compl.¶¶ 26 27.) Plaintiff allegedly pleaded with            17, 2008 altercation with the cab driver. (Id. ¶ 38.) Plaintiff
Mazzilli to stop, explained the problem with his right           does not explain what charges or specifications were
arm, and requested that two sets of handcuffs be used;           issued against him, or what it means to have charges
Mazzilli obliged. (Id. ¶ 27.) A “plain clothes” John Doe         and specifications issued. Then, on January 8, 2010,
police officer subsequently inquired if plaintiff was armed,     plaintiff alleges that he was placed in “Level II discipline
and, upon learning he was not, removed both sets of              monitoring” for approximately nine months. (Id. ¶ 39.)
handcuffs and placed plaintiff in an SUV. (Id. ¶ 29.)            Again, plaintiff fails to explain what Level II discipline
Thereafter, plaintiff was transported to the 19th Precinct       monitoring is or what precisely that meant in the context
for interrogation. (Id. ¶ 30 .)                                  of plaintiff's job as an NYPD Sergeant.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

 *3 Plaintiff retired on October 2011 over two years           work environment, and excessive force (Count One), 5 for
later than he allegedly planned to retire. (Am.Compl.¶¶        violations of Title VII against the City (Count Two), New
40, 41.) Plaintiff allegedly could not retire in March 2009    York State Human Rights Law, N.Y. Exec. Law § 296,
when planned because he purportedly could not obtain           et seq. against all defendants (Count Three), New York
a “Good Guy” letter based on his placement on Level            City Human Rights Law, N.Y. City Admin. Code § 8 107
II status. (Id. ¶ 41.) Plaintiff also alleges that he had to   et seq. against all defendants (Count Four), 42 U.S.C. §
forfeit a private security job, with a purported $140,000      1983 for violations of constitutional rights under Monell
annual salary, that he “had lined up” without the “Good        v. Department of Social Services, 438 U.S. 658 (1978),
guy” letter. (Id.) Plaintiff also alleges damages associated   against the City (Count Five), and 42 U.S.C. § 1981 for
with failing to obtain overtime or special assignments         discrimination and retaliation (Count Six).
based upon his modified and Level II statuses. (Id. ¶
43.) It is further alleged that “defendants” continued         5      Plaintiff's claims are asserted in conclusory fashion,
their retaliation in unspecified ways through October
                                                                      bur defendants and the Court construed them as
2011 because plaintiff would not accept a penalty for the
                                                                      broadly as possible on this motion to ensure that all
charges. (Id. ¶ 45.)                                                  potential claims were encapsulated by this decision.
                                                               Defendants filed the instant motion to dismiss on March
                                                               1, 2012, plaintiff opposed the motion on March 21, 2012,
              PROCEDURAL HISTORY                               and the motion was fully briefed as of March 28, 2012.
                                                               (Dkt.Nos.19, 21, 23.)
Plaintiff commenced this action on November 23, 2011.
(Dkt. No. 1.) On January 3, 2012, defendants requested
a pre-motion conference related to an anticipated motion
to dismiss plaintiff's original complaint, in response to                            DISCUSSION
which the Court set a briefing schedule. (Dkt. No. 10.)
                                                               I. LEGAL STANDARD
Defendants moved to dismiss the original complaint on
                                                                *4 To survive a Rule 12(b)(6) motion to dismiss, “the
January 18, 2012. (Dkt. No. 12.)
                                                               plaintiff must provide the grounds upon which [its] claim
                                                               rests through factual allegations sufficient ‘to raise a right
The Court held the initial pretrial conference in this
                                                               to relief above the speculative level.’ “ ATSI Commc'ns,
matter on January 27, 2012. (See Dkt. No. 14.) At that
                                                               Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.2007)
conference, the Court informed plaintiff's counsel that
                                                               (quoting Bell Alt. Corp. v. Twombly, 550 U.S. 544, 555,
plaintiff could withdraw his original complaint and file an
                                                               127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). In other words,
amended complaint, taking into consideration defendants'
                                                               the complaint must allege “enough facts to state a claim
motion to dismiss, or proceed on its original complaint
                                                               to relief that is plausible on its face.” Starr v. Sony BMG
and, if such complaint was found defective, any dismissal
                                                               Music Entm't, 592 F.3d 314, 321 (2d Cir.2010) (quoting
would be with prejudice. (See id.) In addition, the Court
                                                               Twombly, 550 U.S. at 570). See also Ashcroft v. Iqbal, 556
notified plaintiff's counsel at the conference that, given
                                                               U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009)
that plaintiff had been given notice of the defects in the
                                                               (same). “A claim has facial plausibility when the plaintiff
original complaint from defendants' motion to dismiss
                                                               pleads factual content that allows the court to draw the
the original complaint, plaintiff would be given a single
                                                               reasonable inference that the defendant is liable for the
chance to amend the complaint. In other words, the Court
                                                               misconduct alleged.” Iqbal, 129 S.Ct. at 1949. In applying
stated that if defects remained in any amended complaint,
                                                               that standard, the court accepts as true all well-plead
any dismissal would be with prejudice i.e., without leave
                                                               factual allegations, but does not credit “mere conclusory
to amend.
                                                               statements” or “threadbare recitals of the elements of a
                                                               cause of action.” Id. If the court can infer no more than
Plaintiff elected to amend his complaint (Dkt. No. 15),
                                                               “the mere possibility of misconduct” from the factual
and filed the Amended Complaint on February 10,
                                                               averments-in other words, if the well-pleaded allegations
2012 (see Dkt. No. 18). Plaintiff asserts claims under
                                                               of the complaint have not “nudged claims across the line
42 U.S.C. § 1983 against the City and defendants
                                                               from conceivable to plausible,” dismissal is appropriate.
Harrington and Mazzilli for racial discrimination, hostile



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

Twombly, 550 U.S. at 570; Starr, 592 F.3d at 321 (quoting      “indicate[s] the possibility of discrimination and thus
Iqbal, 129 S.Ct. at 1950).                                     present[s] a plausible claim for disparate treatment,” the
                                                               complaint satisfies Rule 8 fa) of the Federal Rules of Civil
As an initial matter, plaintiff's claims fail because they     Procedure. Boykin, 521 F.3d at 214 16. Of course, “[t]he
do not meet the standard promulgated by Twombly and            Iqbal plausibility standard applies in conjunction with
Iqbal. In particular, plaintiff's Amended Complaint is, as     employment discrimination pleading standards.” Jackson
Judge McMahon recently put it, “a recitation of a false        v. New York St. Dep't of Labor, No. 09 Civ. 6608, 2012 WL
syllogism: (1) I am (insert name of a protected class); (2)    843631, at *2 (S.D.N.Y. Mar.12, 2012) (quotation marks
something bad happened to me at work; (3) therefore, it        and citation omitted).
happened because I am (insert name of protected class),”
Bermudez v. The City of New York, 783 F.Supp.2d 560,           Although plaintiff does allege an “adverse” employment
581 (S.D.N.Y.2011). But the sine qua non of a race-based       action i.e., that he was denied overtime and special
discrimination or retaliation claim is that discrimination     assignments based on his Level II and modified status
or retaliation was because of race. As discussed further       (Am.Compl.¶ 43) he fails to raise a plausible inference
below, plaintiff fails to connect the dots between the         that the action was taken on account of his race or national
alleged adverse actions and his membership in a protected      origin. Rather, plaintiff specifically alleges that the
class. The Court will address each of plaintiff's claims,      adverse employment action being placed on modified
including his excessive force and Monell claims, seriatim.     status and Level II discipline monitoring resulted from
                                                               him refusing to “lie” when he was interrogated about
                                                               the incident between the John Doe police officers and
II. EMPLOYMENT DISCRIMINATION                                  the cab driver. (See Am. Compl. ¶¶ 31, 35, 36, 38 (“In
                                                               retaliation for failing to follow Defendant Harrington's
   A. CLAIMS UNDER TITLE VII, 42 U.S.C. §§ 1981
                                                               unlawful directive regarding testifying falsely during
   & 1983, and NYSHL
                                                               Plaintiff's interrogation, ... Plaintiff was issued Charges
Claims of employment discrimination brought pursuant
                                                               and Specifications ...”.) Plaintiff does not connect the fact
to Title VII are analyzed under the familiar burden-
                                                               that he is Hispanic to any of the alleged adverse actions
shifting analysis set forth in McDonnell Douglas Corp. v.
                                                               taken against him other than alleging that the John Doe
Green, 411 U.S. 792, 802 803, 93 S.Ct. 1817, 36 L.Ed.2d
                                                               officers were white. (See Am. Compl. ¶ 38.) That is fatal
668 (1973). The same applies to claims of employment
                                                               to his discrimination claims. See Int'l B'hood of Teamsters
discrimination pursuant to 42 U.S.C. § 1983 and the
                                                               v. U.S., 431 U.S. 324, 335, 97 S.Ct. 1843, 52 L.Ed.2d 396
NYSHL. See Spiegel v. Schulmann, 604 F.3d 72, 80 (2d
                                                               (1977).
Cir.2010) (N.Y.SHRL); Boykin v. KeyCorp., 521 F.3d 202,
213 (2d Cir.2008) ( § 1983). Under that framework, a
                                                               Plaintiff attempts to show that he was treated
plaintiff bears the initial burden of establishing a prima
                                                               differently than the John Doe officers by intimating that
facie case of discrimination, and must demonstrate (1)
                                                               “defendants” did not question the John Doe officers about
membership in a protected class; (2) qualifications for
                                                               the altercation between plaintiff and Mazzilli. (Id. ¶ 44.)
the position; (3) an adverse employment action, and (4)
                                                               Plaintiff does not make any allegations about what the
circumstances giving rise to an inference of discrimination.
                                                               John Doe defendants were or were not told to say about
Collins v. New York City Transit Auth., 305 F.3d 113, 118
                                                               the incident. Nor does plaintiff allege that the officers
(2d Cir.2002); Graham v. Long Island R.R., 230 F.3d 34,
                                                               did not face disciplinary charges or changed “status” as
39 (2d Cir.2000) ( § 1983).
                                                               a result of the incident between themselves and the cab
                                                               driver. Indeed, plaintiff specifically alleges that he was told
 *5 However, the McDonnell Douglas test is “an
                                                               that if he did not lie, “some NYPD officers would get
evidentiary standard, not a pleading requirement.”
                                                               disciplined.” (Id. ¶ 35.)
Swierkiewicz v. Sorema, N .A., 534 U.S. 506, 510,
122 S.Ct. 992, 152 L.Ed.2d 1 (2002). An “employment
                                                               The Amended Complaint's allegations provide the distinct
discrimination plaintiff need not plead a prima facie case
                                                               impression that plaintiff faced the alleged adverse action
of discrimination” on this motion; instead, as long as
                                                               due to his purported failure to lie to protect other NYPD
the complaint gives the defendant “fair notice” of the
                                                               officers not based upon his race. Even assuming the
plaintiff's claim, “the grounds upon which it rests” and


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

truth of those allegations, as the Court must on this            even under the NYCHRL's liberal construction, plaintiff's
motion, it does not provide any basis for the Title VII,         employment discrimination claim under NYCHRL is
sections 1983 and 1981, and NYSHRL claims asserted               dismissed.
here. See Iqbal, 129 S.Ct. at 1949. In other words, the
Amended Complaint fails to advance a plausible claim
for disparate treatment under those statutes. Accordingly,         C. RACE DISCRIMINATION UNDER 42 U.S.C. §
those claims are dismissed.                                        1981
                                                                 Section 1981 of chapter 42 of the United States Code
                                                                 provides,
   B. NYCHRL
 *6 Although employment discrimination claims under
the NYCHRL are “to be evaluated separately from                              All persons ... shall have the same
counterpart claims brought under Title VII,” Kolenovic                       right ... to make and enforce
v. ABM Indus. Inc., 361 Fed. Appx. 246, 248 (2d                              contracts, to sue, be parties, give
Cir.2010), to effectuate the statute's “uniquely broad and                   evidence, and to the full and equal
remedial” purpose, Kaur v. New York City Health &                            benefit of all laws and proceedings
Hosp. Corp., 688 F.Supp.2d 317, 339 (S.D.N.Y.2010)                           for the security of persons and
(quotation marks omitted); see also Price v. Cushman &                       property as is enjoyed by white
Wakefield, Inc., 808 F.Supp.2d 670, 688 (S.D.N.Y.2011)                       citizens....
(“Claims under the City HRL must be given an
independent liberal construction.” (quotation marks,
citation, and alterations omitted)), claims of employment
                                                                 42 U.S.C. § 1981(a).
discrimination under the NYCHRL likewise are subject
to the McDonnell Douglas burden-shifting analysis, see           Claims of employment discrimination under section 1981
Spiegel, 604 F.3d at 80; Pilgram v. McGraw Hill                  are analyzed under the same framework as discrimination
Cos., 599 F.Supp.2d 462, 468 (S.D.N.Y.2009) (“[T]he              claims under Title VII and section 1983. Patterson v.
standard for all Title VII, section 1981, [NYSHRL]               Cnty. of Oneida, 375 F.3d 206, 225 (2d Cir.2004); see also
and [NY]CHRL employment discrimination claims is the             Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62,
same.”); Fowler v. Scores Holding Co., Inc., 677 F.Supp.2d       69 (2d Cir.2000) (§ 1981); Jermott v. Coughlin, 85 F.3d 61,
673, 682 (S.D.N.Y.2009). “[A]t a minimum, employment             67 (2d Cir.1996) ( § 1983).
discrimination claims [under NYCHRL] must meet the
standard of pleading set forth in Twombly and Iqbal ....“         *7 Where a defendant is a state actor, claims may only
Goodman v. Port Auth. of New York & New Jersey, No.              lie under 42 U.S.C. § 1983 for violations of rights under
10 Civ. 8352, 2012 WL 664531, at *16 (S.D.N.Y. Feb.29,           42 U.S.C. § 1981. Jett v. Dallas Indep. Sch. Dist., 491 U.S.
2012).                                                           701, 735, 109 S.Ct. 2702, 105 L.Ed.2d 598 (1989); Gladwin
                                                                 v. Possi, 403 Fed. Appx. 603, 604 05 (2d Cir.2010) (the
Plaintiff's NYCHRL employment discrimination claim               plaintiff's “ § 1981 claims are encompassed by her §
fails under both McDonnell Douglas and Twombly/                  1983 claims, and both are therefore analyzed under §
Iqbal for the same reason as its federal and state               1983” (citing Jett, 491 U.S. at 735)).
counterparts-i.e., the absence of allegations connecting
the purported adverse employment actions to plaintiff's
                                                                 Here, to the extent that plaintiff seeks to assert claims
race. As discussed in connection with the Court's analysis
                                                                 against defendants Harrington and Mazzilli in their
of plaintiff's employment discrimination claims under
                                                                 official capacity or against the City, those claims are
federal and state law, there is no plausible inference
                                                                 analyzed under section 1983 and are dismissed for the
that plaintiff's placement on modified status or Level II
                                                                 reasons set forth in Part II.A., supra. To the extent
disciplinary monitoring resulted from his race. Rather,
                                                                 that plaintiff seeks to bring claims against them under
plaintiff's own allegations state that plaintiff was subjected
                                                                 section 1981, the claims are dismissed against the City and
to adverse actions because he failed to lie to protect other     against Harrington and Mazzilli in their official capacity.
NYPD officers, as instructed by defendant Harrington.            Bermudez, 783 F.Supp.2d at 576.
(See, e.g., Am. Compl. ¶¶ 31, 35, 36, 38.) Accordingly,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

                                                              no allegations that any animus subjective or objective
                                                              stemmed from plaintiff's “membership in a protected
II. HOSTILE WORK ENVIRONMENT                                  class.” Merely using the words “Hispanic” in reference to
                                                              himself and “white” in reference to the John Doe police
   A. UNDER TITLE VII, 42 U.S.C. §§ 1981 & 1981,
                                                              officers in his Amended Complaint does not create a
   and NYSHRL
                                                              plausible inference of hostility based upon race or national
Under federal and New York state law, a hostile
                                                              origin. See Bermudez, 783 F.Supp.2d at 581. There is
work environment claim is sufficiently plead where the
                                                              simply nothing alleged to demonstrate that race factored
complaint alleges that the plaintiff's workplace was
                                                              into defendants' alleged actions. Thus, the hostile work
“permeated with discriminatory intimidation, ridicule,
                                                              environment claims under Title VII, 42 U.S.C. §§ 1981 &
and insult, that [was] sufficiently severe or pervasive
                                                              1983, and the NYSHRL are dismissed.
to alter the conditions of [his] employment and create
an abusive working environment.” Harris v. Forklift
Sys., Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d          B. NYCHRL
295 (1993) (quotation marks and citations omitted); see       The NYCHRL's “liberal construction” lowers the
also Patterson, 375 F.3d at 227; Kumaga v. New York           standard for a hostile work environment claim brought
City Sch. Constr. Auth., 27 Misc.3d 1207(a), 2010 WL          under its auspices. Bermudez, 783 F.Supp.2d at 579;
1444513, at *8 (N.Y.Sup.Ct. Apr.2, 2010) (N.Y.SHRL).          see also Farrugia v. N. Shore Univ. Hosp., 13 Misc.3d
In looking at the totality of the circumsirancers, a court    740, 820 N.Y.S.2d 718, 724 (N.Y.Sup.Ct.2006) (“The
may also consider certain factors, among others, to           New York City Human Rights Law was intended to be
determine whether a work environment is “hostile” e.g.,       more protective than the state and federal counterpart.”);
the frequency of the discriminatory conduct; its severity;    Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d
whether it is physically threatening or humiliating, or a     Cir.2009) (“claims under the [NYCHRL] must be given
mere offensive utterance; and whether it unreasonably         an independent liberal construction” (quotation marks
interferes with an employee's “work performance.”             omitted)). A “hostile work environment” for purposes
Harris, 510 U.S. at 23.                                       of the NYCHRL is one where there is “differential
                                                              treatment” period. Williams v. New York City Housing
The question of “hostility” of a work environment is          Auth., 61 A.D.3d 62, 77, 872 N.Y.S.2d 27 (1st Dep't 2009).
both subjective i.e., did the plaintiff find it hostile-and   In other words, all that is required to sustain a NYCHRL
objective i.e., would a reasonable person have found          “hostile work environment claim” is “unequal treatment”
it hostile. Harris, 510 U.S. at 21 22. The “hostility,”       based upon membership in a protected class. Id. Questions
however, must be borne of “animus towards [the plaintiff]     of “severity” or “pervasiveness” go to damages only-not
as a result of [his] membership in a protected class.”        to liability. Id. at 76, 872 N.Y.S.2d 27.
Sullivan v. Newburgh Enlarged Sch. Dist. Clarence
Cooper, 281 F.Supp.2d 689, 704 (S.D.N.Y.2003). Severity       As discussed above, plaintiff fails to allege that he was
is a hallmark of a hostile work environment claim. Such       treated differently from the John Doe police officers.
claims “are not intended to promote or enforce civility,      There are, as mentioned, no allegations that the John Doe
gentility or even decency.” Ennis v. Sonitrol Mgmt. Corp.,    police officers did not face disciplinary charges or were
No. 02 CV 9070, 2006 WL 177173, at *9 (S.D.N.Y. Jan.          not placed on modified status. The Amended Complaint
25, 2006).                                                    states in conclusory fashion only that plaintiff believed
                                                              that the John Doe police officers were not questioned in
The rubric just described applies similarly to hostile work   connection with the altercation. (Am.Compl.¶ 44.) But
environment claims under 42 U.S.C. §§ 1981 and 1983, and      there are no allegations that any questioning or lack
the NYSHRL. Schiano v. Quality Payroll Sys., Inc., 445        thereof was based upon race. Accordingly, the Amended
F.3d 597, 609 § 2d Cir.2006); Ferraro v. Kellwood Co., 440    Complaint fails to state a hostile work environment claim
F.3d 96, 99 (2d Cir.2006).                                    under the NYCHRL.

 *8 As with plaintiff's employment discrimination claims,
the hostile work environment claims under Title VII,          III. RETALIATION
42 U.S.C. § 1983, and NYSHRL fail because there are


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      6
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

                                                                  Mazzilli, and P.O. John Does regarding his unequal
  A. UNDER TITLE VII, 42 U.S.C. §§ 1981 & 1981,                   and discriminatory treatment on account of his race,
  and NYSHRL                                                      national origin....” (Mem. Of Law in Opp'n to Defs.'
Plaintiff also asserts that defendants retaliated against him     Mot. To Dismiss the Am. Compl. (Dkt. No. 21) at 18.)
based upon his participation in a protected activity i.e.,        However, no such allegation appears in the Amended
speaking the truth in violation of Title VII, 42 U.S.C. §§        Complaint. It is axiomatic that a complaint cannot be
1981 & 1983, 6 and the NYSHRL. Claims of retaliation              amended by assertions made in an opposition brief. In
“under those” statutes are generally analyzed in the same         re Livent, Inc. Noteholders Sec. Litig., 151 F.Supp.2d
way, with the same standards of liability. See Schiano, 445       371, 432 (S.D.N.Y.2001). Thus, plaintiff's assertion in
F.3d at 608 (Title VII & NYSHRL); Back v. Hastings on             his opposition cannot form the basis for any allegations
Hudson Union Free Sch. Dist., 365 F.3d 107 (2d Cir.2004)          of protected activity. And without any alleged protected
(§ 1983); Choudhury v. Polytechnic Institute of New York,         activity, the claims under Title VII, 42 U.S.C §§ 1981 and
735 F.2d 38 (2d Cir.1984) (§ 1981).                               1983, and the NYSHRL must fail. See Patane, 508 F.3d
                                                                  at 112.
6      Because plaintiff has abandoned his First
       Amendment claim, the claim for retaliation under           The only protected activity alleged in the complaint is
       section 1983 may not lie concurrently with one under       plaintiff's filing of charges with the EEOC. (See Am.
       Title VII. Saulpaugh v. Monroe Community Hosp., 4          Compl. ¶ 6.) 7 That filing occurred on January 22,
       F.3d 134, 143 (2d Cir.1993).                               2010.(Id.) The closest in time “adverse action” taken
 *9 A plaintiff adequately states a claim for deprivation         against plaintiff-i.e., the January 8, 2010 placement
of equal protection rights stemming from retaliation              of plaintiff on Level II discipline monitoring-occurred
for complaining about discrimination pursuant section             prior to the EEOC filing, though. (Id. ¶ 39.) 8 The
1983 where the complaint alleges the plaintiff suffered           Level II discipline monitoring thus cannot be “causally
a “materially adverse employment action,” which was               connected” to the filing of the EEOC charges such
“causally connected” to the plaintiff's engaging in a             that there is a basis for a retaliation claim. Cf. Butts
“protected activity.” Patane v. Clark, 508 F.3d 106,              v. New York City Dep't of Housing Preservation &
112 (2d Cir.2007); Bermudez, 783 F.Supp.2d at 575.                Dev., 307 Fed. Appx. 596, 599 (2d Cir.2009) (“The
A plaintiff engages in a protected activity when he               plaintiff can establish the causal connection indirectly by
“oppose [s] any practice made an unlawful employment              showing that the protected activity was closely followed by
practice by Title VII, or because [he] has made a charge,         discrimination ...” (emphasis added)).
testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under Title VII.”           7      Plaintiff's refusal to “lie to “protect other NYPD
Bermudez, 783 F.Supp.2d at 575 (quotation marks and
                                                                         officers does not constitute a “protected activity
alterations omitted).                                                    for purposes of a retaliation claim. See Cruz v.
                                                                         Coach Stores, Inc., 202 F.3d 560, 566 (2d Cir.2000)
An adverse employment action is one that materially and                  ( “The term ‘protected activity refers to actions
adversely alters the terms and conditions of employment.                 taken to protest or oppose statutorily prohibited
Richardson v. New York State Dep't of Corr. Servs.,                      discrimination. ).
180 F.3d 426, 446 (23 Cir.1999). A “materially adverse
                                                                  8      Plaintiff asserts in wholly conclusory fashion that
change is, for example, “termination of employment, a
                                                                         “ d]efendants continued to retaliate against him] up
demotion evidenced by a decrease in wage or salary, a less
                                                                         until his retirement in October 2011.... (Am.Compl.¶
distinguished title, a material loss of benefits, significantly
                                                                         45.) That allegation does not come close to meeting
diminished material responsibilities, or other indices ...               the standard set forth in Twombly or Iqbal and thus,
unique to a particular situation.” Id.                                   the Court will not credit it on this motion.
                                                                   *10 Accordingly, without any allegations in the
Here, plaintiff argues in his opposition to the motion to
                                                                  Amended Complaint supporting a protected activity
dismiss that the protected activity in which he engaged
                                                                  and an adverse employment action, plaintiff's retaliation
was “complaining to the uniformed officers at the scene
                                                                  claims fail under Title VII, 42 U.S.C. §§ 1981 & 1983, and
and at 19th Precinct regarding the actions of Harrington,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

the NYSHRL. See Desir v. City of New York, 453 Fed.           a “de minimus use of force will rarely suffice to state a
Appx. 30, 35 (2d Cir.2011).                                   Constitutional claim.” Romano v. Howarth, 998 F.2d 101
                                                              105 (2d Cir.2005). Further, a plaintiff must allege that he
                                                              sustained an injury to maintain an excessive force claim.
   B. NYCHRL                                                  Wims v. N.Y.C. Police Dep't, No. 10 Civ. 6128, 2011 WL
As with discrimination and hostile work environment           2946369, at *4 (S.D.N.Y. July 20, 2011). Such injury need
claims under the NYCHRL, claims of retaliation under          not be severe, however. Robison v. Via, 821 F.2d 913, 924
the NYCHRL must be evaluated separately from its              (2d Cir.1987) (“If the force used was unreasonable and
federal and state counterparts to effectuate the statute's    excessive, the plaintiff may recover even if the injuries
“uniquely broad and remedial purpose.” See Loeffler, 582      inflicted were not permanent or severe.”).
F.3d at 278; accord Melie v. EVCI/TCI College Admin.,
374 Fed. Appx. 150, 153 54 (2d Cir.2010). The same            Plaintiff alleges that Officer Mazzilli pushed his wrist into
analysis employed for retaliation claims under Title VII      his pocket, punched him in the chest, threw him to the
and NYSHRL applies to retaliation claims under the            ground face first, forcibly handcuffed his left arm, and
NYCHRL. Anderson v. Davis Polk & Wardwell LLP,                attempted to manipulate his right arm into handcuffs as
     F.Supp.2d       , 2012 WL 734120, at *13 (S.D.N.Y.       well. (Am.Compl.¶¶ 25 26.) It is further alleged that after
Mar.6, 2012). Even though the standard for a NYCHRL           plaintiff informed defendant Mazzilli of a prior surgery
retaliation claim is “broader” or “lower” than the same       which rendered plaintiff's right arm unable to be fully
claim under its federal or state counterparts, plaintiff's    brought behind his back, Mazzilli used a second set of
failure to establish a causal connection between any          handcuffs “so that [plaintiff's] right arm would not have
protected activity and an adverse employment action           to be pulled back.” (Id. ¶ 27.)
likewise dooms plaintiff's retaliation claim under the
NYCHRL. See Dixon v. Int'l Federation of Accountants,          *11 As an initial matter, the handcuffing itself cannot
416 Fed. Appx. 107, 110 n. 1 (S.D.N.Y.2011).                  support plaintiff's excessive force claim. Wims, 2011 WL
                                                              2946369, at *5 (“Merely placing tight handcuffs on a
                                                              suspect is not enough for an excessive force claim.”). More
IV. EXCESSIVE FORCE IN VIOLATION OF 42
                                                              importantly, plaintiff does not allege “any specific or
U.S.C. § 1983
                                                              identifiable physical or mental harm beyond [ ] conclusory
Plaintiff asserts that defendant Mazzilli used excessive
                                                              assertion[s] which, standing alone, [are] insufficient under
force against him in violation of his constitutional rights
                                                              Twombly and Iqbal.” Id. (See Am. Compl. ¶¶ 32 (plaintiff
pursuant to 42 U.S.C. § 1983. A claim for excessive force
                                                              informed Sergeants Mulvey and Cosmo that he “was
in violation of the Fourth Amendment is analyzed with
                                                              injured and wanted medical attention”), 33 (“Plaintiff
objective reasonableness. Graham v. Connor, 490 U.S. 386,
                                                              chose to wait until after being interrogated to seek medical
397, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989); Stephenson
                                                              attention”), 46 (plaintiff “suffered emotional and physical
v. Doe, 332 F.3d 68, 77 (2d Cir.2003). That standard
                                                              damages” “[a]s a result of these incidents”).) That failure
                                                              dooms plaintiff's excessive force claim. Accordingly, it
                                                              must be dismissed. 9
            requires careful attention to the facts
            and circumstances of each particular
                                                              9      In Wims, the court dismissed the excessive force
            case, including the severity of the
            crime at issue, whether the suspect                      claim despite the “liberal construction accorded
            poses an immediate threat to safety                      to complaints filed by pro se plaintiffs. 2011 WL
                                                                     2946369, at * 1, 5. The failure to allege a specific
            of the officers or others, and whether
                                                                     and identifiable injury is more egregious here where
            he is actively resisting arrest or
                                                                     plaintiff is represented by counsel, where plaintiff
            attempting to evade arrest by flight.
                                                                     was “on notice of the deficiency related to the
                                                                     failure to allege a specific and identifiable injury (see
                                                                     Mem. Of Law in Support of Defs. Mot. To Dismiss
Graham, 490 U.S. at 396. “Not every push or shove”                   Compl. (Dkt. No. 13) at 22), and where the complaint
amounts to a Fourth Amendment violation. Id. Indeed,



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

       has been amended once at plaintiff s own election         on this motion. Iqbal, 129 S.Ct. at 1949. Accordingly, the
       subsequent to that “notice.                               Monell claim must be dismissed.

V. MONELL CLAIM
To state a claim for municipal liability under Monell v.
                                                                                     CONCLUSION
Department of Social Services of the City of New York,
436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978),              For the aforementioned reasons, defendants' motion to
a plaintiff must allege that “ ‘policies or customs that         dismiss is GRANTED.
[were] sanctioned by the municipality led to the alleged
constitutional violation.’ “ Missel v. Ctny. of Monroe, 351       *12 Because plaintiff elected to amend the complaint
Fed. Appx. 543, 545 (2d Cir.2009) (quoting Segal v. City         in response to defendants' motion to dismiss the original
of New York, 459 F.3d 207, 219 (2d Cir.2006)). A Monell          complaint where nearly identical arguments to those
claim can survive a motion to dismiss where the plaintiff        raised on this motion, having the benefit of the Court's
                                                                 explicit admonition that any pleading deficiencies would
                                                                 be deemed with prejudice on a subsequent motion to
            make[s] factual allegations that                     dismiss, plaintiff's request for leave to amend is DENIED.
            support a plausible inference                        Accordingly, the dismissal of the Amended Complaint is
            that the constitutional violation                    with prejudice.
            took place pursuant to either a
            formal course of action officially                   The Clerk of Court is directed to terminate any pending
            promulgated by the municipality's                    motions and terminate this action. Judgment is to be
            governing authority or the act of a                  entered for defendants the City of New York, Michael
            person with policy making authority                  Harrington, and Michael Mazzilli.
            for the municipality.
                                                                 SO ORDERED:

Id.
                                                                 IN   RE   ADULT     FILM                  COPYRIGHT
                                                                 INFRINGEMENT LITIGATION
Plaintiff has failed to set forth factual allegations that
would support a plausible inference that the City's              This Document Relates to:
“policies” or “customs” caused Harrington's or even
Mazzilli's-alleged violations of plaintiff's rights. The         11 Civ. 7564(KBF)
complaint is similarly devoid of allegations regarding
any policy promulgated by the City requiring NYPD                11 Civ. 7999(KBF)
police officers to “lie” to “protect” other NYPD officers
                                                                 11 Civ. 8172(KBF)
when they commit constitutional or NYPD-regulations
violations.                                                      11 Civ. 9550(KBF)

Plaintiff alleges that the “City of New York failed to train     11 Civ. 9618(KBF)
its police officers as to display a deliberate indifference to
the constitutional rights [of] those within the City of New      11 Civ. 9688(KBF)
York.” (Am.Compl.¶ 71.) But that allegation standing
                                                                 11 Civ. 9689(KBF)
alone does not create a plausible inference that any
of Harrington's and Mazzilli's complained-of violations-         11 Civ. 9703(KBF)
regardless of whether those violations relate to plaintiff's
claim for disparate treatment, hostile work environment,         11 Civ. 9705(KBF)
or retaliation were made pursuant to any City-mandated
                                                                 11 Civ. 9706(KBF)
policy. That allegation is merely a recitation of the element
of the cause of action-something the Court cannot credit         11 Civ. 0129(KBF)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      9
Acosta v. City of New York, Not Reported in F.Supp.2d (2012)
2012 WL 1506954

11 Civ. 1077(KBF)
                                                                   1       Counsel shall broadly construe filings by pro se
11 Civ. 1169(KBF)                                                          plaintiffs and err on the side of interpreting filings as
                                                                           requests to proceed anonymously when there is any
Master Case No. 11 Civ. 7564                                               indication that they might be such requests.
                                                                   Should counsel for plaintiffs again disobey a Court order
             MEMORANDUM & ORDER                                    in this consolidated action, plaintiffs may be subject to
                                                                   sanctions including dismissal of their actions pursuant to
On March 13, 2012, this Court issued an order stating,             Federal Rule of Civil Procedure 41(b).
in part, that plaintiffs shall identify Doe defendants, who
have requested to proceed anonymously, by IP address
                                                                   Plaintiff is directed to mail this Order to the Doe defendant
and Doe number only i.e., plaintiffs must not reveal
                                                                   named in plaintiff's filing.
the identity of these Doe defendants in public filings. On
April 18, 2012, in contravention of this order, plaintiff in
Member Case No. 11 Civ. 9706 named a Doe defendant-                SO ORDERED.
who had submitted a request to proceed anonymously
                                                                   All Citations
that was received by plaintiff-in a public filing.     This
document has been removed by the Court.                            Not Reported in F.Supp.2d, 2012 WL 1506954

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                10
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

                                                                  the force used by the officers was objectively
                                                                  reasonable under the circumstances. U.S.
                      2019 WL 251781
                                                                  Const. Amend. 4.
       Only the Westlaw citation is currently available.
        United States District Court, N.D. New York.              Cases that cite this headnote
                Tony JENNINGS, Plaintiff,
                          v.                                [2]   Arrest
            Jeremy DECKER, et al., Defendants.                        Use of force
                                                                  In determining whether force used by police
                   5:17-CV-0054 (LEK/DEP)                         officers was objectively reasonable under
                               |                                  the circumstances, for purposes of § 1983
                       Signed 01/17/2019                          excessive force claim, courts examine the
                                                                  severity of the crime at issue, whether
Synopsis
                                                                  the suspect posed an immediate threat to
Background: Arrestee brought action against city and
                                                                  the safety of the officers or others, and
police officers, asserting § 1983 claims for racial
                                                                  whether suspect was actively resisting arrest
profiling under the Fourteenth Amendment, excessive
                                                                  or attempting to evade arrest by flight. U.S.
force, false arrest, and illegal search under the Fourth
                                                                  Const. Amend. 4; 42 U.S.C.A. § 1983.
Amendment, municipal liability, and conspiracy under §
1985. Defendants moved for summary judgment.                      Cases that cite this headnote


                                                            [3]   Arrest
Holdings: The District Court, Lawrence E. Kahn, J., held              Use of force
that:
                                                                  Not every push or shove, even if it may later
                                                                  seem unnecessary in the peace of a judge's
[1] fact issue existed as to whether use of force was
                                                                  chambers, violates the Fourth Amendment,
reasonably related to arrestee's actions;
                                                                  for purposes of § 1983 excessive force claim.
                                                                  U.S. Const. Amend. 4; 42 U.S.C.A. § 1983.
[2] arrestee's de minimis injury did not preclude finding
that officers were liable for excessive force;                    Cases that cite this headnote

[3] arrestee's illegal search claim was barred by Heck;
                                                            [4]   Federal Civil Procedure
[4] arrestee's false arrest claim was barred by Heck; and             Civil rights cases in general
                                                                  Genuine issues of material fact as to
[5] officers were not liable for § 1985 conspiracy.               whether arrestee fled from police officers
                                                                  and continued to resist arrest until after
                                                                  officer punched him, such that officers'
Motion granted in part and denied in part.                        actions of tackling and punching arrestee were
                                                                  reasonably related to arrestee's actions of
                                                                  openly engaging in a crime in a public area,
                                                                  fleeing an officer while being searched, and
 West Headnotes (21)
                                                                  concealing his hands when officers tried to
                                                                  secure him in handcuffs, precluded summary
 [1]       Arrest                                                 judgment on arrestee's § 1983 excessive force
               Use of force                                       claim. U.S. Const. Amend. 4; 42 U.S.C.A. §
           Fourth Amendment claims of excessive force             1983.
           are governed by an objective reasonableness
                                                                  Cases that cite this headnote
           standard, such that no claim will lie when


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                               1
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

                                                                  criminal conviction for criminal possession
 [5]    Arrest                                                    of a controlled substance, where criminal
            Use of force                                          charges hinged on officer's discovery of drugs
        Arrestee's de minimis injury arising from                 through his allegedly unlawful search. U.S.
        police officers tackling him and punching                 Const. Amend. 4; 42 U.S.C.A. § 1983.
        him in the face did not preclude finding that
        police officers were liable under § 1983 for use          Cases that cite this headnote
        of excessive force; although arrestee suffered
        no lacerations or bleeding, pictures taken by      [9]    Searches and Seizures
        officer immediately following arrest did not                  What Constitutes Search or Seizure
        show any obvious injury, arrestee received
                                                                  A “search” in the context of the Fourth
        no medical treatment for any of his claimed
                                                                  Amendment occurs when the police intrude
        injuries, and pain in arrestee's face resulting
                                                                  upon a person's reasonable expectation of
        from arrest lasted no more than one week,
                                                                  privacy or if the police otherwise trespass
        arrestee alleged that the arrest aggravated an
                                                                  upon one's person, house, papers, or effects
        existing injury to his ribs and caused long-term
                                                                  for the purpose of acquiring information. U.S.
        pain and discomfort in his knee. U.S. Const.
                                                                  Const. Amend. 4.
        Amend. 4.
                                                                  Cases that cite this headnote
        Cases that cite this headnote

                                                           [10]   Civil Rights
 [6]    Arrest
                                                                       Criminal prosecutions
            Use of force
                                                                  Under Heck, in order to recover damages
        On a § 1983 excessive force claim a plaintiff
                                                                  for an allegedly unconstitutional conviction
        must present sufficient evidence to establish
                                                                  or imprisonment, or for other harm caused
        that the alleged use of force is objectively
                                                                  by actions whose unlawfulness would render
        sufficiently serious or harmful enough to
                                                                  a conviction or sentence invalid, a § 1983
        be actionable. U.S. Const. Amend. 4; 42
                                                                  plaintiff must prove that the conviction or
        U.S.C.A. § 1983.
                                                                  sentence has been reversed on direct appeal,
        Cases that cite this headnote                             expunged by executive order, declared invalid
                                                                  by a state tribunal authorized to make such
                                                                  determination, or called into question by a
 [7]    Arrest                                                    federal court's issuance of a writ of habeas
            Use of force                                          corpus. U.S. Const. Amend. 4.
        De minimis use of force will rarely suffice
        to state a Constitutional claim for excessive             Cases that cite this headnote
        force, and de minims injury can serve as
        conclusive evidence that de minimis force was      [11]   Civil Rights
        used. U.S. Const. Amend. 4.                                    Arrest and detention

        1 Cases that cite this headnote                           A § 1983 claim for false arrest, resting on the
                                                                  Fourth Amendment right of an individual to
                                                                  be free from unreasonable seizures, including
 [8]    Civil Rights                                              arrest without probable cause, is substantially
             Arrest and detention                                 the same as a claim for false arrest under New
        Arrestee's § 1983 claim that police officers              York law. U.S. Const. Amend. 4; 42 U.S.C.A.
        conducted an illegal search in violation of               § 1983.
        the Fourth Amendment was barred under
        Heck as implicating validity of arrestee's state          Cases that cite this headnote



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   2
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

                                                                      Arrest and detention
 [12]   False Imprisonment
                                                                 Arrestee's § 1983 false arrest claim against
             Nature and Elements of False
                                                                 police officers based on period of detention
        Imprisonment
                                                                 after discovery of cocaine in arrestee's pocket
        Under New York law, a plaintiff alleging false           was barred under Heck as implicating validity
        arrest must show, among other things, that the           of arrestee's state criminal conviction for
        defendant intentionally confined him without             criminal possession of a controlled substance,
        his consent and without justification.                   where state conviction hinged on officer's
                                                                 discovery of cocaine. U.S. Const. Amend. 4;
        Cases that cite this headnote
                                                                 42 U.S.C.A. § 1983.

 [13]   Civil Rights                                             Cases that cite this headnote
             Arrest and detention
        False Imprisonment                                [17]   Civil Rights
             Probable cause                                           Criminal prosecutions
        Pursuant to both New York law and § 1983,                Heck requires dismissal of any § 1983 claim
        the existence of probable cause to arrest                which would necessarily imply the invalidity
        constitutes justification and is a complete              of the plaintiff's conviction or sentence. 42
        defense to an action for false arrest. U.S.              U.S.C.A. § 1983.
        Const. Amend. 4; 42 U.S.C.A. § 1983.
                                                                 Cases that cite this headnote
        Cases that cite this headnote

                                                          [18]   Civil Rights
 [14]   Arrest                                                        Arrest and detention
            What constitutes such cause in general               Arrestee's § 1983 false arrest claim against
        An officer has probable cause to arrest                  police officers based on period of detention
        when officer has knowledge or reasonably                 prior to discovery of cocaine in arrestee's
        trustworthy information of facts and                     pocket was barred under Heck as implicating
        circumstances that are sufficient to warrant a           validity of arrestee's state criminal conviction
        person of reasonable caution in the belief that          for criminal possession of a controlled
        the person to be arrested has committed or is            substance, where finding that officers
        committing a crime. U.S. Const. Amend. 4.                lacked probable cause to tackle arrestee
                                                                 as he attempted to flee because no
        Cases that cite this headnote                            drug paraphernalia was present in his
                                                                 car constituted finding that officers lacked
 [15]   Arrest                                                   probable cause to search arrestee under New
            What Is an Arrest                                    York law, and that state court judge erred in
        To quantify the level of intrusiveness used by           denying arrestee's suppression motion. U.S.
        officers in any given situation, for purposes            Const. Amend. 4; 42 U.S.C.A. § 1983.
        of determining when a seizure rises to level of
                                                                 Cases that cite this headnote
        arrest, a court must analyze all of the facts
        surrounding the encounter within the totality
        of the circumstances. U.S. Const. Amend. 4.       [19]   Conspiracy
                                                                     Conspiracy to Interfere with Civil Rights
        Cases that cite this headnote                            Conspiracy claim brought pursuant to § 1985
                                                                 requires a showing of (1) a conspiracy (2) for
 [16]   Civil Rights                                             the purpose of depriving a person or class of
                                                                 persons of the equal protection of the laws,


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   3
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

        or the equal privileges and immunities under
        the laws; (3) an overt act in furtherance of the
        conspiracy; and (4) an injury to the plaintiff's           MEMORANDUM-DECISION AND ORDER
        person or property, or a deprivation of a
        right or privilege of a citizen of the United         Lawrence E. Kahn, U.S. District Judge
        States. U.S. Const. Amend. 14; 42 U.S.C.A. §
                                                              I. INTRODUCTION
        1985(3).
                                                               *1 On January 19, 2017, Tony Jennings commenced this
        Cases that cite this headnote                         42 U.S.C. § 1983 action against the City of Syracuse
                                                              and three officers employed by the Syracuse Police
 [20]   Conspiracy                                            Department: Officer Jeremy Decker, Officer Darren
            Conspiracy to Interfere with Civil Rights         Ettinger, and Sergeant Robert Ocker. Dkt. No. 1
                                                              (“Complaint”); see also Dkt. No. 1-1 (“Preliminary
        Section 1985 conspiracy claim requires a
                                                              Statement of Facts”). Plaintiff's claims all arise out
        plaintiff to allege that he or she is a member
                                                              of the circumstances surrounding his January 5, 2016
        of a protected class and that the conspirators
                                                              arrest in Syracuse, New York. Prelim. Statement Facts
        acted with racial, or otherwise class-based
                                                              at 1. Now before the Court is Defendants' motion for
        ‘invidiously discriminatory motivation. 42
                                                              summary judgment, filed on June 29, 2018 along with a
        U.S.C.A. § 1985(3).
                                                              memorandum and statement of material facts (“SMF”).
        Cases that cite this headnote                         Dkt. Nos. 53 (“Motion”), 53-2 (“Defendants' SMF”), 53-3
                                                              (“Memorandum”). Plaintiff opposes the Motion. Dkt.
                                                              Nos. 59-1 (“Opposition”), 59 (“Response to Defendants'
 [21]   Conspiracy                                            SMF”). For the reasons set forth below, Defendants'
            Rights or privileges involved                     Motion is granted in part and denied in part.
        African-American arrestee failed to establish
        that police officers' conspiratorial actions in       1      Plaintiff's initial pleading actually named the Syracuse
        using false reporting to substantiate criminal               Police Department as a defendant, not the City of
        charges against him were racially motivated,                 Syracuse. Dkt. No. 1 at 1. However, in a Mary
        and thus officers were not liable on arrestee's              2017 report recommendation, the Honorable David
        § 1985 conspiracy claim; although arrestee                   E. Peebles, U.S. Magistrate Judge, determined that
        claimed he was targeted on account of his race,              “ t]he Syracuse Police Department is an agency
        arrestee failed to allege that officers used racial          of the City of Syracuse and not an independent
        slurs or epithets during the course of arrest, or            entity subject to suit. Dkt. No. 7 (“Report
        to provide any explicit evidence of racial bias.             Recommendation ) at 6. Judge Peebles therefore
        42 U.S.C.A. § 1985(3).                                       recommended that the Syracuse Police Department
                                                                     be dismissed as a defendant and replaced with the
        Cases that cite this headnote                                City of Syracuse, id. at 8, a suggestion later adopted
                                                                     and implemented by the Court, Dkt. No. 15 (“June
                                                                     Order ) at 2.


                                                              II. BACKGROUND
Attorneys and Law Firms
                                                                 A. Factual Background
Tony Jennings, Elmira, NY, pro se.
                                                              The supporting materials submitted in connection with
Khalid Bashjawish, H.J. Hubert, Ramona L. Rabeler,            the Motion make clear that Plaintiff and Defendants
City of Syracuse Corporation Counsel, Syracuse, NY, for       endorse substantially different versions of the events that
Defendants.                                                   occurred on January 5, 2016. Their differing narratives are
                                                              set out below.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

                                                                 Finding the occupants' behavior suspicious, Decker and
                                                                 Ettinger parked their patrol car behind the vehicle “at
             1. Defendants' Version of Events
                                                                 an angle,” but without fully blocking its path. Decker
On January 5, 2016, Officers Decker and Ettinger were            Supp'n Hr'g Test. at 9, 22. The officers then got out and
on patrol together in Syracuse, New York, near the               approached the vehicle Decker on the driver's side and
Pioneer Homes housing complex. Defs.' SMF ¶ 4. Both              Ettinger on the passenger's side, Defs.' SMF ¶ 5 6 and,
Decker and Ettinger were members of the Syracuse Police          looking through the open driver's side window, Decker
Department's Crime Reduction Team, Dkt. Nos. 53-10               noticed a digital scale near the center console covered in
                                                                 a “white residue” that he believed to be cocaine, Decker
(“Decker Affidavit”) ¶ 1, 2 53-11 (“Ettinger Affidavit”)
                                                                 Supp'n Hr'g Test. at 10 11. Decker asked the vehicle's
¶ 1, 3 a “proactive unit” focused on policing related to         driver, later identified as Plaintiff, and its passenger, later
“guns, drugs[,] and gangs in the City of Syracuse,” Dkt.         identified as Willy Jones, whether there were any drugs
No. 53-6 at 9. 4 Acting on reports of gang activity at           in the vehicle. Id. at 12; Ettinger Supp'n Hr'g Test. at 13.
Pioneer Homes, the Syracuse Housing Authority had,               Plaintiff denied having any drugs, but Jones admitted to
prior to Plaintiff's arrest, “granted the Syracuse Police        having just used cocaine. Decker Supp'n Hr'g Test. at 12.
Department authorization to arrest persons who were
trespassing or had no lawful business at [ ] Pioneer             Ettinger asked Jones to step out of the vehicle, then put
Homes.” Defs.' SMF ¶ 3.                                          him in handcuffs and “searched him for contraband.”
                                                                 Defs.' SMF ¶ 6; Ettinger Supp'n Hr'g Test. at 13.
2      The Decker Affidavit was attached to Defendants'          Simultaneously, Decker asked Plaintiff to get out of the
       Motion as Exhibit I.                                      vehicle and began to search him as well. Defs.' SMF ¶
                                                                 7. Before Decker's search could get underway, however,
3      The Ettinger Affidavit was attached to Defendants'        Plaintiff “violently pulled away and fled on foot ...
       Motion as Exhibit J.
                                                                 eastbound [away] from Officer Decker.” Ettinger Supp'n
4      Exhibits C and D to Defendants' Motion (docket            Hr'g Test. at 14. Decker ran after Plaintiff, tackled him
       entries 53 6 and 53 7) contain transcripts of the two     from behind, and ordered him to put his hands behind
       day suppression hearing held in connection with           his back. Decker Supp'n Hr'g Test. at 13. But Plaintiff
       Plaintiff's criminal trial, on May 17 and May 19,         continued to struggle with Decker, “and ‘kept his hands
       2016. Those documents will be referred to by the          under his body rather than putting them behind his back’
       testifying individual. See, e.g., Dkt. Nos. 53 6 at 8:9   ” while trying to “push up off the ground and keep going.”
       32:20 (“Ettinger Suppression Hearing Testimony ),         Defs.' SMF ¶ 9 10 (quoting Dkt. No. 53-5 (“Omnibus
       53 6 at 33:2 57:25 (“Jennings Suppression Hearing
                                                                 Order”) at 4); 5 Decker Supp'n Hr'g Test. at 13. Ettinger
       Testimony ), 53 7 at 4:4 38:16 (“Decker Suppression
       Hearing Testimony ).                                      ran over to help Decker, then “struck Plaintiff once with a
                                                                 closed fist” near Plaintiff's right eye, allowing Decker “to
 *2 At approximately 6:45 PM during Decker's and
                                                                 pull Plaintiff's hands out from underneath him ... [and] to
Ettinger's patrol, they encountered an occupied vehicle
                                                                 secure him in handcuffs.” Defs.' SMF ¶ 16; Decker Supp'n
parked in a lot near “the 100 block of Radisson Court.”
                                                                 Hr'g Test. at 13.
Ettinger Supp'n Hr'g Test. at 10, 25. Using the patrol
car's spotlight, Decker “illuminated” the vehicle, and
                                                                 5      The Order of Hon. Walter W. Harner was attached
the officers “noticed the occupants,” two black men,
                                                                        to Defendant's Motion as Exhibit B. The cited page
“making furtive movements[,] as if the[y] were trying to
                                                                        numbers for that document refer to those generated
conceal items.” Defs.' SMF ¶ 4. According to Ettinger,
                                                                        by the Court's electronic filing system (“ECF ).
those “furtive movements” consisted of “look[ing] at [the
officers] and then immediately turn[ing] away,” before           Once Plaintiff had been handcuffed, Decker resumed
making “dramatic movements towards their lap[s and]              his search and Ettinger returned to Jones. Ettinger
towards the center of the vehicle as if they were attempting     Supp'n Hr'g Test. at 15. In Plaintiff's front left pants
to secrete or hide something.” Ettinger Supp'n Hr'g Test.        pocket, Decker found “a clear knotted section of plastic
at 11, 29.                                                       containing a beige chunky substance” that he identified
                                                                 as crack cocaine. Decker Supp'n Hr'g Test. at 13 14. A
                                                                 field test later confirmed that identification. Id. at 14 15.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

Decker also found two cell phones and a few hundred              car for another “five to seven minutes” “making small
dollars in cash. Id. at 13 15. Neither Decker nor Ettinger       talk.” Id. at 36 37; 50-h Hr'g Test. at 22, 25 26. Finally,
interrogated Plaintiff during the search. Ettinger Supp'n        bothered by the smell of the full gas can, Plaintiff told
Hr'g Test. at 18; Defs.' SMF ¶ 17. However, Plaintiff            Jones to “get [i]t out of [his] car.” Jennings Supp'n Hr'g
voluntarily told the officers that “he was uninjured” and        Test. at 37. Jones got out, removed the gas can, placed
both officers reported that Plaintiff did not “experience        it on the ground, and continued talking with Plaintiff
any lacerations or bleeding to his right eye.” Id. After         through the open passenger's side door. Id. at 38. After
Plaintiff's arrest, Sergeant Ocker arrived on the scene.         another “few seconds,” Jones noticed that a police cruiser
Defs.' SMF ¶ 13.                                                 had parked behind Plaintiff's car, “completely block[ing it]
                                                                 off.” Id. at 37 38; 50-h Hr'g Test. at 24. The pair had not
 *3 Decker and Ettinger took Plaintiff to the Onondaga           noticed the cruiser before, both because the truck parked
Justice Center, where he was charged with criminal               next to Plaintiff's car blocked their view and because the
possession of a controlled substance in the third and            officers “had the[ ] lights out on ... their police cruiser” and
fifth degree. Id. ¶¶ 14 15. While there, Plaintiff “refused      did not use their spotlight. Jennings Supp'n Hr'g Test. at
medical treatment.” Id. ¶ 21. To the extent that Plaintiff       38; Resp. Defs.' SMF ¶ 4; 50-h Hr'g Test. at 24.
felt any pain as a result of his arrest, that pain lasted “for
no more than one week.” Id. ¶ 18.                                After Jones and Plaintiff noticed the patrol car, Officers
                                                                 Decker and Ettinger got out and “rushed” Jones,
                                                                 instructing him to place his hands on the hood of Plaintiff's
                                                                 car. Jennings Supp'n Hr'g Test. at 39; 50-h Hr'g Test. at
              2. Plaintiff's Version of Events
                                                                 26 27. The officers then searched Jones, looking through
At approximately 5:00 PM on January 5, 2017, Plaintiff           his pockets and asking whether he had any drugs or
was at home when he received a phone call from Jones.            guns. Jennings Supp'n Hr'g Test. at 39; 50-h Hr'g Test.
Jennings Supp'n Hr'g Test. at 33 34; Dkt. No. 53-4 (“50-         at 26 27. One of the officers also got out his flashlight,
                                                                 using it to look through the windows of Plaintiff's car.
h Hearing Testimony”) at 21. 6 Jones was staying at his
                                                                 Jennings Supp'n Hr'g Test. at 39; 50-h Hr'g Test. at 32.
girlfriend's house in Pioneer Homes near Radisson Court
                                                                 However, Plaintiff claims that such a search would not
and asked Plaintiff for a ride “to the gas station [and] to
                                                                 have revealed any contraband, and specifically denies that
get his car in shape.” Jennings Supp'n Hr'g Test. at 34;
                                                                 there was a digital scale in his car when the officers arrived.
50-h Hr'g Test. at 18 19. Jones's car had broken down
                                                                 Resp. Defs.' SMF ¶ 5; (noting that “[l]aboratory reports
and needed, among other things, to be refilled with gas.
                                                                 confirmed that a digital scale with cocain[e] residue on it[ ]s
Jennings Supp'n Hr'g Test. at 34.
                                                                 surface was never received at the lab ... [and the officers]
                                                                 never charged [ ] Plaintiff ... for the crime of criminal
6      Plaintiff's 50 h Hearing Testimony was attached to        possession of drug paraphernalia in the second degree”);
       Defendants' Motion as Exhibit A.
                                                                 see also 50-h Hr'g Test. at 54.
Plaintiff left his home and picked up Jones, who had with
him a gas can, tire inflator, and some other tools. Id. at        *4 Plaintiff watched Jones and the officers for about
35 36. The pair drove to a gas station, where Jones filled       a minute, then “opened [his] car door to ... step out of
up the gas can, then on to Jones's car. Id. at 35; 50-h Hr'g     [his] car.” Jennings Supp'n Hr'g Test. at 39 40, 50 51; 50-
Test. at 19. However, Jones eventually realized that he did      h Hr'g Test. at 32. But before he could do so, Decker
not have the proper tools to repair his car, so he packed        “ran around,” “jumped inside of [Plaintiff's] doorjamb [to]
up and Plaintiff drove him back to his girlfriend's house.       prevent[ him] from getting out of [his] car[,] ... [and] started
Jennings Supp'n Hr'g Test. at 35 36; 50-h Hr'g Test. at 20.      asking [him] questions.” Jennings Supp'n Hr'g Test. at 40;
                                                                 Resp. Defs.' SMF ¶ 5; 50-h Hr'g Test. at 32 33. Among
When they arrived back at Pioneer Homes, the Radisson            other things, Decker asked Plaintiff whether he lived in
Court parking lot was nearly full. Jennings Supp'n Hr'g          Pioneer Homes and whether he had any contraband.
Test. at 36. Plaintiff parked in one of the few remaining        Jennings Supp'n Hr'g Test. at 40 41. Plaintiff denied
open parking spots sandwiched between a truck and                having any guns or drugs, and explained that he and Jones
another car then he and Jones remained in Plaintiff's



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            6
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

had come from the gas station and that Plaintiff was just      of a controlled substance in the 3 rd , 5 th , and 7 th degrees
“dropping [Jones] off.” Id.; 50-h Hr'g Test. at 33 34.         and resisting arrest.” Resp. Defs.' SMF ¶ 14. While there,
                                                               Plaintiff “did not receive medical treatment for his eye”
Eventually, Decker asked Plaintiff for identification.         which had swollen as a result of Ettinger's punch, Compl.
Jennings Supp'n Hr'g Test. at 41; 50-h Hr'g Test. at 34.       at 4 though Plaintiff denies refusing treatment. Id. ¶¶ 20
Plaintiff handed Decker his driver's license, as well as his   21. Plaintiff's account confirms that he “did not experience
registration and insurance information. Jennings Supp'n        any lacerations or bleeding to his right eye,” and that any
Hr'g Test. at 41; 50-h Hr'g Test. at 34 35. Decker told        pain in his face resulting from the arrest lasted “for no
Plaintiff to step out and place his hands on the hood of       more than one week.” Id. ¶¶ 17 18; 50-h Hr'g Test. at 8
his car, then began to search inside Plaintiff's coat and      9. That said, Plaintiff does claim that “later on down the
pants pockets. Jennings Supp'n Hr'g Test. at 42 43; 50-h       line [he] started experiencing” pain in both his knee and
Hr'g Test. at 35 36. Plaintiff objected to the search, and     ribs, which he attributes to the arrest. 50-h Hr'g Test. at
told Decker that it was “unnecessary” because he “didn't       13 14. Those pains did not arise until approximately two
do [any]thing wrong.” Jennings Supp'n Hr'g Test. at 43.        weeks after the arrest and Plaintiff never sought medical
Decker then “st[u]ck[ ] his hand underneath [Plaintiff's]      attention for them, though they bother him “[s]till to this
coat[,] ... down the back of [his] pants,” and “in[-]between   day.” Id. at 14, 49 50.
[his] buttocks,” prompting Plaintiff to “turn around, to
get [Decker] to stop.” Id. at 43; Resp. Defs.' SMF ¶ 8;
50-h Hr'g Test. at 39. At that moment, Decker “grabbed           B. Procedural History
[Plaintiff] and slammed [him] to the ground,” causing
Plaintiff to “hit [his] head on the ice in the parking lot.”
                                                                                 1. Criminal Proceedings
Jennings Supp'n Hr'g Test. at 43 44; 50-h Hr'g Test. at
8, 39. “Plaintiff immediately placed his hands behind his       *5 Plaintiff was indicted in 2016 in state court for
back to prevent the [ ] officers from causing [him] any        criminal possession of a controlled substance in the third
more physical harm.” Resp. Defs.' SMF ¶ 9. But before          degree and criminal possession of a controlled substance
Decker could handcuff Plaintiff, Ettinger “ran around the      in the fourth degree. Order Hon. Walter W. Harner at
car, ... reached down on the ground[,] and [ ] punched         2. That indictment was later superseded, and the second
[Plaintiff] in the face.” Jennings Supp'n Hr'g Test. at 44;    count changed to criminal possession of a controlled
50-h Hr'g Test. at 8, 40. Once handcuffed, Plaintiff was       substance in the fifth degree. Dkt. No. 53-6 at 2 3.
again searched by Decker, who “locate[d] a quantity of         Following the May 17 and May 19, 2016 suppression
cocaine ... in [Plaintiff's] pocket.” Jennings Supp'n Hr'g     hearing, the Honorable Walter W. Hafner, Onondaga
Test. at 55; 50-h Hr'g Test. at 41.                            County Court Judge, denied Plaintiff's omnibus motion
                                                               to, among other things, “suppress[ ] evidence consisting
After Decker and Ettinger had successfully detained            of tangible property on the grounds that such tangible
Plaintiff, Sergeant Ocker arrived at the scene. Resp. Defs.'   property was obtained by means of an unlawful search
SMF ¶ 13. Ocker spoke to Plaintiff about the severity          and seizure.” Omnibus Order at 2. In so doing, Judge
of his injuries and asked whether he needed medical            Hafner found that “the cocaine and money recovered
attention, which Plaintiff declined. 50-h Hr'g Test. at 11     from [Plaintiff's] person were obtained during a lawful
12, 42. Ocker also took photographs of Plaintiff's face,       search ... incident to arrest.” Id. at 10. A jury trial was
head, and hands, Compl. at 4; see also Dkt. No. 59-2 at        held in February 2017, and Plaintiff was convicted on
10 15 (“Photographs”), and filed a Use of Force report         both charges and sentenced to ten years imprisonment,
documenting the incident, Dkt. No. 59-2 at 2 3 (“CRB           followed by three years post-release supervision. Dkt.
Disposition”). 7                                               No. 53-9 (“Sentencing Disposition”) at 2. 8 Although it
                                                               appears that Plaintiff intended to appeal his conviction
7      The CRB Disposition was attached to Plaintiff's         and/or his sentence, Dkt. No. 53-8 (“Sentencing Hearing
       papers as Exhibit X.                                    Transcript”) at 6; 9 50-h Hr'g Test. at 7, the status of any
The officers then brought Plaintiff to Onondaga Justice        such appeal has not been reported to the Court.
Center, where he was charged with “criminal possession



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

8      The Sentencing Disposition was           attached   to    11     As explained in more detail below, see infra Part
       Defendants' Motion as Exhibit F.                                 IV.E.3, Plaintiff's conspiracy claim could also be
                                                                        interpreted as being brought pursuant to § 1983.
9      The Sentencing Hearing Transcript was attached to
       Defendants' Motion as Exhibit E.                          Judge Peebles's March 2017 Report-Recommendation
                                                                 conducted a preliminary analysis of the Complaint
                                                                 pursuant to 28 U.S.C. § 1915, and found that it “allege[d]
               2. Administrative Proceedings                     sufficient facts to survive review” and require a response.
                                                                 R. & R. at 7 8. The Court approved and adopted that
At some point prior to his criminal trial, Plaintiff             recommendation in its entirety. June Order at 2.
filed an administrative complaint before the City of
Syracuse's Citizen Review Board (“CRB”), raising                 On June 29, 2018, Defendants filed the instant Motion
allegations of excessive force, illegal search, and racial       for summary judgment, which has since been fully
profiling against Officers Decker and Ettinger, as well          briefed. Defendants argue that (1) Plaintiff's Fourth
as allegations of false reporting against Sergeant Ocker.        Amendment excessive force claim “should be dismissed
CRB Disposition at 2. 0 The CRB sustained all                    because [the] officers used reasonable force ... and the
of Plaintiff's allegations finding that (1) Decker and           alleged injury sustained is de minimis,” Mem. at 2; (2)
Ettinger “did not follow proper protocol” in searching           Plaintiff's Fourth Amendment illegal search and false
Plaintiff; (2) Decker and Ettinger need not have used            arrest claims should be dismissed as “barred by [Plaintiff's]
force against Plaintiff, because he was “not resisting           criminal conviction,” id. at 5; and (3) Plaintiff's § 1985(3)
arrest and presented no threat;” and (3) Ocker filed             conspiracy claim “should be dismissed because [Plaintiff]
an “incomplete and untruthful” use of force report,              has not pleaded any evidence of conspiracy” or provided
“because it appears to misrepresent [Plaintiff's] culpability    any evidence of racial animus, and, in the alternative, must
through uncorroborated quoted statements,” id. at 3              be barred “by the intracorporate conspiracy doctrine,”
  and recommended that Decker, Ettinger, and Ocker               id. at 7. Defendants raise no arguments regarding either
receive letters of reprimand and retraining, id. at 2.           Plaintiff's Fourteenth Amendment racial profiling claim
                                                                 or his Monell claim against the City of Syracuse.
10     The CRB Disposition names the complained against
       officers only as “Officer 1, “Officer 2, and “Officer
                                                                 III. LEGAL STANDARD
       3, but the factual context provided in the CRB's
       decision indicates to the Court that Officers 1 and 2
                                                                  *6 Rule 56 of the Federal Rules of Civil Procedure
       are Decker and Ettinger, and that Officer 3 is Sergeant   instructs courts to grant summary judgment if “there
       Ocker.                                                    is no genuine dispute as to any material fact and the
                                                                 movant is entitled to judgment as a matter of law.” Fed.
                                                                 R. Civ. P. 56(a). A fact is “material” if it “might affect
                    3. Civil Proceedings                         the outcome of the suit under the governing law,” and
                                                                 a dispute is “ ‘genuine’ ... if the evidence is such that a
After receiving a favorable decision from the CRB,               reasonable jury could return a verdict for the nonmoving
but before his criminal trial, Plaintiff filed the present       party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
Complaint. In it, Plaintiff brings six claims: (1) a             248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). Thus, while
Fourteenth Amendment racial profiling claim against              “[f]actual disputes that are irrelevant or unnecessary” will
Decker and Ettinger; (2) a Monell claim against the City of      not preclude summary judgment, “summary judgment
Syracuse; (3) a Fourth Amendment excessive force claim           will not lie if ... the evidence is such that a reasonable
against Decker and Ettinger; (4) a Fourth Amendment              jury could return a verdict for the nonmoving party.” Id.;
illegal search claim against Decker and Ettinger; (5) a          see also Taggart v. Time, Inc., 924 F.2d 43, 46 (2d Cir.
Fourth Amendment false arrest claim against Decker               1991) (“Only when no reasonable trier of fact could find in
and Ettinger; and (6) a conspiracy claim against Decker,         favor of the nonmoving party should summary judgment
Ettinger, and Ocker, brought pursuant to § 1985(3).              be granted.”).
Compl. at 3, 5.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           8
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

The party seeking summary judgment bears the burden                  and substantiat ed] criminal charges as such sic].
of informing the court of the basis for the motion and               Compl. at 5. Such a claim is “properly subject to
identifying those portions of the record that the moving             equal protection analysis. Marshall v. Town of
party claims will demonstrate the absence of a genuine               Middlefield, No. 10 CV 1009, 2012 WL 601783, at *6
                                                                     (D. Conn. Feb. 23, 2012) (citing Simmons v. Love,
issue of material fact. Celotex Corp. v. Catrett, 477
                                                                     No. 09 CV 1218, 2012 WL 113665, at *5 (D. Conn.
U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
                                                                     Jan. 12, 2012) (“Constitutional claims alleging racial
Similarly, a party is entitled to summary judgment when
                                                                     profiling are subject to the analysis of the Fourteenth
the nonmoving party carries the ultimate burden of proof
                                                                     Amendment Equal Protection Clause. ) ).
and has failed “to establish the existence of an element
essential to that party's case, and on which that party will   13    When a plaintiff seeks to hold a municipality liable
bear the burden of proof at trial.” Id. at 322, 106 S.Ct.            under § 1983, he must plead pursuant to the
2548.                                                                Supreme Court's decision in Monell v. Department of
                                                                     Social Services of the City of New York, 436 U.S. 658,
                                                                     690 91, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) that
In attempting to repel a motion for summary judgment
                                                                     the alleged deprivation of constitutional rights was
after the moving party has met its initial burden, the
                                                                     “caused by a governmental custom, policy, or usage
nonmoving party “must do more than simply show that
                                                                     of the municipality. Jones v. Town of East Haven,
there is some metaphysical doubt as to the material facts.”
                                                                     691 F.3d 72, 80 (2d Cir. 2012) (citing Monell, 436
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475               U.S. at 690 91, 98 S.Ct. 2018). Therefore, Plaintiff's
U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). At             inclusion of the City of Syracuse as a defendant, see
the same time, a court must resolve all ambiguities and              June Order at 2, must be interpreted as an attempt to
draw all reasonable inferences in favor of the nonmoving             bring a Monell claim against that entity.
party. Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 150, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000).            B. Fourth Amendment—Excessive Force
Thus, a court's duty in reviewing a motion for summary          *7 [1] [2] [3] The Fourth Amendment provides that
judgment is “carefully limited” to finding genuine disputes    “[t]he right of the people to be secure in their persons,
of fact, “not to deciding them.” Gallo v. Prudential           houses, papers, and effects, against unreasonable searches
Residential Servs., Ltd. P'ship, 22 F.3d 1219, 1224 (2d Cir.   and seizures, shall not be violated.” U.S. Const. amend.
1994).                                                         IV. That language has been interpreted as “protect[ing]
                                                               persons from the use of excessive force by state police
                                                               officers incident to an arrest.” Messina v. Mazzeo, 854
IV. DISCUSSION
                                                               F.Supp. 116, 128 n.6 (E.D.N.Y. 1994) (citing Tennessee
  A. Preliminary Matters—Plaintiff's Fourteenth                v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1
  Amendment and Monell Claims                                  (1985) ). Fourth Amendment claims of excessive force are
Although not expressly stated in the Complaint,                governed by an objective reasonableness standard, such
Plaintiff appears to bring a claim against Decker              that no claim will lie when “the force used by the officers
and Ettinger for racial profiling in violation of the          was objectively reasonable under the circumstances.” Id.
                                                               (citing Roundtree v. City of New York, 778 F.Supp. 614
Fourteenth Amendment, 2 and another under a Monell
                                                               (E.D.N.Y. 1991) ). In making this determination, courts
theory against the City of Syracuse. 3 Defendants'             examine “the severity of the crime at issue, whether the
Memorandum fails to address either of those two claims,        suspect pose[d] an immediate threat to the safety of the
and raises no arguments that would lead the Court to           officers or others, and whether he [wa]s actively resisting
believe that their dismissal is warranted at this time.        arrest or attempting to evade arrest by flight.” Graham
Accordingly, both Plaintiff's racial profiling claim against   v. Connor, 490 U.S. 386, 395 n.10, 109 S.Ct. 1865, 104
Decker and Ettinger and his Monell claim against the City      L.Ed.2d 443 (1989). “ ‘Not every push or shove, even if
of Syracuse survive the Motion.                                it may later seem unnecessary in the peace of a judge's
                                                               chambers, violates the Fourth Amendment.’ ” Brown v.
12     One of the claims listed in Plaintiff's Complaint       City of New York, 798 F.3d 94, 107 (2d Cir. 2015) (certain
       accuses Decker and Ettinger of “racial profiling,       internal quotation marks omitted) (quoting Graham v.
       insofar as they “target ed] inner city minorit ies]



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             9
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d            affect the outcome of Plaintiff's claim, and the dispute is
443 (1989) ).                                                     genuine, because “a reasonable jury could return a verdict
                                                                  for” Plaintiff, were it to believe his story. Anderson,
 [4] Defendants raise two arguments in favor of their             477 U.S. at 248, 106 S.Ct. 2505. Therefore, the Court
motion for summary judgment on Plaintiff's excessive              rejects Defendants' first argument in favor of dismissing
force claim. First, based on the facts as stated in their         Plaintiff's excessive force claim.
SMF, they assert that “no reasonable jury could conclude
that the [officers'] use of [force] was excessive and not          *8 [5] [6] [7] Second, Defendants argue that the Court
reasonably related to the circumstances” of Plaintiff's           should grant their motion for summary judgment because
arrest. Mem. at 3. In other words, Defendants would ask           “Plaintiff cannot establish that his injury was anything
the Court to find that “Decker and Ettinger's actions of          more than de minimis.” Mem. at 4. “[O]n an excessive
tackling Plaintiff[, as well as] Ettinger's single targeted and   force claim a plaintiff must present sufficient evidence
purposeful strike[,] w[ere] reasonably related to Plaintiff's     to establish that the alleged use of force is ‘objectively
actions of openly engaging in a crime in a public area,           sufficiently serious or harmful enough’ to be actionable.”
fleeing an officer while being searched, and concealing his       Washpon v. Parr, 561 F.Supp.2d 394, 406 (S.D.N.Y.
hands when officers tried to secure him in handcuffs.” Id.        2008) (certain internal quotation marks omitted) (quoting
Plaintiff counters by reverting to his version of events,         United States v. Walsh, 194 F.3d 37, 47 (2d Cir. 1999)
claiming that “the officer[ ]s did not have any evidence of       ). “A de minimis use of force will rarely suffice to
a crime to arrest ... Plaintiff for when removing [him] from      state a Constitutional claim,” Romano v. Howarth, 998
his vehicle[,] and subject[ed] him to police brutality when       F.2d 101, 105 (2d Cir. 1993), and “ ‘[d]e minims injury
slamming ... [him] to the ground ... [and] when ... str[iking     can serve as conclusive evidence that de minimis force
him] in the face with a closed fist.” Opp'n at 2.                 was used,’ ” Washpon, 561 F.Supp.2d at 407 (quoting
                                                                  Carr v. Deeds, 453 F.3d 593, 606 (4th Cir. 2006) ).
As the parties' arguments make clear, there are substantial       Injuries typically considered “de minimis” include those
differences between their characterization of the facts           that are “temporary and/or minor in severity.” Smith v.
material to Plaintiff's excessive force claim. In Defendants'     City of New York, No. 04-CV-3286, 2010 WL 3397683,
version of events, Plaintiff fled from Decker and continued       at *10 (S.D.N.Y. Aug. 27, 2010) (granting defendant's
to resist arrest until after Ettinger punched him. Because        summary judgment motion and dismissing plaintiff's
“the use of force may be reasonable against a suspect             Fourth Amendment claim premised on handcuffing that
who is fleeing,” Soto v. Gaudett, 862 F.3d 148, 158               resulted in “red rings” around his wrists for which he did
(2d Cir. 2017), that account might support the dismissal          not request medical attention).
of Plaintiff's excessive force claim, see also Sullivan v.
Gagnier, 225 F.3d 161, 165 66 (2d Cir. 2000) (“The                Nonetheless, multiple courts in this Circuit have held at
fact that a person whom a police officer attempts to              the summary judgment stage “that even minor injuries,
arrest resists, threatens, or assaults the officer no doubt       including scrapes and bruises, can support an excessive-
justifies the officer's use of some degree of force.”).           force claim.” Wang v. Vahldieck, No. 09-CV-3783, 2012
But in Plaintiff's version, no flight occurred and the            WL 119591, at *7 (E.D.N.Y. Jan. 9, 2012); see also id.
circumstances surrounding Decker and Ettinger's seizure           (“[A] reasonable jury could find that dragging [plaintiff]
of Jones and Plaintiff call into serious question the             out of her car by her hair after she had already stopped
reasonableness of the force undisputedly employed by              and pulled over is objectively unreasonable.” (citation
both officers. See O'Hara v. City of New York, 570                omitted) ). In Robison v. Via, for example, the Second
F. App'x 21, 23 (2d Cir. 2014) (“[I]f we assume, as               Circuit allowed the plaintiff's excessive force claim to
we must, that in effectuating [plaintiff's] arrest for a          proceed past summary judgment, based on plaintiff's
relatively minor matter, [the defendant-officer] ... punched      testimony that police officer defendant “pushed her
[plaintiff] in the face without provocation and then              against the inside of the door of her car, yanked her out,
proceeded to punch him repeatedly after the [plaintiff]           threw her up against the fender, and twisted her arm
fell to the ground, we conclude that a reasonable jury            behind her back.” 821 F.2d 913, 923 24 (2d Cir. 1987)
could have found excessive force.”). The facts disputed by        (internal quotation marks and alterations omitted). In so
the parties are therefore material, insofar as they would         doing, the court found that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       10
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781


                                                                 C. Fourth Amendment—Illegal Search
                                                               *9 [8] [9] The Fourth Amendment also protects against
            [w]hile [the plaintiff] did not seek
                                                              illegal searches. U.S. Const. amend. IV. “A ‘search’ in the
            medical treatment for her injuries,
                                                              context of the Fourth Amendment occurs when the police
            and this fact may ultimately weigh
                                                              intrude upon a person's reasonable expectation of privacy
            against her in the minds of the jury
                                                              or if the police otherwise trespass upon one's person,
            in assessing whether the force used
                                                              house, papers, or effects for the purpose of acquiring
            was excessive, this failure is not
                                                              information.” Conroy v. Caron, 275 F.Supp.3d 328, 340
            fatal to her claim. If the force used
                                                              (D. Conn. 2017) (citing Florida v. Jardines, 569 U.S. 1,
            was unreasonable and excessive, the
                                                              133 S.Ct. 1409, 185 L.Ed.2d 495 (2013) ).
            plaintiff may recover even if the
            injuries inflicted were not permanent
                                                               [10] Defendants contend that “[t]he Court should dismiss
            or severe.
                                                              Plaintiff's illegal search ... claim because his conviction
                                                              in a New York State criminal court bars th[at] claim as
                                                              a matter of law.” Mem. at 5. In so arguing, Defendants
821 F.2d at 924 (citing Norris v. District of Columbia, 737   rely heavily on the Supreme Court's holding in Heck v.
F.2d 1148, 1150 52 (D.C. Cir. 1984) ).
                                                              Humphrey, that

It is undisputed that Plaintiff suffered no lacerations
or bleeding as a result of Ettinger's punch though the
                                                                         in order to recover damages
Complaint does note that Plaintiff suffered “[s]welling
                                                                         for [an] allegedly unconstitutional
around [his] right eye, Compl. at 4 and the pictures
                                                                         conviction or imprisonment, or
taken by Ocker immediately following the arrest do
                                                                         for other harm caused by actions
not show any obvious injury, Resp. Defs.' SMF ¶ 17;
                                                                         whose unlawfulness would render
Photographs. The parties also agree that Plaintiff received
                                                                         a conviction or sentence invalid, a
no medical treatment for any of his claimed injuries,
                                                                         § 1983 plaintiff must prove that
and that any pain in Plaintiff's face resulting from the
                                                                         the conviction or sentence has been
arrest lasted no more than one week. Resp. Defs.' SMF
                                                                         reversed on direct appeal, expunged
¶¶ 18, 20 21. However, Plaintiff asserts that the arrest
                                                                         by executive order, declared invalid
aggravated an existing injury to his ribs and caused long-
                                                                         by a state tribunal authorized to
term pain and discomfort in his knee, 50-h Hr'g Test.
                                                                         make such determination, or called
at 13 14, 49 50, injuries that a reasonable jury could
                                                                         into question by a federal court's
find to be neither “temporary [n]or minor in severity,”
                                                                         issuance of a writ of habeas corpus.
Smith, 2010 WL 3397683, at *10. Additionally, other
                                                                         A claim for damages bearing that
courts in this Circuit have found that “transient pain,”
                                                                         relationship to a conviction or
such as that suffered by Plaintiff near his right eye, can
                                                                         sentence that has not been so
support an excessive force claim, so long as the force
                                                                         invalidated is not cognizable under §
used was objectively unreasonable. See, e.g., Yang Feng
                                                                         1983.
Zhao v. City of New York, 656 F.Supp.2d 375, 390
91 (S.D.N.Y. 2009) (finding that plaintiff's claims that
an officer “patted” his face and “pressed his head down
against [a] table for some unspecified period of time and     512 U.S. 477, 486 87, 114 S.Ct. 2364, 129 L.Ed.2d 383
with some unspecified degree of force” were sufficient to     (1994) (footnote and citation omitted). Because Plaintiff
survive summary judgment). As a result, the Court rejects     was validly convicted on two counts of criminal possession
Defendants' second argument and denies Defendants'            of a controlled substance and because there is no
request for summary judgment as to Plaintiff's excessive      indication in the record that his conviction has been
force claim against Decker and Ettinger.                      overturned Defendants contend that Plaintiff's claim is
                                                              not cognizable under § 1983. Mem. at 5.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   11
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

However, Defendants' argument overlooks an essential           derives from a single search that is now being challenged as
corollary to the holding in Heck: that “a suit for damages     part of a section 1983 action”). Thus, the Court finds that
attributable to an allegedly unreasonable search may lie       Plaintiff is precluded by Heck from pursuing his illegal
even if the challenged search produced evidence that was       search claim against Decker and Ettinger, which must
introduced in a state criminal trial resulting in the §        therefore be dismissed.
1983 plaintiff's still-outstanding conviction.” Heck, 512
U.S. at 487 n.7, 114 S.Ct. 2364. This is because “a
federal court's finding of a Fourth Amendment violation           D. Fourth Amendment—False Arrest
would not necessarily imply that a prior state conviction       *10 [11] [12] [13] [14] “A § 1983 claim for false arrest,
was unlawful if, despite the constitutional violation, the     resting on the Fourth Amendment right of an individual
subject evidence was admissible based on such doctrines        to be free from unreasonable seizures, including arrest
as independent source, inevitable discovery, and harmless      without probable cause, is substantially the same as a
error.” Williams v. Ontario Cty. Sheriff's Dep't, 662          claim for false arrest under New York law.” Weyant
F.Supp.2d 321, 329 (W.D.N.Y. 2009); see Heck, 512              v. Okst, 101 F.3d 845, 852 (2d Cir. 1996) (citations
U.S. at 487 n.7, 114 S.Ct. 2364 (“Because of doctrines         omitted). And under New York law, a plaintiff alleging
like independent source and inevitable discovery, and          false arrest must show, among other things, that “the
especially harmless error, such a § 1983 action, even if       defendant intentionally confined him without his consent
successful, would not necessarily imply that the plaintiff's   and without justification.” Id. (citing Broughton v. State,
conviction was unlawful.”). At this stage of the Court's       37 N.Y.2d 451, 373 N.Y.S.2d 87, 335 N.E.2d 310, 313 14
inquiry, then, the relevant question is whether the illegal    (1975) ). However, pursuant to both state law and § 1983,
search alleged by Plaintiff is the sort of “claim [that]       “[t]he existence of probable cause to arrest constitutes
implicate[s] the validity of Plaintiff's conviction.” Zarro    justification and ‘is a complete defense to an action
v. Spitzer, 274 F. App'x 31, 34 (2d Cir. 2008) (citing         for false arrest.’ ” Weyant, 101 F.3d at 852 (quoting
Heck, 512 U.S. at 487, 114 S.Ct. 2364). That inquiry “is       Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994)
inherently a factual one.” Covington v. City of New York,      ). An officer has probable cause to arrest when (s)he
171 F.3d 117, 122 (2d Cir. 1999).                              “has ‘knowledge or reasonably trustworthy information
                                                               of facts and circumstances that are sufficient to warrant a
Plaintiff's illegal search claim can easily be distinguished   person of reasonable caution in the belief that the person
from the exceptional evidentiary circumstances                 to be arrested has committed or is committing a crime.’ ”
contemplated in Heck. Plaintiff was convicted on two           Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006) (quoting
counts of possessing a controlled substance, charges           Weyant, 101 F.3d at 852).
which hinged on Decker's discovery of drugs through
his allegedly unlawful search. Sentencing Disposition at        [15] In order to properly evaluate Plaintiff's false
2. Plaintiff does not argue that any exception to the          arrest claim, the Court must first analyze the Fourth
Heck exclusionary rule applied in his case, nor does it        Amendment implications of his interactions with Decker
appear to the Court that the doctrines of independent          and Ettinger on the evening of January 5, 2016. In Posr v.
source, inevitable discovery, and/or harmless error would      Doherty, 944 F.2d 91, 97 100 (2d Cir. 1991), the Second
be relevant. Therefore, if the Court found Decker's search     Circuit set out guidance for determining when, for Fourth
to be unconstitutional, it would necessarily imply that        Amendment purposes, a “seizure” rises to the level of an
Plaintiff's conviction is invalid. See Black v. Blackmun,      “arrest.” It explained that
No. 11-CV-2372, 2011 WL 6019394, at *2 (E.D.N.Y. Dec.
1, 2011) (“Because [plaintiff's] conviction [for weapons
possession] hinged directly on the weapons procured                        when an officer even briefly detains
during [an] allegedly unlawful search, an award of                         an individual and restrains that
damages would necessarily imply the invalidity of his state                person[']s right to walk away,
court conviction.”); Kaminski v. Hayes, No. 06-CV-1524,                    he has effected a seizure and
2009 WL 3193621, at *6 (D. Conn. Sept. 30, 2009) (finding                  the limitations of the Fourth
that Heck barred plaintiff's illegal search claim because                  Amendment become applicable....
“the entire evidentiary basis for the charged offenses ...                 [But] not every seizure is an arrest.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     12
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

             Whether an arrest supportable by                       *11 Thus, summary judgment will not lie as to Plaintiff's
             probable cause occurs, as distinct                    false arrest claim if (1) a reasonable jury could find that
             from a form of Fourth Amendment                       at any point after Decker's tackle, Plaintiff's continued
             intrusion supportable by less than                    detention was not supported by probable cause; and (2)
             probable cause, depends on the                        such a claim would not constitute “a collateral attack
             seizure's level of intrusiveness, and                 on [his] conviction through the vehicle of a civil suit.”
             on the corresponding degree of                        Heck, 512 U.S. at 484, 114 S.Ct. 2364 (citation omitted).
             justification required to effect each                 Defendants argue: (1) that probable cause existed to arrest
             level of intrusiveness.                               Plaintiff as a matter of law, because (a) “Officer Decker
                                                                   saw evidence of a crime in plain view when he spotted
                                                                   the digital scale on [Plaintiff's] front console,” Mem. at 6
Id. at 97 98 (internal quotation marks and citations               (citing Defs.' SMF ¶¶ 3 5, 23); and (b) “after [Plaintiff]
omitted). To quantify the “level of intrusiveness” used by         fle[d] Officer Decker to avoid arrest and [was] handcuffed,
officers in any given situation, a court must analyze all of       Officer Decker found cocaine in Plaintiff's possession,”
“the facts surrounding the encounter” within “the totality         id. at 6 7 (citing Defs.' SMF ¶ 12); and (2) that Plaintiff
of the circumstances.” Id. at 98.                                  “cannot allege false arrest” because he “did not receive a
                                                                   favorable disposition” on his underlying criminal charge,
Although the Posr framework does not provide a bright-             Mem. at 6 (citing Heck, 512 U.S. at 478 79, 114 S.Ct.
line rule, the caselaw nonetheless makes clear that, on            2364).
the night of January 5, 2016, Plaintiff was arrested at
least as of the moment that Decker tackled him to the              In order to evaluate Defendants' arguments and determine
ground. See, e.g., id. at 98 (“An arrest need not be formal;       whether the two relevant conditions have been met in
it may occur even if the formal words of arrest have not           Plaintiff's case, it is useful to divide his arrest into two time
been spoken provided that the subject is restrained and            periods: (1) the period after Decker's tackle but before
his freedom of movement is restricted.”); Brown v. Dirga,          his search (the “Initial Arrest Period”); and (2) the period
No. 15-CV-1086, 2017 WL 4399190, at *8 (D. Conn. Sept.             during and after Decker's search that led to the discovery
29, 2017) (finding that defendant officer by grabbing              of cocaine (the “Post-Discovery Period”). The Court will
plaintiff arrestee's arm, putting it behind his back, and          begin by analyzing the Post-Discovery Period, since it is
pushing him up against a parked car “used physical                 the more straightforward of the two.
force in an intrusive way to restrain [plaintiff's] liberty and/
or to prevent [him] from leaving ... [such that] an arrest had
occurred”); United States v. Levy, 731 F.2d 997, 1000 (2d                          1. The Post-Discovery Period
Cir. 1984) (finding that plaintiff was arrested once ordered
to “freeze” and forced to stand spread-eagle against a              [16] Plaintiff cannot maintain a false arrest claim for the
wall). Plaintiff may therefore maintain a false arrest claim       period of his detention that occurred during and after
for any period of time after he was tackled, but before            Decker's search, because such a claim would collaterally
the officers obtained probable cause. Lust v. Joyce, No.           attack Plaintiff's conviction in violation of Heck.
05-CV-613, 2007 WL 3353214, at *2 (N.D.N.Y. Nov. 9,
2007) (holding that plaintiff could maintain a false arrest         [17] As already noted above, the Supreme Court's holding
claim for the “finite period of time in between [his] initial      in Heck requires dismissal of any § 1983 claim which
detention ... and the subsequent discovery of evidence             would “necessarily imply the invalidity of [the plaintiff's]
providing probable cause for an arrest,” if his detention          conviction or sentence.” 512 U.S. at 487, 114 S.Ct. 2364.
during that interim period was not supported by probable           Plaintiff's state court conviction for criminal possession
cause); Gonzalez v. City of Schenectady, No. 00-CV-824,            of a controlled substance inevitably hinged on Decker's
2001 WL 1217224, at *5 (N.D.N.Y. Sept. 17, 2001)                   discovery of the cocaine in Plaintiff's pocket. Thus,
(“Plaintiff does assert cognizable false arrest claims for the     awarding Plaintiff damages for any “false” detention
period of time between initial contact with the police and         occurring after that discovery would necessarily imply
the point where the marijuana was discovered.”).                   the invalidity of his state court conviction. Plaintiff's




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

false arrest claim will therefore be dismissed insofar as it   was prosecuted under New York law, which provides
concerns the Post-Discovery Period.                            that “[t]he fruit of an illegal search cannot give rise, in
                                                               a juristic sense, to probable cause to arrest.” Ostrover
                                                               v. City of New York, 192 A.D.2d 115, 600 N.Y.S.2d

                2. The Initial Arrest Period                   243, 244 45 (1993). 5 Therefore, if Plaintiff's civil claim
                                                               succeeded as to the Initial Arrest Period in other words,
 [18] Plaintiff's false arrest claim for the Initial Arrest    if a jury found that Defendants lacked probable cause
Period, however, requires a considerably more nuanced          to tackle Plaintiff (because no digital scale was present
analysis. Of the two events identified in Defendants'          in his car) it would necessarily imply that Decker and
Motion as providing Decker and Ettinger probable cause         Ettinger lacked probable cause to search Plaintiff under
to arrest Plaintiff, Mem. at 6 7, only one occurred prior      New York law, 6 and that Judge Hafner erred in denying
to Decker's search: Decker's discovery of the digital scale    Plaintiff's suppression motion. See Omnibus Order at 9
inside Plaintiff's car. But the parties dispute whether any    (“Decker observed in plain view a digital scale with a white
such scale existed. While Decker and Ettinger agree that       powder substance.... Based upon these observations ...
a scale covered in “a white residue” was visibly resting on    Decker was authorized ... to arrest [Plaintiff] for the
Plaintiff's center console, Decker Aff. ¶ 8; Ettinger Aff.     crime of Criminally Using Drug Paraphernalia.”). Even
¶ 8, Plaintiff asserts that “there was no digital scale ...    Decker's later discovery of the cocaine would not have
in [his] vehicle” at all that night, Resp. Defs.' SMF ¶ 5.     retroactively justified the search, given New York courts'
In support, Plaintiff also points out that he was never        interpretation of the “fruit of the poisonous tree” doctrine.
charged with possessing drug paraphernalia, that neither       See Ostrover, 600 N.Y.S.2d at 244 45. And without the
Decker nor Ettinger claimed to have conducted any field        cocaine recovered from the illegal search, Plaintiff could
tests on the scale, and that no scale was ever “received at    not have been convicted. See People v. Mason, 69 A.D.2d
the lab for any form of testing as contraband/evidence.”       769, 415 N.Y.S.2d 31, 31 (1979) (reversing a lower court's
Id. This factual dispute cannot be resolved at the summary     decision denying criminal defendant's motion to suppress
judgment stage, and precludes the Court from finding as        evidence of drug possession, and, as a result, vacating the
a matter of law that Decker and Ettinger had probable          defendant's conviction and dismissing the indictment).
cause, based on the presence of the scale, to arrest
Plaintiff by tackling him. 4 See Howard v. Schoberle,          15     Federal law which formed the basis for the district
907 F.Supp. 671, 676 77 (S.D.N.Y. 1995) (“In assessing                courts' decisions in Lust and Gonzalez takes the
the record to determine whether there is a genuine issue              contrary stance that the “fruit of the poisonous
of material fact, the court must resolve all ambiguities              tree doctrine is not available to assist a § 1983
and draw all factual inferences in favor of the non-                  claimant, Townes v. City of New York, 176 F.3d
moving party.”(citing Anderson, 477 U.S. at 255, 106                  138, 149 (2d Cir. 1999). Therefore, under federal
S.Ct. 2505) ).                                                        law an otherwise illegal search can still provide the
                                                                      probable cause required to implement an arrest. See
14                                                                    id. (“The individual defendants here lacked probable
       The only other pre search event that could feasibly
                                                                      cause to stop and search Townes, but they certainly
       give rise to probable cause was Plaintiff's alleged
                                                                      had probable cause to arrest him upon discovery of
       flight from Decker. But Plaintiff's version of events
                                                                      the handguns in the passenger compartment of the
       contradicts that any such flight occurred, and in
                                                                      taxicab in which he was riding. ).
       any event, though a suspect's flight can, “under
       certain circumstances, provide reasonable suspicion     16     According to New York's People v. De Bour
       to warrant a Terry stop, it does not, without more,            paradigm, 40 N.Y.2d 210, 386 N.Y.S.2d 375, 352
       provide probable cause to arrest. Jenkins v. City of           N.E.2d 562 (1976), officers cannot seize drugs
       New York, 478 F.3d 76, 89 n.12 (2d Cir. 2007).                 without probable cause. See Matter of Andy E., 81
 *12 However, Plaintiff's false arrest claim for the                  N.Y.2d 948, 597 N.Y.S.2d 665, 613 N.E.2d 571, 571
Initial Arrest Period nonetheless falls afoul of Heck,                (1993) (although officer was justified, after detainee
                                                                      placed his hand in his pocket, to conduct a search
even though, as noted above, it was Decker's Post-
                                                                      for weapons, his subsequent warrantless search of
Discovery Period search that was primarily responsible
                                                                      a brown bag in detainee's possession containing
for Plaintiff's conviction. This is true because Plaintiff


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        14
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

       “numerous small hard objects      later found to be     Defendants argue that Plaintiff “has not pleaded any
       drugs was illegal).                                     evidence of conspiracy,” and has therefore failed to
Therefore, Plaintiff's false arrest claim against Decker and   show that Defendants entered into an agreement and/or
Ettinger is precluded in its entirety by Heck and must be      achieved a meeting of the minds. Mem. at 7. In addition,
dismissed.                                                     Defendants contend that “Plaintiff has not alleged any
                                                               facts nor is there any ... evidence in the record
                                                               that show that the conspiratorial harm flowed from
   E. Section 1985(3)—Conspiracy Claim                         ‘some racial or perhaps otherwise class-based, invidious
 [19]    [20] A conspiracy claim brought pursuant to § discriminatory animus.’ ” Id. at 8 (quoting Thomas, 165
1985(3) requires a showing of “(1) a conspiracy (2) for the    F.3d at 146). For the reasons set forth below, the Court
purpose of depriving a person or class of persons of the       disagrees with Defendants' first argument, but nonetheless
equal protection of the laws, or the equal privileges and      agrees that Plaintiff's conspiracy claim must be dismissed
immunities under the laws; (3) an overt act in furtherance     because the record does not provide adequate evidence of
of the conspiracy; and (4) an injury to the plaintiff's person racial animus. 7
or property, or a deprivation of a right or privilege of a
citizen of the United States.” Thomas v. Roach, 165 F.3d       17      Defendants also raise a third argument, that “ e]ven if
137, 146 (2d Cir. 1999) (citing Traggis v. St. Barbara's
                                                                       Plaintiff had alleged sufficient facts ... his] conspiracy
Greek Orthodox Church, 851 F.2d 584, 586 87 (2d Cir.
                                                                       claim is nevertheless barred by the intracorporate
1988) ). Additionally, § 1985(3) “requires a plaintiff to
                                                                       conspiracy doctrine, which provides that ‘officers,
allege that he or she is a member of a protected class                 agents, and employees of a single corporate entity are
and that the conspirators acted with racial, or otherwise              legally incapable of conspiring together. Id. (certain
class-based ‘invidiously discriminatory motivation.’ ” Ali             internal quotation marks omitted) (quoting Murphy
v. Connick, 136 F.Supp.3d 270, 277 (E.D.N.Y. 2015)                     v. City of Stamford, 634 F. App'x 804, 805 (2d Cir.
(quoting Griffin v. Breckenridge, 403 U.S. 88, 102, 91                 2015) ). Having found that Plaintiff's claim must be
S.Ct. 1790, 29 L.Ed.2d 338 (1971) ).                                   dismissed on other grounds, however, the Court does
                                                                          not reach this alternative argument.
Although the Complaint does not explicitly allege the
existence of a conspiracy between Decker, Ettinger, and/
or Ocker, Plaintiff does accuse those defendants of using                         1. Existence of a Conspiracy
“false report[ing]” to “substantiat[e] criminal charges”
                                                                  The Court disagrees with Defendants' first argument,
against him. Compl. at 5. That phrasing mirrors the
                                                                  and instead finds that the current record could persuade
language used in the CRB Disposition, which faulted
                                                                  a reasonable jury to find that a conspiracy existed in
Ocker for issuing an “incomplete and untruthful” Use of
                                                                  Plaintiff's case. The Second Circuit “has repeatedly held
Force report and for “substantiat[ing] the investigation
                                                                  [at the motion to dismiss stage] that complaints containing
of an occupied suspicious vehicle without conducting a
                                                                  only ‘conclusory,’ ‘vague,’ or ‘general allegations’ of
thorough examination of his own.” CRB Disposition at
                                                                  a conspiracy to deprive a person of constitutional
3 (internal quotation marks omitted). Recalling that “[a]
                                                                  rights will be dismissed,” and that “[d]iffuse and
document filed pro se is ‘to be liberally construed,’ and ‘a
                                                                  expansive allegations are insufficient, unless amplified by
pro se complaint, however artfully pleaded, must be held
                                                                  specific instances of misconduct.” Ostrer v. Aronwald,
to less stringent standards than formal pleadings drafted
                                                                  567 F.2d 551, 553 (2d Cir. 1977) (citations omitted).
by lawyers,’ ” the Court interprets those statements as
                                                                  But the Second Circuit has also cautioned that,
forming the foundation of Plaintiff's § 1985(3) conspiracy
                                                                  because “such ‘conspiracies are by their very nature
claim. Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197,
                                                                  secretive operations,’ [they] may have to be proven by
167 L.Ed.2d 1081 (2007) (quoting Estelle v. Gamble, 429
                                                                  circumstantial, rather than direct, evidence.” Pangburn
U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976) ).
                                                                  v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999) (quoting
                                                                  Rounseville v. Zahl, 13 F.3d 625, 632 (2d Cir. 1994) ).
 *13 Defendants appear to have drawn a similar
conclusion, and devote two pages in their Memorandum
                                                                  The Court has already determined that a reasonable
to addressing such a claim. See Mem. at 7 8. Specifically,
                                                                  jury could accept Plaintiff's version of the events that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           15
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

occurred on January 5, 2016. See supra Part IV.B.               and Darren Ettinger target[ed] inner city minorit[ies] and
Doing so would inevitably require that jury to reject the       substantiat[ed] criminal charges as such [sic].” Id.
version of events described by Decker's and Ettinger's
testimony, see generally Ettinger Supp'n Hr'g Test.;            That said, the Court nonetheless finds that the record
Decker Supp'n Hr'g Test., as well as by Ocker's Use of          evidence is insufficient to support a finding of racial
Force report. 8 Both the existence of those statements,         animus sufficient to support a § 1985(3) conspiracy
as well as the consistencies between them, could then be        claim. Although Plaintiff claims he was “target[ed]” on
seen as circumstantial evidence of an agreement, either         account of his race, the record evidence does not indicate
tacit or explicit, amongst the officers to protect themselves   that Defendants used racial slurs or epithets during
by portraying a false version of Plaintiff's arrest. See In     the course of Plaintiff's arrest, nor does it provide any
re Terrorist Bombings of U.S. Embassies in E. Afr., 552         explicit evidence of racial bias. True, Plaintiff claims
F.3d 93, 113 (2d Cir. 2008) (“A defendant's knowing             that Defendants mistreated and used excessive force
and willing participation in a conspiracy may be inferred       against him, but while “mistreatment by defendants is
from ... evidence that the defendant ... engaged in acts        not irrelevant in assessing the strength of plaintiff's
exhibit[ing] a consciousness of guilt, such as [making]         circumstantial evidence of race-based animus, it is
false exculpatory statements.” (internal quotation marks        certainly not sufficient to establish it.” Lizardo v. Denny's,
and citations omitted) ). Additionally, instead of simply       Inc., 270 F.3d 94, 102 (2d Cir. 2001); see also Coggins v.
accusing the individual defendants of conspiring with           County of Nassau, 254 F.Supp.3d 500, 511 15 (E.D.N.Y.
one another in a conclusory or overly generalized               2017) (granting summary judgment and dismissing § 1981
fashion, Plaintiff's version of the events surrounding his      discrimination claim because “the only evidence of racial
arrest provides a believable narrative including “specific      animus [wa]s plaintiff's belief that [his] arrest was racially
instances of misconduct” that would explain both how            motivated”).
and why such a conspiracy might have come about.
Ostrer, 567 F.2d at 553.                                        Therefore, because Plaintiff has failed to offer sufficient
                                                                evidence suggesting that Defendants' actions were racially
18                                                              motivated, Plaintiff's § 1985(3) claim fails.
       Ocker's Use of Force report has not been made
       available in the record, so the Court can only
       speculate as to its exact contents. However,
       the description of that report provided in the                       3. Civil v. Race-Based Conspiracies
       CRB Disposition which Plaintiff submitted with
       his opposition papers indicates that it generally        As a final point, it is worth noting that the Court could
       supports the version of events reported by Decker and    interpret Plaintiff's Complaint as attempting to allege both
       Ettinger. CRB Disposition at 2.                          a “civil” conspiracy pursuant to § 1983 and a “race-
 *14 The Court therefore rejects Defendants' first              based” conspiracy pursuant to § 1985. Biswas v. City
argument, and holds that a reasonable jury could find the       of New York, 973 F.Supp.2d 504, 532 33 (S.D.N.Y.
existence of a conspiracy in the present matter.                2013). The legal standards applicable to those statutory
                                                                schemes are slightly different, in particular because (1)
                                                                a civil conspiracy need not include allegations of racial
                                                                animus; and (2) “to make out a conspiracy action under
                     2. Racial Animus
                                                                section 1983, the plaintiff must allege an underlying denial
 [21] In asserting that “Plaintiff has not alleged any          of his constitutional rights.” 9 McCloud v. Prack, 55
facts ... that show that [Plaintiff's] conspiratorial harm      F.Supp.3d 478, 483 (W.D.N.Y. 2014) (citing Myers v.
flowed from ‘some racial or perhaps otherwise class-            Bowman, 713 F.3d 1319, 1332 (11th Cir. 2013) ). Thus,
based, invidious discriminatory animus,’ ” Mem. at              in light of the Court's findings above, a § 1983 conspiracy
8, Defendants appear to overlook Plaintiff's “racial            claim would need to be premised on at least one of
profiling/false report[ing]” claim in the Complaint, which      Plaintiff's surviving constitutional claims namely, his
forms the basis for his § 1985(3) allegations, Compl. at        allegations of excessive force and/or racial profiling.
5. There, Plaintiff explicitly states that “Jeremy Decker




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        16
Jennings v. Decker, --- F.Supp.3d ---- (2019)
2019 WL 251781

19                                                                   Court finds that to the extent Plaintiff attempts to state
       The same may also be true in the case of § 1985(3)
                                                                     a § 1983 conspiracy claim against Decker, Ettinger, and
       cases, but in Great Am. Fed. Sav. & Loan Ass'n
                                                                     Ocker, that attempt also fails.
       v. Novotny, 442 U.S. 366, 370 n.6, 99 S.Ct. 2345,
       60 L.Ed.2d 957 (1979), the Supreme Court left open
       the question “whether § 1985(3) creates a remedy for
                                                                     V. CONCLUSION
       statutory rights other than those fundamental rights
                                                                     Accordingly, it is hereby:
       derived from the Constitution.
 *15 The allegations giving rise to Plaintiff's conspiracy           ORDERED, that Defendants' Motion (Dkt. No. 53) is
claim that Defendants used “false report[ing]” to                    GRANTED in part and DENIED in part; and it is further
“substantiat[e] criminal charges” against him, Compl. at
5 only concern whether Defendants conspired to cover                 ORDERED, that the following claims are dismissed
up Decker's and Ettinger's allegedly illegal use of force            from this action: (1) Plaintiff's Fourth Amendment illegal
and arrest. But while police cover-ups can, in certain               search claim against Decker and Ettinger; (2) Plaintiff's
circumstances, constitute a deprivation of constitutional            Fourth Amendment false arrest claim against Decker and
rights, see, e.g., Barrett v. United States, 689 F.2d 324,           Ettinger; (3) Plaintiff's § 1985(3) conspiracy claim against
332 (2d Cir. 1982) (finding the existence of a constitutional        Decker, Ettinger, and Ocker; and (4) Plaintiff's § 1983
deprivation when cover-up resulted in a deprivation of due           conspiracy claim against Decker, Ettinger, and Ocker; and
process rights); McGarty v. Town of Carmel, 997 F.Supp.              it is further
435, 437 (S.D.N.Y. 1998) (same), “the mere filing of a false
police report which causes no ascertainable damage”                  ORDERED, that the following claims survive Defendants'
like Ocker's Use of Force report “probably does not,                 Motion: (1) Plaintiff's Fourteenth Amendment racial
by itself, provide grounds for a cover-up claim.” Michael            profiling claim against Decker and Ettinger; (2) Plaintiff's
Avery et al., Police Misconduct: Law and Litigation §                Monell claim against the City of Syracuse; and (3)
2:42, 3d ed. 2018 (citing Landrigan v. City of Warwick,              Plaintiff's Fourth Amendment excessive force claim
628 F.2d 736, 744 (1st Cir. 1980) ); see also McCloud, 55            against Decker and Ettinger; and it is further
F.Supp.3d at 483 (finding that prison officials' intentional
failure to preserve evidence in order to cover-up fellow             ORDERED, that Sergeant Robert Ocker is DISMISSED
officer's failure to protect inmate plaintiff from physical          as a defendant in this action; and it is further
harm could not “form the predicate violation for a
conspiracy claim”). Nor does Plaintiff allege that the               IT IS SO ORDERED.
cover-up constituted some other form of constitutional
violation, such as a deprivation of his due process rights.
Therefore, exercising its authority under 28 U.S.C. §                All Citations
1915(e) to “dismiss the case at any time if ... the action ...
fails to state a claim on which relief may be granted,” the          --- F.Supp.3d ----, 2019 WL 251781


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              17
McGrew v. Holt, Not Reported in F.Supp.3d (2015)
2015 WL 736614



                   2015 WL 736614                                                    II. Background
    Only the Westlaw citation is currently available.
             United States District Court,                     1      Unless otherwise noted, the facts are not in dispute.
                   N.D. New York.
                                                               On July 14, 2012, at approximately 2:30 A.M., plaintiffs
         Jasmine L. McGREW et al., Plaintiffs,                 were in the parking lot of the Planet Blue Gentleman's
                        v.                                     Club in Utica, New York. (Defs.' Statement of Material
            James HOLT et al., Defendants.                     Facts (SMF) ¶ 15, Dkt. No. 50, Attach. 19; Dkt. No.
                                                               51, Attach. 2 at 22.) At the time, the parking lot was
              No. 6:13–cv–792 (GLS/TWD).                       “filled with people” and at least two individuals began
                           |                                   “arguing.” (Defs.' SMF ¶¶ 17 18, 26, 41.) A short time
                  Signed Feb. 20, 2015.                        later, Utica police officers, including defendants here,
                                                               arrived at the scene, and several fights had broken out.
Attorneys and Law Firms                                        (Dkt. No. 51, Attach. 5 at 1011.) The police gave verbal
                                                               commands for everyone in the parking lot to leave, and
Office of Stephen L. Lockwood, Stephen L. Lockwood,
                                                               subsequently began arresting individuals in the parking
Esq., Daniel N. Cafruny, Esq., of Counsel, Utica, NY, for
                                                               lot, including plaintiffs. (Id. at 12 13, 21, 50 .) The parties
the Plaintiffs.
                                                               largely dispute what transpired next.
Office of Corporation Counsel, City of Utica, John P.
Orilio, Esq ., Mark C. Curley, Esq., Merima Smajic, Esq.,
                                                               A. Bell
Zachary C. Oren, Esq., of Counsel, Utica, NY, for the
                                                               According to Bell, she was simply attempting to explain
Defendants.
                                                               to police officers that she was looking for a friend so that
                                                               they could leave the area. (Dkt. No. 51, Attach. 3 at 45,
                                                               47 48.) Officers responded by using a racial slur towards
     MEMORANDUM–DECISION AND ORDER                             her, (id. at 50), and then she was slammed to the ground
                                                               face first by Rahn and Holt, (id. at 53 55; Dkt. No. 51,
GARY L. SHARPE, Chief Judge.
                                                               Attach. 2 at 37 38). Rahn grabbed her by the arms while
                                                               Holt pulled her hands behind her back and slammed her
                      I. Introduction                          down to the gravel surface. (Dkt. No. 51, Attach. 3 at 50,
                                                               5355.) Murphy contends that he subdued Bell by “us[ing]
 *1 Plaintiffs Jasmine L. McGrew, Chianta C. Jenkins,
                                                               a soft hand come along in an attempt to restrain Bell,” and
and Fallon M. Bell commenced this action against
                                                               then “used a takedown to bring [her] down on the ground”
defendants James Holt, Mark Rahn, Patrick Murphy,
                                                               after she had refused to follow his instruction to place her
and Joshua Harrington, all in their official and individual
                                                               hands behind her back. (Dkt. No. 51, Attach. 18 at 6.)
capacities, as well as the City of Utica, New York
and a John Doe defendant, pursuant to 42 U.S.C.
                                                               As a result of the incident, Bell reported to the emergency
§§ 1981, 1983, 1985, and 1988 alleging violations of
                                                               room, indicating “moderate” pain which she rated at eight
the Fourth Amendment for excessive force, and claims
                                                               out of ten. (Pls.' SMF ¶ 85, Dkt. No. 51, Attach. 19; Dkt.
pursuant to New York state law for assault, battery, and
                                                               No. 50, Attach. 12 at 4, 19.) She was unable to raise her
intentional infliction of emotional distress. (See generally
                                                               arm above ninety degrees, (Pls.' SMF ¶ 86; Dkt. No. 50,
Am. Compl., Dkt. No. 29.) Pending before the court is
                                                               Attach. 12 at 5), so she was issued a sling for her arm, (Pls.'
defendants' motion for summary judgment. (Dkt. No. 50.)
                                                               SMF ¶ 87; Dkt. No. 50, Attach. 12 at 3). She also had
For the reasons that follow, defendants' motion is granted
                                                               cuts on her head and forearm. (Pls.' SMF ¶ 88.) Bell felt as
in part and denied in part.
                                                               though she had a shoulder sprain, (Dkt. No. 51, Attach. 11
                                                               at 32), and, because of her shoulder pain, she was referred
                                                               to a bone specialist, though she never followed up with a
                                                               specialist, (id. at 36). Her shoulder hurt for two months
                                                               after the incident. (Id.)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
McGrew v. Holt, Not Reported in F.Supp.3d (2015)
2015 WL 736614

                                                              of the parking lot. (Id. at 47.) Rahn denied punching
 *2 Ultimately, Bell was charged with resisting arrest,       or kicking Jenkins, (Dkt. No. 51, Attach. 6 at 58), and,
see N.Y. Penal Law § 205.30, and disorderly conduct, see      instead, reported that he “delivered one open hand strike
N.Y. Penal Law § 240.20. (Dkt. No. 50, Attach. 7 at 2.)       to Jenkins ['] chest/face area to push her back,” (Dkt. No.
Bell pleaded guilty to the disorderly conduct charge in       51, Attach. 18 at 5), because she was charging at him with
satisfaction of both charges against her. (Id.; Defs.' SMF    a fist in the air as he was attempting to arrest McGrew,
¶ 13.)                                                        (Dkt. No. 51, Attach. 6 at 51 52).

                                                              Shortly thereafter, Jenkins sought medical treatment,
B. McGrew                                                     (Pls.' SMF ¶ 73), where she reported “mild” pain which
McGrew testified that, on the night in question, she heard    she rated a ten out of ten, (id. ¶ 74; Dkt. No. 50, Attach.
a “commotion” on the other side of the parking lot while      16 at 6, 18). Jenkins had abrasions on her right shoulder,
she was “looking for [her] friends,” and that when police     left arm, and both knees, as well as right shoulder pain.
showed up, they immediately started “getting in people's      (Pls.' SMF ¶ 75.) Although an x-ray of her shoulder was
faces.” (Dkt. No. 51, Attach. 2 at 27, 30.) She was told      negative for broken bones or dislocation, she was issued
by police to move out of the way, (id. at 32 33), and was     a sling for her shoulder pain. (Id. ¶¶ 76 77; Dkt. No. 50,
then, without warning, “slammed” to the ground twice,         Attach. 16 at 16, 19.)
(id. at 34 41). She testified that she was then handcuffed
and dragged around the parking lot by the handcuffs to a       *3 Stemming from the incident, Jenkins was charged
police car. (Id. at 43 45.)                                   with obstructing governmental administration, see N.Y.
                                                              Penal Law § 195.05, disorderly conduct, and resisting
McGrew also sought medical attention, reporting a             arrest. (Dkt. No. 50, Attach. 4 at 2.) After a jury
shoulder injury and “moderate” pain which she rated at        trial, she was found guilty of resisting arrest, acquitted
a six out of ten. (Pls.' SMF ¶ 80; Dkt. No. 51, Attach. 14    of obstructing governmental administration, and the
at 4, 6, 16.) An x-ray of her left shoulder revealed “[n]o    disorderly conduct charge was dismissed. (Id.; Dkt. No.
fracture or dislocation.” (Dkt. No. 50, Attach. 14 at 12.)    50, Attach. 6 at 218.)
She suffered abrasions to her left shoulder and forearm,
and both knees. (Pls.' SMF ¶ 81.) Her right shoulder pain     Plaintiffs then commenced this action, alleging that
lasted several months. (Id. ¶ 83; Dkt. No. 51, Attach. 2 at   defendants used excessive force during their July 14, 2012
50.)                                                          arrests. (See generally Am. Compl.)

McGrew was ultimately charged with disorderly conduct.
(Dkt. No. 50, Attach. 8 at 2.) After a bench trial, she was
found guilty of that charge. (Id.; Dkt. No. 51, Attach. 5                       III. Standard of Review
at 87.)
                                                              The standard of review pursuant to Fed.R.Civ.P. 56 is
                                                              well established and will not be repeated here. For a full
C. Jenkins                                                    discussion of the standard, the court refers the parties to
According to Jenkins, she was also looking for her friends    its decision in Wagner v. Swarts, 827 F.Supp.2d 85, 92
so that she could leave the club. (Dkt. No. 51, Attach.       (N.D.N.Y.2011), aff'd sub nom. Wagner v. Sprague, 489 F.
4 at 30 31.) At some point, she observed an officer slam      App'x 500 (2d Cir.2012).
McGrew to the ground, and tried to explain to officers
that McGrew had not done anything wrong. (Id. at 34
39.) Immediately thereafter, she was “hit in the face”
                                                                                    IV. Discussion 2
by Rahn, from behind and “out of nowhere,” which
“knocked [her to] the ground.” (Id. at 40.) She stated that   2      At the outset, the court notes that, in their response
Rahn hit her in the right cheekbone with his fist, after             to defendants' summary judgment motion, plaintiffs
which several officers jumped on top of her and others               have indicated that they concede to the dismissal of
“were kicking [her] on [her] sides” and twisting her arms.           the Doe defendant and any municipal liability claim
(Id. at 41 42.) She was then “dragg[ed]” across the length           against the City of Utica. (Dkt. No. 51, Attach. 20 at



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
McGrew v. Holt, Not Reported in F.Supp.3d (2015)
2015 WL 736614

       21 22.) Accordingly, the Doe defendant and the City                 into question by a federal court's
       of Utica are dismissed, and the Clerk is directed to                issuance of a writ of habeas corpus,
       terminate them as parties to this action.                           28 U.S.C. § 2254. A claim for
                                                                           damages bearing that relationship to
A. Excessive Force                                                         a conviction or sentence that has not
Defendants argue that plaintiffs' excessive force cause                    been so invalidated is not cognizable
of action should be dismissed because it is barred by                      under § 1983.
the Heck 3 doctrine. (Dkt. No. 50, Attach. 20 at 3
7.) Specifically, defendants contend that a judgment in
plaintiffs' favor on their excessive force claims would         *4 Id. Heck, however, does not require dismissal of those
necessarily attack the validity of their underlying criminal   claims which, if adjudicated in favor of the plaintiff, would
convictions, and thus such claims are precluded under          not necessarily invalidate her conviction or sentence. Id.
Heck. (Id.) Alternatively, defendants argue that they are      As pertinent here, it is “well established that an excessive
entitled to summary judgment on the merits of plaintiffs'      force claim does not usually bear the requisite relationship
excessive force claims because plaintiffs suffered only        under Heck to mandate its dismissal.” Smith v. Fields, No.
de minimis injuries. (Id. at 7 19.) In response, plaintiffs    95 CIV. 8374, 2002 WL 342620, at *4 (S.D.N.Y. Mar. 4,
argue that their claims are not barred by Heck because         2002).
their excessive force claims do not have the requisite
relationship with their underlying criminal convictions        In support of their argument that plaintiffs' excessive
for resisting arrest and disorderly conduct to mandate         force claims 4 are barred here in light of their underlying
preclusion. (Dkt. No. 51, Attach. 20 at 9 15.) Further,        criminal proceedings, defendants do not cite any Second
plaintiffs assert that they have “sustained numerous and       Circuit decision that would bind this court, instead relying
severe injuries” that are more than merely de minimis, and/    on two district court cases that are inapposite to the facts
or that questions of fact prevent the entry of summary         at issue here. (Dkt. No. 50, Attach. 20 at 3 5.) Defendants
judgment here. (Id. at 15 18.) For the reasons that follow,    also contend that, because a few passing references were
the court agrees with plaintiffs, and defendants' motion       made in Jenkins' criminal trial to the use of force against
with respect to these arguments is denied.                     her, excessive force was “put ... at issue,” and therefore
                                                               “a finding of excessive force under § 1983 would imply
3      See Heck v. Humphrey, 512 U.S. 477 (1994).              invalidity of the resisting arrest conviction,” mandating
                                                               dismissal here. (Id. at 5 7.) The court disagrees.
   1. Heck Doctrine and Collateral Estoppel
Pursuant to the Supreme Court's decision in Heck v.            4      Defendants' argument on this point appears limited
Humphrey, certain § 1983 suits that relate to an underlying           to Jenkins and the relationship that her underlying
criminal conviction or sentence are barred. See 512 U.S.              conviction for resisting arrest has with her current
477, 486 87 (1994). Specifically, the Court held that:                excessive force claim. (Dkt. No. 50, Attach. 20 at 5 7.)
                                                                      With respect to McGrew and Bell, defendants merely
                                                                      state, without any analysis or citation to authority,
            in order to recover damages                               that “ p]laintiffs should not be allowed to proffer
                                                                      any facts which call into question the ir] criminal
            for    allegedly    unconstitutional
                                                                      charges, as they are “precluded under Heck. (Id. at
            conviction or imprisonment, or
                                                                      7). For the same reasons discussed herein, the court
            for other harm caused by actions
                                                                      finds that this argument is without merit.
            whose unlawfulness would render
            a conviction or sentence invalid, a                With respect to defendants' Heck argument, the court
            § 1983 plaintiff must prove that                   is not persuaded that there is any basis here to divert
            the conviction or sentence has been                from the “well established” principle “that an excessive
            reversed on direct appeal, expunged                force claim does not usually bear the requisite relationship
            by executive order, declared invalid               under Heck to mandate its dismissal.” Smith, 2002 WL
            by a state tribunal authorized to                  342620, at *4 (citing Jackson v. Suffolk Cnty. Homicide
            make such determination, or called                 Bureau, 135 F.3d 254, 256 57 (2d Cir.1998)); see Dawkins



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
McGrew v. Holt, Not Reported in F.Supp.3d (2015)
2015 WL 736614

v. City of Utica, N.Y., No. 91 CV 867, 1994 WL 675047,           with the claim of excessive force being raised in the
at *4 (N.D.N.Y. Nov. 28, 1994) (“[R]ecovery under a              subsequent civil suit.” Sullivan, 225 F.3d at 166.
theory of excessive force in the arrest does not necessarily
impugn plaintiff's convictions for the underlying offenses.      5      This court must apply the rules of collateral estoppel
Since plaintiff may be both guilty and a victim of excessive            of the state in which the prior judgment was rendered,
force, Heck does not mandate dismissal of his ... cause                 here, New York. See Sullivan v. Gagnier, 225 F.3d
of action [ ] for excessive force.”). In fact, the Second               161, 166 (2d Cir.2000); see also 28 U.S.C. § 1738.
Circuit has explicitly stated that “many violations of           6      The same can be said of McGrew's conviction and
constitutional rights, even during the criminal process,
                                                                        Bell's guilty plea of disorderly conduct pertaining
may be remedied without impugning the validity of a
                                                                        to their “intent to cause public inconvenience,
conviction,” noting, as particularly relevant here, that
                                                                        annoyance or alarm, or recklessly creating a risk
“when a suspect sues his arresting officer for excessive                thereof by “engag ing] in fighting or in violent,
force, a § 1983 suit may proceed even if the suspect is                 tumultuous or threatening behavior. N.Y. Penal
ultimately convicted of resisting arrest.” Poventud v. City             Law § 240.20(1).
of N.Y., 750 F .3d 121, 132 (2d Cir.2014); see Hunter v.
                                                                  *5 Despite defendants' arguments, the criminal jury
Town of Shelburne, No. 5:10 CV 206, 2012 WL 4320673,
                                                                 found only that the elements of the crime of resisting
at *7 (D.Vt. Sept. 19, 2012) (“The Second Circuit has
                                                                 arrest were satisfied none of which concern the use of
held, however, that ‘a lawful arrest ... may be accompanied
                                                                 force by a police officer and did not necessarily find that
by excessive force,’ and that ‘the jury's return of a guilty
                                                                 the amount of force used by the officers was reasonable.
verdict in state court for resisting arrest ... does not
                                                                 Briefly, there is no indication in the record that the jury
necessarily preclude a subsequent claim of excessive force
                                                                 in Jenkins' underlying criminal trial made any explicit
in federal court.’ “ (quoting Sullivan v. Gagnier, 225 F.3d
                                                                 factual findings with respect to excessive force, or that any
161, 166 (2d Cir.2000))). Accordingly, plaintiffs' claims are
                                                                 specific factual findings were made in McGrew and Bell's
not barred by Heck.
                                                                 underlying criminal proceedings that would be binding on
                                                                 their excessive force claims here. This is distinguishable
Similarly, collateral estoppel 5 does not dictate that           from Hunter, a case relied on by defendants, where “the
defendants' motion be granted either. As the Second              jury was plainly instructed [on] excessive force,” and the
Circuit has held, “[i]t is clear ... that there is no inherent   court held that the jury had thus determined the issue
conflict between a conviction for resisting arrest or            of excessive force. 2012 WL 4320673, at *8. Here, there
harassment of a police officer and a finding that the            was no such instruction, nor was there an “assertion
police officers used excessive force in effectuating the         of a particular affirmative defense or use of a special
arrest.” Sullivan, 225 F.3d at 166. “Indeed, a conviction        verdict form [that] might indeed make clear that a criminal
for resisting arrest, which under New York law requires          jury necessarily decided factual and legal issues such as
proof that the defendant ‘intentionally prevent[ed] or           those remaining in this case.” Tracy, 623 F.3d at 100.
attempt[ed] to prevent a police officer or peace officer         Defendants' argument is therefore unavailing.
from effecting an authorized arrest of h [er]self or another
person,’ N.Y. Penal Law § 205.30, ‘is not incompatible
with [a] claim for excessive force.’ “ Negron v. Jacobs,            2. De Minimis Injury
No. 1:11 cv 1385, 2013 WL 5442281, at *4 (N.D.N.Y.               Turning to the merits of plaintiffs' claims, “[i]n order to
Sept. 27, 2013) (quoting Sullivan, 225 F.3d at 166); see         establish that the use of force to effect an arrest was
Tracy v. Freshwater, 623 F.3d 90, 100 (2d Cir.2010)              unreasonable and therefore a violation of the Fourth
(“[T]he fact that [the plaintiff] was convicted of resisting     Amendment, [a] plaintiff [ ] must establish that the
arrest does not appear to present an ‘inherent conflict’         government interests at stake were outweighed by the
with his claim that [the defendant] exerted unreasonable         nature and quality of the intrusion on [the plaintiff's]
force in effecting that arrest.”). 6 Therefore, “[a] claim of    Fourth Amendment interests.” Barlow v. Male Geneva
excessive force would not be precluded by the plaintiff's        Police Officer Who Arrested Me on Jan. 2005, 434 F. App'x
prior convictions for resisting arrest ... unless facts          22, 26 (2d Cir.2011) (internal quotation marks and citation
actually determined in h[er] criminal conviction that were       omitted). “ ‘In other words, the factfinder must determine
necessary to the judgment of conviction are incompatible         whether, in light of the totality of the circumstances faced



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
McGrew v. Holt, Not Reported in F.Supp.3d (2015)
2015 WL 736614

by the arresting officer, the amount of force used was          a soft hand come along in an attempt to restrain Bell,”
objectively reasonable at the time.’ “ Id. (quoting Amnesty     and ultimately “used a takedown to bring Bell down on
Am. v. Town of W. Hartford, 361 F.3d 113, 123 (2d               the ground.” (Dkt. No. 51, Attach. 18 at 6.) However, Bell
Cir.2004)).                                                     contends that she was lifted off the ground and slammed to
                                                                the gravel surface face first by Holt and another unknown
“[C]laims of excessive force arising in the context of          officer, while her arms were being held behind her back.
an arrest under the Fourth Amendment's objective                (Dkt. No. 51, Attach. 3 at 47 48, 50, 53 55.) Similarly,
reasonableness test,” are analyzed “paying ‘careful             McGrew asserts that she was slammed to the ground
attention to the facts and circumstances of each particular     twice, handcuffed, and dragged around the parking lot by
case, including the severity of the crime at issue, whether     the handcuffs to a police car, even though she had not
the suspect poses an immediate threat to the safety of          been fighting with anyone, (Dkt. No. 51, Attach. 2 at 34
the officers or others, and whether he is actively resisting    37, 39 41, 43 45), while Rahn maintains that he never
arrest or attempting to evade arrest by flight.’ “ Phelan       threw anyone to the ground, and that McGrew was simply
v. Sullivan, 541 F. App'x 21, 24 (2d Cir.2013) (quoting         placed in handcuffs because she was fighting with others in
Graham v. Connor, 490 U.S. 386, 396 (1989)). The entirety       the parking lot after he gave verbal commands to disperse,
of the record must be evaluated “ ‘from the perspective         (Dkt. No. 51, Attach. 5 at 17, 21.) Lastly, Jenkins testified
of a reasonable officer on the scene, rather than with the      that she was hit in the face “out of nowhere” with a fist and
20/20 vision of hindsight.’ “ Jones v. Parmley, 465 F.3d        dragged on the ground across the parking lot. (Dkt. No.
46, 61 (2d Cir.2006) (quoting Graham, 490 U.S. at 396));        51, Attach. 4 at 40 41, 47.) Both Rahn and Holt denied
accord Tracy, 623 F.3d at 96. Indeed, “ ‘[n]ot every push       punching Jenkins and dragging her across the parking
or shove, even if it may later seem unnecessary in the peace    lot, instead indicating that she was escorted, on foot, to
of a judge's chambers, violates the Fourth Amendment.’ “        a police car because she had charged at an officer in an
Tracy, 623 F.3d at 96 (quoting Graham, 490 U.S. at 396).        attempt to interfere with an arrest. (Dkt. No. 51, Attach.
                                                                6 at 51 52, 58, 62, 93, 100.)
 *6 “[T]he Second Circuit and district courts in the
Circuit recognize the concept of de minimis injury and,         7      In their motion, defendants argue that Murphy
when the injury resulting from alleged excessive force                 is entitled to summary judgment and should be
falls into that category, the excessive force claim is                 dismissed from the case because plaintiffs' deposition
dismissed.” Jackson v. City of N.Y., 939 F.Supp.2d                     testimony does not identify him as one of the officers
219, 231 (E.D.N.Y.2013) (internal quotation marks and                  who used force on them. (Dkt. No. 50, Attach.
citation omitted). “ ‘[S]hort-term pain, swelling, and                 20 at 19 20.) Defendants further note that “ t]here
bruising, brief numbness from tight handcuffing, claims                is no deposition testimony for ... Murphy because
of minor discomfort from tight handcuffing, and two                     p]laintiffs failed to conduct any depositions in this
superficial scratches from a cut inside the mouth’ “ have              matter, and therefore it would be “impossible ] to
                                                                       have trial against ... Murphy when the only testimony
been held to be de minimis and, thus, unactionable. Id.
                                                                       concerning his use of force is his own. (Id. at 20
(quoting Lemmo v. McKoy, No. 08 CV4264, 2011 WL
                                                                       & n. 10.) Defendants are seemingly attempting to
843974, at *5 (E.D.N.Y. Mar. 8, 2011)). However, “the
                                                                       argue that Murphy is entitled to summary judgment
fact that [the p]laintiff may not have sustained serious long          because there is no record evidence demonstrating
lasting harm is not dispositive.” Graham v. City of N.Y.,              his personal involvement in the incident in question.
928 F.Supp.2d 610, 618 (E.D.N.Y.2013).                                 However, plaintiffs have provided Murphy's police
                                                                       report, (Dkt. No. 51, Attach. 18 at 6), which would
Defendants argue that they are entitled to summary                     support a finding that he was, in fact, involved in
judgment because any force used was reasonable and                     the allegedly unlawful use of force, (Pls.' SMF ¶¶ 70,
because plaintiffs suffered only minor injuries. (Dkt.                 71). Thus, Murphy has not demonstrated that he is
No. 50, Attach. 20 at 7 19.) The parties have provided                 entitled to judgment as a matter of law for lack of
conflicting accounts as to whether defendants initiated the            personal involvement.
use of force, how much force was used by each, whether          Resolution of these conflicting versions of the relevant
any force used was necessary, and the extent of plaintiffs'     events, including the severity of plaintiffs' resulting
injuries. For example, Murphy 7 indicated that he “used         injuries, is a matter for the jury and is not properly



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
McGrew v. Holt, Not Reported in F.Supp.3d (2015)
2015 WL 736614

                                                                              With respect to plaintiffs' state law claims, defendants
decided by a court on summary judgment. Although
                                                                              argue that “if the excessive force claim(s) fail, then
defendants characterize plaintiffs' harm as nothing more
                                                                              the remainder of the claims should be dismissed as
than “abrasions and contusions,” and thus argue that
                                                                              “derivative, or the court should decline to exercise
they have suffered no actionable injury, (Dkt. No. 50,                        its supplemental jurisdiction. (Dkt. No. 50, Attach. 20
Attach. 20 at 12 14, 15 19), plaintiffs have provided                         at 27.) However, given that the excessive force claim
evidence of more substantial harm that is enough to                           survives summary judgment, this argument is of no
survive summary judgment. See Hayes v. N.Y.C. Police                          moment.
Dep't, 212 F. App'x. 60, 62 (2d Cir.2007) (“[W]e have
permitted claims to survive summary judgment where
the only injury alleged is bruising.”); Lemmo, 2011                                            V. Conclusion
WL 4592785, at *8 (“[A] jury may consider the lack
                                                                      *7 WHEREFORE, for the foregoing reasons, it is hereby
of serious injury as evidence that the implemented
force was not excessive.” (internal quotation marks and
                                                                      ORDERED that defendants' motion for summary
citation omitted)). Although defendants further argue that
                                                                      judgment (Dkt. No. 50) is GRANTED IN PART and
plaintiffs were resisting, and thus the use of force was
                                                                      DENIED IN PART as follows:
reasonable, (Dkt. No. 50, Attach. 20 at 11, 14 15, 17),
this is ultimately a question for the jury. See Sullivan, 225
                                                                      GRANTED with respect to the claims against the John
F.3d at 165 66 (“The fact that a person whom a police
                                                                      Doe defendant and the City of Utica, and the claims
officer attempts to arrest resists, threatens, or assaults the
                                                                      against those defendants are DISMISSED; and
officer no doubt justifies the officer's use of some degree
of force, but it does not give the officer license to use
                                                                      DENIED in all other respects; and it is further
force without limit.”). Accordingly, defendants' motion
for summary judgment is denied. 8                                     ORDERED that the Clerk terminate the John Doe
                                                                      defendant and the City of Utica as parties to this action;
8      Defendants also contend that they are entitled to              and it is further
       qualified immunity. (Dkt. No. 50, Attach. 20 at 20
       23.) Because “ s]ummary judgment should not be                 ORDERED that the case is trial ready and the Clerk shall
       granted on the basis of a qualified immunity defense           issue a trial scheduling order in due course; and it is further
       premised on an assertion of objective reasonableness
       unless the defendant ‘show s] that no reasonable jury,
                                                                      ORDERED that the Clerk provide a copy of this
       viewing the evidence in the light most favorable to the
                                                                      Memorandum Decision and Order to the parties.
        p]laintiff, could conclude that the defendant's actions
       were objectively unreasonable in light of clearly
       established law, “ O Bert ex rel. Estate of O Bert v.
                                                                      IT IS SO ORDERED.
       Vargo, 331 F.3d 29, 37 (2d Cir.2003) (quoting Ford v.
       Moore, 237 F.3d 156, 162 (2d Cir.2001)), that defense          All Citations
       is unavailable here in light of the factual disputes
       highlighted above.                                             Not Reported in F.Supp.3d, 2015 WL 736614

End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       6
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

                                                              Baserap, Police Officer Gregory Rittenhouse (together
                                                              with Baserap, the “Individual Defendants”), and the City
                 2018 WL 3368706
                                                              of New York (together with the Individual Defendants,
   Only the Westlaw citation is currently available.
                                                              the “Moving Defendants”). For the reasons stated below,
    United States District Court, S.D. New York.
                                                              the Court grants in part and denies in part Moving
               Sean SULLIVAN, Plaintiff,                      Defendants' motion.
                          v.
   The CITY OF NEW YORK, the Police Department                1     Defendants Police Officers John Doe #2, 3, and 4
    of the City of New York, Police Officer Thomas                  have not appeared in the case and have not joined the
       Baserap, Shield No. 10601, Police Officer                    pending motion to dismiss. The remaining defendant
    Gregory Rittenhouse, Shield No. 16173, Police                   listed in the Amended Complaint, the New York City
                                                                    Police Department (“NYPD ), must be dismissed
        Officers John Doe #2, 3, 4, Defendants.
                                                                    from the case because an agency of the City of New
                                                                    York is not an entity that can be sued. See N.Y. City
                    17 Civ. 3779 (KPF)
                                                                    Charter ch. 17, § 396 (“All actions and proceedings for
                             |
                                                                    the recovery of penalties for the violation of any law
                    Signed 07/10/2018
                                                                    shall be brought in the name of the C]ity of New York
                                                                    and not in that of any agency, except where otherwise
Attorneys and Law Firms
                                                                    provided by law. ); Jenkins v. City of New York, 478
Sean Sullivan, New York, NY, pro se.                                F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v.
                                                                    City of New York, 740 F.Supp.2d 385, 395 (S.D.N.Y.
Alison Sue Mitchell, New York City Law Department,                  2010) (“ A] plaintiff is generally prohibited from suing
New York, NY, for Defendants.                                       a municipal agency. ).



                                                                                 BACKGROUND 2
               OPINION AND ORDER
                                                              2     This Opinion draws facts from the Amended
KATHERINE POLK FAILLA, United States District
Judge                                                               Complaint. (Dkt. #13 (“Am. Compl. ) ). For the
                                                                    purpose of adjudicating the motion to dismiss, the
 *1 Plaintiff Sean Sullivan was arrested on May 16, 2016,           Court accepts as true the well pleaded allegations in
for an assault that Plaintiff maintains he did not commit,          the Complaint. See In re Elevator Antitrust Litig., 502
and for which ultimately he was not prosecuted. Now                 F.3d 47, 50 (2d Cir. 2007) (per curiam). The Court
proceeding pro se, Plaintiff asserts that he was wrongfully         has reviewed the parties' briefing and will refer to
                                                                    the submissions as follows: to Moving Defendants'
detained, without probable cause or reasonable suspicion.
                                                                    opening brief as “Def. Br. (Dkt. #34) and reply
He alleges deprivations of his civil rights under 42 U.S.C.
                                                                    brief as “Def. Reply (Dkt. #44), and to Plaintiff s
§ 1983 in the form of false arrest, excessive force, false
                                                                    opposition brief as “Pl. Opp. (Dkt. #43).
imprisonment, failure to intervene, and illegal search
                                                                    Plaintiff is an attorney proceeding pro se in this
and seizure. Plaintiff also brings a municipal-liability            matter. While “a court is ordinarily obligated to
claim, under Monell v. Department of Social Services,               afford a special solicitude to pro se litigants, such
436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978),                 as by liberally construing their pleadings, “a lawyer
against the City of New York. Finally, Plaintiff advances           representing himself ordinarily receives no such
state-law causes of action, including false arrest; false           solicitude at all. Tracy v. Freshwater, 623 F.3d 90,
imprisonment; fraud and conspiracy; intentional infliction          101 02 (2d Cir. 2010).
of emotional distress; negligence/failure to train; and
violations of Sections 11 and 12 of Article I of the New      A. Factual Background
York Constitution.                                             *2 On May 16, 2016, Plaintiff visited a Barnes &
                                                              Noble bookstore in the Citicorp Center on Third Avenue
Pending before the Court is a Rule 12(b)(6) motion            and 54th Street in Manhattan. (Am. Compl. ¶ 21).
to dismiss filed by Defendants Police Officer Thomas          As he sat in the bookstore’s café, an employee of the



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

Hillstone restaurant, also located in the Citicorp Center,      Plaintiff alleges that he was detained in this “outrageous
approached Plaintiff. (Id.). The employee asked Plaintiff       manner,” even though “there was no threat or danger of
whether he had left his bag in the Hillstone restaurant.        the Plaintiff leaving ... if the[ officers] had simply asked
(Id.). Plaintiff told the Hillstone employee that he had        him to remain where he was earlier[.]” (Am. Compl. ¶ 26).
never been to the Hillstone and asked the employee not to       Without any justification, the officers “humiliat[ed] the
disturb him, a request to which the man acceded. (Id.).         Plaintiff and creat[ed] a pointless public spectacle of the
                                                                Plaintiff manacled and held down in a public venue.” (Id.).
Shortly thereafter, a group of NYPD officers, including         This, despite Plaintiff’s statements to the officers that “a
the Individual Defendants, approached Plaintiff. (Am.           quick examination of any security camera footage would
Compl. ¶ 22). They first asked Plaintiff to join them so        show that the Plaintiff was nowhere near th[e] Hillstone
they could “discuss something.” (Id.). Plaintiff declined to    restaurant when the ‘crime’ supposedly occurred[.]” (Id.).
do so. (Id.). The officers then insisted that Plaintiff leave
with them, and Plaintiff obliged, following the officers into   Plaintiff states, “[u]pon information and belief, [that he]
the lobby of the Citicorp Center. (Id.). There, the officers    was the only black male sitting in the Barnes [&] Noble
told Plaintiff that they were investigating a crime that        café at the time the Police Officer Defendants approached
had taken place at the Hillstone restaurant. (Id.). They        him.” (Am Compl. ¶ 26). He further claims that the
asked Plaintiff if he knew anything about the crime. (Id.).     NYPD has engaged in a pattern and practice of targeting
Plaintiff told them he had no relevant information, and         minorities without reasonable suspicion, between at least
that he had never been to the restaurant. (Id.).                August 2013 and November 2016. (Id. at ¶¶ 31-34).
                                                                Plaintiff alleges that, while he was detained, officers
One of the police officers, whom Plaintiff believes to          searched his person and backpack without consent. (Id.
have been Defendant Thomas Baserap, suggested that              at ¶ 27). At the time of the incident, Plaintiff was
Plaintiff was lying. (Am. Compl. ¶ 23). The officer then        homeless, and substantially all of his belongings were in
told Plaintiff that he was a suspect in the crime they          his backpack. (Id.). Yet the police officers “rummaged
were investigating. (Id.). The officer further stated “that     through the Plaintiff’s bags and inspected his belongings
there were witnesses who identified the Plaintiff, that there   for no valid purpose but presumably to embarrass
was video footage of the Plaintiff committing the crime,        [him.]” (Id.).
and that the Plaintiff needed to confess.” (Id.). Plaintiff
denied any involvement in the crime and told the officers        *3 The officers released Plaintiff after approximately one
“in no uncertain terms that he ha[d] no idea what they          hour. (Am. Compl. ¶ 28). Plaintiff “was never read his
were talking about and that they should leave him alone         Miranda rights, he was never told clearly what ‘crime’ he
as he ha[d] committed no crime.” (Id.). Still, the officers     was being held for, none of the Police Officer Defendants
“continued to berate the Plaintiff, proceeded to handcuff       clearly identified themselves to the Plaintiff, and he was
[him], and detained him at the entrance of the Barnes [&]       told conflicting stories by the Police Officer Defendants
Noble[.]” (Id.).                                                of being both a ‘witness’ and a ‘suspect.’ ” (Id.). Plaintiff
                                                                believes that he may have been “targeted in retaliation for
At some point, while Plaintiff was still in handcuffs,          his past lawsuits against the NYPD.” (Am. Compl. ¶ 29).
Baserap instructed Plaintiff to move to a corner of the
Barnes & Noble entrance to avoid the crowds. (Am.               After the police officers released Plaintiff, he went to
Compl. ¶ 25). He asked Plaintiff to sit down, but Plaintiff’s   the Hillstone restaurant to inquire into the alleged crime.
“hands were handcuffed so tight behind his back that            (Am. Compl. ¶ 30). He “asked a hostess at the door
abrasions were forming on his wrists which prevented him        whether a crime was committed earlier ... and she told
from being able to move his body and he thereby could           the Plaintiff that she was unaware of any crime.” (Id.).
not physically comply with the demand that he sit on the        Determined to investigate further, Plaintiff went to the
floor.” (Id.). When Plaintiff tried to explain, “one or more    local precinct and asked a police officer whether the
of the Police Officer Defendants tripped [Plaintiff’s] legs     Hillstone restaurant had been the scene of a crime
from under him, all while the Plaintiff was handcuffed,         earlier that day. (Id.). The officer told Plaintiff that “she
and forced him violently to the floor.” (Id.).                  was unaware of any criminal activity at the Hillstone
                                                                restaurant that day.” (Id.).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706


                                                                  A. Applicable Law
B. Procedural Background
Plaintiff filed his initial complaint on May 18, 2017.               1. Motions Under Fed. R. Civ. P. 12(b)(6)
(Dkt. #2). On June 2, 2017, the Court issued an order             When considering a motion to dismiss under Rule 12(b)
pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir.         (6), a court should “draw all reasonable inferences in
1997), requiring the New York City Law Department                 [the plaintiff’s] favor, assume all well-pleaded factual
(“Law Department”) to ascertain the identities and badge          allegations to be true, and determine whether they
numbers of various John Doe Defendants whom Plaintiff             plausibly give rise to an entitlement to relief.” Faber v.
had named in the Complaint. (Dkt. #5). The Court                  Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011)
also ordered Plaintiff to file an amended complaint               (internal quotation marks omitted) (quoting Selevan v.
within 30 days of receiving the information from the              N.Y. Thruway Auth., 584 F.3d 82, 88 (2d Cir. 2009) ).
Law Department. (Id.). On August 1, 2017, the Law                 Thus, “[t]o survive a motion to dismiss, a complaint must
Department filed a letter listing service addresses for           contain sufficient factual matter, accepted as true, to ‘state
the two Individual Defendants. (Dkt. #7). That day,               a claim to relief that is plausible on its face.’ ” Ashcroft v.
the Court issued an Order of Service, directing the U.S.          Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868
Marshals Service to effect service of Plaintiff’s Complaint       (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
on these Individual Defendants.                                   570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) ).


On September 11, 2017, Plaintiff filed an amended                  *4 “While Twombly does not require heightened fact
complaint. (Dkt. #13). On September 19, 2017, the                 pleading of specifics, it does require enough facts
Court issued another Order of Service, directing the              to ‘nudge[ a plaintiff’s] claims across the line from
Marshals Service to effect service on the two Individual          conceivable to plausible[.]’ ” In re Elevator Antitrust Litig.,
Defendants. (Dkt. #14). The Court also dismissed                  502 F.3d 47, 50 (2d Cir. 2007) (per curiam) (quoting
with prejudice Plaintiff’s claims against then-Defendants         Twombly, 550 U.S. at 570, 127 S.Ct. 1955). “Where
Hillstone Restaurant Group, Inc. and John Doe #1.                 a complaint pleads facts that are ‘merely consistent
(Id.). On January 25, 2018, the Court held a pre-motion           with’ a defendant’s liability, it ‘stops short of the line
conference to discuss the Moving Defendants' anticipated          between possibility and plausibility of entitlement to
motion to dismiss. (See Dkt. #30). Moving Defendants              relief.’ ” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (quoting
filed said motion on February 23, 2018 (Dkt. #32-34);             Twombly, 550 U.S. at 557, 127 S.Ct. 1955). Moreover,
Plaintiff filed his opposition brief on May 3, 2018 (Dkt.         “the tenet that a court must accept as true all of the
#43); and Moving Defendants filed their reply brief on            allegations contained in a complaint is inapplicable to
May 16, 2018 (Dkt. #44).                                          legal conclusions. Threadbare recitals of the elements of a
                                                                  cause of action, supported by mere conclusory statements,
                                                                  do not suffice.” Id.

                       DISCUSSION
                                                                     2. Claims Under 42 U.S.C. § 1983 and Qualified
Plaintiff’s claims can be grouped into three categories.             Immunity
The first consists of Plaintiff’s § 1983 claims: false arrest,    Plaintiff advances various claims under 42 U.S.C. § 1983.
excessive force, false imprisonment, failure to intervene,        Section 1983 “creates no substantive rights; it merely
and illegal search and seizure. The second is Plaintiff’s         provides remedies for deprivations of rights established
municipal-liability claim under Monell. The third includes        elsewhere.” City of Okla. City v. Tuttle, 471 U.S. 808, 816,
Plaintiff’s state-law causes of action, including false arrest;   105 S.Ct. 2427, 85 L.Ed.2d 791 (1985). “To state a viable
false imprisonment; fraud and conspiracy; intentional             claim against an individual under 42 U.S.C. § 1983, the
infliction of emotional distress; negligence/failure to train;    plaintiff must plausibly allege that the defendant, while
and violations of Article I, Sections 11 and 12 of the            acting under the color of law, ‘deprived the plaintiff of a
New York Constitution. After a brief discussion of the            right guaranteed by the constitution or laws of the United
applicable law, the Court addresses the claims in turn.           States.’ ” Bennett v. City of N.Y., 425 F. App’x 79, 80 (2d
                                                                  Cir. 2011) (summary order) (quoting Bryant v. Maffucci,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

923 F.2d 979, 982 (2d Cir. 1991) ). Where a plaintiff alleges     of an individual to be free from unreasonable seizures,
municipal liability under Section 1983 as Plaintiff has           including arrest without probable cause, is substantially
done here he must “plausibly allege that the violation of         the same as a claim for false arrest under New York law.”
his constitutional rights was caused by an official policy        Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996) (internal
or custom of the municipality.” Id. at 81 (citing Zahra v.        citations omitted).
Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995) ).
                                                                   *5 To prevail on a false-arrest claim under New York
Individuals sued under Section 1983 may assert that they          law, a plaintiff must show that “[i] the defendant intended
are protected by qualified immunity. “Qualified immunity          to confine the plaintiff, [ii] the plaintiff was conscious of
is an affirmative defense that shields government                 the confinement, [iii] the plaintiff did not consent to the
officials from liability for civil damages insofar as their       confinement, and [iv] the confinement was not otherwise
conduct does not violate clearly established statutory            privileged [or justified].” Savino v. City of N.Y., 331 F.3d
or constitutional rights of which a reasonable person             63, 75 (2d Cir. 2003) (quoting Bernard v. United States,
would have known.” Stephenson v. Doe, 332 F.3d 68,                25 F.3d 98, 102 (2d Cir. 1994) ). “Under New York law,
76 (2d Cir. 2003) (internal quotation marks and citation          false arrest and false imprisonment are one and the same,
omitted). Rights are “clearly established” where “existing        and the elements for both are the same as for a false arrest
law ... place[s] the constitutionality of the officer’s conduct   claim under [Section] 1983.” Hershey v. Goldstein, 938
‘beyond debate.’ ” Dist. of Columbia v. Wesby,             U.S.   F.Supp.2d 491, 515 (S.D.N.Y. 2013).
     , 138 S.Ct. 577, 589, 199 L.Ed.2d 453 (2018) (quoting
Ashcroft v. al-Kidd, 563 U.S. 731, 741, 131 S.Ct. 2074,           Probable cause “is a complete defense to an action for
179 L.Ed.2d 1149 (2011) ). “In determining whether a              false arrest.” Bernard, 25 F.3d at 102. It is also a complete
right was so clearly established, the Supreme Court has           defense to a false-imprisonment claim. See Shaheed v.
emphasized that the ‘dispositive inquiry ... is whether it        City of N.Y., 287 F.Supp.3d 438, 452 (S.D.N.Y. 2018).
would be clear to a reasonable officer that his conduct           Probable cause exists when officers have “reasonably
was unlawful in the situation he confronted.’ ” Barboza           trustworthy information” as to “facts and circumstances
v. D'Agata, 676 F. App’x 9, 12 (2d Cir. 2017) (summary            that are sufficient to warrant a person of reasonable
order) (quoting Saucier v. Katz, 533 U.S. 194, 202, 121           caution in the belief that an offense has been ... committed
S.Ct. 2151, 150 L.Ed.2d 272 (2001) ). Qualified immunity          by the person to be arrested.” Ackerson v. City of White
protects officers when “their decision was reasonable, even       Plains, 702 F.3d 15, 19 (2d Cir. 2012) (quoting Zellner v.
if mistaken”; that, in turn, “protect[s] all but the plainly      Summerlin, 494 F.3d 344, 368 (2d Cir. 2007) ). The central
incompetent or those who knowingly violate the law.”              inquiry is “whether the facts known by the arresting officer
Johnson v. Perry, 859 F.3d 156, 170 (2d Cir. 2017) (quoting       at the time of the arrest objectively provided probable
Hunter v. Bryant, 502 U.S. 224, 229, 112 S.Ct. 534, 116           cause to arrest.” Id. (quoting Jaegly, 439 F.3d at 153).
L.Ed.2d 589 (1991) ).
                                                                  If a plaintiff adequately pleads a claim for false arrest
                                                                  or false imprisonment, the court may then consider the
B. The Motion to Dismiss Is Granted in Part and Denied            issue of qualified immunity. “In the context of [Section]
in Part                                                           1983 actions predicated on allegations of false arrest, ...
                                                                  an arresting officer is entitled to qualified immunity so
  1. Plaintiff’s Claims for False Arrest and False
                                                                  long as ‘arguable probable cause’ was present when the
  Imprisonment Survive
                                                                  arrest was made.” Figueroa v. Mazza, 825 F.3d 89, 100 (2d
                                                                  Cir. 2016) (quoting Zalaski v. City of Hartford, 723 F.3d
                     a. Applicable Law                            382, 390 (2d Cir. 2013) ). Arguable probable cause exists
                                                                  when an officer demonstrates that “[i] it was objectively
Section 1983 claims for false arrest “derive[ ] from              reasonable for the officer to believe that probable cause
[the] Fourth Amendment right to remain free from                  existed, or [ii] officers of reasonable competence could
unreasonable seizures, which includes the right to remain         disagree on whether the probable cause test was met.”
free from arrest absent probable cause.” Jaegly v. Couch,         Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (internal
439 F.3d 149, 151 (2d Cir. 2006). “A [Section] 1983 claim         quotation marks and citations omitted). “[W]hether an
for false arrest, resting on the Fourth Amendment right


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

officer’s conduct was objectively reasonable” depends on          estimation, these allegations, taken as true, establish that
“the information possessed by the officer at the time of the      (i) an assault had occurred at the Hillstone restaurant; (ii)
arrest,” not “the subjective intent, motives, or beliefs of       there was video footage of Plaintiff committing the crime;
the officer.” Id. (quoting Amore v. Novarro, 624 F.3d 522,        and (iii) there were witnesses who identified Plaintiff.
536 (2d Cir. 2010) ). “[I]n situations where an officer may       (Def. Br. 5-6). This, they claim, suffices to establish
have reasonably but mistakenly concluded that probable            probable cause, particularly because “Plaintiff set[s] forth
cause existed, the officer is nonetheless entitled to qualified   no evidence indicating that it was unreasonable for
immunity.” Caldarola v. Calabrese, 298 F.3d 156, 162 (2d          officers to rely on the information provided to them by
Cir. 2002).                                                       witnesses.” (Id. at 6).

                                                                  Moving Defendants' argument is based on a flawed
                                                                  reading of Plaintiff’s factual allegations. They suggest that
       b. The Pleadings Do Not Establish Probable
                                                                  the pleadings establish that “there was video footage of
           Cause or Arguable Probable Cause
                                                                  [Plaintiff] committing the crime[.]” (Def. Br. 6 (emphasis
The parties do not dispute that Plaintiff was arrested            added) ). But the pleadings do no such thing. Instead,
by individuals acting under color of law. Instead,                Plaintiff alleges that Officer Baserap “claim[ed] ...
they disagree on the issue of probable cause: Moving              that there was video footage of [him] committing the
Defendants argue that Baserap and Rittenhouse had                 crime[.]” (Am. Compl. ¶ 23 (emphasis added) ). Similarly,
probable cause to arrest Plaintiff based on the facts             the pleadings do not state that “there were witnesses who
available to them at the time of the arrest. (Def. Br. 4-6).      identified [Plaintiff].” (Def. Br. 6 (emphasis added) ). In
They further contend that the two officers are protected          fact, the allegation is that Baserap “claim[ed] ... that
by qualified immunity. (Id. at 19-21). Plaintiff disagrees.       there were witnesses who identified [him].” (Am. Compl.
(Pl. Opp. 11-14, 20-21). For the reasons stated below,            ¶ 23 (emphasis added) ). 3 Ditto for Moving Defendants'
the Court cannot find, as a matter of law, that qualified         suggestion that Plaintiff alleged that he was a suspect of
immunity applies or that probable cause existed at the            the crime being investigated. The allegation, taken at face
time of Plaintiff’s arrest.                                       value, is simply that Baserap “claim[ed] that the Plaintiff
                                                                  was a ‘suspect’ of the ‘crime’ they were investigating.” (Id.
                                                                  (emphasis added) ). Moving Defendants' interpretation
                                                                  impermissibly assumes facts not pleaded in particular,
        i. The Court Cannot Find, at This Stage of
                                                                  that the police officers' statements to Plaintiff were
       the Litigation, That Probable Cause Existed
                                                                  truthful. This Court cannot make similar assumptions.
 *6 Plaintiff alleges that, while he sat in a bookstore
café, a group of police officers approached him. (Am.             3      In Plaintiff s opposition brief, he variously attacks
Compl. ¶ 22). The officers informed Plaintiff that they                  Moving Defendants' reliance on the witness
were investigating a crime that had occurred at a nearby                 statements by claiming, first, that they were
restaurant. (Id.). Defendant Baserap told Plaintiff that                 “fabrications and, second, that they were unreliable.
he was a suspect. (Id. at ¶ 23). Baserap told him                        (Pl. Opp. 10, 12). The Court appreciates that there
that there were witnesses who had identified him. (Id.).                 is some tension between asserting that there were no
Baserap asserted that there was video footage of Plaintiff               witness statements at all or, in the alternative, that any
                                                                         statements were unreliable. Yet plaintiffs are allowed
committing the crime. (Id.). Plaintiff was urged to confess.
                                                                         to plead and argue in the alternative. Polanco v. City
(Id.). After Plaintiff claimed not to know anything about
                                                                         of New York, No. 14 Civ. 7986 (NRB), 2018 WL
the alleged crime, the officers handcuffed and detained
                                                                         1804702, at *10 (S.D.N.Y. Mar. 28, 2018). As to the
Plaintiff, before forcing him to the floor. (Id. at ¶¶ 23, 25).          latter argument that any witness statements were
At some point, Plaintiff overheard some discussion of an                 unreliable Moving Defendants note that “ P]laintiff
assault on a Hillstone customer. (Id. at ¶ 24).                          has set forth no factual basis in his pleadings
                                                                         indicating that it was unreasonable for officers
Moving Defendants claim that Plaintiff’s allegations                     to rely on the information provided to them by
alone establish, as a matter of law, that Baserap and                    witnesses .] (Def. Reply 3). Because this Court has
Rittenhouse had probable cause to arrest him. In their                   found that Plaintiff has not, in fact, alleged that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

       witnesses provided any information to the arresting         The Court notes that Plaintiff advances a second
       officers, and because that finding is dispositive as to     argument, in the alternative, against a finding of probable
       the motion to dismiss, the Court will not address the       cause namely, that in order to establish that probable
       parties' dispute regarding the reliability of any witness   cause existed at the time of arrest, “the Defendants
       statements.
                                                                   must present to the Court a particular criminal offense
 *7 The distance between Moving Defendants'                        implicated by the Plaintiff’s conduct at the time of
interpretation and a fair reading of the pleadings is              the arrest and demonstrate how the Plaintiff’s conduct
best illustrated by Plaintiff’s allegation that the arresting      satisfied each element of the criminal offense at issue.” (Pl.
officers were in fact lying when they stated that there was        Opp. 12). He asserts that, because the motion to dismiss
video footage and witnesses inculpating Plaintiff. Plaintiff       “fails to state definitively what particular criminal offense
states in no uncertain terms that “he had never been               the [Individual Defendants] concluded that they had
in th[e Hillstone] restaurant,” and that he had told the           probable cause to arrest ... [,] their motion should be
arresting officers as much. (Am. Compl. ¶¶ 21-22). He              denied on this basis alone.” (Id. at 11-12).
also explained to the officers “that a quick examination
of any security camera footage would show that [he] was            Plaintiff is incorrect to suggest that Defendants' motion
nowhere near th[e] Hillstone restaurant when the ‘crime’           to dismiss fails because it does not specify which crime
supposedly occurred[.]” (Id. at ¶ 26). Plaintiff’s allegations     the officers believed Plaintiff to have committed. In Jaegly
suggest that the police officers had not seen any video            v. Couch, the Second Circuit held that “a claim for false
footage of him committing a crime, and that there were no          arrest turns only on whether probable cause existed to
witnesses who had identified him.                                  arrest a defendant, and that it is not relevant whether
                                                                   probable cause existed with respect to each individual
Plaintiff goes further still in attacking the veracity of the      charge, or, indeed, any charge actually invoked by the
officers' statements: He suggests that the officers not only       arresting officer at the time of arrest.” 439 F.3d 149,
lied about supposed evidence connecting Plaintiff to the           154 (2d Cir. 2006). The Court went on to explain that,
crime, but also about the existence of the crime itself. He        “when faced with a claim for false arrest, we focus on
states that the police officers arrested him for a crime           the validity of the arrest, and not on the validity of each
“that did not exist in reality and [that] was concocted            charge.” Id. Therefore, Defendants' failure to identify a
by them arbitrarily[.]” (Am. Compl. ¶ 28). As proof,               particular crime the arresting officers believed Plaintiff
Plaintiff recites that upon his release from police custody,       to have committed is not fatal to their motion. What is
he “went to the Hillstone restaurant” and “asked a hostess         fatal as discussed above is their flawed reading of the
at the door whether a crime was committed earlier in               pleadings.
the restaurant and she told [him] that she was unaware
of any crime.” (Id. at ¶ 30). He then went to the local
police station and “asked a police officer at a desk within
                                                                         ii. The Court Cannot Find, at This Stage of the
the precinct whether she was aware of a crime scene at
                                                                           Litigation, That Qualified Immunity Applies
Hillstone restaurant.” (Id.). The officer “told the Plaintiff
that she was unaware of any criminal activity at Hillstone          *8 The Court next turns to the qualified immunity
restaurant that day.” (Id.). These allegations cast doubt          inquiry. The Second Circuit has explained that “the
over the officers' statements that there was direct evidence       qualified immunity test ‘is more favorable to the officers
tying Plaintiff to the purported crime. As Plaintiff               than the one for probable cause.’ ” Ackerson, 702 F.3d
writes in his opposition brief, the “statements by the             at 21 (quoting Escalera v. Lunn, 361 F.3d 737, 743 (2d
Defendants were ... fabrications to justify the detention          Cir. 2004) ). Indeed, qualified immunity protects officers
of the Plaintiff in the Citigroup Center’s lobby while they        when “their decision was reasonable, even if mistaken”;
pretended to subdue a dangerous situation.” (Pl. Opp.              that, in turn, “protect[s] ‘all but the plainly incompetent or
10). For these reasons, the allegations do not establish,          those who knowingly violate the law.’ ” Johnson, 859 F.3d
as Moving Defendants suggest, that the arresting officers          at 170 (quoting Hunter, 502 U.S. at 229, 112 S.Ct. 534).
had probable cause to arrest Plaintiff.                            In deciding whether qualified immunity applies, courts
                                                                   assess “[i] whether plaintiff has shown facts making out
                                                                   [a] violation of a constitutional right; [ii] if so, whether



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            6
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

that right was ‘clearly established’; and [iii] even if the       them separately and instead finds, for the same reasons,
right was ‘clearly established,’ whether it was ‘objectively      that the state-law claims survive. See Weyant, 101 F.3d
reasonable’ for the officer to believe the conduct at issue       at 852 (“A [Section] 1983 claim for false arrest ... is
was lawful.” Gonzalez v. City of Schenectady, 728 F.3d            substantially the same as a claim for false arrest under
149, 154 (2d Cir. 2013) (quoting Taravella v. Town of             New York law[.]” (internal citations omitted) ); Hershey,
Wolcott, 599 F.3d 129, 133-34 (2d Cir. 2010) ).                   938 F.Supp.2d at 515 (“Under New York law, false arrest
                                                                  and false imprisonment are one and the same, and the
Here, Moving Defendants do not contest whether                    elements for both are the same as for a false arrest claim
Plaintiff has alleged a violation of a clearly established        under [Section] 1983[.]”); see also McNeese v. Bd. of Educ.,
constitutional right. Nor could they. The right to be free        373 U.S. 668, 671, 83 S.Ct. 1433, 10 L.Ed.2d 622 (1963)
from arrest without probable cause is well-settled. See           (“The federal [Section 1983] remedy is supplementary to
Jenkins v. City of New York, 478 F.3d 76, 86-87 (2d               the state remedy[.]”).
Cir. 2007). Instead, Moving Defendants argue that it was
objectively reasonable for the officers to believe that the
conduct at issue was lawful. They focus almost exclusively          2. Plaintiff’s Claim for Unreasonable Search and
on the “facts” that the officers “learned from witnesses”           Seizure Survives
before arresting Plaintiff. (Def. Br. 21-23 (citing Am.
Compl. ¶¶ 22-24) ). They state: “Courts have held that                                a. Applicable Law
there would be arguable probable cause to arrest a
plaintiff based on witness statements and here, the facts          *9 The Fourth Amendment to the Constitution of the
asserted by plaintiff illustrate that arguable probable           United States provides, in relevant part, that “[t]he right
cause existed for his arrest.” (Id. at 21 (citing Weiner v.       of the people to be secure in their persons, houses,
McKeefery, 90 F.Supp.3d 17, 40 (E.D.N.Y. 2015); Am.               papers, and effects, against unreasonable searches and
Compl. ¶¶ 22-24) ).                                               seizures, shall not be violated[.]” U.S. Const. amend.
                                                                  IV. “As the text makes clear, ‘the ultimate touchstone
Moving Defendants' argument fails for the same reason             of the Fourth Amendment is reasonableness.’ ” Riley v.
as did their probable cause argument. Plaintiff does not          Cal.,      U.S.      , 134 S.Ct. 2473, 2482, 189 L.Ed.2d
allege that there were any witness statements, only that          430 (2014) (quoting Brigham City v. Stuart, 547 U.S.
Officer Baserap claimed that witnesses had identified             398, 403, 126 S.Ct. 1943, 164 L.Ed.2d 650 (2006) ).
Plaintiff as the culprit in the alleged crime. At this stage of   “It is well established that a warrantless search is ‘per
the litigation, nothing in the record establishes that Officer    se unreasonable under the Fourth Amendment subject
Baserap or any other police officer had spoken to one             only to a few specifically established and well-delineated
or more witnesses, or had heard from them that Plaintiff          exceptions.’ ” United States v. Diaz, 122 F.Supp.3d 165,
had committed a crime. In fact, as discussed above, the           170 (S.D.N.Y. 2015) (quoting Katz v. United States, 389
allegations suggest that the police officers never spoke to       U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967) ).
any witnesses, and that the officers had fabricated the
crime as a pretense to arrest Plaintiff. Though it is true        One such exception is the “search incident to arrest”
that witness statements may support a finding of arguable         doctrine. Under that doctrine, police officers may search a
probable cause, see Weiner, 90 F.Supp.3d at 40, the               person in connection with a lawful arrest. Put differently,
allegations here do not establish that any such statements        “where police officers have probable cause to effect a[n]
were actually made to the police officers. Accordingly, the       arrest, they may search the suspect without a warrant
Court rejects Moving Defendants' argument that arguable           incident to that arrest.” United States v. Herron, 18
probable cause existed or that qualified immunity applies.        F.Supp.3d 214, 223 (E.D.N.Y. 2014) (citing United States
                                                                  v. Robinson, 414 U.S. 218, 94 S.Ct. 467, 38 L.Ed.2d 427
For these reasons, Plaintiff’s Section 1983 claims for            (1973) ). The doctrine both “protect[s] arresting officers
false arrest and false imprisonment survive this motion to        and safeguard[s] any evidence of the offense of arrest that
dismiss. Because the state-law analogues are substantially        an arrestee might conceal or destroy.” Ariz. v. Gant, 556
identical to the Section 1983 claims for false arrest             U.S. 332, 339, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009).
and false imprisonment, the Court need not address



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

                                                                490 U.S. 386, 395, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).
                                                                “[A] de minimis use of force will rarely suffice to state a
       b. The Court Cannot Conclude, as a Matter
                                                                Constitutional claim.” Romano v. Howarth, 998 F.2d 101,
      of Law, That the Search at Issue Was Lawful
                                                                105 (2d Cir. 1993). “The calculus of reasonableness must
Moving Defendants argue that the officers' search of            embody allowance for the fact that police officers are often
Plaintiff’s person and property was legal because it was        forced to make split-second judgments in circumstances
“part of a valid search incident to arrest.” (Def. Br.          that are tense, uncertain, and rapidly evolving about
7). They assert that “the officers had probable cause to        the amount of force that is necessary in a particular
arrest [P]laintiff at the time of the search, and therefore,    situation.” Graham, 490 U.S. at 396-97, 109 S.Ct. 1865.
could legally search [P]laintiff’s person and backpack as       “Whether the force used in connection with the arrest is
part of a valid search incident to arrest.” (Id.). They         reasonable depends on a careful weighing of the totality
cite cases to support the simple proposition that searches      of the circumstances in each particular case, including
incident to an arrest are permissible where there was           whether the suspect poses a threat, resists, or attempts
probable cause for the arrest. (Id.) (citing United States v.   to evade arrest, and the severity of the crime at issue.”
Robinson, 414 U.S. 218, 226, 94 S.Ct. 467, 38 L.Ed.2d 427       Felmine v. City of New York, No. 09 Civ. 3768 (CBA)
(1973); United States v. Hayes, 553 F.2d 824, 826 (2d Cir.      (JO), 2011 WL 4543268, at *18 (E.D.N.Y. Sept. 29, 2011),
1977); United States v. Jenkins, 496 F.2d 57, 73 (2d Cir.       reconsideration denied, No. 09 Civ. 3768 (CBA) (JO), 2012
1974) ). In other words, the sole argument that Moving          WL 1999863 (E.D.N.Y. June 4, 2012).
Defendants advance against Plaintiff’s search-and-seizure
claim hinges on a finding that the officers had probable         *10 “Courts apply a separate standard to claims for
cause to arrest Plaintiff.                                      excessive force in the use of handcuffs.” Sachs v. Cantwell,
                                                                No. 10 Civ. 1663 (JPO), 2012 WL 3822220, at *14
The Court has already considered and found                      (S.D.N.Y. Sept. 4, 2012). The modified standard “reflects
unpersuasive Moving Defendants' probable cause                  the need for a careful balance.” Usavage v. Port Auth.
argument. (See supra ). Because Moving Defendants'              of N.Y. & N.J., 932 F.Supp.2d 575, 592 (S.D.N.Y.
argument as to the legality of the search depends upon a        2013). “It is well established that the right to make an
finding of probable cause, which finding this Court cannot      arrest accompanies with it the right to use some degree
make at this stage of the litigation, Moving Defendants'        of physical coercion[.]” Esmont v. City of New York,
present argument fails.                                         371 F.Supp.2d 202, 214 (E.D.N.Y. 2005). And “to be
                                                                effective handcuffs must be tight enough to prevent the
                                                                arrestee’s hands from slipping out.” Id. But “overly tight
  3. Plaintiff’s Claim for Excessive Force Fails                handcuffing can constitute excessive force.” Lynch ex rel.
The Court next examines Plaintiff’s excessive-force claim.      Lynch v. City of Mount Vernon, 567 F.Supp.2d 459, 468
The relevant allegations here are that the officers             (S.D.N.Y. 2008).
“handcuff[ed] the Plaintiff” (Am. Compl. ¶ 23); that
“Plaintiff[’s] hands were handcuffed so tight behind his        “In analyzing excessive force claims arising out of the
back that abrasions were forming on his wrists” (id. at ¶       use of handcuffs, courts in this circuit frequently consider
25); and that, when Plaintiff was unable to comply with         ‘[i] whether the handcuffs were unreasonably tight; [ii]
the officers' instruction that he sit on the floor, “one or     whether the defendants ignored the plaintiff’s pleas that
more of the [police officers] tripped his legs from under       the handcuffs were too tight; and [iii] the degree of injury
him, all while the Plaintiff was handcuffed, and forced him     to the wrists.’ ” Gonzalez v. Bronx Cty. Hall of Justice
violently to the floor” (id.).                                  Ct. Officer Mark Hirschman Shield 7421, No. 15 Civ. 810
                                                                (GHW), 2016 WL 354913, at *4 (S.D.N.Y. Jan. 28, 2016)
                                                                (quoting Gonzalez v. City of New York, No. 14 Civ. 7721
                     a. Applicable Law                          (LGS), 2015 WL 6873451, at *9 (S.D.N.Y. Nov. 9, 2015)
                                                                ). It is well established in this Circuit that “claim[s] of
“Claims that law enforcement officers have used excessive       excessive force [are] not established by allegations that
force ... should be analyzed under the Fourth Amendment         overly tight handcuffs caused minor, temporary injuries.”
and its ‘reasonableness’ standard[.]” Graham v. Connor,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

Guerrero v. City of New York, No. 12 Civ. 2916 (RWS),             not an injury sufficient to state a claim for use of excessive
2013 WL 5913372, at *6 (S.D.N.Y. Nov. 4, 2013).                   force”); Gonzalez, 2016 WL 354913, at *4 (holding that
                                                                  “allegations of ‘bruising and abrasions to [plaintiff’s]
                                                                  wrists’ as a result of the tight handcuffs are precisely
                                                                  the type of minor injuries routinely held by courts in
                b. The Alleged Injuries Are
                                                                  this circuit to be insufficient to state a claim of excessive
              Insufficient as a Matter of Law
                                                                  force” (collecting cases) ); Guerrero, 2013 WL 5913372, at
The Court discerns two separate acts that, in                     *6 (holding that allegations that tight handcuffs caused
Plaintiff’s view, substantiate his excessive-force claim, viz.,   “swelling and contusions” failed to state a claim of
handcuffing him so tightly that “abrasions were forming           excessive force). This Court follows the other courts in this
on [Plaintiff’s] wrists,” and “tripp[ing] [Plaintiff’s] legs      District that have found that, without more, an allegation
from under him ... and forc[ing] him violently to the             of abrasions caused by tight handcuffs does not support a
floor.” (Am. Compl. ¶ 25). The Court addresses each in            claim of excessive force.
turn, beginning with the handcuffing.


                                                                          ii. The Allegation That Defendants Tripped
      i. The Allegation of Tightly Secured Handcuffs                        Plaintiff and Forced Him to the Floor Is
        Does Not Support an Excessive-Force Claim                           Similarly Insufficient as a Matter of Law

The pleadings do not support a viable claim for excessive          *11 Plaintiff also alleges that force was used to bring
force stemming from the officers' decision to handcuff            him to the ground. Plaintiff claims that, when he tried
Plaintiff. Plaintiff does not allege that he asked any of the     to explain to the officers that he was unable to sit
officers to loosen the handcuffs. The only reference in the       down as requested, “one or more of the Police Officer[s]
Amended Complaint to any relevant communication by                tripped [Plaintiff’s] legs from under him, all while the
Plaintiff to the officers is the following: “When he tried        Plaintiff was handcuffed, and forced him violently to the
to explain this to the Police Officers, one or more of the        floor.” (Am. Compl. ¶ 25). Plaintiff does not allege any
[officers] tripped his legs from under him[.]” (Am. Compl.        physical injury that resulted specifically from having been
¶ 25). That sentence does not refer to the tight handcuffs,       taken down to the ground. Plaintiff alleges generally that,
but rather to Plaintiff’s inability to sit down in compliance     as a result of his arrest and the force used against him,
with the officers' directives. The allegations do not suggest     Plaintiff “suffered injury and damages including, inter
that he ever complained about the handcuffs. Necessarily,         alia, physical and mental pain, suffering, humiliation,
there is also no allegation that any of the officers ignored      damage to reputation[,] and emotional anguish.” (Id. at ¶
any pleas to loosen Plaintiff’s handcuffs.                        56).

Nor is Plaintiff’s allegation that the handcuffs caused           These allegations are insufficient to state a viable claim
“abrasions” sufficient to support a claim for excessive           of excessive force. Though the focus of inquiry in an
force. Numerous courts in this District have addressed            excessive-force claim is on the force used rather than the
similar claims, and they have consistently held that such         injuries sustained, “[t]he extent of injury may also provide
allegations do not state a claim for relief. See, e.g., Kaplan    some indication of the amount of force applied.” Wilkins
v. City of New York, No. 14 Civ. 4945 (RJS), 2018                 v. Gaddy, 559 U.S. 34, 37, 130 S.Ct. 1175, 175 L.Ed.2d 995
WL 2084955, at *9 (S.D.N.Y. Mar. 22, 2018) (holding               (2010) (per curiam). “Courts in this district have routinely
that allegation that tight handcuffs caused wrist to bleed        dismissed excessive force claims where the plaintiff alleged
failed as a matter of law because plaintiff “offered [no]         that he was thrown to the ground, but did not allege any
evidence to suggest that the cut to his wrist was anything        physical injuries.” Higginbotham v. City of New York, 105
more than a superficial abrasion”); Blue v. City of New           F.Supp.3d 369, 376 (S.D.N.Y. 2015) (collecting cases).
York, No. 14 Civ. 7836 (VSB), 2018 WL 1136613, at                 Indeed, “[s]ome degree of injury is ordinarily required to
*11 (S.D.N.Y. Mar. 1, 2018) (holding that “the evidence,          state a claim of excessive force[.]” Taylor v. N.Y. Dep't
which comprises solely of Plaintiff’s deposition testimony,       of Corr., No. 10 Civ. 3819 (JPO), 2012 WL 2469856, at
shows only that his wrists were ‘bruised up’ ... which is         *4 (S.D.N.Y. June 27, 2012) (brackets, internal quotation



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           9
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

marks, and citation omitted). To be sure, a plaintiff “need      from occurring.” Id. “Liability attaches on the theory
not prove ‘significant injury’ to make out an excessive          that the officer, by failing to intervene, becomes a ‘tacit
force claim[.]” Griffin v. Crippen, 193 F.3d 89, 92 (2d Cir.     collaborator’ in the illegality.” Figueroa v. Mazza, 825
1999). But “a de minimis use of force will rarely suffice to     F.3d 89, 106 (2d Cir. 2016) (quoting O'Neill v. Krzeminski,
state a constitutional claim.” Romano, 998 F.2d at 105; see      839 F.2d 9, 11-12 (2d Cir. 1988) ).
also Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997)
(finding that the allegations that plaintiff was “bumped,         *12 It is well established that a plaintiff may not state
grabbed, elbowed, and pushed” did not rise to a level of         a claim for failure to intervene against an officer who
constitutional significance because the plaintiff did “not       directly participated in the allegedly unlawful conduct.
maintain that he experienced any pain or injury as a result      See Case v. City of New York, 233 F.Supp.3d 372, 402
of the physical contact”).                                       (S.D.N.Y. 2017) (“[A] defendant ‘cannot be liable for
                                                                 both the underlying constitutional deprivation and a
Simply put, Plaintiff has not attributed any specific            failure to intervene to stop [himself] from committing that
physical injury to having been brought to the ground. The        violation.’ ” (internal quotation marks omitted) (quoting
only physical injury asserted arose from the handcuffing,        Marom v. City of New York, No. 15 Civ. 2017 (PKC), 2016
which itself is insufficient to support an excessive-force       WL 916424, at *19 (S.D.N.Y. Mar. 7, 2016) ) ); Sanabria
claim. And the only emotional injuries are garden variety        v. Detective Shawn Tezlof, No. 11 Civ. 6578 (NSR), 2016
injuries namely, “mental pain, suffering, humiliation,           WL 4371750, at *5 (S.D.N.Y. Aug. 12, 2016).
damage to reputation[,] and emotional anguish.” (Am.
Compl. ¶ 56). Without more, this conclusory assertion            Yet “[w]here a plaintiff has properly alleged a
of mental and emotional injury is insufficient to sustain        constitutional violation, he is ‘entitled to discovery to
a claim of excessive force. See, e.g., Guerrero v. City of       determine which officers participated directly in the
New York, No. 12 Civ. 2916 (RWS), 2013 WL 673872, at             alleged constitutional violations and which officers were
*5 (S.D.N.Y. Feb. 25, 2013) (holding that an allegation          present and failed to intervene.’ ” Gersbacher v. City
that plaintiff “ ‘suffered mental and emotional harm’ ...        of New York, 134 F.Supp.3d 711, 725 (S.D.N.Y. 2015)
unaccompanied by allegations of a specific or identifiable       (quoting Matthews v. City of New York, 889 F.Supp.2d
mental injury, is an insufficient basis for an excessive force   418, 444 (E.D.N.Y. 2012) ). That is particularly so
claim”).                                                         where the allegations evince uncertainty as to the
                                                                 officers' specific roles in the alleged constitutional
For these reasons, the Court finds that Plaintiff’s claim        violations. See Folk v. City of New York, 243 F.Supp.3d
of excessive force fails as a matter of law. Accordingly,        363, 376 (S.D.N.Y. 2017) (holding that plaintiff was
the Court need not analyze whether Officers Baserap and          entitled to discovery where she alleged that each of
Rittenhouse are entitled to qualified immunity on the            the individual defendants “directly participated in or
excessive-force claim.                                           failed to intervene in the violation of [her] rights”);
                                                                 Sanabria, 2016 WL 4371750, at *6 (holding that, though
                                                                 “Plaintiff names a number of officers that participated
  4. Plaintiff’s Claim for Failure to Intervene Survives         in the arrest and beating ... [t]he determination of who
                                                                 was specifically involved in the beating will be left to
                     a. Applicable Law                           discovery”); Gersbacher, 134 F.Supp.3d at 725 (holding
                                                                 that plaintiffs' allegations, suggesting that some officers
“[L]aw enforcement officials have an affirmative duty to         participated in underlying constitutional violations and
intervene to protect the constitutional rights of citizens       others witnessed the violations, permit him to “move
from infringement by other law enforcement officers in           forward to discovery”).
their presence.” Anderson v. Branen, 17 F.3d 552, 557 (2d
Cir. 1994). “An officer who fails to intercede is liable
for the preventable harm caused by the actions of the
                                                                       b. Plaintiff Is Entitled to Discovery Regarding
other officers where that officer observes or has reason to
                                                                          the Individual Defendants' Roles, If Any,
know” of a constitutional violation, provided that she has
                                                                           in the Alleged Constitutional Violations
“a realistic opportunity to intervene to prevent the harm



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       10
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

Moving Defendants seek dismissal of the failure-to-               is particularly relevant here: Plaintiff has not identified
intervene claim on two grounds. First, they assert that           which of the officers handcuffed and detained him.
Plaintiff has failed to state a claim for any constitutional
violations. (Def. Br. 14). The Court has already rejected         The only allegation relevant to the false-arrest claim that
this argument, finding that Plaintiff has stated a viable         refers to a particular officer states:
claim for false arrest; rather than repeat itself here, the
Court incorporates by reference its earlier discussion.
Second, Moving Defendants argue without citing to any                         One of the police officers, upon
particular paragraphs in the Amended Complaint that                           information and belief, Police
“both defendant officers Baserap and Rittenhouse are                          Officer Baserap, then stated that
alleged to have participated in plaintiff’s false arrest,                     the Plaintiff was lying. As the
excessive force, and unlawful search claims,” which would                     back and forth with the Police
preclude liability for failure to intervene. (Id.).                           Office[r] Defendants continued,
                                                                              Police Officer Baserap eventually
The primary question before the Court is whether the                          made the claim that the Plaintiff
Amended Complaint attributes conduct with sufficient                          was a “suspect” of the “crime”
specificity to make unavailable a failure-to-intervene                        they were investigating, that there
claim against either of the Individual Defendants. If                         were witnesses who identified the
indeed the allegations, taken as true, establish that                         Plaintiff, that there was video
Baserap or Rittenhouse directly participated in the                           footage of the Plaintiff committing
alleged constitutional violations, dismissal of the failure-                  the crime, and that the Plaintiff
to-intervene claim would be warranted as to that                              needed to confess.
officer. See Case, 233 F.Supp.3d at 402. By contrast,
if the allegations fail to establish direct participation,
Plaintiff must be afforded an opportunity to engage in            (Am. Compl. ¶ 23). This allegation, of course, does
discovery in the hopes of clarifying what role, if any, the       not reference Officer Rittenhouse by name. And though
Individual Defendants played in the alleged violations.           it does specifically refer to Officer Baserap, it alone
See Gersbacher, 134 F.Supp.3d at 725.                             is insufficient to establish that he participated in
                                                                  the constitutional violation. Plaintiff alleges that this
 *13 The relevant allegations of constitutional                   exchange came before he was handcuffed and detained.
violations are those related to Plaintiff’s false-arrest          Plaintiff does not allege that, at the time that Officer
and unreasonable-search-and-seizure claims. The Court             Baserap confronted him, he had already been placed
begins with the false-arrest claim. The allegations               under arrest, nor that Baserap participated in the later
advanced in support of that claim do not ascribe specific         arrest. When Plaintiff discusses the arrest, he reverts to
roles to particular individuals, but rather refer to the police   speaking of the officers as a collective. (Id. (“The Police
officers in the collective. For example, Plaintiff claims that    Officer Defendants ... proceeded to handcuff the Plaintiff,
while he was sitting in the Barnes & Noble, “a team of            and detained him[.]”) ). For this reason, the Court
employees of the NYPD, including certain of the Police            cannot find that Plaintiff’s allegations establish direct
Officer Defendants, approached [him] ... and asked him to         participation by either of the Individual Defendants.
go with them as they wanted to discuss something.” (Am.
Compl. ¶ 22). “[T]hese police officers would not take no          The same is true for Plaintiff’s search-and-seizure claim.
for an answer and indicated that the Plaintiff needed to          The Amended Complaint evinces Plaintiff’s lack of
leave with them immediately[.]” (Id.). Outside the store,         knowledge as to which officers, if any, conducted
“some of the Police Officer Defendants stated ... that            the search. Plaintiff states that “certain of the Police
they [we]re investigating a crime ... and that he needed          Officer Defendants, likely Police Officers Rittenhouse and
to tell them what [he] knew about it.” (Id.). “The Police         Baserap, searched the Plaintiff’s person and backpack
Officer Defendants ... berate[d] the Plaintiff, proceeded to
                                                                  without the Plaintiff’s consent[.]” (Am. Compl. ¶ 27). The
handcuff the Plaintiff, and detained him at the entrance of
                                                                  term “likely” suggests that Plaintiff does not know with
the Barnes [&] Noble[.]” (Id. at ¶ 23). That last allegation
                                                                  any certainty who searched him and his belongings. That


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       11
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

uncertainty is underscored by Plaintiff’s allegation that         *14 To satisfy the “policy or custom” requirement, a
“certain of the Police Officer[s]” participated in the search.   plaintiff must allege any of the following:
Though he names Baserap and Rittenhouse as having
“likely” been among those involved, the allegations
admit the possibility that Baserap and Rittenhouse did                       [i] a formal policy officially endorsed
not directly participate. Under the circumstances, the                       by the municipality; [ii] actions
Court cannot conclude that Plaintiff has alleged direct                      taken by government officials
participation by the Individual Defendants. Accordingly,                     responsible for establishing the
Plaintiff is entitled to discovery to determine which                        municipal policies that caused the
officers arrested and conducted the subsequent search,                       particular deprivation in question;
and which officers were present and failed to intervene in                   [iii] a practice so consistent and
the alleged constitutional violations.                                       widespread that, although not
                                                                             expressly authorized, constitutes
                                                                             a custom or usage of which
  5. Plaintiff’s Monell Claim Fails
                                                                             a supervising policy-maker must
The Court next turns to Plaintiff’s Monell claim against
                                                                             have been aware; or [iv] a
the City of New York. For the reasons set forth below, the
                                                                             failure by policymakers to provide
Court dismisses the claim.
                                                                             adequate training or supervision to
                                                                             subordinates to such an extent that
                                                                             it amounts to deliberate indifference
                     a. Applicable Law                                       to the rights of those who come
                                                                             into contact with the municipal
Under Section 1983, municipalities may not be held                           employees.
“vicariously liable ... for their employees' actions.”
Connick v. Thompson, 563 U.S. 51, 60, 131 S.Ct. 1350,
179 L.Ed.2d 417 (2011) (citing Monell, 436 U.S. at 691,
                                                                 Brandon v. City of New York, 705 F.Supp.2d 261, 276-77
98 S.Ct. 2018). They may, however, be liable for “their
                                                                 (S.D.N.Y. 2010) (internal citations omitted). “[A] single
own illegal acts.” Pembaur v. City of Cincinnati, 475
                                                                 incident alleged in a complaint, especially if it involved
U.S. 469, 479, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986).
                                                                 only actors below the policy-making level, does not suffice
To prevail on a municipal-liability claim under Section
                                                                 to show a municipal policy.” DeCarlo v. Fry, 141 F.3d 56,
1983 based on a public official’s acts, “a plaintiff is
                                                                 61 (2d Cir. 1998) (quoting Ricciuti v. N.Y.C. Transit Auth.,
required to prove: [i] actions taken under color of law;
                                                                 941 F.2d 119, 123 (2d Cir. 1991) ).
[ii] deprivation of a constitutional or statutory right; [iii]
causation; [iv] damages; and [v] that an official policy of
                                                                 The last of the four categories a municipality’s deliberate
the municipality caused the constitutional injury.” Roe v.
                                                                 indifference to the rights of members of the public “is
City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008). “[T]here
                                                                 a stringent standard of fault,” Connick, 563 U.S. at 61,
must be a ‘direct causal link between a municipal policy
                                                                 131 S.Ct. 1350, under which “[a] showing of simple or
or custom and the alleged constitutional deprivation.’ ”
                                                                 even heightened negligence will not suffice,” Bd. of Cty.
Tieman v. City of Newburgh, No. 13 Civ. 4178 (KMK),
                                                                 Comm'rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 407,
2015 WL 1379652, at *12 (S.D.N.Y. Mar. 26, 2015)
                                                                 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997). As the Second
(quoting City of Canton v. Harris, 489 U.S. 378, 385,
                                                                 Circuit has stated, “[t]he operative inquiry is whether
109 S.Ct. 1197, 103 L.Ed.2d 412 (1989) ). Indeed, “a
                                                                 the facts suggest that the policymaker’s inaction was the
municipality can be liable under [Section] 1983 only where
                                                                 result of a ‘conscious choice’ rather than mere negligence.”
its policies are the moving force [behind] the constitutional
                                                                 Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 128
violation.” Outlaw v. City of Hartford, 884 F.3d 351, 373
                                                                 (2d Cir. 2004). “The inference that a [municipal] policy
(2d Cir. 2018) (quoting City of Canton, 489 U.S. at 389,
                                                                 existed may ... be drawn from circumstantial proof, such
109 S.Ct. 1197).
                                                                 as ... evidence that the municipality had notice of but
                                                                 repeatedly failed to make any meaningful investigation




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       12
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

into charges that police officers had ... violat[ed] the                     of trampling on the constitutional
complainants' civil rights.” Ricciuti, 941 F.2d at 123.                      rights of certain arrestees detained
                                                                             without reasonable suspicion by
                                                                             officers of the NYPD[.]
  b. Plaintiff Has Not Alleged Any Causal Relationship
 Between a Municipal Policy or Practice and His Injuries
                                                                 (Id. at ¶ 34). “At the very least, ... NYC’s lack
Plaintiff alleges that the City of New York had a “de facto      of implementation of court-mandated reforms is
municipal policy” of targeting minorities for suspicionless      evidence ... of its deliberate indifference to the continuing
stops and frisks. (Am. Compl. ¶ 34). To substantiate that        unconstitutional misconduct of the NYPD.” (Id.).
claim, Plaintiff points to Floyd v. City of New York, 959
F.Supp.2d 540 (S.D.N.Y. 2013), in which a court in this          As an initial matter, the Court addresses whether Plaintiff
District held that the NYPD had engaged in a pattern of          has sufficiently alleged the existence of a municipal “policy
such behavior and a policy of targeting black and Hispanic       or custom” that existed in May 2016, when the conduct
New Yorkers. (Am. Compl. ¶¶ 31-34 (citing Floyd, 959             relevant to this case occurred. The factual allegations
F.Supp.2d at 660-67) ). Plaintiff cites the Floyd Court’s        taken from the Floyd Court’s decision which constitute
finding that, “in 4.4 million police stops analyzed over an      nearly all of the facts that Plaintiff asserts relevant to the
eight[-]year period, over 80% of such stops involved blacks      municipal-policy question relate to NYPD practices in
and Hispanics.” (Id. at ¶ 32 (citing Floyd, 959 F.Supp.2d        the years prior to the decision’s issuance in August 2013.
at 556) ). He notes that the Floyd Court concluded that          By contrast, the events at issue here took place nearly
the NYPD’s stop-and-frisk policy “leads NYPD officers            three years after the Floyd decision was issued. The factual
to stop blacks and Hispanics who would not have been             allegations that relate to the Floyd Court’s findings of
stopped if they were white.” (Id. (quoting Floyd, 959            fact are inapposite and will not, on their own, establish
F.Supp.2d at 603) ).                                             a municipal “policy or custom” relevant to this case. Cf.
                                                                 Bishop v. City of New York, No. 13 Civ. 9203 (AJN), 2016
Plaintiff notes that, “[p]ursuant to court orders and            WL 4484245, at *4 (S.D.N.Y. Aug. 18, 2016) (finding, in a
implementation agreements between NYC and th[e Floyd]            case involving a December 2010 stop and frisk, that pro se
plaintiffs, an independent monitor was designated to             plaintiff’s factual allegations, including statistics, reports
oversee NYPD reforms to avoid the continuing violation           of whistleblowers, and the Floyd Court’s findings of fact
of the constitutional rights of New Yorkers.” (Am.               were sufficient “to plausibly allege a municipal policy”).
Compl. ¶ 31). He observes that, “[e]ven though a monitor
has been appointed to ensure that the NYPD reforms its           The only allegations of a municipal policy extant in May
practices ..., this selfsame monitor has told the federal        2016 are: (i) in March 2016, the NYPD adopted a revised
court in as late as November 2016 that the NYPD has              “stop report form,” which “the [court-appointed] monitor
been slow to reform its pattern and practices.” (Id. at ¶ 33).   submitted and the court approved” (Am. Compl. ¶ 31);
Plaintiff concludes:                                             and (ii) in November 2016, the court-appointed monitor
                                                                 “told the federal court ... that the NYPD ha[d] been slow
                                                                 to reform its pattern and practices” (id. at ¶ 33). These are
             *15 Given the slowness with which                   insufficient to support a Monell claim. Plaintiff concedes
            NYC has taken action to implement                    that, by May 2016, the NYPD had taken some steps
            the reforms required of the NYPD                     to address the Floyd Court’s concerns. Plaintiff claims
            by a federal court according to the                  that the City’s delay in implementing a wider range of
            NYPD’s court-appointed monitor,                      reforms illustrates its “deliberate[ ] indifferen[ce] to the
            and the NYPD’s continual custom                      Plaintiff’s constitutional rights by failing to train and
            and practice of violating the                        supervise employees of the NYPD in accordance with an
            constitutional rights of a vulnerable                implementation agreement of a federal court[.]” (Id. at ¶
            section of the city’s population,                    54).
            this Court can conclude that NYC
            has a de facto municipal policy


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         13
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

The Court disagrees. To be sure, a failure to act              background[.]” (Id. at ¶ 53). Yet Plaintiff does not
might, under certain circumstances, support a deliberate-      substantiate that claim with reference to circumstances
indifference claim. Yet Plaintiff concedes that, in response   surrounding his own arrest. The facts alleged therefore do
to the Floyd decision, the City took some measures to          not establish a clear causal connection between the stop-
protect against further constitutional violations. Plaintiff   and-frisk policy and Plaintiff’s treatment. Simply put, the
himself alleges that the City revised its stop report form,    chain of causation, if any, between the stop-and-frisk
which was met with court approval. Plaintiff’s theory of       policy and Plaintiff’s arrest is attenuated; it is interrupted
indifference rests on his view that the City did not act       by other reasons offered by Plaintiff, including retaliation.
quickly enough. But under controlling precedent, that is       Plaintiff’s Monell claim therefore fails. See Graham v. City
insufficient to support a Monell claim. The Supreme Court      of New York, No. 16 Civ. 4613 (NGG) (CLP), 2018 WL
has explained that deliberate indifference is “a stringent     1157818, at *8 (E.D.N.Y. Mar. 2, 2018); Outerbridge v.
standard of fault[.]” Connick, 563 U.S. at 61, 131 S.Ct.       City of New York, No. 13 Civ. 5459 (AT) (DCF), 2015 WL
1350. And the Second Circuit has further explained that,       5813387, at *5 (S.D.N.Y. Sept. 30, 2015); Peterec v. City
“the operative inquiry is whether the facts suggest that       of New York, No. 14 Civ. 309 (RJS), 2015 WL 1027367, at
the policymaker’s inaction was the result of a ‘conscious      *6-7 (S.D.N.Y. Mar. 6, 2015).
choice’ rather than mere negligence.” Amnesty Am., 361
F.3d at 128. Nowhere does Plaintiff allege that the delay
in the City’s actions was a “conscious choice[.]” Id. If          6. Plaintiff’s Claim for State-Law “Fraud and
anything, the City’s decision to implement certain reforms        Conspiracy” Fails
suggests that it was working to ameliorate the problems        The Court next turns to Plaintiff’s state-law claims,
that the Floyd Court identified. Under the circumstances,      beginning with his claim for “fraud and conspiracy.” The
the Court cannot find that Plaintiff has identified a          Court notes that, although Plaintiff refers to the claim as
municipal policy or practice that might support a Monell       one for “fraud and conspiracy,” the pleadings themselves
claim against the City.                                        suggest that Plaintiff advances a claim for conspiracy, not
                                                               fraud. Plaintiff asserts that the Police Officer Defendants
 *16 Plaintiff’s Monell claim fails for a second reason. Put   and John Doe #1 “conspired to lure the Plaintiff out
simply, Plaintiff has not adequately alleged that the stop-    of the Barnes [&] Noble café under false pretenses and
and-frisk policy was the “moving force” the proximate          fraudulently bring to bear the resources of the NYPD to
cause of his arrest or the search attendant to that arrest.    create a public spectacle for no legitimate purpose but
To the contrary, Plaintiff has alleged various theories as     instead to humiliate the Plaintiff in public.” (Am. Compl.
to why the officers targeted him. He suggests that the         ¶ 78). The “fraud” portion of Plaintiff’s “fraud and
police officers colluded with an employee of the Hillstone     conspiracy” claim repackages Plaintiff’s false-arrest, false-
restaurant to lure Plaintiff out of the Barnes & Noble         imprisonment, and search-and-seizure claims. Indeed, the
and to arrest him. (Am. Compl. ¶¶ 21-22, 28). He asserts       “fraud” consists of the fact that “Defendants did not
that the officers may have targeted him in retaliation for     possess legitimate charges against the Plaintiff, but still
lawsuits he had previously filed against the NYPD. (Id.        falsely imprisoned the Plaintiff, using excessive force and
at ¶ 29). In the alternative, he suggests that the officers    subject[ing] the Plaintiff to gratuitous and unreasonable
targeted him to “appear ... in control of a dangerous          searches in the middle of a busy public venue[.]” (Id.).
situation that did not exist in reality[.]” (Id. at ¶ 28).     Because the Court has already addressed the various
                                                               causes of action that Plaintiff here terms “fraud,” it will
What Plaintiff does not allege, in non-conclusory terms,       not reevaluate them under a different name. Instead, the
is that he was targeted on account of his race. To be          Court construes the claim consistent with the relevant
sure, he states that he was “the only black male sitting in    allegations in the Amended Complaint as one for civil
the Barnes [&] Noble café at the time the Police Officer       conspiracy.
Defendants approached him.” (Am Compl. ¶ 26). He
also suggests that “[t]he unconstitutional acts described
herein ... w[ere] a[t] least partially caused by a municipal                        a. Applicable Law
policy of stopping and detaining citizens of New York
City for no other reason than their racial and financial



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       14
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

New York “does not recognize civil conspiracy to commit         The Court cannot and will not make this inferential
a tort ... as an independent cause of action[.]” Dickinson      leap. The Amended Complaint is devoid of any allegations
v. Igoni, 76 A.D.3d 943, 908 N.Y.S.2d 85, 88 (2d Dep't          of an agreement, explicit or otherwise, between the
2010) (internal citations omitted). However, “a plaintiff       Defendants. Under controlling precedent, plaintiffs must
may plead the existence of a conspiracy in order to             plead enough facts to “nudge[ ] their claims across the
connect the actions of the individual defendants with           line from conceivable to plausible.” Twombly, 550 U.S.
an actionable, underlying tort and establish that those         at 570, 127 S.Ct. 1955. Here, the factual allegations do
actions were part of a common scheme[.]” Litras v. Litras,      not support a conceivable claim for relief. Accordingly,
254 A.D.2d 395, 681 N.Y.S.2d 545, 546 (2d Dep't 1998)           Plaintiff’s conspiracy claim fails.
(citations omitted). Under New York law, a plaintiff “may
plead the existence of a conspiracy ... to demonstrate
that each defendant’s conduct was part of a common                7. Plaintiff’s Claim for Intentional Infliction of
scheme.” World Wrestling Fed'n Entm't, Inc. v. Bozell, 142        Emotional Distress Fails
F.Supp.2d 514, 532 (S.D.N.Y. 2001) (citations omitted).
To establish a claim of civil conspiracy, a plaintiff “must                          a. Applicable Law
demonstrate the primary tort, plus the following four
elements: [i] an agreement between two or more parties;         Under New York law, a claim for intentional infliction
[ii] an overt act in furtherance of the agreement; [iii] the    of emotional distress (“IIED”) has four elements: “[i]
parties' intentional participation in the furtherance of a      extreme and outrageous conduct; [ii] intent to cause, or
plan or purpose; and, [iv] resulting damage or injury.” Id.     disregard of a substantial probability of causing, severe
(citation omitted).                                             emotional distress; [iii] a causal connection between the
                                                                conduct and injury; and [iv] severe emotional distress.”
                                                                Howell v. N.Y. Post Co., 81 N.Y.2d 115, 121, 596
                                                                N.Y.S.2d 350, 612 N.E.2d 699 (1993). “In practice, courts
           b. Plaintiff’s Conspiracy Claim Fails
                                                                have tended to focus on the outrageousness element,
 *17 The Court begins by noting that, although Plaintiff        the one most susceptible to determination as a matter
brings a conspiracy claim against, inter alia, John             of law[.]” Id. The alleged misconduct “must be ... ‘so
Doe #1 and the Hillstone Restaurant, the Court had              outrageous in character, and so extreme in degree, as
previously dismissed, with prejudice, all claims against        to go beyond all possible bounds of decency, and to be
those defendants. Plaintiff’s conspiracy claim against          regarded as atrocious, and utterly intolerable in a civilized
those defendants must therefore fail. The claim similarly       community[.]’ ” Dillon v. City of New York, 261 A.D.2d
fails against the Individual Defendants. Plaintiff alleges      34, 704 N.Y.S.2d 1, 7 (1st Dep't 1999). As a sister court
that they conspired with John Doe #1 to lure Plaintiff          in this District has explained, this standard constitutes
out of the Barnes & Noble café in order to effectuate his       an “exceedingly high threshold deliberately instituted by
arrest. Nowhere in the pleadings does Plaintiff plausibly       the New York [c]ourts[.]” Gilani v. Nat'l Ass'n of Secs.
allege an agreement between the Individual Defendants           Dealers, No. 96 Civ. 8070 (SMS), 1997 WL 473383,
and John Doe #1 nor, for that matter, between the               at *14 (S.D.N.Y. Aug. 19, 1997). Indeed, “[t]he New
Individual Defendants and the Hillstone restaurant or           York Court of Appeals has strongly cautioned against
even among the Individual Defendants and the other              allowing emotional distress claims to be brought where
officers. Instead, Plaintiff merely asserts that John Doe #1    other tort remedies are available.” Moore v. City of New
initially came up to Plaintiff asking if he had left a bag in   York, 219 F.Supp.2d 335, 339 (E.D.N.Y. 2002) (citing
the Hillstone restaurant, and 15 minutes later, the Police      Fischer v. Maloney, 43 N.Y.2d 553, 402 N.Y.S.2d 991,
Officer Defendants approached him. (Am. Compl. ¶¶               373 N.E.2d 1215 (1978) ). “In New York, ‘[IIED] is a
21-22). Plaintiff appears to ask this Court to infer from the   theory of recovery that is to be invoked only as a last
temporal proximity between John Doe #1’s departure and          resort,’ when traditional tort remedies are unavailable.”
the arrival of the police officers that they had conspired to   Naccarato v. Scarselli, 124 F.Supp.2d 36, 44 (N.D.N.Y.
lure him out of the restaurant.                                 2000) (quoting EEOC v. Die Fliedermaus, 77 F.Supp.2d
                                                                460, 472 (S.D.N.Y. 1999) ).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       15
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

                                                                  emotional distress as a result of the false arrest, her
                                                                  claim is encompassed entirely within other tort remedies
  b. Plaintiff’s Allegations Are Insufficient to Support a
                                                                  and is thus precluded under New York law”). Because
  Claim for Intentional Infliction of Emotional Distress
                                                                  Plaintiff has separately brought claims for false arrest and
Although “[p]ublic policy bars claims for [IIED] against          false imprisonment, and because the only well-pleaded
a governmental entity,” Liranzo v. N.Y.C. Health and              IIED allegations are the same as those that give rise
Hosp. Corp., 300 A.D.2d 548, 752 N.Y.S.2d 568, 568                to Plaintiff’s other claims, the Court grants Moving
(2d Dep't 2002), IIED claims may be brought against               Defendants' motion to dismiss the IIED claim.
individual police officers, see, e.g., Scollar v. City of
New York, 74 N.Y.S.3d 173, 178, 160 A.D.3d 140 (1st
                                                                     8. Plaintiff’s Claims for State-Law Negligence and
Dep't 2018). Here, however, Plaintiff’s allegations do
                                                                     Failure to Train Fail
not meet the requisite level of outrageous behavior.
                                                                  Plaintiff asserts a negligence claim against the City of New
The most egregious conduct alleged in the Amended
                                                                  York and Officers Baserap and Rittenhouse. He claims
Complaint is the police’s purported targeting of Plaintiff
                                                                  that the Individual Defendants “carelessly and recklessly
in retaliation for lawsuits he had previously filed against
                                                                  performed their duties in that they failed to use such care
NYPD personnel. Though this conduct, if true, might rise
                                                                  in the performance of their police duties as a reasonably
to the level of outrageousness required for an IIED claim,
                                                                  prudent and careful police officer would have used under
the Court need not address that question, because the
                                                                  similar circumstances[.]” (Am. Compl. ¶ 92). He further
allegation itself is conclusory and couched in uncertainty.
                                                                  asserts that “the false arrest, false imprisonment, excessive
Plaintiff writes: “And given that the Plaintiff had sued
                                                                  force, [and] unlawful search and seizure ... were caused
NYPD personnel in the past for alleged misconduct, the
                                                                  wholly and solely by reason of the negligence of the
Plaintiff could not rule out that he was being arbitrarily
                                                                  Defendant[ ] NYC[.]” (Id. at ¶ 93). Plaintiff also advances
targeted in retaliation for his past lawsuits against the
                                                                  a failure-to-train claim against the City, alleging that it
NYPD.” (Am. Compl. ¶ 29). Plaintiff provides no grounds
                                                                  “carelessly and recklessly failed to properly train and
on which the Court could assess the plausibility of
                                                                  supervise [its] employees[.]” (Id. at ¶ 91).
this claim: No statements by the officers suggestive of
retaliatory intent, no connection between the arresting
                                                                  For the reasons stated below, the Court dismisses the
officers and the NYPD personnel against whom Plaintiff
                                                                  negligence and failure-to-train claims.
previously filed lawsuits, no mention of the gap in time
between the prior lawsuits and Plaintiff’s arrest in May
2016. And Plaintiff does not affirmatively state that the
officers had arrested him in retaliation for those prior                               a. Applicable Law
lawsuits; he only states that he could not exclude that
possibility. That is simply not enough.
                                                                                          i. Negligence

 *18 Even if the other allegations of misconduct could            To prevail on a claim for negligence under New York law,
support claims for false arrest, failure to intervene, and        a plaintiff must establish “[i] the existence of a duty on
unreasonable search and seizure, they do not support an           the defendant’s part as to the plaintiff; [ii] a breach of
IIED claim. Rather, the well-pleaded IIED allegations are         that duty; and [iii] resultant injury to the plaintiff.” Field
co-extensive with the allegations that give rise to Plaintiff’s   Day, LLC v. Cty. of Suffolk, No. 04 Civ. 2202 (DRH)
false-arrest claim. New York courts routinely dismiss             (WDW), 2005 WL 2445794, at *23 (E.D.N.Y. Sept. 30,
IIED claims where they are “duplicative of ... causes             2005). However, “harm predicated on an intentional act
of action alleging false arrest and false imprisonment[.]”        may not give rise to a claim of negligence.” Bah v. City
Rodgers v. City of New York, 106 A.D.3d 1068, 966                 of New York, No. 13 Civ. 6690 (PKC) (KNF), 2014
N.Y.S.2d 466, 469 (2d Dep't 2013) (listing cases); see also       WL 1760063, at *13 (S.D.N.Y. May 1, 2014); see also
Brewton v. City of New York, 550 F.Supp.2d 355, 370               Dineen v. Stramka, 228 F.Supp.2d 447, 454 (S.D.N.Y.
(E.D.N.Y. 2008) (concluding that although the plaintiff’s         2002) (“When a plaintiff asserts excessive force and assault
false arrest may have qualified as extreme and outrageous,        claims which are premised upon a defendant’s intentional
“to the extent that [the plaintiff] contends she suffered



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          16
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

conduct, a negligence claim with respect to the same          The officers “approached [ ] Plaintiff while he sat in [a]
conduct will not lie.”).                                      café[.]” (Am. Compl. ¶ 22). They told Plaintiff “that [he]
                                                              needed to leave with them immediately or else.” (Id.).
Under New York law, “a plaintiff may not recover              When Plaintiff denied any involvement in the alleged
under general negligence principles for a claim that law      crime, they insinuated that he was lying. (Id. at ¶ 23).
enforcement officers failed to exercise the appropriate       They “berate[d] the Plaintiff, proceeded to handcuff the
degree of care in effecting an arrest or initiating a         Plaintiff, and detained him at the entrance of the Barnes
prosecution.” Bernard v. United States, 25 F.3d 98, 102 (2d   [&] Noble[.]” (Id.). They eventually “insisted that the
Cir. 1994) (citing Dirienzo v. United States, 690 F.Supp.     Plaintiff move to a corner of the entryway ... [and] one or
1149, 1155 (D. Conn. 1988) (construing New York law);         more of the [officers] tripped [Plaintiff’s] legs from under
Boose v. City of Rochester, 71 A.D.2d 59, 421 N.Y.S.2d        him, all while the Plaintiff was handcuffed[.]” (Id. at ¶ 25).
740, 743 (4th Dep't 1979) ). New York courts have long        All of the actions alleged in the Amended Complaint were
held that, where a plaintiff brings false-arrest and false-   intentional. Accordingly, the negligence claim against
imprisonment claims, she cannot also recover under broad      the Individual Defendants fails as a matter of law. See
principles of negligence. See Secard v. Dep't of Social       Stramka, 228 F.Supp.2d at 454. And because that claim
Servs. of Cty. of Nassau, 204 A.D.2d 425, 612 N.Y.S.2d        fails, the attendant claim against the City for vicarious
167, 168 (2d Dep't 1994); Stalteri v. Cty. of Monroe, 107     liability similarly fails. See, e.g., Karaduman v. Newsday,
A.D.2d 1071, 486 N.Y.S.2d 555, 556 (4th Dep't 1985).          Inc., 51 N.Y.2d 531, 546, 435 N.Y.S.2d 556, 416 N.E.2d
                                                              557 (1980) (holding that “it is manifest that there can be
                                                              no vicarious liability on the part of the employer if the
                                                              employee himself is not liable”).
                    ii. Failure to Train

Under New York law, a failure-to-train claim generally        The claim also fails for an independent reason: Plaintiff
cannot survive where the alleged injuries are caused by an    advances false-arrest and false-imprisonment claims, in
employee acting within the scope of her employment. As        addition to his negligence claim. “[A] plaintiff seeking
one court explained, “[g]enerally where ... the employee      damages for an injury resulting from a wrongful arrest and
was acting within the scope of his employment, the            detention ‘may not recover under broad general principles
employer may be held liable for the employee’s torts          of negligence but must proceed by way of the traditional
under a theory of respondeat superior, and no claim may       remedies of false arrest and imprisonment.’ ” Secard,
proceed against the employer for negligent supervision        612 N.Y.S.2d at 168 (quoting Stalteri, 486 N.Y.S.2d at
or training under New York common law[.]” Holland v.          556). This bars the negligence claim as to all Defendants,
City of Poughkeepsie, 90 A.D.3d 841, 935 N.Y.S.2d 583,        including the City of New York. See Burbar v. Inc. Vill.
592-93 (2d Dep't 2011) (citing Eckardt v. City of White       of Garden City, 961 F.Supp.2d 462, 474 (E.D.N.Y. 2013)
Plains, 87 A.D.3d 1049, 930 N.Y.S.2d 22, 25 (2d Dep't         (holding that negligence claim against municipality was
2011); Talavera v. Arbit, 975 N.Y.S.2d 708, 709 (2d Dep't     barred because, under New York law, “a plaintiff may
2005); Karoon v. N.Y.C. Transit Auth., 241 A.D.2d 323,        not recover under general negligence principles for a
659 N.Y.S.2d 27, 29 (1st Dep't 1997) ). “An exception         claim that law enforcement officers failed to exercise the
to the general rule exists in cases where a plaintiff seeks   appropriate degree of care in effecting an arrest” (internal
punitive damages from the employer based on alleged           citation omitted) ).
gross negligence[.]” Bah, 2014 WL 1760063, at *14.


                                                                             c. Plaintiff’s Claim Based on
         b. Plaintiff’s Claim of Negligence Fails                        Allegations of a Failure to Train Fails

 *19 Plaintiff’s negligence claim fails as to each of         The Court easily disposes of Plaintiff’s claim against the
the Defendants for at least two reasons. For starters,        City of New York for failure to train its employees.
all of the conduct ascribed to Officers Baserap and           As stated above, New York law does not recognize
Rittenhouse and indeed to all of the police officers          a negligent-training claim where the allegedly negligent
mentioned in the Amended Complaint was intentional.           employees were acting within the scope of their



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       17
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

employment. See Eckardt, 930 N.Y.S.2d at 25. Plaintiff          that is, a cause of action for damages based on official
does not contend nor could he that the police officers          conduct that violated the State’s Constitution. 89 N.Y.2d
were acting outside the scope of their employment when          172, 192, 652 N.Y.S.2d 223, 674 N.E.2d 1129 (1996). The
they approached Plaintiff, questioned him, handcuffed           Court also explained that any such cause of action is a
him, and tripped him. And although Plaintiff seeks              “narrow remedy,” id.; it is only available when “necessary
punitive damages, which in some instances may allow a           to effectuate the purposes of the State constitutional
plaintiff to pursue negligent-training claims even where        protections [that the] plaintiff invokes” or “appropriate to
the employee acted within her scope of employment, when         ensure full realization of [the plaintiff’s] rights,” Martinez
a municipality is the employer, punitive damages are not        v. City of Schenectady, 97 N.Y.2d 78, 83, 735 N.Y.S.2d
available as a matter of law. Sharapata v. Town of Islip,       868, 761 N.E.2d 560 (2001). The private right of action
56 N.Y.2d 332, 334, 452 N.Y.S.2d 347, 437 N.E.2d 1104           under the State Constitution is available only where the
(1982). For these reasons, under New York law, Plaintiff’s      plaintiff “ha[s] no [alternative] remedy[.]” Wahad v. F.B.I.,
claim for failure-to-train fails.                               994 F.Supp. 237, 240 (S.D.N.Y. 1998); see also Alwan
                                                                v. City of New York, No. 14 Civ. 4556 (NGG) (VMS),
                                                                2018 WL 2048366, at *10 (E.D.N.Y. May 2, 2018) (“New
   9. Only One of Plaintiff’s Claims Under the New York         York courts have held that a private right of action for
   Constitution Survives                                        violations of the state constitution is unavailable if an
Finally, the Court addresses Plaintiff’s claim for violations   alternative remedy is available elsewhere, such as under
of Article I, Sections 11 and 12 of the New York                state tort law[.]”).
Constitution. In particular, Plaintiff asserts that he “was
deprived of his right to equal protection under the law and
was subjected to discrimination based on his race ... in
violation of [Section 11],” and that he “was deprived of his                b. Plaintiff’s Section 11 Claim Fails
right to be free from unreasonable searches and seizures ...
                                                                The Court begins with Plaintiff’s Article I, Section
in violation of [Section 12].” (Am. Compl. ¶ 96). For the
                                                                11 claim. The threshold question here, in determining
following reasons, the Court dismisses Plaintiff’s Section
                                                                whether a private right of action may be inferred, is
11 claim as to the Moving Defendants and his Section
                                                                whether an alternative remedy exists elsewhere. The Court
12 claim as to the Individual Defendants, but denies the
                                                                notes that Plaintiff has not advanced an Equal Protection
motion to dismiss Plaintiff’s Section 12 claim as to the
                                                                Clause claim under Section 1983. His failure to do so
City.
                                                                is fatal to his claim under Article I, Section 11 of
                                                                the New York Constitution, given that a Section 1983
                                                                claim alleging violation of the Equal Protection Clause
                     a. Applicable Law                          would have constituted an adequate alternative remedy.
                                                                Indeed, Article I, Section 11 of the New York State
Article I, Section 11 of the New York State Constitution        Constitution “was intended to afford coverage as broad
provides that “[n]o person shall be denied the equal            as that provided by the Fourteenth Amendment.” Brown,
protection of the laws of this state or any subdivision         89 N.Y.2d at 190, 652 N.Y.S.2d 223, 674 N.E.2d 1129.
thereof.” N.Y. Const., art. I, § 11. Like its federal           Plaintiff therefore had an alternative remedy available
counterpart, it “commands that persons similarly situated       to him under federal law, but chose not to pursue it.
should be treated alike[.]” Walton v. N.Y. State Dep't          Because a State constitutional cause of action is a “narrow
of Corr., 13 N.Y.3d 475, 492, 893 N.Y.S.2d 453, 921             remedy,” available only when a plaintiff lacks any other
N.E.2d 145 (2009) (internal quotation marks and citation        remedies to protect his rights, Plaintiff’s failure to advance
omitted). Section 12, for its part, guarantees “[t]he right     a Section 1983 claim bars him from advancing a Section
of the people to be secure in their persons, houses, papers     11 claim.
and effects, against unreasonable searches and seizures[.]”
N.Y. Const., art. I, § 12.                                      Even if the Court found otherwise on this threshold
                                                                matter, Plaintiff’s claim still would not survive the motion
 *20 In Brown v. State, the New York Court of Appeals           to dismiss. Plaintiff’s claim of discriminatory treatment
recognized the viability of a constitutional-tort claim         is supported by a single factual allegation. He writes:



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        18
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

“[u]pon information and belief, the Plaintiff was the             *21 The Court has already found that Plaintiff’s
only black male sitting in the Barnes [&] Noble café             municipal-liability claim under Section 1983 fails. The
at the time the Police Officer Defendants approached             Court now turns to Plaintiff’s Section 12 claim against the
him.” (Am Compl. ¶ 26). As mentioned above, Plaintiff            City. The question before the Court is whether the Monell
provides no other factual allegations to support a claim for     claim provided Plaintiff with an adequate alternative
racial discrimination: Nothing about the arresting officers'     remedy to the Section 12 claim.
statements or the manner in which the officers conducted
their duties that might plausibly suggest a Section 11           The Court begins with a brief review of the requisites
violation. And Plaintiff himself has suggested that he was       for municipal liability under Section 1983. A plaintiff
targeted in retaliation for having previously filed lawsuits     may not assert Section 1983 claims against municipalities
against NYPD personnel, or simply because the arresting          under a theory of respondeat superior. Monell, 436 U.S. at
officers wished to appear to be in control of the situation.     691-95, 98 S.Ct. 2018. Instead, a plaintiff can only recover
(Id. at ¶¶ 28-29). Because of the paucity of Plaintiff’s         against a municipality for “[its] own illegal acts.” Pembaur,
factual allegations suggestive of racial discrimination, and     475 U.S. at 479, 106 S.Ct. 1292. Absent a showing of a
because Plaintiff failed to pursue alternative remedies          “municipal policy or custom” and a “ ‘direct causal link ...
available to him, Plaintiff’s Section 11 claim cannot            [with] the alleged constitutional deprivation,” Tieman,
survive Defendants' motion to dismiss.                           2015 WL 1379652, at *12 (quoting City of Canton, 489
                                                                 U.S. at 385, 109 S.Ct. 1197), a plaintiff cannot assert
                                                                 a claim for municipal liability under Section 1983, see
                                                                 Brown, 89 N.Y.2d at 194, 652 N.Y.S.2d 223, 674 N.E.2d
          c. Plaintiff’s Section 12 Claim Fails as
                                                                 1129 (“A plaintiff seeking to recover on the basis of
           to Officers Baserap and Rittenhouse
                                                                 respondeat superior simply does not come within the
Plaintiff’s claim under Article I, Section 12 of the New         terms of [S]ection 1983.”).
York Constitution mirrors his claim under Section 1983
for unreasonable search and seizure. In his Section 12           By contrast, municipal liability under a theory
claim, Plaintiff asserts that he “was deprived of his right to   of respondeat superior is cognizable under state
be free from unreasonable searches and seizures[.]” (Am.         constitutional-tort law. See Vilkhu v. City of New York,
Compl. ¶ 96). In his Section 1983 claim, he states that          No. 06 Civ. 2095 (CPS) (JO), 2008 WL 1991099, at
Officers Baserap and Rittenhouse “took various actions           *8 (E.D.N.Y. May 5, 2008) (“In [Brown, 89 N.Y.2d
in furtherance of the deliberate and unconstitutional            at 172, 652 N.Y.S.2d 223, 674 N.E.2d 1129], the New
search of the Plaintiff and his property without legal           York State Court of Appeals recognized the availability
justification.” (Id. at ¶ 42). Courts have consistently held     of damages causes of action against the state for
that where “a plaintiff has asserted a viable Fourth             equal protection and search and seizure violations[.]”).
Amendment claim ... under Section 1983 ‘any [violation]          Because state constitutional-tort claims can proceed under
of the plaintiff[’s] right to be free of unreasonable searches   a respondeat superior theory, whereas Section 1983
and seizures can be vindicated through this claim.” Wood         provides no such remedy, the latter “does not provide
v. Town of E. Hampton, No. 08 Civ. 4197 (DRH), 2010              an adequate alternative remedy for Plaintiff’s state-
WL 3924847, at *28 (E.D.N.Y. Sept. 30, 2010) (quoting            constitutional claims[.]” Alwan, 2018 WL 2048366, at *11;
Coakley v. Jaffe, 49 F.Supp.2d 615, 629 (S.D.N.Y. 1999),         see also Espinoza v. City of New York, 194 F.Supp.3d
abrogated on other grounds by Ginsberg v. Healey Car &           203, 208 (E.D.N.Y. 2016). Here, because Plaintiff’s Monell
Truck Leasing, Inc., 189 F.3d 268 (2d Cir. 1999) ). Because      claim fails as a matter of law, he has no alternative remedy
Plaintiff has asserted a viable Section 1983 claim against       to vindicate his State constitutional rights against the
Officers Baserap and Rittenhouse, his Section 12 claim           City of New York. Though the evidence produced in
against them fails.                                              discovery may ultimately show that Plaintiff’s claim fails
                                                                 on the merits, the Court must protect Plaintiff’s right
                                                                 to pursue that claim. For this reason, the Court rejects
                                                                 Defendants' argument that Section 1983 provides Plaintiff
              d. Plaintiff’s Section 12 Claim                    with “an alternative remedy that ... adequately protect[s]
            Survives as to the City of New York                  his interest.” (Def. Br. 18).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        19
Sullivan v. City of New York, Slip Copy (2018)
2018 WL 3368706

                                                                    The Clerk of Court is directed to terminate Docket Entry
                                                                    32. The parties are hereby ORDERED to submit a joint
                                                                    status letter and a proposed case management plan, on
                     CONCLUSION                                     or before August 10, 2018, that comply with the Court’s
                                                                    Notice of the Initial Pretrial Conference. If in light of
For the reasons stated above, Defendants' motion to
                                                                    Plaintiff’s pro se status, the parties are unable to confer
dismiss is DENIED IN PART and GRANTED IN
                                                                    and file a joint letter and proposed case management plan,
PART. Plaintiff’s false-arrest, unreasonable-search-and-
                                                                    Moving Defendants are directed to file the documents
seizure, and failure-to-intervene claims survive as to
                                                                    separately. Plaintiff may, but is not required, to file his
Officers Baserap and Rittenhouse, and his New York
                                                                    own letter and proposed case management plan. Any
State constitutional-tort claim under Article I, Section 12
                                                                    submissions must be filed by August 10, 2018.
survives as to the City of New York.

                                                                    *22 SO ORDERED.
The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),
that any appeal from this order would not be taken in
good faith; therefore, in forma pauperis status is denied for       All Citations
purposes of an appeal. See Coppedge v. United States, 369
U.S. 438, 444-45, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962).                Slip Copy, 2018 WL 3368706



End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             20
Guerrero v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 673872

                                                               charges against Guerrero stemming from the First Arrest
                                                               were dismissed. Id.
                  2013 WL 673872
    Only the Westlaw citation is currently available.
                                                               On July 25, 2011, Guerrero was arrested by two
             United States District Court,
                                                               plainclothes police officers as he was leaving Queens
                   S.D. New York.
                                                               Court, where he had appeared in an unrelated matter
          Richard GUERRERO, Plaintiff,                         (referred to hereinafter as the “Second Arrest” and,
                      v.                                       collectively with the First Arrest, the “Arrests”). Id. ¶ 11.
  CITY OF NEW YORK and Does 1–10, Defendants.                  One of the arresting officers informed Guerrero that his
                                                               arrest was due to a complaint made by an N.Y.P.D. traffic
                      No. 12 Civ. 2916.                        agent, who accused Guerrero and two other individuals of
                              |                                assaulting him or her at 5:30 A.M. on July 22, 2011. Id.
                       Feb. 25, 2013.                          Guerrero contends that he was in the hospital at that time.
                                                               Id. The criminal charges against Guerrero stemming from
Attorneys and Law Firms                                        the Second Arrest were eventually dismissed. Id.

Law Office of John M. Lambros, by: John M. Lambros,
Esq., New York, NY, for Plaintiff.                             The Rule 12(b)(6) Standard
                                                               On a motion to dismiss pursuant to Rule 12(b)(6), all
Michael A. Cardozo, Corporation Counsel of the City
                                                               factual allegations in the complaint are accepted as true,
of New York, by: Uriel Abt, Esq., New York, NY, for
                                                               and all inferences are drawn in favor of the pleader.
Defendant.
                                                               Mills v. Polar Molecular Corp., 12 F.3d 1170, 1174
                                                               (2d Cir.1993). “The issue is not whether a plaintiff will
                                                               ultimately prevail but whether the claimant is entitled to
                        OPINION                                offer evidence to support the claims.” County of Suffolk,
                                                               New York v. First Am. Real Estate Solutions, 261 F.3d 179,
SWEET, District Judge.
                                                               187 (2d Cir.2001) (quoting Villager Pond, Inc. v. Town of
 *1 The defendant City of New York (“City” or                  Darien, 56 F.3d 375, 378 (2d Cir.1995), cert. denied, 519
“Defendant”) has moved to dismiss the Amended                  U.S. 808 (1996)).
Complaint (“AC”) of plaintiff Richard Guerrero
(“Guerrero” or “Plaintiff”) pursuant to Fed.R.Civ.P.           To survive a motion to dismiss pursuant to Rule 12(b)
12(b)(6) (“12(b)(6)”). Upon the conclusions set forth          (6), “a complaint must contain sufficient factual matter,
below, the City's motion is granted and the AC is              accepted as true, to ‘state a claim to relief that is plausible
dismissed with leave granted to replead within twenty          on its face.’ “ Ashcroft v. Iqbal, 556 U.S. 662 (2009)
days.                                                          (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                                               (2007)). This is not intended to be an onerous burden,
                                                               as plaintiffs need only allege facts sufficient in order to
Prior Proceedings                                              “nudge[ ] their claims across the line from conceivable to
On April 4, 2012, Guerrero filed the instant lawsuit against   plausible.” Twombly, 550 U.S. at 570.
the City of New York alleging various state and federal
claims arising out of an arrest that occurred on December
10, 2010. On July 23, 2012, Guerrero filed the AC.             Guerrero's § 1983 Claim Is Dismissed
                                                               Guerrero asserts a claim under 42 U.S.C. § 1983 (“ §
As alleged in the AC, on December 10, 2010, Guerrero           1983”) against the City based upon alleged constitutional
was involved in an altercation at a night club. AC ¶ 9. The    violations committed by the police officers who were
other individuals involved in the altercation threatened to    involved with the Arrests. However, Guerrero has failed
call the police, and subsequently did so. Id. The police       to allege a viable basis for the City's liability under §
arrived and arrested Guerrero (referred to hereinafter as      1983, and has likewise failed to allege any underlying
the “First Arrest”). Id. After about a year, the criminal      constitutional violations. Accordingly, Guerrero fails to
                                                               state a § 1983 claim against the City.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Guerrero v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 673872


                                                                  Bennerson v. City of New York, No. 03 Civ. 10182, 2004
A. Guerrero Fails to Allege Facts Providing a Viable Basis        WL 9021667241, at *4 (S.D.N.Y. Apr. 28, 2004) (internal
for Monell Liability                                              citations omitted).
 *2 A municipality can only be held liable under 42 U.S.C.
§ 1983 in the manner set forth in Monell v. Dep't of Soc.         At the pleading stage, the “the mere assertion ... that a
Servs., 436 U.S. 658 (1978), and its progeny, and may             municipality has such a custom or policy is insufficient
not be held liable under § 1983 on a theory of respondeat         in the absence of allegations of fact tending to support,
superior. Nagle v. Marron, 663 F.3d 100, 116 (2d Cir.2011).       at least circumstantially, such an inference.” Za hra v.
                                                                  Town of Southold, 48 F.2d 674, 685 (2d Cir.1995); see
In order to prevail on a § 1983 claim against a                   also Brodeur v. City of New York, No. 99 Civ. 651(WHP),
municipality, a plaintiff must show that the municipality         2002 WL 424688, at *6 (S.D .N.Y. Mar. 18, 2002)
itself caused the alleged constitutional deprivation. City of     (dismissing complaint against City that “flatly asserts” the
Canton v. Harris, 489 U.S. 378, 385 (1989). Guerrero must         existence of a policy but contains no “factual allegations
therefore establish that an identified municipal policy or        sufficient to establish that a municipal policy or custom
practice was the “moving force [behind] the constitutional        cased [plaintiff]'s alleged injury”). Indeed, while “[i]t is
violation.” Monell, 436 U.S. at 694. Accordingly, in order        questionable whether the boilerplate Monell claim often
to state a Monell claim, “[t]he plaintiff must first prove        included in many § 1983 cases ... was ever sufficient to
the existence of a municipal policy or custom in order to         state a claim upon which relief could be granted[,][i]n light
show that the municipality took some action that caused           of [Iqbal and Twombly, supra ], it is now clear that such
his injuries .... Second, the plaintiff must establish a casual   boilerplate claims do not rise to the level of plausibility”
connection-an ‘affirmative link’ between the policy and           required to state a viable Monell claim. Santiago v. City of
deprivation of his constitutional rights.” Vippolis v.            New York, No. 09 Civ. 0856(BMC), 2009 WL 2734667, at
Village of Haverstraw, 768 F.2d 40, 44 (2d Cir.1985), cert.       *3 (E.D.N.Y. Aug. 25, 2009).
denied 480 U .S. 916 (1987) (quoting Oklahoma City v.
Tuttle, 471 U.S. 808, 824 n. 8 (1985)).                            *3 The AC contains only boilerplate assertions of
                                                                  a municipal policy or custom, see AC ¶¶ 14 15, 17
A municipal policy or custom for purposes of Monell               18, alleging that “Plaintiff was injured by defendants
liability can be established by alleging:                         because their acts were perpetrated based on custom,
                                                                  usage, patterns, and policies instituted by the municipal
                                                                  policymakers and resulting in violations of Plaintiff's civil
            (1) a formal policy officially                        rights,” id. ¶ 15, without offering any accompanying
            endorsed by the municipality;                         factual support. As set forth above, such conclusory
            (2) actions taken by government                       allegations are insufficient to state a claim for Monell
            officials responsible for establishing                liability.
            the municipal policies that caused
            the particular deprivation in                         Moreover, the two Arrests of which Guerrero complains
            question; (3) a practice so consistent                do not, in and of themselves, suffice to state a municipal
            and widespread that it constitutes a                  policy or custom. Giaccio, 502 F.Supp.2d at 389. Each
            custom or usage sufficient to impute                  arrest is factually distinct from the other, and Guerrero
            constructive knowledge of the                         fails to establish any common causal thread between
            practice to policymaking officials;                   the two that would support a theory of Monell liability.
            or (4) a failure by policymakers to                   Guerrero has not alleged what municipal policy or custom
            train or supervise subordinates to                    he believes led to his arrests, and has failed to set forth
            such an extent that it amounts to                     which of the four theories of Monell liability is the basis
            deliberate indifference to the rights                 for the City's liability.
            of those who come into contact with
            the municipal employees.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Guerrero v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 673872

Accordingly, the AC does not allege facts that sufficient         was conscious of the confinement; (3) the plaintiff did
to make out Monell claim against the City of New York             not consent to the confinement; and (4) the confinement
under any theory of liability.                                    was not otherwise privileged. Weyant, 101 F.3d at 853
                                                                  (quoting Broughton v. State, 37 N.Y.2d 451, 456 (1975).
1                                                                 An arrest pursuant to probable cause is privileged; thus,
       In an apparent effort to state a Monell claim under
                                                                  the existence of probable cause is a complete defense to
       the failure to train prong set forth in City of Canton
                                                                  an action for false arrest under either state law or § 1983.
       v. Harris, 489 U.S. 378 (1989), the AC refers to a
       newspaper article (the “Article ) that suggests that       Covington v. City of New York, 171 F.3d 117, 122 (2d
       NYPD does not keep statistics on lawsuits in which         Cir.1999).
       it is a defendant. AC at ¶ 17. However, no inference
       can be drawn from the Article with respect NYPD             *4 In addition, when a victim complains to the police
       training policies, and the Article certainly does not      that a crime has been committed, probable cause to arrest
       establish the requisite “affirmative link between the      an identified perpetrator exists absent a reason to doubt
       issues it discusses and the circumstances of Plaintiff's   the complaining victim. Singer v. Fulton County Sheriff, 63
       arrests. See Tuttle, 471 U.S. at 823 (“At the very least   F.3d 110, 119 (2d Cir.1995).
       there must be an affirmative link between the policy
       and the particular constitutional violation alleged. ).
                                                                  In cases where a plaintiff attempts to plead false arrest
       Accordingly, to the extent that Guerrero seeks to
                                                                  despite the existence of a complaining victim or witness,
       assert a failure to train Monell claim based upon the
                                                                  the plaintiff must, at the very least, allege facts tending
       Article, such a claim is unavailing.
                                                                  to show that the victim's veracity should have been
                                                                  questioned. See, e.g., Khaja Moinuddin v. City of New
B. Guerrero Fails to Allege an Underlying Violation
                                                                  York, No. 09 Civ. 646(CBA), 2010 WL 3861003, at *5 6
“Monell does not provide a separate cause of action for
                                                                  (Sept. 28, 2010).
the failure by the government to train its employees; it
extends liability to a municipal organization where that
                                                                  Moreover, “[o]nce a police officer has a reasonable basis
organization's failure to train, or the policies or customs
                                                                  for believing there is probable cause, he is not required to
that it has sanctioned, led to an independent constitutional
                                                                  explore and eliminate every theoretically plausible claim
violation.” Segal v. City of New York, 459 F.3d 207,
                                                                  of innocence before making an arrest.” Ricciuti, 124 F.3d
219 (2d Cir.2006). Accordingly, in order for Guerrero to
                                                                  at 128. This is because, “[i]t is up to the fact finder to
state a viable § 1983 claim, he must allege an underlying
                                                                  determine whether a defendant's story holds water, not the
violation that “deprived [him] of rights, privileges or
                                                                  arresting officer.” Krause v. Bennett, 887 F.2d 362, 372 (2d
immunities secured by the Constitution or laws of the
                                                                  Cir.1989). Thus, “probable cause exists even where it is
United States.” Pritchell v. Callan, 13 F.3d 545, 547 (2d
                                                                  based upon mistaken information, so long as the arresting
Cir.1994).
                                                                  officer was reasonable in relying on that information.”
                                                                  Bernard v. United States, 25 F.3d 98, 103 (2d Cir.1994).
To satisfy this pleading requirement, Guerrero alleges
violation of his Fourth Amendment rights due to false
                                                                  Here, Guerrero has alleged that he was arrested due
arrest and use of excessive force. AC ¶¶ 9 11, 19 20.
                                                                  to the complaints of victims or witnesses. With regard
However, Guerrero fails to adequately plead any type of
                                                                  to the First Arrest, Guerrero contends that the police
Fourth Amendment violation.
                                                                  were called by either the individuals with whom he had
                                                                  an altercation or by witnesses to that altercation. See
(i) Guerrero Fails to State a Claim for False Arrest              AC ¶ 9; Plaintiff's Memorandum of Law in Opposition
The elements for a § 1983 claim premised on a false arrest        to Defendant's Motion to Dismiss the First Amended
claim are substantially similar to the elements necessary to      Complaint Under Federal Rule of Civil Procedure 12(b)
state a claim for false arrest under New York law. Weyant         (6) ( “Pl.Mem.Opp.”) at 2 3. With regard to the Second
v. Okst, 101 F.3d 845, 852 (2d Cir.1996) (internal citations      Arrest, Guerrero alleged that he was arrested based on
omitted), Thus, in order to state a § 1983 claim premised         the accusations of the traffic agent who was purportedly
upon a false arrest, a plaintiff must allege that; (1) the        the victim of the assault. AC ¶ 11. Moreover, Guerrero
defendant intended to confine the plaintiff; (2) the plaintiff    has made no allegation-with regard to either arrest-that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Guerrero v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 673872

the arresting officers had reason to doubt the complaints          allegation alone does not state a claim for excessive force.
                            2
leading to the Arrests. Accordingly, even if Guerrero's            See, e.g., Wims v. New York City Police Dept., No.
allegations are accepted as true and all inferences are            10 Civ. 6128(PKC), 2011 WL 2946369 at *5 (“Merely
drawn in his favor, it is evident that the officers responsible    placing tight handcuffs on a suspect is not enough for an
for both of the Arrests had probable cause to arrest               excessive force claim.”); Wilder v. Village of Amityville,
Guerrero, and therefore Guerrero fails to state a viable           288 F.Supp.2d 341, 344 (E.D.N.Y.2003) (allegation of
                                                                   tight handcuffs resulting in twenty-four hours of wrist
claim for false arrest. 3
                                                                   inflammation and soreness does not rise to the level of
                                                                   excessive force).
2      Though Guerrero contends in the AC that he could
       not have committed the assault that precipitated the        With respect to the Second Arrest, Guerrero alleged that
       Second Arrest because he was in the hospital at
                                                                   he was “physically abused,” that the officers “threw him
       the time of the alleged assault, Guerrero does not
                                                                   around like a toy,” and that he was thrown into the
       allege that he made such a contention to the arresting
                                                                   back of a police vehicle. AC ¶ 11. However, Guerrero
       officers. See AC ¶ 11. Accordingly, there is no
       allegation that the officers who were responsible for
                                                                   alleged no injury stemming from these acts other than
       the Second Arrest had reason to doubt the criminal          claiming to have “suffered mental and emotional harm.”
       complaint that had been made against Guerrero. It           AC ¶ 32. Such a conclusory assertion, unaccompanied by
       should be noted that even if Guerrero had included          allegations of a specific or identifiable mental injury, is an
       such an allegation in the complaint, it would not           insufficient basis for an excessive force claim. Wims, 2011
       necessarily mean that the arresting officers did not        WL 2943639, at *5.
       have probable cause, but rather the inclusion of
       such an allegation would have simply necessitated
       an analysis as to whether it was reasonable for the         Guerrero's State Law Claims Are Dismissed
       officers to arrest Guerrero despite his claim of being      New York General Municipal Law 50 i(l) mandates that
       hospitalized at the time of the complained of assault
       on the traffic officer. However, since Guerrero made
       no such allegation in the AC, the existence of probable
                                                                               [n]o action or special proceeding
       cause can be assumed without delving into such an
                                                                               shall be prosecuted or maintained
       analysis.
                                                                               against a city ... unless, (a) a notice
3      In addition, to the extent that Guerrero is basing his                  of claim shall have been made
       § 1983 claim on an allegedly unreasonable search,                       and served upon the city ... in
       see AC ¶ 9, this claim fails as well, because a search                  compliance with section fifty-e of
       incident to a lawful arrest is per se reasonable. Arizona               this chapter, (b) it shall appear
       v. Gant, 556 U.S. 332, 338 (2009).                                      by and as an allegation in the
                                                                               complaint or moving papers that at
(ii) Guerrero Fails to State a Claim for Excessive Force                       least thirty days have elapsed since
Guerrero has also failed to adequately allege a claim for                      the service of such notice and that
excessive force. “Not every push or shove amounts to a                         adjustment or payment thereof has
Fourth Amendment violation. Indeed, a de minimus use                           been neglected or refused, and (c)
of force will rarely suffice to state a Constitutional claim.                  the action or special proceeding shall
Further, a plaintiff must allege that he sustained an injury                   be commenced within one year and
to maintain an excessive force claim.” Acosta v. City of                       ninety days after the happening of
New York, No. 11 Civ. 856(KBF), 2012 WL 1506954, at                            the event upon which the claim is
*10 (S.D.N.Y. Apr. 26, 2012) (quotations and citations                         based.
omitted) (dismissing excessive force claim where plaintiff
alleged that he was punched in the chest and thrown on
the ground but did not allege any injury).
                                                                   N.Y. Gen. Mun. L. 50 i(1) (“Rule 50 i(1)”). In addition,
                                                                   the required notice of claim must be filed within ninety
 *5 With respect to the First Arrest, Guerrero alleged
                                                                   days afte the claim arises. N.Y. Gen. Mun. L. 50 e(1)(a).
that his handcuffs were too tight. AC ¶ 9. Such an


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
Guerrero v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 673872

                                                                           No. 10 Civ. 3039(SLT)(CLP), 2012 WL 947802, at
“The burden on the plaintiff to demonstrate compliance
                                                                           *10 (E.D.N.Y. Mar. 20, 2012).
with the Notice of Claim requirement.” Horvath v. Daniel,
423 F.Supp.2d 421, 4 (S.D.N .Y.2006). In addition, “[t]he          Guerrero has contended that the notice of claim filed with
appropriate remedy for failure by the plaintiff to comply          respect to the Second Arrest was not untimely because it
with [the][sic] statutory notice of claim requirement is           was filed within 90 days of the dismissal of the criminal
dismissal of the action, even i the claim is meritorious.”         action stemming from the Second Arrest. Pl. Mem. Opp.
Faruki v. City of New York, No. 10 Civ. 9614(LAP), 2012            at 10. However, the operative date for calculating the 90
WL 1085533, at *10 (S.D.N.Y. Mar. 30, 2012) (quotation             day deadline is not the date upon which the charge was
and citation omitted).                                             dismissed, but rather the date upon which Guerrero was
                                                                   released from custody. See Bennett v. City of New York,
Guerrero's state law claims against the City suffer from           204 A.D.2d 587, 587 (N.Y.App.Div.1994). Guerrero was
several fatal procedural defects. First, Guerrero has not          released from custody on or about July 25, 2011, AC ¶ 11,
alleged that a notice of claim was filed with respect to           so the 90 day deadline for submitting a notice of claim
either Arrest as required by Rule 50 i(1)(a), and moreover         premised upon the Second Arrest expired at the end of
has failed to make the allegation required by Rule 50              October 2011, more than four months prior to Guerrero's
i(1)(b) that “thirty days have elapsed since the service           filing of the notice. 5
of [a notice of claim] and that adjustment or payment
thereof has been neglected or refused.” Indeed, it does not        5       To the extent that Guerrero attempts to plead an
appear that a notice of claim was ever filed with respect                  assault and battery claim stemming from the Second
to the First Arrest, so Guerrero is barred from asserting                  Arrest, that claim is similarly time-barred. An assault
state law claims premised upon events that occurred in                     and battery claim arising from the Second Arrest
connection to that event. Faruki, 2012 WL 1085533, at                      would have accrued on or about July 25, 2011,
*10. In addition, even if a notice of claim had been filed                 which was Guerrero's final day in custody, see Lettis
with respect to Guerrero's state law claims arising from                   v. U.S. Postal Serv., 39 F, Supp.2d 181, 204 05
the First Arrest, such claims would nonetheless be time-                   (E.D.N.Y.1998), meaning that the 90 day period for
barred since they were first asserted on April 4, 2012,                    filing a notice of assault and battery claims stemming
which will over one year and ninety days after the date of                 from the Second Arrest elapsed in late October 2011.

the First Arrest, which is December 10, 2010. See Rule 50          Since Guerrero's state law claims against the City arising
i(1)(c).                                                           from the First and Second Arrests are procedurally
                                                                   defective and untimely, dismissal of those claims is
 *6 With respect to the Second Arrest, Guerrero does               warranted on that basis alone. Faruki, 2012 WL 108553,
appear to have filed a notice of claim with the City, see          at *10.
Declaration of Uriel B. Abt in Support of Defendant's
Motion to Dismiss Pursuant to Rule 12(b)(6), Ex. B, 4 but
                                                                   Conclusion
the filing, which was made on March 2, 2012, came long
                                                                   Based upon the conclusions set forth above, the City's
after the expiration of the 90 day deadline mandated by
                                                                   motion to dismiss is granted and the AC is dismissed with
N.Y. Gen. Mun. L. 50 e(1)(a). Accordingly, Guerrero's
                                                                   leave to replead within twenty days.
state-law claims arising from the Second Arrest are also
time-barred pursuant to N.Y. Gen. Mun. L. 50 e.
                                                                   It is so ordered.

4      Although Guerrero did not attach this document
       to his pleading, notice may nonetheless be taken            All Citations
       of it because it is a document “either in plaintiff's
       possession or of which plaintiffs had knowledge and         Not Reported in F.Supp.2d, 2013 WL 673872
       relied on in bringing suit. Gray v. City of New York,


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
Kaid v. Rudnick, Slip Copy (2018)
2018 WL 3850828



                  2018 WL 3850828                                            FACTUAL BACKGROUND
    Only the Westlaw citation is currently available.
     United States District Court, W.D. New York.              The following facts are drawn from Defendant’s Local
                                                               Rule 56(a)(1) statement of facts and supporting exhibits. 2
                 Saeed KAID, Plaintiff,                        Dkt. #47-2 through 47-7.
                          v.
             Joseph RUDNICK, Defendant.                        2      Despite multiple extensions of time (Dkt. ##52 58),
                                                                      Plaintiff has not filed an opposition to Defendant s
                       15-CV-548-A
                                                                      motion. He has been furnished with the Rule
                             |                                        56 Notice to Pro Se Litigants. Dkt. ##58 61.
                    Signed 06/26/2018                                 Accordingly, Defendant s assertions of fact in their
                                                                      Local Civil Rule 56(a) Statement are deemed
Attorneys and Law Firms
                                                                      admitted to the extent they are supported by
                                                                      admissible evidence.
Saeed Kaid, New York, NY, pro se.
                                                               On January 23, 2013, Defendant, a uniformed police
Amy Christine Chambers, Jeremy J. Hourihan, Matthew            officer with the Elmira Police Department, along with
Joseph Rosno, Barclay Damon, LLP, Elmira, NY, for              Officer George Dupay (“Dupay”), initiated a traffic stop
Defendant.                                                     of Plaintiff’s vehicle for failure to remain right. Defendant
                                                               called in the traffic stop over his police radio, and Officer
                                                               Christopher Osiecki (“Osiecki”) responded to assist.
        REPORT AND RECOMMENDATION
                                                               During the stop, Defendant observed a strong odor of
H. KENNETH SCHROEDER, JR., United States                       marijuana emanating from the inside of the vehicle. On
Magistrate Judge                                               this basis, Defendant asked Plaintiff to exit the car, and
                                                               Plaintiff complied. A search of Plaintiff’s person revealed
 *1 This case was referred to the undersigned by the Hon.
                                                               a wallet containing a New York State Benefits card
Richard J. Arcara, pursuant to 28 U.S.C. § 636(b)(1), for
                                                               belonging to a Ms. Latoya Green. When questioned about
all pretrial matters and to hear and report upon dispositive
                                                               the card, Plaintiff responded that “she is my girl ... but not
motions. Dkt. #9.
                                                               like that,” and that he “gave her some money for it.” Dkt.
                                                               #47-3, ¶ 9. According to Defendant, Dupay, and Osiecki,
Plaintiff Saeed Kaid (“Plaintiff”) brings this pro se
                                                               the traffic stop occurred without incident or altercation,
action pursuant to 42 U.S.C. § 1983 against Joseph
                                                               and Plaintiff was cooperative. Id., ¶ 15.
Rudnick (“Defendant”), alleging false arrest, malicious
prosecution, and excessive force. Dkt. #1. Plaintiff’s
                                                               Defendant detained Plaintiff in handcuffs and transported
claims arise out of a traffic stop and arrest on January 23,
                                                               him to the Elmira police station for further investigation
2013. Id.
                                                               into possible misuse of public benefits card. During the
                                                               investigation, Plaintiff was found to be in possession of
Currently before the Court is Defendant’s motion for
                                                               two additional state benefit cards belonging to different
summary judgment. Dkt. #47. For the following                  individuals named David Hildreth and Victoria Seymore;
reasons, the Court recommends that Defendant’s motion          a paper list of names with corresponding pedigree
be granted in its entirety.                                    information and personal identifiers; correspondence
                                                               from the Social Security Administration regarding a social
1      In connection with the pending motion, Defendant        security card application; and internet research on how
       submits a statement of undisputed facts,                to obtain birth and death certificate information in New
       memorandum of law, and supporting affidavits and        York. Defendant attempted to locate and interview the
       exhibits. Dkt. #47 1 through 47 8.                      persons to whom the benefits cards belonged. He was
                                                               unable to reach Latoya Green and David Hildreth, while




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Kaid v. Rudnick, Slip Copy (2018)
2018 WL 3850828

Victoria Seymore claimed that she had lost her benefits        arguments that they suggest.” Fulton v. Goord, 591 F.3d
card.                                                          37, 43 (2d Cir. 2009) (citation omitted). Nevertheless,
                                                               proceeding pro se does not relieve a litigant from the usual
 *2 Plaintiff was charged with Criminal Use of a Public        summary judgment requirements. See Wolfson v. Bruno,
Benefit Card (N.Y. Penal L. § 158.30(1) ), as well as          844 F. Supp. 2d 348, 354 (S.D.N.Y. 2011). When a pro se
violations of New York State Vehicle and Traffic Law.          plaintiff fails to oppose a summary judgment motion after
                                                               he has been warned of the consequences of such a failure,
On September 3, 2013, The Chemung County District              “summary judgment may be granted as long as the Court
Attorney’s Office moved to dismiss Plaintiff’s criminal        is satisfied that the undisputed facts ‘show that the moving
charges in the interest of justice because Defendant           party is entitled to judgment as a matter of law.’ ” Almonte
(Rudnick) was no longer available to testify at any            v. Pub. Storage Inc., No. 11 Civ. 1404, 2011 WL 3902997,
hearings or at trial and because Plaintiff already had a       at *2 (S.D.N.Y. Sept. 2, 2011) (quoting Champion v. Artuz,
pending count of Criminal Possession of a Controlled           76 F.3d 483, 486 (2d Cir. 1996) ).
Substance in the same court. The Elmira City Court
subsequently dismissed the charges based upon that
request.                                                       II. Section 1983, Generally
                                                               Plaintiff brings his complaint under 42 U.S.C. § 1983,
Plaintiff’s complaint alleges that, during his arrest, he      which provides a civil claim for damages against “[e]very
was punched, kicked, and thrown to the ground while            person who, under color of any statute ... of any State ...
handcuffed. Dkt. #1, ¶ 7. He did not receive medical           subjects, or causes to be subjected, any citizen ... to
treatment and thus has submitted no documents relative         the deprivation of any rights, privileges, or immunities
thereto. Dkt. #38.                                             secured by the Constitution and laws.” 42 U.S.C. §
                                                               1983. “Section 1983 itself creates no substantive rights; it
                                                               provides only a procedure for redress for the deprivation
                                                               of rights established elsewhere.” Thomas v. Roach, 165
            DISCUSSION AND ANALYSIS                            F.3d 137, 142 (2d Cir. 1999) (internal citations omitted).
                                                               To prevail on a claim under 42 U.S.C. § 1983, a plaintiff
I. Summary Judgment
                                                               must establish that a person acting under color of state law
Summary judgment is appropriate if “the movant shows
                                                               deprived him of a federal right. Id.
that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of
                                                                *3 In this action Plaintiff claims that Defendant violated
law.” Fed. R. Civ. P. 56(a). A factual dispute is material
                                                               his rights under the Fourth and Fourteenth Amendments
“only if it has some effect on the outcome of the suit.”
                                                               to the Constitution of the United States when he was
Eagley v. State Farm Ins. Co., No. 13-CV-6653, 2015
                                                               subjected to false arrest, malicious prosecution, and
WL 5714402, at *5 (W.D.N.Y. Sept. 29, 2015) (citation
                                                               excessive force arising out of his January 23, 2013, arrest.
and quotation omitted). Moreover, a genuine issue exists
                                                               Dkt. #1.
as to a material fact “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving
                                                               Defendant seeks dismissal of Plaintiff’s complaint on
party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
                                                               the grounds that: (1) there was probable cause for his
(1986). In determining whether an issue is genuine, “[t]he
                                                               arrest and criminal proceeding; (2) Defendant is entitled
inferences to be drawn from the underlying affidavits,
                                                               to qualified immunity; (3) Plaintiff cannot establish the
exhibits, interrogatory answers, and depositions must be
                                                               elements of a malicious prosecution claim; and (4) there is
viewed in the light most favorable to the party opposing
                                                               no evidence of excessive force. Dkt. #47-8 at 10-22.
the motion.” Cronin v. Aetna Life Ins. Co., 46 F.3d
196, 202 (2d Cir. 1995) (citing U.S. v. Diebold, Inc., 369
U.S. 654, 655 (1962) (per curiam), and Ramseur v. Chase        III. False Arrest and Malicious Prosecution
Manhattan Bank, 865 F.2d 460, 465 (2d Cir. 1989) ).            “Claims for false arrest or malicious prosecution, brought
                                                               under § 1983 to vindicate the Fourth and Fourteenth
Where, as here, a plaintiff proceeds pro se, his submissions   Amendment right to be free from unreasonable seizures,
are read liberally and interpreted “to raise the strongest     are substantially the same as claims for false arrest


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Kaid v. Rudnick, Slip Copy (2018)
2018 WL 3850828

or malicious prosecution under state law.” Jocks v.             exchange for the card. A total of three benefits cards were
Tavernier, 316 F.3d 128, 134 (2d Cir. 2003) (internal           ultimately recovered from Plaintiff’s person, all belonging
quotation marks and citations omitted). To prevail on a         to different individuals. Considering the facts available to
claim of false arrest under New York law, “ ‘a plaintiff        Defendant at the time of the arrest, there was probable
must show that (1) the defendant intended to confine him,       cause for the charge against Plaintiff, making the arrest
(2) the plaintiff was conscious of the confinement, (3) the     privileged. See, e.g., People v. Wilson, 52 A.D.3d 239, 240
plaintiff did not consent to the confinement and (4) the        (1st Dep't 2008) (probable cause for arrest for criminal
confinement was not otherwise privileged.’ ” Jocks, 316         possession of stolen property based on, inter alia, the
F.3d at 134 35 (quoting Broughton v. State, 37 N.Y.2d           defendant’s response to the officer’s questions, and his
451, 456 (1975) ).                                              production of an identification card and a credit card that
                                                                did not belong to him). It is therefore recommended that
Likewise, a plaintiff must prove the following elements         Plaintiff’s false arrest claim be dismissed.
to establish a claim of malicious prosecution: “(1) the
defendant initiated or continued criminal proceedings            *4 It is for the same reason that the Court recommends
against the plaintiff; (2) the criminal proceeding              dismissal of Plaintiff’s malicious prosecution claim. See
terminated in favor of the plaintiff; (3) the defendant acted   Walston v. City of N.Y., 289 F. Supp. 3d 398, 409
without probable cause; and (4) the defendant acted with        (E.D.N.Y. 2018) (“If probable cause existed at the time
malice.” Roberts v. Babkiewicz, 582 F.3d 418, 420 (2d Cir.      of arrest, it continues to exist at the time of prosecution
2009) (per curiam ) (internal quotation marks and citation      unless undermined ‘by the discovery of some intervening
omitted).                                                       fact.’ ”) (quoting Kinzer v. Jackson, 316 F.3d 139, 144 (2d
                                                                Cir. 2003) ) (internal quotation omitted). As noted earlier,
The existence of probable cause is a complete defense to        “the existence of probable cause is a complete defense to
claims for false arrest and malicious prosecution under §       a claim of malicious prosecution in New York.” Savino v.
1983. Betts v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014);        City of N.Y., 331 F.3d 63, 72 (2d Cir. 2003).
see also Manganiello v. City of N.Y., 612 F.3d 149, 161
62 (2d Cir. 2010). Probable cause exists when an officer        In any event, Plaintiff has not alleged, nor is there any
has “knowledge or reasonably trustworthy information            evidence in the record, that Defendant was involved in
sufficient to warrant a person of reasonable caution in the     initiating Plaintiff’s prosecution. Dkt. #1, ¶¶ 8-10. To the
belief that an offense has been committed by the person         contrary, Defendant’s declaration indicates that “[o]ther
to be arrested.” Martinez v. Simonetti, 202 F.3d 625, 634       than standard reports memorializing my observations and
(2d Cir. 2000). Courts evaluating probable cause for an         investigation on January 23, 2013, I did not generate
arrest must consider those facts available to the officer at    witness statements and was not regularly in touch with
the time of the arrest and immediately before it. Warren v.     the prosecutor regarding the case.” Dkt. #47-3, ¶ 20.
Dwyer, 906 F.2d 70, 73 (2d Cir. 1990). The probable cause       The mere fact that Defendant submitted reports to the
inquiry is an objective one. Dukes v. City of N.Y., 879 F.      District Attorney’s Office is insufficient to state a claim
Supp. 335, 340 (S.D.N.Y. 2005).                                 for malicious prosecution. See Hewitt v. City of N.Y, No.
                                                                09 CV 214, 2012 WL 4503277, at *7 (E.D.N.Y. Sept.
Plaintiff was arrested for Criminal Use of a Public             28, 2012) (noting that individuals who do “no more than
Benefit Card in the Second Degree. The relevant section         disclose to a prosecutor all material information within
of the New York Penal Law provides that “[a] person             [their] knowledge [are] not deemed to be the initiator[s]
is guilty of criminal use of a public benefit card in           of the proceeding.”) (quoting Rohman v. N.Y.C. Trans.
the second degree when he or she knowingly ... [l]oans          Auth., 215 F.3d 208, 217 (2d Cir. 2000) ). Defendant
money or otherwise provides property or services on             expressly asserts that he “did not encourage or persuade
credit, and accepts a public benefit card as collateral         the prosecutor to prosecute the case against Plaintiff.”
or security for the repayment of such loan or for the           Dkt. #47-3, ¶ 20. Under these circumstances, summary
provision of such property or services....” N.Y. Penal L. §     judgment as to Plaintiff’s claim of malicious prosecution
158.30(1). Here, Plaintiff’s wallet contained multiple New      is appropriate. See Felmine v. City of N.Y., No. 09
York benefits cards, including one belonging to Latoya          CV 3768, 2011 WL 4543268, at *11 (E.D.N.Y. Sept. 29,
Green, whom Plaintiff stated he gave some money to in           2011) (“[A] malicious-prosecution claim cannot stand if



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Kaid v. Rudnick, Slip Copy (2018)
2018 WL 3850828

the decision made by the prosecutor to bring criminal          Ackerson v. City of White Plains, 702 F.3d 15, 21 (2d Cir.
charges was independent of any pressure exerted by [the]       2012) (citation omitted).
police.”) (quotation marks and citation omitted) (second
alteration in original). The Court therefore recommends        Here, Defendant’s conduct did not violate clearly
summary judgment in favor of Defendant on Plaintiff’s          established constitutional rights. It was objectively
false arrest and malicious prosecution claims.                 reasonable for him to believe probable cause existed for
                                                               the crime charged in light of the recovery of three benefits
                                                               cards belonging to other individuals on Plaintiff’s person
IV. Qualified Immunity                                         and Plaintiff’s admissions that he had given someone
In the alternative, Defendant argues that he is entitled       “some money” for one of the cards. Dkt. #47-3, ¶ 9.
to qualified immunity with respect to Plaintiff’s claims of    In light of Plaintiff’s inability to show that Defendant’s
false arrest and malicious prosecution. Dkt. #47-8 at 8-12.    actions were unreasonable, the Court finds that the
                                                               Defendant had at least arguable probable cause to arrest
Qualified immunity protects a government official from         Plaintiff and would therefore be entitled to qualified
liability for damages unless his actions violate a “clearly    immunity. Thus, in the alternative, summary judgment
established statutory or constitutional right of which         should be granted in Defendant’s favor on the basis of
a reasonable person would have known.” Harlow v.               qualified immunity.
Fitzgerald, 457 U.S. 800, 818 (1982). More specifically,
the officers are entitled to qualified immunity if “(a) the
defendant’s action did not violate clearly established law,    V. Excessive Force
or (b) it was objectively reasonable for the defendant to      Claims that law enforcement officers used excessive force
believe that his action did not violate such law.” Russo       in the course of an arrest or seizure of a citizen are
v. City of Bridgeport, 479 F.3d 196, 211 (2d Cir. 2007)        analyzed under the Fourth Amendment’s reasonableness
(internal citations omitted).                                  standard. Graham v. Connor, 490 U.S. 386, 396 (1989).
                                                               Proper application of this standard “requires careful
“[W]hen a defendant official invokes qualified immunity        attention to the facts and circumstances of each particular
as a defense in order to support a motion for summary          case, including the severity of the crime at issue, whether
judgment, a court must consider two questions: (1)             the suspect poses an immediate threat to the safety of
whether the evidence, viewed in the light most favorable       the officers or others, and whether he is actively resisting
to the plaintiff, makes out a violation of a statutory         arrest or attempting to evade arrest by flight.” Id. The
or constitutional right, and (2) whether that right was        standard is objective and must be assessed from the
clearly established at the time of the alleged violation.”     perspective of a reasonable officer on the scene rather
Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010).           than with the 20/20 vision of hindsight. Id. at 396
“Summary judgment on qualified immunity grounds is             97. Furthermore, the “calculus of reasonableness must
not appropriate when there are facts in dispute that are       embody allowance for the fact that police officers are often
material to a determination of reasonableness.” Thomas v.      forced to make split-second judgments in circumstances
Roach, 165 F. 3d 137, 143 (2d Cir. 1999) (citation omitted).   that are tense, uncertain, and rapidly evolving about the
                                                               amount of force that is necessary in a particular situation.”
 *5 In determining whether an officer is entitled to           Id.
qualified immunity for a probable cause determination,
the court must decide whether the officer had “arguable        On the record before the Court, there is no evidence
probable cause.” See Amore v. Novarro, 624 F.3d 522, 536       that any force was used at any point during Defendant’s
(2d Cir. 2010). “ ‘Arguable probable cause exists if either    interaction with Plaintiff. Defendant, Dupay, and Osiecki
(a) it was objectively reasonable for the officer to believe   confirmed that Plaintiff remained cooperative, did not
that probable cause existed, or (b) officers of reasonable     resist arrest, and that there was no altercation between
competence could disagree on whether the probable cause        Plaintiff and Defendant. Dkt. ##47-3, 47-4, 47-5. The
test was met.’ ” Id. (quoting Walczyk v. Rio, 496 F.3d         contemporaneous reports completed by the police officers
139, 163 (2d Cir. 2007) ). The arguable probable cause         do not document any use of force. Dkt. #47-3. Plaintiff
standard is “more favorable to the officers” than the          has submitted no evidence to controvert the officers'
ordinary standard used to determine probable cause. See        version of events, and the unsubstantiated allegations in


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Kaid v. Rudnick, Slip Copy (2018)
2018 WL 3850828

his complaint alone are insufficient to survive summary            To the extent Defendant argues that he is entitled to
judgment. See Adilovic v. Cnty. of Westchester, No. 08             qualified immunity on the excessive force claim, Dkt.
CIV. 10971, 2011 WL 2893101, at *7 (S.D.N.Y. July                  #47-8 at 23, Plaintiff has failed to allege an underlying
14, 2011) (“Adilovic’s uncorroborated claims that he               constitutional violation, rendering the inquiry on the
suffered a forceful beating that caused severe injuries            issue of qualified immunity unnecessary. See Pearson v.
are not supported by any evidence, and cannot alone                Callahan, 555 U.S. 223, 243 (2009) (citing Saucier v. Katz,
defeat summary judgment.”). The Court recommends that              533 U.S. 194, 194 (2001) ).
Plaintiff’s excessive force claim be dismissed because there
is no evidence in the record to support that any use of force      For all of the foregoing reasons, it is recommended
was applied during Plaintiff’s arrest.                             that Defendant’s Motion for Summary Judgment be
                                                                   GRANTED in its entirety.
 *6 Moreover, although Plaintiff’s complaint states that,
after being handcuffed, he was “punched several times in
the stomach, side and back area,” and then thrown to the
                                                                                         CONCLUSION
ground and “kicked numerous times in the stomach and
finally in the groin area.” Dkt. #1, ¶ 7, he describes his         For all of the above reasons, it is recommended that
injuries as “soreness to my groin, side, back, and ribcage.”       Defendant’s motion for summary judgment (Dkt. #47) be
Dkt. #38. He submits no medical documentation and                  GRANTED in its entirety.
states that he was not treated. Id.
                                                                   Pursuant to 28 U.S.C. § 636(b)(1), it is hereby
“[I]t is clear that some type of injury is required to prevail
on a § 1983 excessive force claim.” Castro v. Cnty. of             ORDERED, that this Report and Recommendation be
Nassau, 739 F.Supp.2d 153, 177 n. 16 (E.D.N.Y. 2010).              filed with the Clerk of the Court.
“Injuries held to be de minimis for purposes of defeating
excessive force claims include short-term pain, swelling           With respect to Defendant’s motion for summary
and bruising, brief numbness from tight handcuffing,               judgment, ANY OBJECTIONS to this Report and
claims of minor discomfort from tight handcuffing, and             Recommendation must be filed with the Clerk of this
two superficial scratches with a cut inside the mouth.”            Court within fourteen (14) days after receipt of a copy of
Lemmo v. McKoy, 08 CV 4264, 2011 WL 843974, at *5                  this Report and Recommendation in accordance with the
(E.D.N.Y. Mar. 8, 2011) (citations omitted). Plaintiff’s           above statute, Fed. R. Civ. Proc. 72(b) and Local Rule
complaint of “soreness” arising out of the incident alleged        72(b).
cannot defeat Defendant’s motion because a “[d]e minimis
injury can serve as conclusive evidence that de minimis            The District Court ordinarily will refuse to consider on de
force was used.” Washpon v. Parr, 561 F.Supp.2d 394, 407           novo review arguments, case law and evidentiary material
(S.D.N.Y. 2008) (citation omitted); see also Yang Feng             which could have been, but was not, presented to the
Zhao v. City of N.Y., 656 F.Supp.2d 375, 390 (S.D.N.Y.             Magistrate Judge in the first instance. See, e.g., Patterson-
2009) (noting that “the extent and nature of the injury, if        Leitch Co., Inc. v. Massachusetts Municipal Wholesale
any, is typically relevant in an arrest context ... because it     Electric Co., 840 F.2d 985, 990-91 (1st Cir. 1988).
is probative of the amount and type of force actually used
by the arresting officers, and that in turn is likely to reflect    *7 Failure to file objections within the specified time or to
on the reasonableness of that force”). He has therefore            request an extension of such time waives the right to appeal
alleged only a de minimis injury insufficient to withstand         the District Court’s Order. Thomas v. Arn, 474 U.S. 140
Defendant’s motion. See, e.g., Acosta v. City of N.Y., No.         (1985); Wesolek v. Canadair Ltd., 838 F.2d 55 (2d Cir.
11 CIV. 856, 2012 WL 1506954, at *11 (S.D.N.Y. Apr.                1988).
26, 2012) (on 12(b)(6) motion, dismissing complaint where
plaintiff claimed to have been punched, thrown to the              The parties are reminded that, pursuant to Rule 72(b) of
ground, and forcibly handcuffed, but alleged no specific or        the Local Rules for the Western District of New York,
identifiable physical harm beyond conclusory assertions).          “written objections shall specifically identify the portions
                                                                   of the proposed findings and recommendations to which



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
Kaid v. Rudnick, Slip Copy (2018)
2018 WL 3850828

objection is made and the basis for such objection and             ALL OF THIS IS SO ORDERED.
shall be supported by legal authority.” Failure to comply
with the provisions of Rule 72(b) may result in the District       All Citations
Court’s refusal to consider the objection.
                                                                   Slip Copy, 2018 WL 3850828

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Brown v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 427942

                                                              their arrival, the officers learned from several witnesses
                                                              that the shooter ran into the Premises, a three story
                 2015 WL 427942
                                                              residential building where all plaintiffs were either residing
   Only the Westlaw citation is currently available.
                                                              or visiting that day. Defendant Sergeant Shafidiya relayed
            United States District Court,
                                                              this message to defendant Deputy Inspector Gulotta,
                  E.D. New York.
                                                              the commanding officer of the 73rd Precinct, who was
            Arnold BROWN et al., Plaintiffs,                  not yet on scene. Deputy Inspector Gulotta ordered the
                             v.                               establishment of a perimeter around the Premises to
      The CITY OF NEW YORK and Jared Fox,                     ensure that nobody entered or left. An Emergency Services
                                                              Unit (“ESU”) team was brought in to search the Premises
         Joseph Gulotta, Ernest Kenner, Evan
                                                              for the shooter.
     Nielson, Patrick Quinlan, Beatrice Shafidiya,
     George Tavares, Philip Williams, Frederick
                                                              Prior to the ESU's initial search, one precinct member,
      Vanpelt, and Does 12–14, individually and               defendant Officer Van Pelt, was assigned to conduct
        in their official capacities, Defendants.             surveillance on a rooftop near the Premises. Before he
                                                              went up on the roof, another officer stationed in the park
                 No. 14 Civ. 2700(BMC).
                                                              behind the Premises reported to him that an unidentified
                             |
                                                              witness said that someone jumped over the back fence of
                  Signed Feb. 2, 2015.
                                                              the Premises. Officer Van Pelt reported this information
Attorneys and Law Firms                                       to defendant Sergeant Tavares.

Bryant Cherry-Woode, Matthew Scott Porges, Law Office         Once the ESU arrived, they conducted a “perp search”,
of Matthew S. Porges, Esq., Brooklyn, NY, for Plaintiffs.     which consisted of a floor-by-floor search of the rooms,
                                                              to locate and detain the shooter. All occupants (including
Matthew W. McQueen, Tobias Eli Zimmerman, New                 plaintiffs) were asked to leave the Premises and were
York City Law Department, New York, NY, for                   detained for a period of time. Plaintiffs Brown and Farrier
Defendants.                                                   both resided at the Premises, but were not home at the time
                                                              of the search.

             MEMORANDUM OPINION                               Defendants temporarily detained all plaintiffs. Although
                                                              plaintiffs Chambers and Dawkins saw and heard the
COGAN, District Judge.                                        police escorting people out of the Premises, they returned
                                                              to Chambers' room and closed the door. When the officers
 *1 Plaintiffs bring this action, pursuant to 42 U.S.C.
                                                              entered Chambers' room, both Chambers and Dawkins
§ 1983, claiming violations of their constitutional rights
                                                              were seated. Chambers jumped from his chair, which was
resulting from police searches of a house in Brooklyn
                                                              within arms' reach of the officer. The officer knocked
(the “Premises”). Plaintiffs also allege a Monell claim and
                                                              Chambers down with his shield, hitting Chambers' left
related state law claims. This opinion sets forth the basis
                                                              wrist. Plaintiff Dawkins also stood from his seat, and
for the Court's Order, dated December 31, 2014, granting
                                                              was knocked to the floor by an officer's shield. Dawkins
defendants' motion for summary judgment and denying
                                                              suffered a cut to his lip.
plaintiffs' motion for partial summary judgment.

                                                              While exiting the basement of the Premises, plaintiff
                                                              Martins was pushed down and bent over in order
                    BACKGROUND                                to be handcuffed. He suffered no physical injuries.
                                                              Defendants encountered plaintiff Arnon while he was
The following facts are not in dispute. On January 30,
                                                              exiting the basement. He informed the police that he was
2013, a man was shot on Chauncey Street in Brooklyn.
                                                              in possession of a phone and a knife. As he was removing
After receiving a radio call about the shooting at around 1
                                                              an item from his pocket his phone police slapped it out
p.m., police officers from Brooklyn's 73rd Precinct, a few
                                                              of his hand. Plaintiff Arnon suffered no physical injuries.
of whom are defendants, responded to the scene. Upon


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Brown v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 427942

                                                              non-movant, that no reasonable jury could find in the
 *2 The initial “perp search” did not reveal the shooter.     non-movant's favor. See Chertkova v. Conn. Gen. Life
However, ESU officers observed contraband during their        Ins. Co., 92 F.3d 81, 86 (2d Cir.1996). A party may
search and conveyed this information to Deputy Inspector      not defeat a motion for summary judgment by relying
Gulotta. Once the “perp search” concluded, control of the     on unsupported assertions, conjecture, or surmise. See
Premises was given to the 73rd Precinct.                      Goenaga v. March of Dimes Birth Defects Found., 51 F.3d
                                                              14, 18 (2d Cir.1995). Rather, the nonmoving party must
After the ESU departed, and within 30 minutes after           offer “concrete evidence from which a reasonable juror
the initial sweep, officers from the Precinct conducted a     could return a verdict in his favor.” Anderson v. Liberty
“secondary search” of the Premises to make sure that the      Lobby, Inc., 477 U.S. 242, 256, 106 S.Ct. 2505, 2514, 91
shooter was not still inside and to protect the Precinct      L.Ed.2d 202 (1986).
officers instructed to remain at the Premises while a
warrant was being obtained. During this sweep officers
observed marijuana in the basement and three rooms
                                                                                           II
on the first floor of the Premises. In addition, they
observed a firearm in a basement hall closet accessible to    The Fourth Amendment generally prohibits warrantless
all occupants. Rather than seize the contraband, Deputy       entry into a person's home. See Illinois v. Rodriguez, 497
Inspector Gulotta instructed the officers to leave it and     U.S. 177, 181, 110 S.Ct. 2793, 2797, 111 L.Ed.2d 148
continue sweeping the Premises for additional occupants.      (1990). However, “[i]t is well settled ... that the warrant
                                                              requirement must yield in those situations where exigent
Once it was determined that nobody remained in the            circumstances demand that law enforcement agents act
building, defendants Sergeant Tavares and Officer Fox         without delay.” United States v. MacDonald, 916 F.2d
went to the District Attorney's office to secure a search     766, 769 (2d Cir.1990). More specifically, the Fourth
warrant for the Premises based on the presence of the         Amendment does not require police officers to delay
contraband. A warrant was obtained at approximately           their investigation if doing so “would gravely endanger
11:15 p.m. and was executed at 11:50 p.m. The contraband      the lives or the lives of others.” Warden v. Hayden, 387
was collected during this search.                             U.S. 294, 298 99, 87 S.Ct. 1642, 1646, 18 L.Ed.2d 782
                                                              (1967). Therefore, “police officers need either a warrant
All plaintiffs except Brown, Farrier, and Evony Howard        or probable cause plus exigent circumstances in order to
were brought to the Precinct for questioning. Plaintiffs      make a lawful entry into a home.” Kirk v. Louisiana,
Lespierre, Arnon, Martins, Adam Howard, and Myles             536 U.S. 635, 638, 122 S.Ct. 2458, 2459, 153 L.Ed.2d
were arrested in connection with the seized contraband.       599 (2002). Where, as here, the facts are undisputed, the
Only plaintiffs Lespierre and Arnon were charged, but         presence or absence of exigent circumstances presents a
the charges were eventually dismissed or adjourned in         legal issue. See e.g., Anthony v. City of New York, 339 F.3d
contemplation of dismissal. The remaining plaintiffs were     129, 136 (2d Cir.2003).
released without charge.
                                                               *3 “The essential question in determining whether
                                                              exigent circumstances justified a warrantless entry is
                     DISCUSSION                               whether law enforcement agents were confronted by an
                                                              urgent need to render aid or take action.” MacDonald,
                                                              916 F.2d at 769 (internal quotation marks omitted). This
                            I                                 is an “objective test” that “turns on [an] ... examination
                                                              of the totality of the circumstances confronting law
Summary judgment is appropriate where there are no
                                                              enforcement agents in the particular case.” Id. Courts in
genuine disputes of material fact, such that the moving
                                                              this Circuit generally analyze six factors from Dorman v.
party is entitled to judgment as a matter of law.
                                                              United States, 435 F.2d 385, 391 (D.C.Cir.1970), to help
Fed.R.Civ.P. 56(a). No genuine factual issue exists when
                                                              determine whether exigent circumstances are present:
the moving party demonstrates, on the basis of the
pleadings and admissible evidence, and after drawing all
inferences and resolving all ambiguities in favor of the


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Brown v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 427942

                                                                (upholding a security sweep of a suspect's apartment
                                                                incident to his lawful arrest even where police were told
            (1) the gravity or violent nature of                that the suspect's brother was not in the apartment because
            the offense with which the suspect                  the police “still could have reasonably believed that others
            is to be charged; (2) whether the                   were in the apartment”). The police did not have to make
            suspect is reasonably believed to                   that call with the potential of lives at stake.
            be armed; (3) a clear showing of
            probable cause ... to believe that                   *4 The closer question is whether the exigent
            the suspect committed the crime;                    circumstances dissipated after the first unsuccessful sweep.
            (4) strong reason to believe that                   Plaintiffs argue that since the ESU team had not found the
            the suspect is in the premises being                shooter, there was no basis for performing a subsequent
            entered; (5) a likelihood that the                  sweep without a warrant.
            suspect will escape if not swiftly
            apprehended; and (6) the peaceful                   I think the undisputed facts compel the opposite
            circumstances of the entry.                         conclusion. A shooter was still at large and had been seen
                                                                going into the Premises. This means that the exigency
                                                                continued for a reasonable time necessary to obtain
See also Harris v. O'Hare, 770 F.3d 224, 234 (2d Cir.2014).     assurance that the shooter was not in the Premises. See
                                                                Bing v. City of Whitehall, 456 F.3d 555, 565 (6th Cir.2006).
                                                                The level of assurance required to dissipate the exigent
With respect to the initial search conducted by the ESU,
                                                                circumstances was high because the police were trying to
it is undisputed that police responded to a report of
                                                                apprehend a suspect who had just shot someone.
a shooting, an undeniably serious offense by an armed
perpetrator still at large. Police then learned that the
                                                                Importantly, the Premises were a three-story building with
shooter ran into the Premises. These circumstances are
                                                                multiple tenants. This meant there were multiple hiding
sufficient to constitute probable cause to search the
                                                                places, and a risk that the ESU had missed the shooter a
Premises. See Savino v. City of New York, 331 F.3d 63, 76
                                                                risk with significant safety consequences because Precinct
(2d Cir.2003).
                                                                officers were instructed to remain at the Premises and
                                                                guard it while a warrant was being obtained. Moreover,
It was also reasonable for defendants to believe that
                                                                although the record is not precise as to the timing between
there was an urgent need to search the Premises for the
                                                                the ESU sweep and the Precinct sweep, it is fair to
shooter. The police cannot be expected to take the time to
                                                                conclude that no more than 30 minutes passed between
obtain a warrant when a suspect in possession of a gun,
                                                                the completion of the ESU sweep and the Precinct sweep.
who has already shot one person, is believed to be in a
                                                                (The first search began at about 2 p.m. and concluded at
house. This was an active shooter incident. The need to
                                                                3:30 p.m. It is a bit hazy when the second search began,
protect both the public and the police officers who were
                                                                but the Precinct “secured” the building at 3:55 p.m.) See
giving chase constituted exigent circumstances sufficient
                                                                United States v. Cruz, No. 11 Cr. 377, 2012 WL 1564667,
to support the ESU's initial sweep of the Premises. See
                                                                at *2 (N.D.Ga. Apr.30, 2012) (upholding a second sweep
Maryland v. Buie, 494 U.S. 325, 334 36, 110 S.Ct. 1093,
                                                                of a house where exigent circumstances existed because a
1098 99, 108 L.Ed.2d 276 (1990) (upholding the propriety
                                                                shooting suspect was not found during the initial sweep,
of a “protective sweep” to look for “individuals posing a
                                                                and police had reason to believe the suspect was still in
danger to those on the arrest scene”).
                                                                the house and was a safety threat). In practical terms,
                                                                the Precinct sweep was effectively a continuation of the
Nor did the unsubstantiated statement from a bystander
                                                                ESU sweep and was conducted to ensure the safety of
dissipate these exigent circumstances. Again, this was an
                                                                the officers. Cf. United States v. Sinclair, No. 10 Cr.
active shooter situation. Even if the witness was telling the
                                                                6211, 2012 WL 5389729 (W.D.N.Y. Nov.2, 2012) (finding
truth, which there was no way for the police to know at
                                                                secondary sweep was essentially a continuation of the
that moment, there is no evidence that the “somebody”
                                                                initial sweep).
who allegedly jumped the fence was the shooter. See
United States v. Oguns, 921 F.2d 442, 446 47 (2d Cir.1990)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Brown v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 427942

The Precinct's final search was also constitutional             1      All plaintiffs bring this claim except Brown and
because it was conducted pursuant to a valid warrant.                  Farrier.
During the initial two sweeps, conducted during
                                                                Probable cause existed to arrest all occupants inside the
the exigency, defendants observed contraband, which
                                                                Premises, including plaintiffs, because defendants found
included marijuana and a firearm, in plain view, as it
                                                                contraband in plain view during the first and second
was found on the first floor and in a basement closet, all
                                                                sweeps and in areas accessible to all occupants. Under
locations where the shooter might have been hiding. There
                                                                the doctrine of constructive possession, probable cause
is no evidence that these initial searches were anything
                                                                existed to arrest all plaintiffs because each of them had
other than “protective sweeps”. Once defendants saw the
                                                                access to the basement closet that housed the rifle. See
contraband in commonly accessible locations, they had
                                                                United States v. Zaleski, 686 F.3d 90, 93 (2d Cir.2012).
probable cause to request a search warrant. See United
                                                                In addition, separate bases for probable cause existed
States v. Klump, 536 F.3d 113, 118 (2d Cir.2008). The
                                                                for plaintiffs Lespierre, Arnon, Martins, Adam Howard,
evidence seized during this search was pursuant to a valid
                                                                and Myles, because contraband was found in their living
warrant, and therefore reasonable.
                                                                quarters during the searches.



                             III
                                                                                             IV
To state a claim for false arrest/false imprisonment under
                                                                Excessive force claims are governed by an objective
either New York or federal law, a plaintiff must show
                                                                “reasonableness inquiry that asks “whether the officers'
“(1) the defendant intended to confine the plaintiff, (2)
                                                                actions are objectively reasonable in light of the facts
the plaintiff was conscious of the confinement, (3) the
                                                                and circumstances confronting them, without regard
plaintiff did not consent to the confinement, and (4) the
                                                                to their underlying intent or motivation.” Graham v.
confinement was not otherwise privileged.” Savino, 331
                                                                Connor, 490 U.S. 386, 396 97, 109 S.Ct. 1865, 1872, 104
F.3d at 75; see also Weyant v. Okst, 101 F.3d 845, 852 (2d
                                                                L.Ed.2d 443 (1989). Moreover, “[n]ot every push or shove,
Cir.1996) (a § 1983 claim for false arrest premised on the
                                                                even if it may later seem unnecessary in the peace of
Fourth Amendment is “substantially the same as a claim
                                                                a judge's chambers, violates the Fourth Amendment.”
for false arrest under New York law”). The existence of
                                                                Id. at 396, 1872 (internal citations omitted). Because
probable cause is a complete defense to an action for false
                                                                defendants were trying to locate a fleeing shooter in a
arrest. See Bernard v. United States, 25 F.3d 98, 102 (2d
                                                                three-story residential building, the force they applied to
Cir.1994).
                                                                plaintiffs in this case was reasonable and de minimis. 2 See
 *5 Based upon my conclusion that both the ESU                  United States v. Walsh, 194 F.3d 37, 49 50 (2d Cir.1999)
sweep and the Precinct sweep were permissible under the         (explaining that de minimis use of force will typically not
exigent circumstances exception, it follows necessarily that    amount to a constitutional violation).
plaintiffs' temporary detentions during these sweeps were
not unreasonable because they were incident to a lawful         2      Defendants' use of force in knocking plaintiff Arnon's
search. See Muehler v. Mena, 544 U.S. 93, 98, 125 S.Ct.                cell phone out of his hand was also reasonable,
                                                                       particularly because he told defendants that he was in
1465, 1470, 161 L.Ed.2d 299 (2005). In fact, plaintiffs do
                                                                       possession of a knife.
not dispute that their detentions were justified. Instead,
they appear to take issue with the fact that they were          Plaintiffs have offered no evidence of any injuries that they
detained even after the ESU's initial search. However, the      suffered. Plaintiffs Martins and Arnon concede that they
exigent circumstances presented here gave defendants the        suffered no physical injuries, and the injuries alleged in
authority to detain plaintiffs for a longer period in order     the complaint, Chambers' bruised wrist and Dawkins' cut
to prevent further violence. Id. at 100, 1471 (ruling that an   lip, qualify as de minimis. See Lemmo v. McKoy, No. 08
occupant's detention for two to three hours while a search      Civ. 4264, 2011 WL 843974, at *5 (E.D.N.Y. Mar.8, 2011)
was in progress was not unreasonable).                          (“Injuries held to be de minimis for purposes of defeating
                                                                excessive force claims include short-term pain, swelling,
                                                                and bruising, brief numbness from tight handcuffing,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Brown v. City of New York, Not Reported in F.Supp.3d (2015)
2015 WL 427942

                                                                     As suggested above, the only close issue as to the
claims of minor discomfort from tight handcuffing, and
                                                                     violation of plaintiffs' constitutional rights is whether the
two superficial scratches with a cut inside the mouth.”)
                                                                     completion of the first sweep by the ESU made a second
(internal citations omitted). The excessive force claims
                                                                     sweep, conducted shortly thereafter, constitutionally
brought by plaintiffs Chambers, Dawkins, Martins, and
                                                                     impermissible. There is no authority in this Circuit as to
Arnon fail because no reasonable jury could find that
                                                                     when a secondary sweep is permissible. The continuation
the amount of force used was excessive and because any
                                                                     of exigent circumstances is, by its nature, a judgment
injuries they suffered were de minimis.
                                                                     call. Here, where the shooter had not been located, the
                                                                     invocation of qualified immunity is appropriate to avoid
 *6 Some of the plaintiffs raise an additional point
                                                                     second guessing the police officers on the scene who had
concerning their treatment by the police during this
                                                                     the responsibility of ensuring that no one else got shot.
detention. Specifically, they claim that they were not
allowed to obtain proper clothing during their detention.
For example, plaintiff Chambers alleges that he was
forced to wait outside without shoes. These claims do                                              VI
not rise to the level of constitutional violations. See,
e.g., Dawson v. City of Seattle, 435 F.3d 1054, 1069 70              Since there were no unconstitutional actions by the City's
(9th Cir.2006) (finding plaintiffs' detentions incident to a         employees, plaintiffs' Monell claim must be dismissed. See
lawful search to be constitutionally permissible even where          Segal v. City of New York, 459 F.3d 207, 219 (2d Cir.2006).
a plaintiff was forced to wait without shoes on a patio              For the same reason, plaintiffs' state law claims must be
containing broken glass).                                            dismissed. See Shapiro v. Kronfeld, No. 00 Civ. 6286, 2004
                                                                     WL 2698889, at *24 (S.D.N.Y. Nov.24, 2004) (holding
                                                                     that there can be “no imposition of vicarious liability in
                                                                     the absence of underlying liability”).
                              V

Qualified immunity “shields public officials performing
discretionary functions from civil liability insofar as their                              CONCLUSION
conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would             Based on the Court's Order of December 31, 2014 and
have known or insofar as it was objectively reasonable for           this Memorandum Opinion, the Clerk is directed to
them to believe that their acts did not violate those rights.”       enter judgment in favor of defendants, dismissing the
Bradway v. Gonzales, 26 F.3d 313, 317 18 (2d Cir.1994)               complaint.
(internal citations omitted). This standard protects “all
but the plainly incompetent or those who knowingly
                                                                     SO ORDERED.
violate the law.” Malley v. Briggs, 475 U.S. 335, 341, 106
S.Ct. 1092, 1096, 89 L.Ed.2d 271 (1986).                             All Citations

                                                                     Not Reported in F.Supp.3d, 2015 WL 427942

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

                                                             Exs. 4, 20). Prior to his incarceration, Plaintiff had twelve
                                                             surgeries on his ankle, faced “life threatening” infections
                  2013 WL 3357171
                                                             in his wound, and developed a chronic need for pain
    Only the Westlaw citation is currently available.
                                                             medication. (Id. Ex. 20.)
             United States District Court,
                   S.D. New York.
                                                             1      Page 3.1 refers to the first of the three pages of the
             Shawn D. THOMAS, Plaintiff,                            AC's “Facts section.
                           v.                                2      Plaintiff alleges that he told the nurse at his medical
       WESTCHESTER COUNTY, Correct Care                             screening on August 10, 2011, that he had been shot
   Solutions LLC, Westchester County Correctional                   in the heel two months previously, (AC 3.1), but the
     Officer VAL # 1439, Individually and in his                    exhibits he attaches to the AC including medical
    Official Capacity, Dr. Paul Adler, Individually                 records from North Bronx Healthcare Network, (id.
      and in his Official Capacity, and New York                    Exs. 5, 6), and Plaintiff's own statement, (id. Ex. 20)
                                                                    make clear that the shooting occurred approximately
       Correct Care Solutions P.C., Defendants.
                                                                    fifteen months before his incarceration.
                  No. 12–CV–6718 (CS).                       At his initial medical screening, Plaintiff informed the
                             |                               nurse that he was taking ten milligrams of Percocet
                       July 3, 2013.                         three times daily, which was effective for his “severe
                                                             pain.” (Id. at 3.1.) The nurse responded that “we only give
Attorneys and Law Firms                                      [M]otrin or [T]ylenol,” and put Plaintiff on the list to see
                                                             a doctor. (Id.) Plaintiff subsequently met with Dr. Paul
Shawn D. Thomas, pro se.
                                                             Adler, 3 who refused to prescribe him stronger medication
James C. Freeman, Kent Hazzard, LLP, White Plains,           despite Plaintiff's assertion that Motrin was ineffective
NY, for Defendants Correct Care Solutions LLC, New           in alleviating his pain; Dr. Adler allegedly stated that,
York Correct Care Solutions P.C., and Dr. Paul Adler.        “[T]his department is cheap they'LL [sic ] just prolong
                                                             so it becomes someone else's problem sorry.” (Id. at 3.1
                                                             3.2.) In response to Plaintiff's concern about the effect
                OPINION AND ORDER                            of taking extended doses of Motrin, Dr. Adler explained
                                                             that switching between Tylenol and Motrin would avoid
SEIBEL, District Judge.                                      any liver damage. (Id. at 3.2.) Plaintiff further informed
                                                             Dr. Adler that his injury required at least daily cleaning,
*1 Before the Court is the Motion to Dismiss of
                                                             and he alleges that CCS failed to clean the wound on
Defendants Correct Care Solutions LLC (“CCS”), New
                                                             “numerous occasions,” “causing ... an infection which
York Correct Care Solutions P.C. (“NYCCS”), and
                                                             is now a[n] ulcer on [his] right ankle heel injury.” (Id.)
Dr. Paul Adler pursuant to Federal Rule of Civil
                                                             Plaintiff also specifically alleges that two nurses refused to
Procedure 12(b)(6). (Doc. 16.) For the following reasons,
                                                             change his bandages on January 3, 2012. (Id. Ex. 4.)
Defendants' Motion is GRANTED.

                                                             3      Plaintiff states in his reply brief that Dr. Adler was
I. Background                                                       removed as medical director at WCJ for drinking
For the purposes of the present Motion, the Court accepts           alcohol on the job and bringing contraband into
as true the facts (but not the conclusions) stated in               the facility. (See Plaintiff ']s Memorandum of Law
Plaintiff's Amended Complaint (“AC”), (Doc. 8).                     in Opposition to Defendant s'] Motion to Dismiss,
                                                                    (Doc. 21), 8.) This allegation is not contained in the
                                                                    AC, but even if it were, it is unsupported by facts and,
Plaintiff was incarcerated at the Westchester County Jail
                                                                    in any event, irrelevant.
(“WCJ”) in Valhalla, New York on August 9, 2011, (AC
                                                             On August 21, 2011, Plaintiff alleges that he suffered
3.1),   at which time he had an open wound in his ankle
                                                             further injury to his ankle when a corrections officer closed
from a shooting at close range in April 2010, 2 which        a door on him. (Id. at 3.2.) He immediately requested
required daily bandage changing to prevent infection, (id.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

medical attention but did not receive it until thirty minutes            of Law in Support of Motion to Dismiss Plaintiff's
later, whereupon he was given Motrin and was scheduled                   Amended Complaint (“Ds' Mem. ), (Doc. 18), 4.)
for an X-ray with an outside provider. (Id.; see id. Exs.                As the Supreme Court stated in Twombly, the “no
3, 15.) On August 23, 26, and 29, 2011, Plaintiff received               set of facts standard “has earned its retirement ....
                                                                          and] is best forgotten as an incomplete, negative gloss
X-rays of his foot, which revealed a previous fracture of
                                                                         on an accepted pleading standard.... In the future,
the heel bone in the process of healing. (Id. Exs. 10, 12,
                                                                         Defendants should cite the current legal standard
13.) Plaintiff alleges that he did not receive the X-rays of
                                                                         for evaluating Rule 12(b)(6) motions set forth in
his chest, lower back, and lower neck that he requested
                                                                         Twombly and Iqbal. Indeed, given that the correct
following the door incident. (Id. Ex. 18.) Plaintiff also                standard is more favorable to Defendants than the
received two orthotic shoes on August 23, 2011, (id. Ex.                 Conley standard, defense counsel's reference to the old
2), but he alleges that he has not yet received the physical             standard is baffling.
therapy that he requires for his injury, (id. at 3.3).
                                                                 In considering whether a complaint states a claim upon
                                                                 which relief can be granted, the court “begin[s] by
 *2 Plaintiff brings a claim against CCS, NYCCS, and Dr.
                                                                 identifying pleadings that, because they are no more
Adler under 42 U.S.C. § 1983 for deliberate indifference
                                                                 than conclusions, are not entitled to the assumption of
to his medical needs, as well as a Monell claim against
                                                                 truth,” and then determines whether the remaining well-
CCS and NYCCS for engaging in a pattern or practice of
                                                                 pleaded factual allegations, accepted as true, “plausibly
constitutional violations. (See id. at 3.3.)
                                                                 give rise to an entitlement to relief.” Id. at 679. Deciding
                                                                 whether a complaint states a plausible claim for relief is
II. Legal Standard                                               “a context-specific task that requires the reviewing court
                                                                 to draw on its judicial experience and common sense.” Id.
  A. Motion to Dismiss                                           “[W]here the well-pleaded facts do not permit the court
“To survive a motion to dismiss, a complaint must contain        to infer more than the mere possibility of misconduct,
sufficient factual matter, accepted as true, to ‘state a claim   the complaint has alleged but it has not ‘shown’ ‘that
to relief that is plausible on its face.’ “ Ashcroft v. Iqbal,   the pleader is entitled to relief.’ “ Id. (alteration omitted)
556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)        (quoting Fed.R.Civ.P. 8(a)(2)).
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,
127 S.Ct. 1955, 167 L.Ed.2d 929). 4 “A claim has facial          Pro se complaints are held to less stringent standards than
plausibility when the plaintiff pleads factual content that      those drafted by lawyers, even following Twombly and
allows the court to draw the reasonable inference that the       Iqbal. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct.
defendant is liable for the misconduct alleged.” Id. “While      2197, 167 L.Ed.2d 1081 (2007) (per curiam); Harris v.
a complaint attacked by a Rule 12(b) (6) motion to dismiss       Mills, 572 F.3d 66, 72 (2d Cir.2009). But while pleadings
does not need detailed factual allegations, a plaintiff's        of a pro se party should be read “ ‘to raise the strongest
obligation to provide the grounds of his entitlement to          arguments that they suggest,’ “ Kevilly v. New York, 410
relief requires more than labels and conclusions, and            F. App'x 371, 374 (2d Cir.2010) (summary order) (quoting
a formulaic recitation of the elements of a cause of             Brownell v. Krom, 446 F.3d 305, 310 (2d Cir.2006)),
action will not do.” Twombly, 550 U.S. at 555 (alteration,       dismissal of a pro se complaint is nevertheless appropriate
citations, and internal quotation marks omitted). While          where a plaintiff has clearly failed to meet minimum
Federal Rule of Civil Procedure 8 “marks a notable               pleading requirements, see Rodriguez v. Weprin, 116 F.3d
and generous departure from the hyper-technical, code-           62, 65 (2d Cir.1997); accord Honig v. Bloomberg, No. 08
pleading regime of a prior era, ... it does not unlock the       CV 541, 2008 WL 8181103, at *4 (S.D.N.Y. Dec.8, 2008),
doors of discovery for a plaintiff armed with nothing more       aff'd, 334 F. App'x 452 (2d Cir.2009). 5
than conclusions.” Iqbal, 556 U.S. at 678 79.
                                                                 5       Copies of all unpublished decisions cited herein will
4      Defendants erroneously cite to a case that relies on              be sent to the pro se Plaintiff, along with a copy of this
       the antiquated “no set of facts pleading standard                 Opinion and Order.
       articulated in Conley v. Gibson, 355 U.S. 41, 45 46, 78
       S.Ct. 99, 2 L.Ed.2d 80 (1957), overruled by Twombly,          B. Documents Considered on a Motion to Dismiss
       550 U.S. at 563. (Defendant's sic ] Memorandum


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

 *3 When deciding a motion to dismiss, the Court's              7      Local Rule 12.1 requires that a represented party
“review is limited to the facts as asserted within the four            moving to dismiss a pro se complaint under Rules
corners of the complaint, the documents attached to the                12(b) or 12(c) provide notice to the pro se litigant
complaint as exhibits, and any documents incorporated                  if the represented party refers to matters outside of
in the complaint by reference.” McCarthy v. Dun &                      the pleadings in its motion, thus making it possible
Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.2007); see                 that the Court could convert the motion to one for
Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir.2006). There               summary judgment. As far as the Court can tell,
are limited circumstances, however, when it is appropriate             defense counsel did not comply with this rule and
for a court to consider documents outside of the complaint             failed to provide Plaintiff with the required notice set
                                                                       forth in the text of Local Rule 12.1.
on a motion to dismiss. See Weiss v. Inc. Vill. of
Sag Harbor, 762 F.Supp.2d 560, 567 (E.D.N.Y.2011)               8      Defendants also include in the statement of facts
(court may properly consider documents “integral” to                   in their Memorandum of Law, (see Ds' Mem. 2 4),
complaint, documents relied upon in drafting complaint,                numerous “facts for which they provide no citation
public documents, and facts of which judicial notice may               but which apparently come from medical records not
be taken). When matters outside the pleadings that do                  provided to the Court (or, presumably, to Plaintiff).
not fall into these limited categories are included with               Even if I could consider facts outside the AC on
a response to a 12(b)(6) motion, “a district court must                a motion to dismiss, which I cannot, I would have
either exclude the additional material and decide the                  to disregard sourceless “facts provided only in a
                                                                       memorandum of law. See Kulhawik v. Holder, 571
motion on the complaint alone or convert the motion to
                                                                       F.3d 296, 298 (2d Cir.2009) (“An attorney's unsworn
one for summary judgment ... and afford all parties the
                                                                       statements in a brief are not evidence. ).
opportunity to present supporting material.” Friedl v. City
of N.Y., 210 F.3d 79, 83 (2d Cir.2000) (internal quotation
                                                                III. Discussion
marks omitted).
                                                                  A. Deliberate Indifference
Here, Defendants submitted the Affidavit of Paul Adler,         “A convicted prisoner's claim of deliberate indifference
D.O., (Freeman Decl. Ex. C), 6 with their motion papers,        to his medical needs by those overseeing his care ...
stating only that extrinsic documents that are integral to      arises from the Eighth Amendment's prohibition of cruel
Plaintiff's claims may be considered on a Rule 12(b)(6)         and unusual punishment.” Caiozzo v. Koreman, 581 F.3d
motion. (Ds' Mem. 5 (citing Cortec Indus., Inc. v. Sum          63, 69 (2d Cir.2009) (internal quotation marks omitted).
Holding L.P., 949 F.2d 42, 47 48 (2d Cir.1991).) This is        While prison officials must ensure that prisoners 9 receive
a correct statement of the law, but it has no application       adequate medical care, Farmer v. Brennan, 511 U.S.
to the Adler Affidavit a factual affidavit based on             825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994), “not
Adler's personal knowledge which is not integral to             every lapse in medical care is a constitutional wrong,”
Plaintiff's claims. See Bill Diodato Photography LLC v.         Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir.2006).
Avon Prods., Inc., No. 12 CV 847, 2012 WL 4335164,              “Rather, a prison official violates the Eighth Amendment
at *3 (S.D.N.Y. Sept. 21, 2012) (document considered            only when two requirements” one objective and one
“integral” where plaintiff has “(1) actual notice of the        subjective “are met.” Id. (internal quotation marks
extraneous information and (2) relied upon the documents        omitted).
in framing the complaint.”) (internal quotation marks
omitted). I thus cannot consider the facts contained in the     9      The AC does not state whether Plaintiff is a pre trial
Adler Affidavit without converting the instant Motion to
                                                                       detainee or a convicted prisoner. I may take judicial
one for summary judgment, 7 see Friedl, 210 F.3d at 83,                notice, however, of the fact that Plaintiff was a federal
which I decline to do . 8 Accordingly, I will consider only            pre trial detainee at the relevant times. (Indeed, his
the factual allegations in Plaintiff's AC and the exhibits             criminal case is assigned to me. See United States
                                                                       v. Hardy, No. 11 CR 629 (CS) (S.D.N.Y. filed
attached thereto in assessing the plausibility of his claims.
                                                                       Aug. 2, 2011).) Although a deliberate indifference
                                                                       claim must be brought under different constitutional
6      “Freeman Decl. refers to the Declaration of James               provisions depending on the Plaintiff's status the
       C. Freeman. (Doc. 17.)                                          Eighth Amendment for convicted prisoners and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

       the Fourteenth Amendment for pre trial detainees         Plaintiff does not allege that Defendants failed to provide
         the standard for evaluating claims of deliberate       any medical treatment. Indeed, Plaintiff's AC details the
       indifference is the same under both amendments. See      ongoing medical treatment that he received at WCJ,
       Caiozzo, 581 F.3d at 69.                                 including over-the-counter medication for his chronic
                                                                pain, (AC 3.1 3.2), orthotic shoes, (id. Ex. 2), and visits to
   1. Objective Prong                                           outside providers for X-rays, (id. Exs. 10, 12, 13). Plaintiff
 *4 To satisfy the objective requirement, Plaintiff must        alleges that interruptions in his treatment specifically,
allege that he was “actually deprived of adequate medical       Defendants' failure to consistently change his bandages
care,” id. (“[T]he prison official's duty is only to provide       exacerbated his condition and resulted in an infection
reasonable care.”), and “that the alleged deprivation of        and ulcer in the open wound on his foot. “[T]he failure
medical treatment [wa]s ... sufficiently serious that is, the   to provide treatment for an otherwise insignificant wound
prisoner must prove that his medical need was a condition       may violate the Eighth Amendment if the wound develops
of urgency, one that may produce death, degeneration, or        signs of infection, creating a substantial risk of injury in
extreme pain,” Johnson v. Wright, 412 F.3d 398, 403 (2d         the absence of appropriate medical treatment.” Smith, 316
Cir.2005) (internal quotation marks omitted); see Chance        F.3d at 186; accord Chance, 143 F.3d at 702 (“[I]f prison
v. Armstrong, 143 F.3d 698, 702 (2d Cir.1998) (“The             officials deliberately ignore the fact that a prisoner has
standard for Eighth Amendment violations contemplates           a five-inch gash on his cheek that is becoming infected,
a condition of urgency that may result in degeneration          the failure to provide appropriate treatment might well
or extreme pain .”) (internal quotation marks omitted).         violate the Eighth Amendment.”); Odom v. Kerns, No.
The inquiry is “fact-specific” and “must be tailored            99 CV 10668, 2008 WL 2463890, at *7 (S.D.N.Y. June
to the specific circumstances of each case.” Smith v.           18, 2008) (cuts and open wounds that eventually became
Carpenter, 316 F.3d 178, 185 (2d Cir.2003). Relevant            infected could be serious medical needs, even absent
factors include: “(1) whether a reasonable doctor or            allegations that plaintiff had chronic pain or inhibition of
patient would perceive the medical need in question as          daily activities); cf. Brock, 315 F.3d at 163 64 (failure to
‘important and worthy of comment or treatment,’ (2)             properly treat a painful scar, which “d[id] not present a
whether the medical condition significantly affects daily       risk of serious harm as would an infected wound,” was
activities, and (3) ‘the existence of chronic and substantial   sufficiently serious). Moreover, Plaintiff alleges that the
pain.’ “ Brock v. Wright, 315 F.3d 158, 162 (2d Cir.2003)       chronic pain resulting from his ankle injury and open
(quoting Chance, 143 F.3d at 702).                              wound also constitutes a serious medical condition, and
                                                                courts have held that injuries causing chronic and extreme
Where the inadequacy alleged is the medical treatment           pain can be sufficiently serious. See Johnson, 412 F.3d
given, “the seriousness inquiry is narrower.... [If] the        at 403; Chance, 143 F.3d at 702. Accordingly, Plaintiff's
prisoner is receiving on-going treatment and the offending      assertions of an infection in his open wound and chronic
conduct is an unreasonable delay or interruption in             pain from his ankle injury plausibly allege sufficiently
that treatment, the seriousness inquiry focuses on the
                                                                serious medical conditions. 0
challenged delay or interruption in treatment rather
than the prisoner's underlying medical condition alone.”
                                                                10     To the extent that Plaintiff asserts that he experienced
Goris v. Breslin, 402 F. App'x 582, 584 85 (2d Cir.2010)
(summary order) (internal quotation marks omitted); see                pain from the door incident affecting his chest, lower
                                                                       back, and neck, (see AC Ex. 18 (“ O]fficer Val #
Smith, 316 F.3d at 186 87 (among other things, court
                                                                       1439 closed me up between the sliding doors which
must look at reasons for and effect of delay in treatment);
                                                                       causes severe pain to my foot, chest, lower back,
Ferguson v. Cai, No. 11 CV 6181, 2012 WL 2865474, at
                                                                       and lower neck. And I only receive the x ray for
*4 (S.D.N.Y. July 12, 2012) (“Where temporary delays or                my foot. )), Plaintiff appears only to allege pain in
interruptions in the provision of medical treatment have               these areas resulting from this specific incident
been found to satisfy the objective seriousness requirement            particularly as the AC and its numerous attachments
in this Circuit, they have involved either a needlessly                contain no other allegations of chest, back, or neck
prolonged period of delay, or a delay which caused                     pain and not the kind of chronic pain courts have
extreme pain or exacerbated a serious illness.”).                      found sufficient to allege a serious medical condition.
                                                                       See Walker v. Dep t of Corr. Serv., No. 11 CV 993,
                                                                       2012 WL 527210, at *1 (S.D.N.Y. Feb.14, 2012) (“A



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

       determination of whether an incident is sufficiently    state of mind akin to criminal recklessness. See Phelps,
       serious to invoke the Eighth Amendment requires the     308 F.3d at 186. While not changing Plaintiff's bandages
       Court to assess the duration of the condition and the   daily may potentially amount to negligence, nothing
       potential for serious physical harm. Where a medical    alleged in the AC makes it plausible that Defendants
       need is at issue, an Eighth Amendment violation
                                                               knew of and consciously disregarded an excessive risk
       may be sustained only where plaintiff proves that it
                                                               to Plaintiff's health and safety particularly as Plaintiff
       was a condition of urgency, one that may produce
                                                               received ongoing dressing changes and treatment, and
       death, degeneration, or extreme pain. ) (citation and
                                                               admitted to missing clinic visits that may account for
       internal quotation marks omitted).
                                                               some instances when his bandages went unchanged.
                                                               Accordingly, Plaintiff's allegations are insufficient to state
  2. Subjective Prong
                                                               a plausible claim for deliberate indifference. See Estelle
 *5 The subjective component requires that the prison
                                                               v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d
official acted with a “sufficiently culpable state of mind.”
                                                               251 (1976) ( “[A] complaint that a physician has been
Salahuddin, 467 F.3d at 280. Specifically,
                                                               negligent in ... treating a medical condition does not state
                                                               a valid claim of medical mistreatment under the Eighth
                                                               Amendment. Medical malpractice does not become a
            [a] prison official cannot be found
                                                               constitutional violation merely because the victim is a
            liable ... unless the official knows of
                                                               prisoner.”); Hill v. Curcione, 657 F.3d 116, 123 (2d
            and disregards an excessive risk to
                                                               Cir.2011) (“Medical malpractice does not rise to the
            inmate health or safety; the official
                                                               level of a constitutional violation unless the malpractice
            must both be aware of facts from
                                                               involves culpable recklessness an act or a failure to act
            which the inference could be drawn
                                                               by a prison doctor that evinces a conscious disregard of a
            that a substantial risk of serious
                                                               substantial risk of serious harm.”) (alteration and internal
            harm exists, and he must also draw
                                                               quotation marks omitted).
            the inference.
                                                               11     The AC further admits that while “ Plaintiff] ha s] a n]
                                                                      order to go to the clinic every day, he missed going
Farmer, 511 U.S. at 837. “This ‘deliberate indifference’
                                                                      to the clinic for several days prior to and on August
element is equivalent to the familiar standard of                     27, 2011. (Id. Ex. 18.) Nurse's notes dated August
‘recklessness' as used in criminal law.” Phelps v. Kapnolas,          22, 2011 indicate that he was receiving daily bandage
308 F.3d 180, 186 (2d Cir.2002) (citing and quoting                   changes. (Id. Ex. 15.)
Farmer, 511 U.S. at 839 40).
                                                               Further, Plaintiff's allegation that Motrin and Tylenol
                                                               were insufficient to alleviate his chronic pain also does
Although Plaintiff's infection may be a sufficiently serious
                                                               not state a plausible claim for deliberate indifference.
medical condition, he also “must demonstrate that the
                                                               The law is clear that a “mere disagreement over the
defendants acted or failed to act while actually aware
                                                               proper treatment” is not actionable, Chance, 143 F.3d
of a substantial risk that serious inmate harm would
                                                               at 703, and courts have found that treating pain with
result.” Farid v. Ellen, 593 F.3d 233, 248 (2d Cir.2010)
                                                               over-the-counter, as opposed to prescription, medication
(alterations and internal quotation marks omitted).
                                                               is a disagreement over treatment that does not rise to
Plaintiff has not set forth any facts plausibly showing
                                                               the level of deliberate indifference, see, e.g., Hill, 657
that any Defendant's occasional failure to change his
                                                               F.3d at 123 (2d Cir.2011) (prescribing Motrin rather than
bandages was accompanied by the requisite state of
                                                               stronger pain medication to treat broken wrist, with no
mind. Indeed, his sole allegations are that he spoke
                                                               concomitant allegation of “a culpable state of mind,”
with prison officials and nurses who refused to change
                                                               falls short of claim for deliberate indifference); Reyes v.
his bandages on January 3, 2012, (AC Ex. 4), and
                                                               Gardener, 93 F. App'x 283, 284 (2d Cir.2004) (holding
that CCS failed to change his bandages on “numerous
                                                               that alternative medical plan incorporating weaker pain
occasions,” (id. at 3.2).     Even affording Plaintiff the     medication to treat inmate was “mere disagreement
special solicitude due pro se litigants, there are simply no   over the proper treatment”) (internal quotation marks
facts rendering it plausible that Defendants acted with a      omitted); Rush v. Fischer, No. 09 CV 9918, 2011 WL



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

6747392, at *3 (S.D.N.Y. Dec.23, 2011) (“The decision to        allegations” of the defendants' ulterior financial motives,
prescribe one form of pain medication in place of another       Chance, 143 F.3d at 704. Further, the allegation that the
does not constitute deliberate indifference to a prisoner's     treating physician personally had a financial incentive
serious medical needs.”). 2                                     in recommending a particular course of treatment and
                                                                thus was potentially reckless in treating the plaintiff
12                                                              differs substantially from Plaintiff's allegation here that
       Even if Plaintiff had plausibly alleged chronic chest,
                                                                his treating physician stated only that the Department
       lower back, and lower neck pain, the failure to X
                                                                of Corrections (apparently as opposed to himself) was
       ray these areas at his request is not actionable as it
       is also a mere disagreement over proper treatment.       cheap and would rather have Plaintiff be someone else's
       See Sonds v. St. Barnabas Hosp. Corr. Health Servs.,     problem. Finally, the Chance plaintiff alleged that there
       151 F.Supp.2d 303, 312 (S.D.N.Y.2001) (allegation        was legitimate disagreement among physicians about how
       of failure to X ray finger “does not rise to the level   to treat his condition, whereas Plaintiff has failed to allege
       of a constitutional violation because “disagreements     that any other medical professional questioned Dr. Adler's
       over medications and] diagnostic techniques (e.g.,       decision to treat Plaintiff's pain with over-the-counter
       the need for X rays) ... implicate medical judgments     medication.
       and, at worst, negligence amounting to medical
       malpractice, but not the Eighth Amendment. ). The        For the reasons stated above, Defendants' Motion is
       same is true of Plaintiff's allegation that he has
                                                                granted with respect to Plaintiff's deliberate indifference
       not received the necessary physical therapy for his
                                                                claim.
       ankle injury. See O Diah v. Mawhir, No. 08 CV
       332, 2012 WL 4482579, at *9 (N.D.N.Y. Sept. 5,
       2012) (prisoner's allegation that he required physical
                                                                   B. Monell Claim
       therapy was disagreement over proper treatment).
                                                                Absent an underlying constitutional violation, a Monell
 *6 Dr. Adler's alleged response to Plaintiff's request         claim cannot lie. See Bolden v. Cnty. of Sullivan, No. 11
for stronger pain medication and provision of his               CV 4337, 2013 WL 1859231, at *2 (2d Cir. May 6, 2013)
outside doctor's contact information “[T]his department         (summary order) (“[B]ecause the district court properly
is cheap they'LL [sic ] just prolong so it becomes someone      found no underlying constitutional violation, its decision
else's problem sorry,” (AC 3.2) does not plausibly              not to address the County defendants' liability under
indicate that Dr. Adler knew of and disregarded an              Monell was correct.”); Segal v. City of N. Y., 459 F.3d 207,
excessive risk to Plaintiff's health or safety, see Farmer,     219 (2d Cir.2006) (“Monell does not provide a separate
511 U.S. at 837 particularly in light of Plaintiff's receipt    cause of action ... it extends liability to a municipal
of non-prescription pain medication and ongoing medical         organization where that organization's failure to train,
attention. Although the Second Circuit has held that            or the policies or customs that it has sanctioned, led
allegations of personal financial incentive are sufficient      to an independent constitutional violation.”) (emphasis
to state a claim for deliberate indifference, see Chance,       in original). Even if the underlying claims had survived,
143 F.3d at 704 (claim survived motion to dismiss where         however, Plaintiff has not plausibly alleged a Monell claim
two defendants recommended a treatment option “not
                                                                against CCS and NYCCS. 3 Plaintiff alleges that CCS
on the basis of their medical views, but because of
                                                                failed to change his bandages, but there are no allegations
monetary incentives,” which, if true “would show that
                                                                that this failure was the result of a formal policy, a
the defendants had a culpable state of mind and that
                                                                widespread practice, or a failure to properly train or
their choice of treatment was intentionally wrong and did
                                                                supervise employees. Rather, Plaintiff relies exclusively on
not derive from sound medical judgment”), Chance can
                                                                an investigation report dated November 19, 2009 4 issued
be distinguished from the case at bar. First, the claim
                                                                by the Department of Justice (“Investigation Report”)
survived under the previous, more lenient standard for
                                                                detailing in part “Medical Care Deficiencies” found
evaluating a motion to dismiss whether the plaintiff
                                                                at WCJ specifically in infection control, dental care,
could prove “no set of facts” that would entitle him to
relief, see Conley, 355 U.S. at 45 46 and the Chance            mental health care, and the medical grievance process, 5
court noted that dismissal of the plaintiff's claim would       (AC Ex. 17, at 19 27), without alleging that CCS,
be inappropriate there even if “[it] [thought] it highly        NYCCS, or any of its policymakers were the subject of or
unlikely that [plaintiff] [would] be able to prove his          privy to the results of the Investigation Report. Neither


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

CCS nor NYCCS is mentioned in the Investigation                  curiam), a district court may deny leave to amend when
Report, (see id. Ex. 17); Plaintiff's allegations occurred       amendment would be futile because the problem with the
nearly two years after the Investigation Report was issued;      claim “is substantive ... [and] better pleading will not cure
and the medical care policies found deficient at WCJ             it,” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.2000).
including inadequate treatment of infectious diseases and        While courts should be more lenient when considering a
lack of dental care, (id. Ex. 17, at 19 22) are unlike           pro se party's motion to amend than when considering that
the deprivation of medical care Plaintiff alleges here. 6        of a represented party, see In re Sims, 534 F.3d 117, 133
Plaintiff's Monell claim is accordingly dismissed.               (2d Cir.2008), leave to amend is properly denied where all
                                                                 indications are that the pro se plaintiff will be unable to
13                                                               state a valid claim, see Valle v. Police Dep't Cnty. of Suffolk
       I assume without deciding for the purposes of
                                                                 Cent. Records, No. 10 CV 2847, 2010 WL 3958432, at *2
       this Motion that Monell would apply to private
                                                                 (E.D .N.Y. Oct. 7, 2010). I find that to be the case here,
       entities providing care to state inmates, such as CCS
       or NYCCS. See Bektic Marrero v. Goldberg, 850             where Plaintiff's AC and its many attachments contain no
       F.Supp.2d 418, 432 33 (S.D.N.Y.2012) (accepting           factual allegations rendering either of his claims plausible.
       plaintiff's argument that defendant New York              Further, Plaintiff has neither asked to amend again nor
       Medical College acted under color of state law by         otherwise indicated that he is in possession of facts that
       virtue of its agreement to administer medical services    could cure the deficiencies identified in this Opinion.
       to inmates at WCJ).                                       Thus, because Plaintiff has already had the opportunity to
14                                                               amend his Complaint, and because it appears to the Court
       Defendants argue in their brief that CCS/NYCCS
                                                                 that amendment would be futile, I decline to sua sponte
       did not become responsible for inmate healthcare
                                                                 grant leave to amend again. See Coleman v. brokersXpress,
       until July 26, 2010. (Ds' Mem. 10 .) I must ignore
       this allegation because it is not in or integral to       LLC, 375 F. App'x 136, 137 (2d Cir.2010) (summary
       the AC, and because it appears only in Defendants'        order) (denial of leave to amend affirmed where pro se
       Memorandum of Law.                                        plaintiff had already had opportunity to amend once and
                                                                 made no specific showing as to how he would remedy
15     Although Plaintiff alleges that he was unable to file a   defects in complaint); cf. Ariel (UK) Ltd. v. Reuters Grp.,
       grievance at WCJ, (see AC Exs. 18 19), the grievance
                                                                 PLC, 277 F. App'x 43, 45 46 (2d Cir.2008) (summary
       in question relates to his claims against Defendant
                                                                 order) (district court did not exceed its discretion in not
       Officer Val # 1439 arising from the incident in which
                                                                 sua sponte granting leave to amend where Plaintiff had
       he was caught in a door and does not implicate
                                                                 already amended complaint once and amendment would
       NYCCS or CCS, (see id. Ex. 3).
                                                                 have been futile).
16     The Investigation Report notes that a medical intake
       was performed in an open area within the sight and        ***
       sound of other inmates and WCJ staff. (AC Ex.
       17, at 19 n. 22.) Although Plaintiff alleges that his     Although I am granting Defendants' Motion to Dismiss,
       intake was also performed in an open area where
                                                                 defense counsel should take no pride in his professional
       anyone could overhear what was said, (id. at 3.1), the
                                                                 performance in this case. He: (1) cited an outdated legal
       Investigation Report found that this “appeared to be
                                                                 standard that is less favorable to his clients than the
       an isolated incident, and thus does not constitute
                                                                 applicable standard; (2) submitted an affidavit that cannot
       a custom or practice sufficient to allege a plausible
       Monell claim. Further, while the Court does not           be considered on a motion to dismiss; (3) apparently
       condone such a breach of Plaintiff's privacy and the      violated Local Rule 12.1 by not providing (as far as
       medical staff's professional obligations, it would not    the Court can tell) the notice required to be provided
       meet either the objective or subjective prongs of the     to a pro se plaintiff when the moving party refers to
       deliberate indifference test.                             matters outside of the pleadings on a Rule 12 motion;
                                                                 (4) referred in his Memorandum of Law to “facts” that
  C. Leave to Amend                                              cannot be found in the record; and (5) apparently violated
 *7 Although pro se plaintiffs are generally given leave         Local Rule 7.2 by not providing to Plaintiff (as far as
to amend a deficient complaint, see Gomez v. USAA                the Court can tell) printed copies of cases cited in his
Fed. Sav. Bank, 171 F.3d 794, 795 96 (2d Cir.1999) (per



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Thomas v. Westchester County, Not Reported in F.Supp.2d (2013)
2013 WL 3357171

Memorandum of Law that are unreported or reported              terminate the pending Motion, (Doc. 16), and terminate
                                                               CCS, NYCCS, and Dr. Adler from the case.
only on computerized databases.


IV. Conclusion                                                 *8 SO ORDERED.
For the foregoing reasons, Defendants' Motion to Dismiss       All Citations
is GRANTED. The Clerk is respectfully directed to
                                                               Not Reported in F.Supp.2d, 2013 WL 3357171

End of Document                                            © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           8
Smith v. Fields, Not Reported in F.Supp.2d (2002)
2002 WL 342620

                                                                 Plaintiff's appeal of his criminal conviction to the New
                                                                 York State Supreme Court, Appellate Division, Second
     KeyC te Ye ow F ag Negat ve Treatment                       Department. This appeal was denied, see People v. Smith,
D st ngu shed by Jeffreys v. Ross , S.D.N.Y., Ju y 8, 2003    
                                                                 665 N.Y.S.2d 675 (N.Y.App.Div.1997), and this Court
                  2002 WL 342620
                                                                 restored the above-captioned action to the active calendar
    Only the Westlaw citation is currently available.
                                                                 on February 9, 1998.
     United States District Court, S.D. New York.
                                                                 After the case was restored to the active calendar,
               Steven SMITH Plaintiff,
                                                                 Defendants Michael Fields, Miles Anthony and James
                         v.
                                                                 Schepperly filed a motion for judgment on the pleadings
    Michael FIELDS and Miles Anthony Defendants.
                                                                 pursuant to Fed.R.Civ.P. 12(c). By order dated October 9,
                     No. 95 CIV. 8374(DAB).                      1998, the Court dismissed all but one of Plaintiff's claims.
                                |                                See Smith v. Fields, No. 95 Civ. 8374, 1998 WL 709815
                         March 4, 2002.                          (S.D.N.Y. Oct. 9, 1998). The sole remaining issue before
                                                                 the Court in this summary judgment motion is whether
Attorneys and Law Firms                                          or not the Defendants, through the use of excessive force,
                                                                 violated the Plaintiff's Fourth Amendment rights.
Steven Smith, Clinton Correctional Facility, Dannemora,
Pro se Plaintiff.
                                                                 1      After the Court's October 9, 1998 Memorandum
Eliot Spitzer, Attorney General of the State of New York,               & Order, this Court granted the Defendants'
New York, Rebecca Ann Durden, Caryn A. Rosencrantz,                     request for permission to obtain non Department
Assistant Attorneys General, of Counsel, for Defendants.                of Correctional Services Medical records from the
                                                                        hospital that cared for the Plaintiff immediately
                                                                        following his arrest. The Defendants had 30 days
                                                                        from the receipt of the records to move for summary
               MEMORANDUM & ORDER                                       judgment.

BATTS, District J.
                                                                 B. Facts
 *1 Steven Smith (“Plaintiff”), proceeding pro se, brings        On October 17, 1993, the Defendants, both New York
this action pursuant to 42 U.S.C. § 1983. Plaintiff              State Troopers with the Division of State Police, (Pl.'s
alleges that Michael Fields (“Fields”) and Miles Anthony         56.1 Stmt. ¶ 1; Defs.' 56.1 Stmt. ¶¶ 3-4), received a radio
(“Anthony”), (collectively “Defendants”), used excessive         transmission that an armed robbery had occurred at the
force to effectuate his arrest, in violation of his rights       Burger King in Goshen, New York (Defs.' 56.1 ¶ 7). The
under the Fourth Amendment of the United States                  suspects, according to the transmission, were two white
Constitution. Defendants move for summary judgment               males brandishing automatic weapons. (Defs.' 56.1 Stmt.
pursuant to Rule 56 of the Federal Rules of Civil                ¶ 8). One of the suspects bore facial hair. (Id.) As the
Procedure. For the reasons set forth herein Defendants'          troopers headed toward the Burger King, they received
Motion for Summary Judgment is DENIED in part and                another transmission regarding an earlier robbery by two
GRANTED in part.                                                 or three white males that had taken place at a McDonald's
                                                                 in Liberty, New York, just two exits from the Burger King
                                                                 mentioned in the first transmission. (Defs.' 56 .1 Stmt. ¶
                                                                 10).
                      I. BACKGROUND

A. Procedural History                                            Plaintiff, his brother, Thomas Smith, and Plaintiff's
On July 28, 1995, Plaintiff filed a Complaint alleging           brother-in-law, Kevin Vorhes, were pulled over by the
violations of his constitutional and civil rights in             Defendants. The troopers believed that these individuals
connection with his October 17, 1993 arrest. Pursuant            were the wanted suspects. (Pl.'s 56.1 Stmt. ¶¶ 5-6; Defs.'
to this Court's Order dated April 30, 1997, this case            56.1 Stmt. ¶¶ 13, 14). 2 Both troopers approached the
was placed on Suspense pending the determination of              car, Anthony to the passenger's side and Fields to the



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Smith v. Fields, Not Reported in F.Supp.2d (2002)
2002 WL 342620

driver's side. (Pl.'s 56.1 Stmt. ¶ 6; Defs.' 56.1 Stmt. ¶ 16).          ¶ 7). Plaintiff, however, is estopped from contesting
Thomas Smith rolled down the passenger side window.                     this issue of fact. The doctrine of collateral estoppel
(Pl.'s 56.1 Stmt. ¶ 6; Defs.' 56.1 Stmt. ¶ ¶ 17). When asked            prevents a party from relitigating an issue of fact
where they were traveling from, Thomas Smith responded                  or law that has been decided in an earlier action.
                                                                        Metromedia Co. v. Fugazy, 983 F.2d 350 (2d
“Liberty.” (Pl.'s 56.1 Stmt. ¶ 6; Defs.' 56.1 Stmt. ¶¶ 17-8).
                                                                        Cir.1992); see also Sullivan v. Gagnier, 225 F.3d 161,
Trooper Anthony noticed the pistol grip of a shotgun lying
                                                                        166 (2d Cir.2000) (stating that the doctrine applies
along Thomas Smith's leg, took a few steps away from the
                                                                        whether or not the tribunals or causes of action are
car and yelled “Gun.” (Pl.'s 56.1 Stmt. ¶ 6; Defs.' 56.1 Stmt.
                                                                        the same). Under New York law two requirements
¶ 19). Trooper Fields ran back towards the rear of the car.             must first be satisfied before the doctrine may be
(Pl.'s 56.1 Stmt. ¶ 6; Defs.' 56.1 Stmt. ¶ 20). According to            applied (1) there must be an identity of issues which
the Defendants, Thomas Smith brandished the shotgun                     were necessarily decided in the prior action and (2)
and pointed it out the window at Trooper Anthony. (Pl.'s                the party precluded from litigating the issue must
56.1 Stmt. ¶ 8; Defs.' 56.1 Stmt. ¶ 21). 3 With the gun                 have had a full and fair opportunity to contest the
brandished and the car rolling forward, Thomas Smith                    prior determination. See Schwartz v. Pub. Adm r of
                                                                        Bronx, 298 N.Y.S.2d 955, 960 (1969). In this case, the
screamed at the driver “Go, Go, Go”. (Defs.' 56.1 Stmt.
                                                                        requirements for the application of collateral estoppel
¶ 22). Defendants then discharged their weapons, aiming
                                                                        have been satisfied. In Plaintiff's own suppression
at Thomas Smith. (Pl.'s 56.1 Stmt. ¶ 8; Defs.' 56.1 Stmt. ¶
                                                                        hearing and on appeal from his conviction, both
22). Bullets shattered the rear window of the car, (Second              the trial court and the Appellate Division found
Am. Compl. ¶¶ 19, 20; Def.'s 56.1 Stmt. ¶ 30), striking                 that Thomas Smith brandished the gun and this
both Thomas Smith and Kevin Vorhes. (Defs.' 56.1 Stmt.                  finding was necessary to each court's decision on the
¶¶ 26-7). Thomas Smith died from the gunshot wounds                     suppression issue.
he sustained in the incident. (Pl.'s 56.1 Stmt. ¶ 13; Defs.'
                                                                  *2 The parties dispute what happened after the shooting
56.1 Stmt. ¶ 27). Plaintiff, who was lying on the back seat
                                                                 ceased. The Defendants claim that Plaintiff leapt from the
of the car the whole time, sustained multiple abrasions
                                                                 car and landed at Trooper Anthony's feet where Anthony
and puncture wounds to his back from the shattered glass.
                                                                 then dropped a knee on the Plaintiff's back and placed
(Pl.'s 56.1 Stmt. ¶¶ 9, 13-14; Defs.' 56.1 Stmt. ¶¶ 23, 30).
                                                                 the Plaintiff in handcuffs. (Defs.' 56.1 Stmt. ¶¶ 24-5).
                                                                 Plaintiff, however, alleges that Trooper Anthony dragged
2      Although Judge Thomas J. Byrne in a pre trial             the Plaintiff out of the car, threw him to the ground,
       suppression hearing acknowledged that the officers        placed a knee on his back, put a gun to his head and told
       lacked probable cause for the initial stop, the court     Plaintiff “I should F cking kill you right here.” (Pl.'s 56.1
       found that whatever taint resulted from the lack of
                                                                 Stmt. ¶ 10). After Plaintiff was handcuffed Plaintiff asserts
       probable cause was removed by subsequent actions
                                                                 that Trooper Anthony repeatedly slapped and kicked him
       taken by Thomas Smith. (Pl.'s 56.1 Stmt. Ex. A,
                                                                 about the face and head. (Pl.'s 56.1 Stmt. ¶ 10.)
       Decision and Order of Judge Byrne dated July
       12, 1994 at 3 4). Specifically, the court's findings
       of fact included the finding that “ t]he troopers         Later that morning, Plaintiff was admitted to Arden
       observed Thomas Smith, the front seat passenger ,]        Hill Hospital where he was diagnosed and treated for
       grab the weapon, bring it upward and point it out         abrasions and where small pieces of glass were removed
       the passenger window, and that “ Thomas Smith]            from his back. (Defs.' 56.1 Stmt. ¶ 28). Plaintiff states that
       was ordered to drop the weapon. (Id. Ex. A at             he suffered trauma and pain from a gun shot wound 4 and
       3 4). Based upon these findings, the state court          that after his initial hospital visit on October 17, 1993, he
       denied the Plaintiff's suppression motion. On Appeal,
                                                                 was treated for emotional and psychological trauma. (Pl .'s
       the Appellate Division affirmed and found that the
                                                                 56.1 Stmt. ¶ 14, Ex. C (indicating that Plaintiff was treated
       brandishing of the gun coupled with the imperative to
                                                                 for depression)).
       “go, go, go established the probable cause necessary
       for the arrest of the car's occupants thereby removing
       any possible taint of the prior police conduct. Smith,    4      There is no evidence in the record nor even
       665 N.Y.S.2d at 676.                                             an assertion in the Plaintiff's Second Amended
                                                                        Complaint that he was hit by a bullet from a trooper's
3      Plaintiff disputes the Defendants' assertion that                gun. (Second Am. Compl. ¶ 19). Any such assertion
       Thomas Smith brandished the gun. (Pl.'s 56.1 Stmt.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Smith v. Fields, Not Reported in F.Supp.2d (2002)
2002 WL 342620

       at this stage of the litigation is so incredible and       accorded to “formal pleadings drafted by lawyers.”
       implausible that it shall not be credited by this Court.   Haines v. Kerner, 404 U .S. 519, 520 (1972); see also
Orange County and Sullivan County successfully                    Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.1994) (a court
prosecuted Plaintiff for robbery and other offenses related       is to read a pro se party's “supporting papers liberally,
to the events of October 17, 1993. On January 9, 1997,            and ... interpret them to raise the strongest arguments
the New York State Supreme Court, Appellate Division,             that they suggest.”) Indeed, the Second Circuit has stated
Third Department affirmed the Plaintiff's Sullivan County         that “[i]mplicit in the right to self-representation is an
judgment of conviction. See People v. Smith, 652 N.Y.S.2d         obligation on the part of the court to make reasonable
343 (N.Y.App.Div.1997). The New York State Supreme                allowances to protect pro se litigants from inadvertent
Court, Appellate Division, Second Department denied               forfeiture of important rights because of their lack of legal
Plaintiff's appeal with respect to his Orange County              training.” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.1983).
criminal conviction on November 24, 1997. People v.               This liberal standard, however, does not excuse a pro
Smith, 665 N.Y.S.2d 675, 676 (N.Y.App.Div.1997).                  se litigant from following the procedural formalities of
                                                                  summary judgment. See Showers v. Eastmond, No. 00 Civ.
                                                                  3725, 2001 WL 527484, at *2 (S.D.N.Y. May 16, 2001).

                     II. DISCUSSION
                                                                  B. Section 1983 Claims
A. Summary Judgment Standard                                      Section 1983 provides that “[e]very person who, under
The principles applicable to summary judgment are                 color of any statute, ordinance, regulation, custom, or
familiar and well-settled. Summary judgment may be                usage, of any State ... subjects, or causes to be subjected,
granted only when there is no genuine issue of material           any ... person ... to the deprivation of any rights, privileges,
fact remaining for trial, and the moving party is entitled        or immunities secured by the Constitution and laws, shall
to judgment as a matter of law. Fed.R.Civ.P. 56(c); see           be liable to the party injured in an action at law ....”
also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48        42 U.S.C. § 1983. Section 1983 however, does not grant
(1986); Corselli v. Coughlin, 842 F.2d 23 (2d Cir.1988).          substantive rights. Albright v. Oliver, 510 U.S. 266, 271
“[T]he plain language of Rule 56(c) mandates the entry of         (1994). Rather, Section 1983 works as a vehicle to enforce
summary judgment, ... against a party who fails to make a         federal rights conferred elsewhere. Id.
showing sufficient to establish the existence of an element
essential to that party's case, and on which that party will
bear the burden of proof at trial.” Celotex Corp. v. Catrett,        1. Excessive Force
477 U.S. 317, 322 (1986).                                         The Fourth Amendment's prohibition against the use of
                                                                  excessive force in the course of an arrest was established
As a general rule, ambiguities and inferences drawn from          by the Supreme Court in Graham v. Connor, 490 U.S. 386,
the underlying facts must be resolved in favor of the             394-95 (1989). To comport with the Fourth Amendment
party contesting the motion, and all uncertainty as to the        when effectuating an arrest, an officer's use of force
existence of a genuine issue for trial must be resolved           must be objectively reasonable in light of the facts and
against the moving party. See Knight v. U.S. Fire Ins. Co.,       circumstances confronting him and without regard to his
804 F.2d 9,11 (2d Cir.1986); see also LaFond v. General           underlying intent or motivation. Id. at 397. In determining
Physics Servs. Corp., 50 F.3d 165, 171 (2d Cir.1995). As          whether the force used during an arrest is reasonable, the
is often stated, “[v]iewing the evidence produced in the          court should consider how a reasonable officer facing the
light most favorable to the nonmovant, if a rational trier        same circumstance would have acted in response. Id. at
could not find for the nonmovant, then there is no genuine        396. In addition, the court must recognize that “[n]ot every
issue of material fact and entry of summary judgment is           push or shove ... violates the Fourth Amendment.” Id.
appropriate.” Binder v. Long Island lighting Co., 933 F.2d        at 396 (quoting Johnson v. Glick, 481 F.2d 1028, 1033
187, 191 (2d Cir.1991); see also Parkinson v. Cozzolino, 238      (2d Cir.1973)) (internal quotation omitted). This objective
F.3d 145, 150 (2d Cir2001).                                       reasonableness standard is applied using a totality of
                                                                  the circumstances approach that includes an examination
 *3 Further, in a pro se case, the Court must view                of the severity of the crime at issue, the immediate
the submissions by a more lenient standard than that              threat the suspect poses to the officer and others, and


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Smith v. Fields, Not Reported in F.Supp.2d (2002)
2002 WL 342620

whether the suspect is resisting arrest or attempting to
flee. Graham, 490 U .S. at 396; see also Sullivan, 225 F.3d
161, 165 (excessive force “subject to an objective test of         i. Deadly Force
reasonableness under the totality of the circumstances”).       Plaintiff argues that the troopers' decision to open fire on
Courts must consider the specific facts in each case            all of the passengers in the car violated his constitutional
and balance these facts against the suspect's Fourth            rights under the Fourth Amendment. However, this Court
Amendment rights. Graham, 490 U.S. at 396. Thus, to             has already determined that the Plaintiff “lacks standing
prevail on a motion for summary judgment in an excessive        to bring a § 1983 claim for deadly force on behalf of himself
force case, the evidence must show that “no rational jury       and on behalf of his brother.” See Smith v. Fields, 1998
could [find] that the force used was so excessive that no       WL 709815, at *4-5. Accordingly, this Court need not
reasonable officer would have made the same choice.”            evaluate the “objective reasonableness” of the troopers'
Lennon v. Miller, 66 F.3d 416, 426 (2d Cir.1995).               decision to shoot Thomas Smith. 5

 *4 As an initial matter, the Court notes that Heck             5      Any such examination, however, would compel the
v. Humphrey, 512 U.S. 477 (1994), does not require                     conclusion that the troopers acted in an objectively
the dismissal of Plaintiff's excessive force claim. The                reasonable manner. See Tennessee v. Garner, 471 U.S.
Supreme Court's decision in Heck bars certain § 1983                   1, 11 (1985) (“Where the officer has probable cause
suits. In particular, Heck bars those suits or claims where            to believe that the suspect poses a threat of serious
a plaintiff seeks “to recover damages for [an] allegedly               physical harm, either to the officer or to others,
unconstitutional conviction or imprisonment, or for other              it is not constitutionally unreasonable to prevent
harm caused by actions whose unlawfulness would render                 escape by using deadly force. ); see also Green v.
                                                                       Montgomery, 43 F.Supp.2d 239, 242 (E.D.N.Y.1999)
a conviction or sentence invalid” unless the § 1983 plaintiff
                                                                       (stating that “officers may use deadly force when
can demonstrate that “the conviction or sentence has
                                                                       confronted with a grave risk of death ); Javid v. Scott,
been reversed on direct appeal, expunged by executive
                                                                       913 F.Supp. 223, 227 (S.D.N.Y.1996) (stating that
order, declared invalid by a state tribunal authorized to
                                                                       where the officer reasonably believes deadly force is
make such determination, or called into question by a                  necessary to protect himself or others from death or
federal court's issuance of a writ of habeas corpus ....”              serious harm, such force may be used to effect the
Heck, 512 U.S. at 486-87. Heck, however, does not require              arrest of a fleeing felon).
dismissal of any claim whose adjudication in favor of the
                                                                As Plaintiff's excessive force allegations with respect to
plaintiff would not necessarily invalidate his conviction
                                                                Defendant Fields are limited to his participation in the
or sentence. It is well established that an excessive force
                                                                shooting, and since this Court has already found that the
claim does not usually bear the requisite relationship
                                                                Plaintiff lacks standing to assert a § 1983 deadly force
under Heck to mandate its dismissal. See Jackson v.
                                                                claim resulting from the troopers' decision to use deadly
Suffolk County Homicide Bureau, 135 F.3d 254, 256-57
                                                                force, Defendant Field's motion for summary judgment is
(2d Cir.1998) (reversing dismissal of excessive force claim
                                                                hereby GRANTED.
pursuant to Heck because a finding that excessive force
had in fact been used would not necessarily require the
invalidation of the conviction); see also Jeffreys v. City        ii. Post-Shooting Use of Force
of New York, No. 99 Civ. 4602, 2000 WL 1459845, at *5            *5 As for Plaintiff's other allegations of excessive force,
(S.D.N.Y. Sept. 29, 2000) (excessive force claim need not       this Court finds that even accepting the allegations as true
implicate the validity of a conviction); Dawkins v. City of     many of the proffered examples do not, as a matter of
Utica, No. 91 Civ. 867, 1994 WL 675047, at *4 (N.D.N.Y.         law, amount to a cognizable Fourth Amendment excessive
Nov. 28, 1994) (excessive force claim does not necessarily      force claim. Plaintiff's allegation that he was dragged
impugn plaintiff's convictions for the underlying offense).     out of the car, thrown to the ground, and threatened
While the possibility exists that in certain cases Heck may     at gunpoint, (Pl.'s 56.1 Stmt. ¶ 10), does not constitute
nevertheless bar an excessive force claim, see Covington v.     the use of excessive force. Although there is a dispute
City of New York, 171 F.3d 117, 122 (2d Cir.1999) (stating      concerning the manner in which the Plaintiff got out of
the determination of whether Heck applies is “inherently        the car, this dispute is not material. Once the shooting
a factual one”), this is not such a case.                       concluded the troopers unquestionably had an interest in



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Smith v. Fields, Not Reported in F.Supp.2d (2002)
2002 WL 342620

apprehending and handcuffing the other individuals in           6      The Court notes that in the Plaintiff's sworn
the car as expeditiously as possible. Further, when the                Complaint he makes slightly different allegations.
troopers first approached the car they saw the Plaintiff               According to the Complaint, Defendant Anthony
lying down in the back and trying to cover himself with                “handcuffed the plaintiff excessively tight then
a blanket or a coat. (Pl.'s 56.1 Stmt. ¶ 6; Defs.' 56.1                repeatedly slapped and punched plaintiff about the
Stmt. ¶ 15). It is not an unreasonable assumption that                 face and head and then “angrily kicked plaintiff
Plaintiff may have offered further resistance if the officers          twice around the right arm and rib cage area and once
did not act swiftly. Under the circumstances facing the                in the leg. (Second Am. Compl. ¶ 21.) Plaintiff claims
officers after the shooting, pulling the Plaintiff out of a            that while at the hospital he was treated for pain on
                                                                       the right side of his body. (Id.)
car and taking him to the ground to be handcuffed cannot
be considered objectively unreasonable. See Graham, 490         7      Prehospital Care Report, Objective Physical
U.S. at 397 (“The calculus of reasonableness must embody               Assessment/Comments reads: Patient] riding in back
allowance for the fact that police officers are often forced           of car hit by gunfire. Multiple wounds to back,
to make split-second judgments-in circumstances that are                patient] was covered with glass ... unreadable] ...
tense, uncertain, and rapidly evolving-about the amount                 Patient] stated he was lying on seat in back of
of force that is necessary in a particular situation.”);               car. Patient] transported in prone position due to
see also Smith v. City of New Haven, 166 F.Supp.2d                     handcuffs. Patient] c/o complains of] pain in arms
636, (D.Conn.2001) (force used to pull defendant out                   and hands from cuffs. Patient] had swelling a little at
                                                                        hand].
of car not objectively unreasonable). Further, Trooper
Anthony's threat of force likewise does not support an           *6 Defendants, citing Shabazz v. Pico, 994 F.Supp. 460,
excessive force claim. See Aderonmu v. Heavey, No. 00           470 (S.D.N.Y.1998), argue that in the absence of any
Civ. 9232, 2001 WL 77099, at *3 (S.D.N.Y. Jan 26, 2001)         corroboration from the medical records that Plaintiff
(interrogation at gun point does not amount to use of           was slapped or kicked in the head, Plaintiff's excessive
excessive force); Murphy v. Pizarrio, No. 94 Civ. 0471,         force claim should be dismissed in its entirety. 8 The
1995 WL 565990, at *3 (S.D.N.Y. Sept. 22, 1995) (stating        court in Shabazz, noted that at summary judgment it was
that “mere verbal abuse is not a § 1983 violation insofar as    authorized to “ ‘pierce the veil of the complaint's factual
the mere threatening language and gestures of a custodial       allegations,’ dispose of ‘[s]ome improbable allegations',
officer do not, even if true, amount to constitutional          and dismiss the claim” where the facts alleged “are so
violations” (citations and alterations omitted)).               contradictory that doubt is cast upon their plausibility.”
                                                                See id . at 470 (quoting Denton v. Hernandez, 504 U.S. 25,
Of considerably more concern to this Court, however, are        32-3 (1992). While none of the medical reports indicate
the Plaintiff's allegations that he was slapped and kicked      that Plaintiff complained of injuries resulting from
in the head after he was handcuffed. 6 (Pl.'s 56.1 Stmt. ¶      Anthony's alleged slaps and kicks, Plaintiff's claim and
10). Anthony disputes the Plaintiff's account and denies        the factual allegations that support it which are contained
ever punching or kicking the Plaintiff. (Anthony Aff. ¶ 10).    in the Plaintiff's sworn Verification that accompanies
In arguing that Plaintiff's slapping and kicking allegations    his Opposition may not be properly disregarded by this
are not supported by the evidence, Anthony points out           Court. Plaintiff's allegations are not “so contradictory”
that the Plaintiff's Emergency Room Record as well as his       as to cast doubt upon their plausibility. Further, the fact
Discharge Instructions fail to demonstrate that Plaintiff       that the Emergency Room Report and the Prehospital
suffered any injuries other than the abrasions caused by        Care Report do not appear to indicate that Plaintiff
the shattered glass from the rear window. (Selwin Aff.          complained of kicks and slaps to the head may not be
Ex. A). Indeed, these Arden Hill Hospital records, do not       dispositive. In deciding a summary judgment motion, this
appear to indicate that the Plaintiff complained of or was      Court must make all inferences in favor of the nonmoving
treated for slaps or kicks to the head. Further, Plaintiff's    party. Although the apparent lack of any indication in
Prehospital Care Report does not contain any notations          the medical records suggesting that Plaintiff was in fact
to support Plaintiff's kicking and slapping allegations. 7      slapped and kicked about the head casts some doubt on
(Pl.'s 56.1 Stmt. Ex. B).                                       his claim, it is for the fact finder to determine the veracity
                                                                of the Plaintiff's account and whether his allegations, even
                                                                if standing alone, amount to excessive force. Finally, it is



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Smith v. Fields, Not Reported in F.Supp.2d (2002)
2002 WL 342620

possible the cryptic handwriting on the medical records            00-9024, 2002 WL 237411, at *7 (2d Cir. Feb. 19, 2002)
conceals the actual information that Plaintiff provided to         (stating that in the Second Circuit qualified immunity is
the hospital staff. Although Defendants have submitted             also established where “it was objectively reasonable for
an affidavit from a Green Haven Correctional Facility              the defendant to believe that his action did not violate
doctor that attempts to explain the information contained          such [clearly established] law”). This determination “must
in the records from Arden Hill Hospital, it is clear to this       be undertaken in light if the specific context of the case,
Court that not every piece of information from the records         not as a general broad proposition,” Saucier, 121 S.Ct
has been included in the doctor's summary. Thus, the               at 2156, and must be made in light of the law as it
possibility exists that some of the unexplained notations          existed at the time of the alleged constitutional violation,
could support Plaintiff's post-shooting excessive force            see Kerman v. City of New York, 261 F.3d 229, 237 (2d
claim. Accordingly, summary judgment on the Plaintiff's            Cir.2001) (noting that a “reasonable police officer cannot
excessive force claim is DENIED with respect Defendant             be expected to anticipate developments in the law”). While
Anthony.                                                           it must be “clear to a reasonable officer that his conduct
                                                                   was unlawful in the situation confronted,” the controlling
8      The Court notes that the Defendants do not argue            standard, need not be embodied consistently in one verbal
       that the Plaintiff's post handcuff allegations do not       formulation as long as “courts have agreed that certain
       amount to excessive force under the standard that           conduct is a constitutional violation under facts not
       governs such claims.                                        distinguishable in a fair way from the facts presented in
                                                                   the case at hand ....” Saucier, 121 S.Ct. at 2156-57. In sum,
C. Qualified Immunity                                              “[a]n officer might correctly perceive all of the relevant
Despite the existence of material facts, the Court                 facts but have a mistaken understanding as to whether a
must nevertheless determine whether Officer Anthony is             particular amount of force is legal in those circumstances.
entitled to qualified immunity. 9 Qualified immunity is            If the officer's mistake as to what the law requires is
“ ‘an immunity from suit rather than a mere defense to             reasonable, however, the officer is entitled to the immunity
liability; and like an absolute immunity, it is effectively        defense.” Id. at 2158; see also Poe, 2002 WL 237411, at
lost if a case is erroneously permitted to go to trial.” ’ See     *7 (stating that if rational jury could only conclude that
Saucier v. Katz, 121 S.Ct. 2151, 2156 (quoting Mitchell            reasonable officers would disagree about the legality of
v. Forsyth, 472 U.S. 511, 526 (1985)). The existence of            the defendant's conduct under the circumstances qualified
disputed material facts does not necessarily render the            immunity applies).
applicability of qualified immunity a jury question. As
the Supreme Court has recently stated, the first inquiry is        As discussed supra, claims of excessive force are evaluated
whether “a constitutional right would have been violated           under the framework established in Graham v. Conner,
on the facts alleged.” Saucier, 121 S.Ct. at 2155-56 (stating      490 U.S. 386 (1989). Applying the Graham factors to
that the threshold question is “[t]aken in the light most          the use of force that Plaintiff alleges to have endured
favorable to the party asserting the injury, do the facts          post-shooting, it cannot be said that this use of force
alleged show the officer's conduct violated a constitutional       was objectively reasonable. Although it is necessary to
right?”).                                                          consider the totality of the circumstances confronting
                                                                   the officers at the time while recognizing that not every
9                                                                  shove or push violates the Fourth Amendment, the facts
       Although the Defendants argue that they are entitled
                                                                   alleged by the Plaintiff in this case force the Court to
       to qualified immunity, their Memorandum of Law
                                                                   conclude that he has stated an excessive force claim
       largely ignores Plaintiff's allegation that he was
                                                                   under the Fourth Amendment. Here, the Plaintiff was
       slapped and kicked about the face and head once he
       was placed in handcuffs. Instead, as discussed supra        allegedly handcuffed, on the ground, and offering no
       at 16, Defendants argue that they need not address          resistence to Officer Anthony at the time he claims
       Plaintiff's factual allegations since the medical records   excessive force was exercised. Even though the Officers'
       do not support his claim.                                   use of deadly force was reasonable given the facts and
                                                                   circumstances with which they were initially confronted,
 *7 If a constitutional violation is established, the next
                                                                   once the Plaintiff was pulled out of the car, taken to
question is whether “the right was clearly established.”
                                                                   the ground, and handcuffed, the kicks and slaps that
Saucier, 121 S .Ct. at 2155; see also Poe v. Leonard, No.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           6
Smith v. Fields, Not Reported in F.Supp.2d (2002)
2002 WL 342620

Officer Anthony allegedly delivered to the Plaintiff's            material to a determination of reasonableness” ’ (quoting
                                                                  Thomas v. Roach, 165 F.3d 137, 143 (2d Cir.1999))); Breen
head and body, absent any contemporaneous resistence,
                                                                  v. Garrison, 169 F.3d 152, 153 (2d Cir.1999) (stating that
was objectively unreasonable. Further, it is beyond
                                                                  “parties' versions of the material facts differ markedly ...
dispute that the right to be free from excessive force
                                                                  [thus] preclud[ing] summary judgment on the defense of
has long been clearly established. Green v. Montgomery,
                                                                  qualified immunity”).
219 F.3d 52, 59 (2d Cir.2000); see, e.g., Messina v.
Mazzeo, 854 F.Supp. 116, 143 (E.D.N.Y.1994) (“[t]aking
the allegations in the [complaint] to be true ... if
the Defendants, without provocation, stuck and beat                                   III. CONCLUSION
Plaintiff while arresting him ... then Defendants have
used excessive force unwarranted by the circumstances             For the foregoing reasons, Defendants' motion for
[and thus] Defendants have violated the clearly established       summary judgment is hereby GRANTED with respect
law of the Fourth Amendment and are not entitled to               to Defendant Fields and DENIED with respect to
qualified immunity.” (quoting Ramirez v. Barrett, No. 93-         Defendant Anthony. Having found the existence of
C-2706, 1994 WL 8254 (N.D.Ill. Jan. 7, 1994))); Cox v.            genuine issues of material fact, the Court hereby
County of Suffolk, 780 F.Supp. 103, 109 (E.D.N.Y.1991)            establishes the following schedule for pretrial submissions:
(“When there was no provocation, police officers have             (1) Proposed Requests to Charge and Proposed Voir Dire
been held liable under § 1983 for the use of relatively           shall be submitted by May 3, 2002.
minor physical force against a person in their custody.”);
Pastre v. Weber, 717 F.Supp. 992, 995 (S.D.N.Y.1989)              (2) Joint Pre-trial Order (“JPTO”): A JPTO shall be
(“To the extent that [defendant] went beyond the force            submitted by July 1, 2002. The JPTO shall conform to the
necessary to arrest plaintiff, he rendered his ‘seizure’ of       Court's Individual Rules.
plaintiff ‘unreasonable’ and actionable under 42 U.S.C. §
1983 under the standard recently enunciated in Graham v.          (3) Memoranda of Law addressing those issues raised in
Connor. (citation omitted)).                                      the JPTO shall be submitted by July 1, 2002. Responses to
                                                                  the Memoranda shall be submitted by July 29, 2002. There
 *8 Thus, the only remaining question is whether it was           shall be no replies.
objectively reasonable for Officer Anthony to believe
that his actions comported with the Fourth Amendment's
prohibition of excessive force. Poe, 2002 WL 237411, at           SO ORDERED.
*7. However, this determination is not possible at this
time. See Kerman, 261 F.3d 229, 240 (stating that “
                                                                  All Citations
‘[s]ummary judgment on qualified immunity grounds is
not appropriate when there are facts in dispute that are          Not Reported in F.Supp.2d, 2002 WL 342620

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Houston v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 1310554

                                                             Defendants moved to dismiss the complaint for failure to
                                                             state a claim under Federal Rule of Civil Procedure 12(b)
                 2013 WL 1310554
                                                             (6). For the following reasons, the motion is granted.
   Only the Westlaw citation is currently available.
            United States District Court,
                  E.D. New York.
                                                                                 I. BACKGROUND
  Tyrone HOUSTON a/k/a/ Tyrone Black, Plaintiff,
                            v.                                 A. The January 2006 Arrest and Plea
    The CITY OF NEW YORK, Individually and as                On January 27, 2006 at approximately 7 P.M., plaintiff
   Municipal Agency for the State of New York; M.            was arrested by Police Officer Toussaint (“Toussaint”)
    Toussaint, Shield # 30127, Individually And as           and his partner. ECF Docket # 11, Plaintiff's [Second]
     Police Officer for the City of New York; Steve          Amended Complaint (“Compl.”), at 3. Plaintiff alleges
     Alcaraz, Transit Kings Task Force; Seargent             that the arrest was made “without probable cause” and
                                                             suggests that it was a pretext for a robbery investigation by
   Richard Brea, Tax # 903476, Transit Kings Task
                                                             Toussaint and Detective Robert Funes (“Funes”) of the
    Force; Detective Robert Funes, Shield # 2392,
                                                             Brooklyn Transit Robbery Squad. According to plaintiff,
    Brooklyn Transit Robbery Squad, Defendants.
                                                             Toussaint told him that he fit the description of a black
               No. 06 CV 2094(RJD)(LB).                      male who was wanted in connection with numerous
                           |                                 subway robberies, and then Toussaint and Funes took
                    March 28, 2013.                          pictures of him to show robbery victims. Compl. at 3 4.

Attorneys and Law Firms                                      1      The Complaint paragraphs are           inaccurately
                                                                    numbered. We refer to page numbers.
Tyrone Houston, Romulus, NY, pro se.
                                                             Plaintiff claims that when the victims did not identify
Brian G. Maxey, Donald Sanford, Nyc Law Department,          him as the perpetrator, Funes instructed Toussaint to
New York, NY, Leticia Joy Santiago, Corporation              charge plaintiff with various crimes in retaliation for
Counsel of the City of NY, New York, NY, Lisa Marie          past lawsuits he had brought against N.Y.P.D. officers.
Richardson, New York Law Dept., New York, NY, for            Compl. at 4. Plaintiff was then transferred to Brooklyn
Defendants.                                                  Central Booking, where he claims he received no medical
                                                             treatment, shower, hot food, or sleep for approximately
                                                             two days, “despite noted medical conditions,” including
          MEMORANDUM OF DECISION                             “lacomo [sic], high blood pressure and water in the knees.”
                                                             Id. He met with a Legal Aid attorney at 10:40 a.m. on
DEARIE, District Judge.                                      January 29, 2006, and was arraigned within the hour.
                                                             Compl. at 5.
 *1 Pro se plaintiff Tyrone Houston brings this action
against various city defendants alleging violations of
                                                             According to official records, plaintiff was arrested after
his federal and state constitutional rights and state tort
                                                             officers observed him urinating on a subway platform.
claims stemming from his arrests in January and April
                                                             ECF Docket # 112, Exhibit C, 2006 Arrest Report.
of 2006 and the ensuing prosecutions. The gravamen of
                                                             Plaintiff does not directly dispute this sequence of events;
plaintiff's claims is that New York police officers and
                                                             he merely states he was arrested “without probable cause.”
detectives arrested him without probable cause, conspired
                                                             Compl. at 3. The arresting officers recovered two knives
to falsely charge and convict him, and retaliated against
                                                             from his person, one from the right jacket pocket and the
him for a previous lawsuit against New York City Police
                                                             other from an inside pocket. ECF Docket # 112, Exhibit
Department officers. However, these claims are belied by
                                                             C, 2006 Arrest Report. The next day, he was charged with
plaintiff's guilty pleas to disorderly conduct and grand
                                                             two violations of New York City Administrative Code 10
larceny.
                                                             133(G), Possession of Knives or Instruments in Excess of
                                                             Four Inches, and one violation of New York City Health



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Houston v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 1310554

Code 153.09, Urinating in Public. ECF Docket # 112,             Motion to Withdraw His Guilty Plea, August 3, 2012; see
Exhibit D, Criminal Court Complaint dated January 28,           also ECF Docket # 116, Exhibit A, Denial of Plaintiff's
2006.                                                           Motion to Set Aside Sentence.

On February 2, 2006, plaintiff pled guilty to one count of
Disorderly Conduct, N.Y.P.L. § 240.20, in satisfaction of         C. Procedural History
the charge, and was sentenced to time served. ECF Docket        Plaintiff filed a pro se complaint under 42 U.S.C. §§
# 112, Exhibit E, Certificate of Disposition.                   1983, 1985 and 1988 alleging violations of his state and
                                                                federal constitutional rights and state tort law claims. We
                                                                address his claims against the City of New York, Police
   B. The April 2006 Arrest and Plea                            Officer Toussaint, Steve Alcaraz and Sergeant Richard
 *2 On March 9, 2006, the District Attorney served              Brea of the Transit Kings Task Force, and Detective
plaintiff with an Order to Compel him to stand in two           Robert Funes of the Brooklyn Transit Robbery Squad. 2
more lineups related to robberies that took place on            Defendants move to dismiss under Rule 12(b)(6).
January 14 and January 16, 2006. ECF Docket # 11,
Compl., Exhibit D, Order and Affirmation in Support of          2      Plaintiff's claims against Sergeant and Chief John
the People's Motion for a Lineup Order. He believes this
                                                                       Doe(s), Police Commissioner Raymond Kelly, and
is evidence that Funes and the Brooklyn Transit Robbery
                                                                       the Brooklyn Transit Robbery Squad have been
Squad were involved in a conspiracy to detain him on false             dismissed. See ECF Docket # 7, Memorandum and
charges. Compl. at 5 6. Plaintiff argues that on March                 Order by Judge Dearie (07/27/2006).
16, 2006, Funes falsely arrested and charged him with the
January 14, 2006 robbery, despite the fact that the robbery
victims failed to identify him in the line-up. Compl. at 6.                         II. DISCUSSION
Plaintiff also alleges that in a court proceeding on April
11, 2006, “two new Black victims” informed the court that          A. Standard of Review
he was not the robber, and that defendants told them to         To avoid dismissal under 12(b)(6), a plaintiff must plead
pick him out of the line-up anyway. Compl. at 7.                “enough facts to state a claim to relief that is plausible
                                                                on its face.” Kitchen v. Phipps Houses Group of Cos., 380
According to official records, plaintiff was arrested on        Fed. Appx. 99, 100 (2d Cir.2010) (quoting Bell Atlantic
April 5, 2006 in connection with the January 14, 2006           Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,
robbery. The arrest was made pursuant to Kings County           167 L.Ed.2d 929 (2007)) (affirming dismissal of pro se
Grand Jury Indictment 2006 02546, charging him with             plaintiff's complaint). “A claim has facial plausibility
one count of N.Y.P.L. § 160.15, Robbery in the 1st              when the plaintiff pleads factual content that allows the
Degree, and one count of N.Y.P.L. § 265.02, Criminal            court to draw the reasonable inference that the defendant
Possession of a Weapon in the 3rd Degree. ECF Docket            is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
# 112, Exhibit G, April 5, 2006 Arrest Report.                  U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).
                                                                In assessing a motion to dismiss under 12(b)(6), this
On January 23, 2012, plaintiff pled guilty to one count of      Court relies on the facts and allegations in the complaint,
N.Y.P.L. § 155.30, Grand Larceny in the 4th Degree, in          including any documents incorporated by reference or
full satisfaction of Indictment 2006 02546. ECF Docket #        attached as exhibits. Blue Tree Hotels Inv. (Canada), Ltd.
112, Exhibit H, Certificate of Disposition, Case No.2006        et al. v. Starwood Hotels & Resorts Worldwide, Inc., 369
02546. Plaintiff sought to withdraw his guilty plea when        F.3d 212, 217 (2d Cir.2004). It may also consider public
he was informed that “as a third time violent felon, he         records. Id. The Court reads all facts in the light most
would be subject to consecutive sentences by operation          favorable to the plaintiff. Id.
of law” pursuant to New York Penal Law § 70.25(2 a).
ECF Docket # 116, Letter to Judge Dearie, at 1; see also         *3 Courts hold pro se complaints to “less stringent
ECF Docket # 107, Plaintiff's Memorandum of Law at 3.           standards” than those drafted by lawyers. Haines v.
Plaintiff filed an application seeking to withdraw his guilty   Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652
plea on July 2, 2012, and the motion was denied. ECF            (1972). Although liberally construed, pro se complaints
Docket # 109, Letter Regarding the Status of Plaintiff's        must still meet procedural requirements. See Estelle v.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Houston v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 1310554

Gamble, 429 U.S. 97, 107, 97 S.Ct. 285, 50 L.Ed.2d 251
(1976) (applying more general pleading standard under              C. Specific Claims
Conley v. Gibson, 355 U.S. 41, 45 46, 78 S.Ct. 99, 2
                                                                    1. False Arrest
L.Ed.2d 80 (1957) and still dismissing pro se claims); see
                                                                 A section 1983 claim for false arrest is substantially the
also Harris v. Mills, 572 F.3d 66, 71 72 (2d Cir.2009)
                                                                 same as a claim for false arrest under New York law.
(applying Twombly standard to pro se complaint and
                                                                 Weyant v. Okst, 101 F.3d 845, 852 (2d Cir.1996). To
affirming 12(b)(6) dismissal).
                                                                 prevail on his claim for false arrest, plaintiff must show
                                                                 that defendants “intentionally confined him without his
   B. Heck v. Humphrey                                           consent and without justification.” Id. “Probable cause to
Plaintiff's claims arising out of his April 2006 arrest and      arrest constitutes justification and is a complete defense
guilty plea to grand larceny are subject to review pursuant      to an action for false arrest.” Faruki v. City of New
to the Supreme Court's decision in Heck v. Humphrey,             York, 2013 WL 452536, at *1 (2d Cir.2013) (quoting
512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).            Weyant, 101 F.3d at 852); Broughton v. State, 37 N.Y.2d
In Heck, the Court addressed the overlap between §               451, 373 N.Y.S.2d 87, 335 N.E.2d 310, 315 (N.Y.1975).
1983 and the federal habeas corpus statute. 512 U.S.             Moreover, in this Circuit, “[a] valid prosecution resulting
at 489 90. The Court held that when a state prisoner             in conviction is conclusive evidence that probable cause
seeks damages pursuant to § 1983, the district court             existed for an arrest, Cameron v. Fogarty, 806 F.2d 380,
must consider whether a judgment in favor of plaintiff           387 (2d Cir.1986), even if the conviction is the result of a
“would necessarily imply the invalidity of his conviction        guilty plea to a lesser charge than that for which plaintiff
or sentence.” Id. at 486 87. If it would, the complaint must     was arrested.” Hope v. City of New York, 2010 WL
be dismissed unless the plaintiff can demonstrate that the       331678, at *2 (E.D.N.Y.2010) (Cogan, J); see also Desir
conviction or sentence has been invalidated. Id. Because         v. Desena, 2013 WL 678186 (E.D.N.Y.2013) (Mauskopf,
plaintiff has not alleged that his conviction for grand          J.); Roundtree v. City of New York, 778 F.Supp. 614, 619
larceny has been reversed, expunged, declared invalid, or        (E.D.N.Y.1991) (Glasser, J.) (plaintiff who plead guilty to
called into question by a writ of habeas corpus, it is subject   disorderly conduct after being arrested for possession of
to review under the Heck doctrine.                               cocaine is precluded from bringing a section 1983 action
                                                                 for false arrest).
On the other hand, plaintiff is not in custody for the
disorderly conduct charge. Because nothing in the record          *4 Accordingly, plaintiff's false arrest claims stemming
supports the conclusion that federal habeas corpus review        from the January and April 2006 arrests fail on the
of that conviction is available, we need not address             basis of his guilty pleas to disorderly conduct and grand
whether plaintiff's claims arising out of that conviction        larceny. Defendants' motion to dismiss plaintiff's false
are barred by Heck. See 28 U.S.C. §§ 2241(c)(1) (requiring       arrest claims is granted.
prisoner to be “in custody” to challenge his conviction);
U.S. ex rel. Myers v. Smith, 444 F.2d 75, 76 (2d Cir.1971)
                                                                    2. Malicious Prosecution Claims
(holding that a state prisoner in custody for an unrelated
                                                                 The elements of a malicious prosecution claim under
felony is not entitled to habeas corpus relief to challenge
                                                                 New York law and § 1983 are the same because the
a conviction for which he had served the sentence and
                                                                 elements of a § 1983 claim are borrowed from State
was unconditionally released); Huang v. Johnson, 251
                                                                 law. Cook v. Sheldon, 41 F.3d 73, 78 (2d Cir.1994). To
F.3d 65, 75 (2d Cir.2001) (concluding that plaintiff with
                                                                 succeed on a claim for malicious prosecution, plaintiff
no remedy in habeas corpus is not barred by Heck );
                                                                 must prove “(1) the initiation or continuation of a
Leather v. Eyck, 180 F.3d 420, 424 25 (2d Cir.1999)
                                                                 criminal proceeding against plaintiff; (2) termination of
(plaintiff's claims not barred by collateral estoppel or res
                                                                 the proceeding in plaintiff's favor; (3) lack of probable
judicata because he could not have sought damages for his
                                                                 cause for commencing the proceeding; and (4) actual
alleged constitutional injuries while defending himself in
                                                                 malice as a motivation for defendant's actions.” Jocks
the underlying charges). We dismiss these claims on other
                                                                 v. Tavernier, 316 F.3d 128, 136 (2d Cir.2003) (citations
grounds.
                                                                 omitted).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Houston v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 1310554

Since plaintiff is still incarcerated following his guilty plea   of First Amendment retaliation claim “if the officer ...
to grand larceny, and was sentenced to time served for            had probable cause ... then we will not examine the
disorderly conduct, he cannot demonstrate the requisite           officer's underlying motive in arresting and charging the
favorable termination. See Kinzer v. Jackson, 316 F.3d            plaintiff.”), cert denied, 517 U.S. 1189, 116 S.Ct. 1676, 134
139, 143 (2d Cir.2003). Even if plaintiff could demonstrate       L.Ed.2d 779 (1996).
favorable termination, his guilty plea establishes probable
cause. See Husbands v. City of New York, 335 Fed.                  *5 Furthermore, plaintiff's retaliation claim with respect
Appx. 124 (2d Cir.2009) (existence of probable cause              to the April 2006 arrest is Heck barred because it
defeated plaintiff's claim for false arrest and malicious         requires him to demonstrate an absence of probable cause
prosecution); Jovanovic v. City of New York, 486 Fed.             supporting the charges against him, thus calling into
Appx. 149, 152 (2d Cir.2012) (“An element of any                  question the validity of his conviction.
malicious prosecution claim is the absence of probable
cause”).
                                                                     4. Malicious Abuse of Process
Plaintiff's malicious prosecution claim with respect to his       To state a claim for malicious abuse of process under §
April 2006 conviction is also Heck-barred because his             1983 and New York law, a plaintiff must show that the
recovery on this claim would imply that his conviction for        defendant “(1) employ[ed] regularly issued legal process
grand larceny was invalid. See Duamutef v. Morris, 956            to compel performance or forbearance of some act, (2)
F.Supp. 1112, 1116 (S.D.N.Y.1997) (barring malicious              with intent to do harm without excuse or justification, and
prosecution claim); see also Channer v. Mitchell, 43              (3) in order to obtain a collateral objective that is outside
F.3d 786, 787 (2d Cir.1994) (allegations that two police          legitimate ends of process.” Savino v. City of New York,
officers committed “numerous acts of perjury and coerced          331 F.3d 63, 76 (2d Cir.2003) (quoting Cook, 41 F.3d at
witness to wrongfully identify [plaintiff]” in state court        80); Curiano v. Suozzi, 63 N.Y.2d 113, 116, 480 N.Y.S.2d
criminal proceedings were properly dismissed where                466, 469 N.E.2d 1324 (1984) (malicious motive in issuing
plaintiff “offered no proof that his conviction had been          a summons does not establish abuse of process). “[I]t is
independently invalidated.”).                                     not sufficient for a plaintiff to allege that defendants were
                                                                  seeking to retaliate against him by pursuing his arrest and
Defendants' motion to dismiss plaintiff's malicious               prosecution. Instead, he must claim that they aimed to
prosecution claims is granted.                                    achieve a collateral purpose beyond or in addition to his
                                                                  criminal prosecution.” See Savino, 331 F.3d at 76.

   3. First Amendment Retaliation                                 Plaintiff's conclusory allegation that defendants were
Plaintiff includes the First Amendment on his list of             seeking to retaliate against him for a prior law suit is not
violated rights. Compl. at 8. We construe the claim               sufficient; such retaliation is an improper motive, but not
liberally to suggest that defendants prosecuted him with          an improper purpose beyond or in addition to his criminal
false testimony in order to retaliate against him for (1)         prosecution. “The mere act of issuing process does not
his prior law suit against the City or (2) his unwillingness      give rise to a claim.” Lopez v. City of New York, 901
to answer defendants' questions pertaining to the robbery         F.Supp. 684, 691 (S.D.N.Y.1995) (citing PSI Metals v.
violations. Nevertheless, defendants' motion to dismiss           Firemen's Insurance Co. of Newark, N.J., 830 F.2d 42 (2d
these claims is granted.                                          Cir.1988)).

A claim for retaliation cannot be sustained “when                 Plaintiff's malicious abuse of process claim with respect to
the criminal prosecution was supported by probable                his April 2006 arrest and conviction is also Heck-barred
cause.” Mozzochi v. Borden, 959 F.2d 1174, 1179 80                because it would implicate the validity of his conviction.
(2d Cir.1992) (“An individual does not have the right             See Zarro v. Spitzer, 274 Fed. Appx. 31, 34 (2d Cir.2008)
under the First Amendment to be free from a criminal              (applying Heck to bar malicious abuse of process claim).
prosecution supported by probable cause that is in reality
an unsuccessful attempt to deter or silence criticism of the      Accordingly, defendants' motion to dismiss plaintiff's
government.”); see also Singer v. Fulton County Sheriff,          malicious abuse of process claim is granted.
63 F.3d 110, 120 (2d Cir.1995) (upholding dismissal


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Houston v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 1310554

   5. Eighth Amendment / Unconstitutional Conditions of            Lastly, plaintiff seeks to hold the City of New York liable
   Confinement                                                     for the conduct of Toussaint and Funes, suggesting that
Plaintiff's argument that defendants were deliberately             the City has a policy or custom of “negligently hiring
indifferent to his “serious medical needs” is frivolous.           and supervis[ing] police officers.” Compl. at 2,7. However,
“An inmate attempting to show deliberate indifference              because plaintiff has not stated a claim against any of the
must demonstrate that defendants “act[ed] or fail[ed]              defendant officers or detectives, his claims against the City
to act while actually aware of a substantial risk that             also fail. See Los Angeles v. Heller, 475 U.S. 796, 799,
serious inmate harm w[ould] result.” Salahuddin v. Goord,          106 S.Ct. 1571, 89 L.Ed.2d 806 (1986); see also Curley
                                                                   v. Village of Suffern, 268 F.3d 65, 71 (2d Cir.2001) (“[A]
467 F.3d 264, 280 (2d Cir.2006). Plaintiff's “medical
conditions,” including “lacomo [sic], high blood pressure          municipality cannot be liable for inadequate training or
and water in the knees,” would not be apparent to a                supervision when the officers involved in the arrest did not
Central Booking officer, and plaintiff does not plead that         violate the plaintiff's constitutional rights.”).
he brought them to anyone's attention or that he required
certain medication he was refused. Furthermore, it is              Even if he had stated a claim against one of the individual
well settled that “personal involvement of defendants in           officers, his claim again the city would fail nonetheless.
alleged constitutional deprivations is a prerequisite to an        See Monell v. Dep't of Soc. Servs., 436 U.S. 658, 663
                                                                   n. 7, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1998). Respondeat
award of damages under § 1983.” Farid v. Ellen, 593 F.3d
                                                                   superior does not provide a basis for the City's liability,
233, 249 (2d Cir.2010) (internal quotation marks omitted).
                                                                   Id., and the complaint is “devoid of factual support for
Plaintiff does not identify an official personally involved
                                                                   [any] references to a municipal policy,” Gordon v. City of
in the alleged deprivations.
                                                                   New York, 2012 WL 1068023, at *3 4 (E.D.N.Y.2012);
                                                                   DeCarlo v. Fry, 141 F.3d 56, 61 (2d Cir.1998); Ricciuti
 *6 Plaintiff's allegations fare no better when construed
                                                                   v. New York City Transit Auth., 941 F.2d 119, 123 (2d
as a claim for unconstitutional conditions of confinement.
                                                                   Cir.1991) (isolated incidents involving actors below the
To sustain a claim, plaintiff must show “(1) a deprivation
                                                                   policy-making level do not suffice to show a municipal
that is objectively, sufficiently serious that he was denied
                                                                   policy).
the minimal civilized measure of life's necessities, and
(2) a sufficiently culpable state of mind on the part of
                                                                   Accordingly, we dismiss plaintiff's claims against the City
the defendant official, such as deliberate indifference to
                                                                   of New York.
inmate health or safety.” Gaston v. Coughlin, 249 F.3d
156, 164 (2d Cir.2001) (internal quotations omitted).
Again, plaintiff does not identify a defendant official. His
accusations regarding indifference to his health are vague                             III. CONCLUSION
and insufficient for the reasons stated above. And, his
allegation regarding the temperature of his food or the            For the foregoing reasons, defendants' motion to dismiss
amount of sleep he was afforded are frivolous and/or               the complaint isGRANTED.
contradicted by the record.
                                                                   SO ORDERED.
Defendants' motion to dismiss these claims is granted.

                                                                   All Citations
  6. Municipal Liability
                                                                   Not Reported in F.Supp.2d, 2013 WL 1310554

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
